The relief described hereinbelow is SO ORDERED.

Signed April 24, 2019.


                                              __________________________________
                                                           Ronald B. King
                                                Chief United States Bankruptcy Judge




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

                                                §
In re:                                          §    Chapter 11
                                                §
ALL AMERICAN OIL & GAS                          §    Case No. 18-52693-rbk
INCORPORATED, et al.,                           §
                                                §    Jointly Administered Under
                                       Debtors. §    Case No. 18-52693-rbk
                                                §

  ORDER (I) APPROVING THE ADEQUACY OF THE DISCLOSURE STATEMENT,
   (II) APPROVING THE SOLICITATION, BALLOT TABULATION AND NOTICE
     PROCEDURES WITH RESPECT TO CONFIRMATION OF THE DEBTORS’
    PROPOSED JOINT CHAPTER 11 PLAN OF LIQUIDATION, (III) APPROVING
    THE FORMS OF BALLOTS AND NOTICES IN CONNECTION THEREWITH,
       (IV) SCHEDULING CERTAIN DATES WITH RESPECT THERETO, AND
                      (V) GRANTING RELATED RELIEF




4846-3402-3317.1 4/24/2019 (9:02 AM)
         Upon consideration of the motion (the “Motion”)1 of All American Oil & Gas

Incorporated (“AAOG”); Manor Oil, Inc., formerly known as Kern River Holdings Inc.

(“Manor”); and Hilltop Power, Inc., formerly known as Western Power & Steam, Inc. (“Hilltop”,

and together with AAOG and Manor, the “Debtors”), the debtors and debtors-in-possession in

the above-captioned Chapter 11 Cases, seeking entry of an order (I) approving the adequacy of

the Disclosure Statement, (II) approving the solicitation, ballot tabulation and notice procedures

with respect to confirmation of the Debtors’ proposed Joint Chapter 11 Plan of Liquidation, (III)

approving the forms of ballots and notices in connection therewith, (IV) scheduling certain dates

with respect thereto, and (V) granting related relief (this “Order”), the Court, having reviewed

the Motion and all evidence submitted therewith, finds that (i) the court has jurisdiction over this

matter pursuant to 28 U.S.C. § 157, (ii) venue is proper in this district pursuant to 28 U.S.C. §

1408, (iii) this is a core proceeding pursuant to 28 U.S.C. § 157(b), and (iv) notice of the Motion

was sufficient under the circumstances. The Court, having determined that good and sufficient

cause has been shown, hereby ORDERS THAT:

         1.       The Motion is GRANTED as set forth herein.

         2.       The Disclosure Statement attached hereto as Exhibit A is APPROVED as

containing “adequate information” as required by Bankruptcy Code section 1125 and compliant

with Bankruptcy Rule 3016(c).

         3.       The Confirmation Hearing at which the Court will consider confirmation of the

Plan will be held before the Honorable Ronald B. King, United States Bankruptcy Judge, in the

United States Bankruptcy Court for the Western District of Texas, San Antonio Division, 615 E.

Houston St., Courtroom 1, San Antonio, Texas 78205 on June 5, 2019, at 9:30 a.m. (prevailing


1
 Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan or Motion,
as applicable.

4846-3402-3317.1 4/24/2019 (9:02 AM)                     2
Central time). The Confirmation Hearing may be continued from time to time by the Court

without further notice.

         4.          The deadline for filing objections to confirmation of the Plan shall be May 29,

2019, at 5:00 p.m. (prevailing Central time) (the “Plan Objection Deadline”). All objections to

confirmation of the Plan must be (a) filed with the Office of the Clerk, United States Bankruptcy

Court for the Western District of Texas, San Antonio Division, 615 E. Houston St., Room 597,

San Antonio, Texas 78205; (b) served on the following parties so as to be received on or no later

than May 3, 2019: (i) the Debtors: All American Oil & Gas Incorporated; Kern River Holdings

Inc.; and Western Power & Steam, Inc., 9601 McAllister Freeway, Suite 221, San Antonio,

Texas 78216; (ii) Debtors’ counsel: Hogan Lovells US LLP, 1999 Avenue of the Stars, Los

Angeles, CA, 90067, Attn: Richard L. Wynne, Bennett Spiegel and Erin Brady (Telephone:

(310) 785-4600, email: richard.wynne@hoganlovells.com, bennett.spiegel@hoganlovells.com

and/or erin.brady@hoganlovells.com) and Dykema Gossett PLLC, 112 E. Pecan Street, Suite

1800, San Antonio, Texas 78205, Attn: Deborah D. Williamson and Danielle N. Rushing

(Telephone:            (210)           554-5528,     email:    DWilliamson@dykema.com          and/or

DRushing@dykema.com); (iii) counsel to the Committee: Brinkman Portillo Ronk, APC, 9500

Ray White Road, Second Floor, Ft. Worth, Texas 76244, Attn: Daren R. Brinkman (Telephone:

(682) 226-7437, email: firm@brinkmanlaw.com) and 4333 Park Terrace Drive, Suite 205,

Westlake Village, CA 91361, Attn: Daren R. Brinkman (Telephone: (818) 597-2992, email:

firm@brinkmanlaw.com); and (iv) United States Department of Justice, Office of the United

States Trustee for the Western District of Texas, San Antonio Division, 615 E. Houston St.,

Room          533,     San     Antonio,      Texas   78205    (Attn:   Kevin   M.   Epstein,   email:

Kevin.M.Epstein@usdoj.gov).



4846-3402-3317.1 4/24/2019 (9:02 AM)                    3
         5.       Any objections to confirmation of the Plan must:

                  (a)       be in writing;

                  (b)       comply with the Bankruptcy Rules, the Local Rules and orders of this
                            Court;

                  (c)       state the name and address of the objecting party, and the nature and
                            amount of any Claim or interest asserted by the objecting party against the
                            estate or property of the Debtors; and

                  (d)       state with particularity the legal and factual basis for such objection.

         6.       Any objections not timely filed and served in the manner set forth herein may not

be considered and may be overruled.

         7.       The following dates and deadlines are approved and fixed by this Order:


Voting Record Date                                         April 18, 2019
Commencement of Solicitation                               April 29, 2019
Deadline to File Rule 3018 Motion                          May 7, 2019 at 5:00 p.m. Central
Deadline to File Plan Supplement                           May 22, 2019 at 5:00 p.m. Central
Voting Deadline                                            May 29, 2019 at 5:00 p.m. Central
Deadline to Object to Confirmation of Plan                 May 29, 2019 at 5:00 p.m. Central
Voting Report Deadline                                     June 3, 2019 at 5:00 p.m. Central
Confirmation Hearing                                       June 5, 2019 at 9:30 a.m. Central


         8.       BMC Group, Inc. is authorized to serve as the Debtors’ solicitation and noticing

agent (the “Voting Agent”) to assist the Debtors in soliciting votes on and providing notice of the

Plan, including mailing solicitation packages and notices, receiving and tabulating Ballots cast

on the Plan, and certifying to the Court the results of the voting. The date by which the Voting

Agent must submit a report a report tabulating the votes cast (the “Voting Report”) is June 3,

2019 at 5:00 p.m. (prevailing Central time) (the “Voting Report Deadline”). Ballots may be

submitted to the Voting Agent by mail sent to BMC Group, Inc., Attn: AAOG Ballot Processing,

P.O. Box 90100, Los Angeles, CA 90009; by hand-delivery or overnight courier to BMC Group,




4846-3402-3317.1 4/24/2019 (9:02 AM)                   4
Inc., Attn: AAOG Ballot Processing, 3732 W 120th Street, Hawthorne, CA 90250; or

electronically by email to: aaog@bmcgroup.com.

         9.       The voting record date for purposes of determining which Holders of Claims and

Holders of Interests are entitled to vote on the Plan and the amount of such Claims and Interests

is hereby established as April 18, 2019 (the “Voting Record Date”). The date by which Ballots

indicating acceptance or rejection of the Plan must be received by the Voting Agent is May 29,

2019 at 5:00 p.m. (prevailing Central time) (as may be extended from time to time even if the

time period has lapsed, the “Voting Deadline”). The period during which Ballots with respect to

the Plan will be accepted by the Debtors will terminate on the Voting Deadline. The Debtors

may, in their sole discretion, extend the Voting Deadline as facts and circumstances may require

without further order from the Court. Except as provided herein, Ballots that are received after

the Voting Deadline shall not be counted.

         10.      The forms of Ballots attached hereto as Exhibit B are approved, subject to the

right of the Debtors to make additional correcting, conforming, and formatting changes to such

forms of Ballots. Not less than five (5) days after the entry of this Order (the “Solicitation

Commencement Date”), the Debtors, through the Voting Agent, shall commence the solicitation

and noticing process for Holders of Claims and Interests entitled to vote on the Plan as of the

Voting Record Date by placing the solicitation materials and notices approved in this Order in

the mail, first class postage prepaid; provided, however, that such date may be extended by court

order.

         11.      The solicitation materials to be transmitted on or before the Solicitation

Commencement Date to Holders of Claims and Interests in classes entitled to vote on the Plan

shall include the following: (a) the Confirmation Hearing Notice, (b) the Disclosure Statement,



4846-3402-3317.1 4/24/2019 (9:02 AM)             5
(c) the Plan, (d) an appropriate ballot, and (e) a pre-addressed return envelope (collectively, the

“Solicitation Package”). The Debtors are authorized to transmit the Disclosure Statement and

the Plan in CD-ROM or flash drive format or other electronic means, as appropriate, with paper

copies of the Plan and the Disclosure Statement available upon request to the Voting Agent.

         12.      The following holders of Claims and Interests are permitted to vote on the Plan

and thus shall receive the Solicitation Package: Holders of Claims in Class 2, Class 3, Class 5,

and Class 7, and Holders of Interests in Class 8, but only Holders of Claims or Interests in such

Classes:

                            (a)        that have filed timely Proofs of Claim, provided that such Proofs of
                                       Claim (i) have not been disallowed by an order of the Court, (ii)
                                       have not been reduced by order of the Court or are not subject to
                                       an objection pending before the Court for reduction or
                                       disallowance (with voting permitted only in the reduced or
                                       proposed reduced amount and/or classification, if any), or (iii) do
                                       not allege claims that are wholly unliquidated (with voting
                                       permitted only with respect to the amount thereof that is fixed);

                            (b)        that have not filed timely Proofs of Claim but whose Claim is
                                       scheduled in the Debtors’ Schedules, or any amendments thereto,
                                       but are not designated therein as contingent, unliquidated or
                                       disputed or listed therein as zero or unknown in amount, in the
                                       amounts set forth in the Schedules, or any amendments thereto;

                            (c)        whose Claims have been Allowed pursuant to the Plan;

                            (d)        whose Claims have not been satisfied as part of the Settlement/Sale
                                       Transaction pursuant to paragraph 5 of the Sale Order; and

                            (e)        whose Interest is recorded in the Schedule of Interests (as defined
                                       below).

         13.      Voting creditors who have filed duplicate Claims for the same underlying liability

that are classified in the same class, for which an objection to the duplicative claim is pending,

should be entitled to receive only one Solicitation Package, including only one Ballot, for voting

their Claims with respect to that class.




4846-3402-3317.1 4/24/2019 (9:02 AM)                     6
         14.      Holders of Claims scheduled as contingent, unliquidated, or disputed, or for

$0.00, for which no proof of claim has been filed, and Claims that have been satisfied as part of

the Settlement/Sale Transaction pursuant to paragraph 5 of the Sale Order are not entitled to vote

on the Plan. Any Claim or Interest (a) asserted in a Proof of Claim as contingent, wholly

unliquidated, or for $0.00, (b) asserted in an untimely Proof of Claim, (c) as to which an

objection to the Claim or Interest is pending, (d) asserted in an amount that differs from the

number of shares and percentage of total outstanding shares comprising such Interest according

to the Schedule of Interests, or (e) are otherwise Disputed Claims or Disputed Interests pursuant

to the Plan (each holder of such a Claim or Interest, a “Disputed Holder”) shall not entitle the

Holder of such Claim or Interest to vote on the Plan except as provided herein or by order of the

Court. The Voting Agent shall mail, first class postage prepaid, on or before the Solicitation

Commencement Date, the Disputed Holder Package to Disputed Holders, including the Notice of

Disputed Holder Status in substantially the form attached hereto as Exhibit C (the “Notice of

Disputed Holder Status”), which is hereby approved.

         15.      Disputed Holders shall not be permitted to vote on the Plan absent having filed a

motion seeking to be temporarily allowed to vote on the Plan pursuant to Bankruptcy

Rule 3018(a) (a “Rule 3018 Motion”). Rule 3018 Motions must be filed with the Court and

served upon the Debtors’ counsel and the Voting Agent not later than May 7, 2019 at 5:00 p.m.

(prevailing Central time) (the “Rule 3018 Motion Deadline”). Any party filing and serving a

Rule 3018 Motion by the Rule 3018 Motion Deadline will be provided a Ballot and be permitted

to cast a provisional vote to accept or reject the Plan. If and to the extent that the Debtors and

such party are unable to resolve the issues raised by the Rule 3018 Motion prior to the Voting




4846-3402-3317.1 4/24/2019 (9:02 AM)              7
Deadline, then at the Confirmation, the Debtors will request that the Court determine whether the

provisional Ballot should be counted as a vote on the Plan.

         16.      The number of shares and percentage of total outstanding shares held by each

Holder of Interests as of the Voting Record Date shall be indicated on the Schedule of Interests

filed separately with the Court under seal. Ballots sent to Holders of Interests shall indicate the

number of shares and percentage of total outstanding shares comprising such Holder’s Interests

according to the Schedule of Interests. Holders who wish to contest the information provided in

the Schedule of Interests and their Ballots related to their holdings of Interests in AAOG must set

forth in any Rule 3018 Motion the basis for their disagreement and the information they believe

to be accurate. If any Holder that files a Rule 3018 Motion and the Debtors are unable to reach

an agreement as to the Holder’s Interests, the Court shall determine number of shares and

percentage of total outstanding comprising such Holder’s Interests for all purposes, including,

without limitation, voting and distribution under the Plan. Absent filing a Rule 3018 Motion

before the 3018 Motion Deadline, Holders of Interests are deemed to consent to the information

provided in their Ballots and the Schedule of Interests for all purposes, including, without

limitation, voting and distribution.

         17.      Nothing in this Order affects the Debtors’ rights (or any other party’s right, if

applicable) to object to any Claim or Interest. With respect to any such objection, the Debtors

may request, on notice, that any vote cast by the holder of a Claim or Interest to which an

objection is pending be disallowed and not counted in determining whether the requirements of

section 1126(c) of the Bankruptcy Code have been met. In the absence of any such request, the

holder of a Claim or Interest to which an objection is pending shall be entitled to vote in




4846-3402-3317.1 4/24/2019 (9:02 AM)              8
accordance with its Proof of Claim; scheduled Claim; or Interest as indicated in the Schedule of

Interests.

         18.      The form of Notice of Non-Voting Status attached hereto as Exhibit D satisfies

the requirements of Bankruptcy Rule 3017(d) and is hereby approved. The Voting Agent shall

mail, first class postage prepaid, on or before the Solicitation Commencement Date, to holders of

Administrative Claims, Priority Tax Claims and holders of Claim in Classes 1, 4 and 6, a notice

in substantially the form (the “Notice of Non-Voting Status”) in lieu of a Solicitation Package.

The Debtors shall serve the Notice of Non-Voting Status as set forth in the Motion as soon as

reasonably possible after entry of this Order.

         19.      No Solicitation Packages or other notices shall be transmitted to any person to

whom the Debtors mailed a notice of the commencement of the case and first meeting of

creditors or a notice of the bar date for filing Proofs of Claim if either of such notices was

returned marked “undeliverable” or “moved no forwarding address” or for a similar reason,

unless the Debtors has been informed in writing by such person of that person’s new address.

         20.      On or as soon as practicable after the Solicitation Commencement Date, the

Debtors or the Voting Agent shall mail the Solicitation Package and all forms of Ballots and

notices proposed herein to the United States Trustee for informational purposes. Solicitation

Packages without Ballots shall be mailed for informational purposes to counter-parties to

executory contracts listed on the Debtors’ Schedules G who have not filed Proofs of Claim and

are not scheduled as creditors on the Debtors’ Schedules (excluding those counterparties whose

executory contract with any Debtor has been assigned to the Purchasers as part of the

Settlement/Sale Transaction), and to other parties on the Master Service List maintained in this




4846-3402-3317.1 4/24/2019 (9:02 AM)             9
case. No Solicitation Package shall be mailed to Holders of Claims that have been satisfied as

part of the Settlement/Sale Transaction pursuant to paragraph 5 of the Sale Order.

         21.      The Tabulation Procedures attached hereto as Exhibit E are approved. Unless

otherwise       directed       by      the   Court,   the   Voting   Agent       shall   follow   the

guidelines set forth therein in tabulating the votes to accept or reject the Plan.

         22.      The form of Plan Supplement Notice attached hereto as Exhibit F is approved.

The Debtors shall serve the Plan Supplement Notice on the date the Debtors file the Plan

Supplement, or as soon as practicable thereafter.

         23.      The form of Confirmation Hearing Notice, substantially in the form attached

hereto as Exhibit G is approved. On or before the Solicitation Commencement Date, the Voting

Agent shall serve the Confirmation Hearing Notice on all parties listed in the Master Service List

maintained in these Chapter 11 Cases.

         24.      The notice procedures approved by this Order constitute good and sufficient

notice of the Confirmation Hearing, Plan Objection Deadline and procedures for objecting to

confirmation of the Plan. No other or further notice shall be necessary.

         25.      The Debtors are authorized to make non-substantive changes to the Disclosure

Statement, the Plan, the forms of notices and Ballots and related documents without further

Order of the Court, including, without limitation, changes to correct typographical and

grammatical errors and to make conforming changes among the Disclosure Statement, the Plan,

and any other related materials prior to their mailing to parties in interest.

         26.      The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.




4846-3402-3317.1 4/24/2019 (9:02 AM)                  10
          27.     This Court retains jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order.

                                                   ###

Prepared and submitted by:
DYKEMA GOSSETT PLLC
Deborah D. Williamson
dwilliamson@dykema.com
Patrick L. Huffstickler
phuffstickler@dykema.com
Danielle N. Rushing
drushing@dykema.com
112 East Pecan Street, Suite 1800
San Antonio, Texas 78205
Telephone: (210) 554-5500
Facsimile: (210) 226-8395
– and –
HOGAN LOVELLS US LLP
Richard L. Wynne
Pro hac vice admission
richard.wynne@hoganlovells.com
Bennett L. Spiegel
Pro hac vice admission
bennett.spiegel@hoganlovells.com
Erin N. Brady
Pro hac vice admission
erin.brady@hoganlovells.com
1999 Avenue of the Stars, Suite 1400
Los Angeles, California 90067
Telephone: (310) 785-4600
Facsimile: (310) 785-4601
– and –
Christopher R. Bryant (NY 3934973)
Pro hac vice admission
chris.bryant@hoganlovells.com
John D. Beck (TX 24073898)
Pro hac vice admission
john.beck@hoganlovells.com
Sean A. Feener (NY 5605654)
Pro hac vice admission
sean.feener@hoganlovells.com
875 Third Avenue
New York, New York 10022
Telephone: (212) 918-3000
Facsimile: (212) 918-3100
Counsel for the Debtors and Debtors-in-Possession

4846-3402-3317.1 4/24/2019 (9:02 AM)                11
Exhibit A
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

                                                               §
 In re:
                                                               §       Chapter 11
                                                               §
 ALL AMERICAN OIL & GAS                                        §       Case No. 18-52693-rbk
 INCORPORATED, et al.,                                         §
                                                      Debtors. §       Jointly Administered Under
                                                               §       Case No. 18-52693-rbk
                                                               §


                               DISCLOSURE STATEMENT FOR DEBTORS’
                              JOINT CHAPTER 11 PLAN OF LIQUIDATION

                                         IMPORTANT DATES

                   Date by which Ballots must be received: May 29, 2019, at 5:00 p.m. Central

                   Deadline by which objections to Confirmation of the Plan must be Filed and
                    served: May 29, 2019, at 5:00 p.m. Central

                   Hearing on Confirmation of the Plan: June 5, 2019, at 9:30 a.m. Central

DYKEMA GOSSETT PLLC                                      HOGAN LOVELLS US LLP
Deborah D. Williamson (TX 21617500)                      Richard L. Wynne (CA 120349)
dwilliamson@dykema.com                                   Pro hac vice admission
Patrick L. Huffstickler (TX 10199250)                    richard.wynne@hoganlovells.com
phuffstickler@dykema.com                                 Bennett L. Spiegel (CA 129558)
Danielle N. Rushing (TX 24086961)                        Pro hac vice admission
drushing@dykema.com                                      bennett.spiegel@hoganlovells.com
                                                         Erin N. Brady (CA 215038)
112 East Pecan Street, Suite 1800                        Pro hac vice admission
San Antonio, Texas 78205                                 erin.brady@hoganlovells.com
Telephone: (210) 554-5500
Facsimile: (210) 226-8395                                1999 Avenue of the Stars, Suite 1400
                                                         Los Angeles, California 90067
                            - and -                      Telephone: (310) 785-4600
                                                         Facsimile. (310) 785-4601

                                                         Counsel for Debtors




4818-4009-2309.1 4/24/2019 (8:26 AM)
      THIS DISCLOSURE STATEMENT CONTAINS SUMMARIES OF CERTAIN
PROVISIONS OF THE PLAN AND CERTAIN OTHER DOCUMENTS AND FINANCIAL
INFORMATION. THE INFORMATION INCLUDED IN THIS DISCLOSURE STATEMENT
IS PROVIDED FOR THE PURPOSE OF SOLICITING ACCEPTANCES OF THE PLAN AND
SHOULD NOT BE RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE
WHETHER AND HOW TO VOTE ON THE PLAN. THE SUMMARIES OF THE
FINANCIAL INFORMATION AND THE DOCUMENTS WHICH ARE ATTACHED TO, OR
INCORPORATED BY REFERENCE IN, THIS DISCLOSURE STATEMENT ARE
QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO SUCH INFORMATION AND
DOCUMENTS AND THE STATEMENTS REFLECTED HEREIN OR THEREIN,
RESPECTIVELY. IN THE EVENT OF ANY INCONSISTENCY OR DISCREPANCY
BETWEEN A DESCRIPTION IN THIS DISCLOSURE STATEMENT AND THE TERMS
AND PROVISIONS OF THE PLAN, OR THE OTHER DOCUMENTS AND FINANCIAL
INFORMATION INCORPORATED IN THIS DISCLOSURE STATEMENT BY
REFERENCE, THE PLAN OR THE OTHER DOCUMENTS AND FINANCIAL
INFORMATION, AS THE CASE MAY BE, SHALL GOVERN FOR ALL PURPOSES.

      THE STATEMENTS AND FINANCIAL INFORMATION CONTAINED IN THIS
DISCLOSURE STATEMENT HAVE BEEN MADE AS OF THE DATE OF THIS
DISCLOSURE STATEMENT UNLESS OTHERWISE SPECIFIED. HOLDERS OF CLAIMS
AND INTERESTS REVIEWING THIS DISCLOSURE STATEMENT SHOULD NOT INFER
AT THE TIME OF SUCH REVIEW THAT THERE HAVE BEEN NO CHANGES IN THE
FACTS SET FORTH IN THIS DISCLOSURE STATEMENT SINCE THE DATE OF THIS
DISCLOSURE STATEMENT OR THE DATES OTHERWISE NOTED. EACH HOLDER OF
A CLAIM OR INTEREST ENTITLED TO VOTE ON THE PLAN SHOULD CAREFULLY
REVIEW THE PLAN, THIS DISCLOSURE STATEMENT, AND THE PLAN SUPPLEMENT
IN THEIR ENTIRETY BEFORE CASTING A BALLOT. THIS DISCLOSURE STATEMENT
DOES NOT CONSTITUTE LEGAL, BUSINESS, FINANCIAL, OR TAX ADVICE.
ENTITIES DESIRING SUCH ADVICE OR ANY OTHER ADVICE SHOULD CONSULT
WITH THEIR OWN ADVISORS.

     NO ONE IS AUTHORIZED TO GIVE ANY INFORMATION WITH RESPECT TO
THE PLAN OTHER THAN THAT WHICH IS CONTAINED IN THIS DISCLOSURE
STATEMENT. NO REPRESENTATIONS CONCERNING THE DEBTORS OR THE VALUE
OF THEIR PROPERTY HAVE BEEN AUTHORIZED BY THE DEBTORS OTHER THAN
AS SET FORTH IN THIS DISCLOSURE STATEMENT AND THE DOCUMENTS
ATTACHED TO THIS DISCLOSURE STATEMENT. ANY INFORMATION,
REPRESENTATIONS, OR INDUCEMENTS MADE TO OBTAIN AN ACCEPTANCE OF
THE PLAN THAT ARE OTHER THAN AS SET FORTH, OR INCONSISTENT WITH THE
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT OR THE
DOCUMENTS ATTACHED TO THIS DISCLOSURE STATEMENT AND THE PLAN,
SHOULD NOT BE RELIED UPON BY ANY HOLDER OF A CLAIM OR INTEREST.

     WITH RESPECT TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS,
AND OTHER PENDING, THREATENED, OR POTENTIAL LITIGATION OR OTHER
ACTIONS, THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE, AND MAY NOT
BE CONSTRUED AS, AN ADMISSION OF FACT, LIABILITY, STIPULATION, OR


4818-4009-2309.1 4/24/2019 (8:26 AM)
WAIVER, BUT RATHER AS A STATEMENT MADE IN THE CONTEXT OF
SETTLEMENT NEGOTIATIONS PURSUANT TO RULE 408 OF THE FEDERAL RULES
OF EVIDENCE. THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR
DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION, NOR HAS THE COMMISSION PASSED UPON THE ACCURACY OR
ADEQUACY OF THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT.

     THE FINANCIAL INFORMATION CONTAINED IN OR INCORPORATED BY
REFERENCE INTO THIS DISCLOSURE STATEMENT HAS NOT BEEN AUDITED,
EXCEPT AS SPECIFICALLY INDICATED OTHERWISE.

     THE PROJECTIONS PROVIDED IN THIS DISCLOSURE STATEMENT, WHILE
PRESENTED WITH NUMERICAL SPECIFICITY, ARE NECESSARILY BASED ON A
VARIETY OF ESTIMATES AND ASSUMPTIONS THAT, THOUGH CONSIDERED
REASONABLE BY THE DEBTOR AND ITS PROFESSIONALS, MAY NOT BE
REALIZED, AND ARE INHERENTLY SUBJECT TO SIGNIFICANT BUSINESS,
ECONOMIC, COMPETITIVE, INDUSTRY, REGULATORY, MARKET, AND FINANCIAL
UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH ARE BEYOND THE
DEBTORS’ CONTROL. THE DEBTORS CAUTION THAT NO REPRESENTATIONS CAN
BE MADE AS TO THE ACCURACY OF THESE PROJECTIONS OR TO THE ABILITY TO
ACHIEVE THE PROJECTED RESULTS.

     THE BANKRUPTCY COURT HAS SCHEDULED THE CONFIRMATION
HEARING TO COMMENCE ON JUNE 5, 2019, AT 9:30 A.M. PREVAILING CENTRAL
TIME BEFORE THE HONORABLE RONALD B. KING, CHIEF UNITED STATES
BANKRUPTCY JUDGE, IN THE UNITED STATES BANKRUPTCY COURT FOR THE
WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION, 615 E. HOUSTON ST.,
COURTROOM 1, SAN ANTONIO, TEXAS 78205. THE CONFIRMATION HEARING
MAY BE ADJOURNED FROM TIME TO TIME BY THE BANKRUPTCY COURT
WITHOUT FURTHER NOTICE EXCEPT FOR AN ANNOUNCEMENT OF THE
ADJOURNED DATE MADE AT THE CONFIRMATION HEARING OR ANY
ADJOURNMENT OF THE CONFIRMATION HEARING.

      TO BE COUNTED, THE BALLOT INDICATING ACCEPTANCE OR
REJECTION OF THE PLAN MUST BE RECEIVED BY THE VOTING AGENT FOR
THE DEBTOR IN THESE CHAPTER 11 CASES, BY NO LATER THAN MAY 29, 2019,
AT 5:00 P.M. PREVAILING CENTRAL TIME.

      OBJECTIONS TO CONFIRMATION OF THE PLAN MUST BE FILED AND
SERVED ON OR BEFORE 5:00 P.M. PREVAILING CENTRAL TIME ON MAY 29,
2019. UNLESS OBJECTIONS TO CONFIRMATION ARE TIMELY SERVED AND
FILED IN COMPLIANCE WITH THE ORDER APPROVING THIS DISCLOSURE
STATEMENT, THEY MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT.




4818-4009-2309.1 4/24/2019 (8:26 AM)
                                                   TABLE OF CONTENTS



SUMMARY OF PLAN ..................................................................................................................5
ARTICLE I BACKGROUND .........................................................................................................6
          1.1       Introduction ............................................................................................................. 6
          1.2       Sources of Information ........................................................................................... 6
          1.3       Overview of Chapter 11 .......................................................................................... 7
          1.4       Description of Debtors’ Businesses and Assets ...................................................... 7
          1.5       Debtors’ Capital Structure ...................................................................................... 8
          1.6       Events Precipitating the Bankruptcy Case .............................................................. 9
          1.7       Administration of the Chapter 11 Cases ................................................................. 9
ARTICLE II CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ........13
          2.1       Introduction ........................................................................................................... 13
          2.2       Voting; Acceptance by Impaired Classes ............................................................. 13
          2.3       Cramdown ............................................................................................................. 14
          2.4       Administrative Claims .......................................................................................... 14
          2.5       Priority Tax Claims ............................................................................................... 15
          2.6       Other Priority Claims ............................................................................................ 15
          2.7       Allowed Secured DWT Claim .............................................................................. 15
          2.8       Secured Claim of Prepetition Secured Parties ...................................................... 15
          2.9       Other Secured Claims ........................................................................................... 16
          2.10      General Unsecured Claims ................................................................................... 16
          2.11      Intercompany Claims ............................................................................................ 17
          2.12      CFS Claim............................................................................................................. 17
          2.13      Interests ................................................................................................................. 17
          2.14      Summary of Proposed Distributions Under the Plan ............................................ 18
ARTICLE III MEANS FOR IMPLEMENTATION OF THE PLAN ...........................................19
          3.1       Other Assets .......................................................................................................... 19
          3.2       Operations Between Confirmation Date and Effective Date ................................ 19
          3.3       The Liquidating Trust ........................................................................................... 19
          3.4       Disbursing Agent .................................................................................................. 21
          3.5       Cancellation of Interests ....................................................................................... 22
          3.6       Termination of Status; Officers and Directors ...................................................... 22
          3.7       Distribution Procedures ........................................................................................ 23
          3.8       Effectuating Documents; Further Transactions .................................................... 23
          3.9       Exemption from Certain Transfer Taxes .............................................................. 23
          3.10      Closing of the Debtors’ Chapter 11 Cases. ........................................................... 23
ARTICLE IV THE SOLICITATION; VOTING PROCEDURES ...............................................24
          4.1       Solicitation Package .............................................................................................. 24
          4.2       Voting Instructions................................................................................................ 24
          4.3       Voting Tabulation ................................................................................................. 25


4818-4009-2309.1 4/24/2019 (8:26 AM)                                  1
          4.4       Agreements upon Furnishing Ballots.................................................................... 25
ARTICLE V FEASIBILITY, BEST INTEREST OF THE CREDITORS AND
           LIQUIDATION .....................................................................................................26
          5.1       Feasibility of the Plan ........................................................................................... 26
          5.2       Best Interest of Creditors Test .............................................................................. 26
ARTICLE VI CONFIRMATION PROCEDURES .......................................................................27
          6.1       The Confirmation Hearing .................................................................................... 27
          6.2       Statutory Requirements for Confirmation of the Plan .......................................... 27
          6.3       Identity of Persons to Contact for More Information ........................................... 30
ARTICLE VII CERTAIN RISK FACTORS AFFECTING THE DEBTOR ................................30
          7.1       Certain Bankruptcy Law Considerations .............................................................. 30
ARTICLE VIII ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF
           THE PLAN ............................................................................................................31
          8.1       Liquidation Under Chapter 7; Liquidation Analysis ............................................ 31
          8.2       Alternative Plan .................................................................................................... 32
ARTICLE IX EXECUTORY CONTRACTS, UNEXPIRED LEASES, AND OTHER
           AGREEMENTS .....................................................................................................32
          9.1       Assumption/Rejection ........................................................................................... 32
          9.2       Claims Based on Rejection of Executory Contracts and Unexpired Leases ........ 32
          9.3       Reservation of Rights ............................................................................................ 33
          9.4       Nonoccurrence of Effective Date.......................................................................... 33
ARTICLE X PROCEDURES FOR RESOLVING DISPUTED, CONTINGENT, AND
           UNLIQUIDATED CLAIMS .................................................................................33
          10.1      Objections to Claims ............................................................................................. 33
          10.2      Objection Deadline ............................................................................................... 33
          10.3      Estimation of Claims............................................................................................. 34
          10.4      No Distributions Pending Allowance ................................................................... 34
          10.5      Distributions After Allowance .............................................................................. 35
          10.6      Reduction of Claims ............................................................................................. 35
          10.7      Compliance with Tax Requirements/Allocations ................................................. 35
ARTICLE XI CONDITIONS PRECEDENT TO CONFIRMATION AND
           CONSUMMATION OF THE PLAN ....................................................................36
          11.1      Conditions Precedent to Confirmation.................................................................. 36
          11.2      Conditions Precedent to Effective Date ................................................................ 36
          11.3      Substantial Consummation ................................................................................... 37
          11.4      Waiver of Conditions ............................................................................................ 37
          11.5      Revocation, Withdrawal, or Non-consummation ................................................. 37
ARTICLE XII AMENDMENTS AND MODIFICATIONS .........................................................37
ARTICLE XIII RETENTION OF JURISDICTION .....................................................................37



4818-4009-2309.1 4/24/2019 (8:26 AM)                                2
ARTICLE XIV COMPROMISES AND SETTLEMENTS ..........................................................39
ARTICLE XV MISCELLANEOUS PROVISIONS .....................................................................39
          15.1      Bar Dates for Certain Actions ............................................................................... 39
          15.2      Severability of Plan Provisions ............................................................................. 40
          15.3      Successors and Assigns......................................................................................... 40
          15.4      Releases................................................................................................................. 41
          15.5      Bankruptcy Rule 3016 Compliance ...................................................................... 42
          15.6      Exculpation ........................................................................................................... 42
          15.7      Permanent Injunction ............................................................................................ 42
          15.8      Term of Injunctions or Stay .................................................................................. 43
          15.9      Binding Effect ....................................................................................................... 43
          15.10     Notices .................................................................................................................. 43
          15.11     Setoffs/Counterclaims ........................................................................................... 44
          15.12     Recoupment .......................................................................................................... 44
          15.13     Release of Liens .................................................................................................... 45
          15.14     Request for Expedited Tax Review ...................................................................... 45
          15.15     No Admissions ...................................................................................................... 45
          15.16     Entire Agreement .................................................................................................. 45
          15.17     Governing Law ..................................................................................................... 45
ARTICLE XVI CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE
          PLAN .....................................................................................................................46
          16.1      Certain Material U.S. Federal Income Tax Consequences of the Plan ................. 46
          16.2      Consequences to U.S. Holders of Certain Claims ................................................ 47
          16.3      Tax Treatment of Liquidating Trust and Its Beneficial Holders ........................... 49
          16.4      Information Reporting and Withholding .............................................................. 51
          16.5      Importance of Obtaining Professional Tax Assistance ......................................... 51
ARTICLE XVII CONCLUSION AND RECOMMENDATION .................................................51




4818-4009-2309.1 4/24/2019 (8:26 AM)                                  3
                                              TABLE OF EXHIBITS

Exhibit                                Name

A                                      Plan of Liquidation

B                                      Creditors Whose Claims Have Been Assumed By the Purchasers
                                       Under the Sale Order and Deemed Satisfied By The Debtors

C                                      Assignment of Overriding Royalty Interest

D                                      Wind-Down Budget

E                                      Schedule of Contracts Assumed and Assigned to the Purchasers
                                       Under the Sale Order




4818-4009-2309.1 4/24/2019 (8:26 AM)                    4
                                          SUMMARY OF PLAN

        On March 21, 2019, All American Oil & Gas Incorporated (“AAOG”); Manor Oil, Inc.,
formerly known as Kern River Holdings Inc. (“Manor”); and Hilltop Power, Inc., formerly
known as Western Power & Steam, Inc. (“Hilltop”, and together with AAOG and Manor, the
“Debtors”), the debtors and debtors-in-possession in the above-captioned cases, filed their Joint
Chapter 11 Plan of Liquidation,1 which proposes to establish a trust to liquidate the Debtors’
remaining assets, wind-down their affairs and make distributions to Holders of Claims and
Interests. Pursuant to the terms of the Plan and the Liquidating Trust Agreement, a Liquidating
Trustee will distribute, through a disbursing agent, the net proceeds of the ORRI (as defined
below) and of the net proceeds from any sale or merger of AAOG’s stock to Holders of Claims
not otherwise paid by the Wind-Down Budget and Holders of Interests after all Claims have
been paid in full.

        Under the Plan, all Allowed Administrative Claims, all Allowed Priority Tax Claims, and
all Other Priority Claims shall be paid in full on or promptly after the Effective Date. The
Allowed Secured Claim of Davis Wright Tremaine LLP (the “Allowed Secured DWT Claim”) is
impaired, and the Holder of the Allowed Secured DWT Claim shall receive, on or as soon as
reasonably practicable after the Effective Date, payment in the amount of $3,400.00. Holders of
Allowed Other Secured Claims will receive either: (i) the amount of such Allowed Other
Secured Claim in Cash; (ii) setoff against the retainer securing such Other Secured Claim held by
the Holder of such Claim on the Debtors’ accounts; or (iii) the return of the applicable Collateral
in satisfaction of the Allowed amount of such Other Secured Claim. The Holder of the Allowed
Secured Claim of Prepetition Secured Parties shall receive, in full satisfaction, release and
discharge of and in exchange for the Secured Claim of Prepetition Secured Parties, the treatment
provided to Prepetition Secured Parties pursuant to the Settlement/Sale Transaction and the Sale
Order. Holders of Allowed General Unsecured Claims will receive payment in full on such
Holder’s Allowed General Unsecured Claim, except to the extent such Allowed General
Unsecured Claim is settled or otherwise compromised with the Debtors. Allowed Interests in
AAOG shall be exchanged by their Holders for such Holder’s Pro Rata share of interests in the
Liquidating Trust according to the Schedule of Interests, and the Holders of such Interests shall
receive net proceeds of the five and a half year overriding royalty interest (the “ORRI”), if any,
and of the net proceeds from any sale or merger of AAOG’s stock through periodic distributions
from the Liquidating Trust after all Claims have been paid in full.

       Although proposed jointly for administrative purposes, the Plan constitutes a separate
Plan for each Debtor for the resolution of outstanding claims against and interests in each Debtor
pursuant to the Bankruptcy Code. Each Debtor is a proponent of the Plan within the meaning of
§ 1129 of the Bankruptcy Code. The Plan contemplates no substantive consolidation of any of
the Debtors.




1
     Capitalized terms used in this Disclosure Statement and not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan.


4818-4009-2309.1 4/24/2019 (8:26 AM)                     5
                                           ARTICLE I
                                         BACKGROUND

          1.1       Introduction

        The Debtors submit the following Disclosure Statement pursuant to Bankruptcy Code
section 1125 for the purpose of soliciting votes to accept or reject the Debtors’ Plan. A copy of
the Plan is attached hereto as Exhibit A. This Disclosure Statement describes certain aspects of
the Plan, including the treatment of Holders of Allowed Claims and Interests, and also describes
certain aspects of the Debtors’ operations and other related matters.

        On the Petition Date, the Debtors each filed voluntary petitions for relief under chapter
11 of the Bankruptcy Code in the Bankruptcy Court. Pursuant to Bankruptcy Code sections 1107
and 1108, the Debtors continued to operate their businesses and manage their properties as
debtors in possession in these Chapter 11 Cases.

          1.2       Sources of Information

     THE INFORMATION CONTAINED HEREIN HAS NOT BEEN SUBJECTED TO
A CERTIFIED AUDIT AND IS BASED, IN PART, UPON INFORMATION PREPARED
BY PARTIES OTHER THAN THE DEBTORS. THEREFORE, ALTHOUGH THE
DEBTORS HAVE MADE EVERY REASONABLE EFFORT TO BE ACCURATE IN
ALL MATERIAL MATTERS, THE DEBTORS ARE UNABLE TO WARRANT OR
REPRESENT THAT ALL THE INFORMATION CONTAINED HEREIN IS
COMPLETELY ACCURATE.

       Except as otherwise expressly indicated, the portions of this Disclosure Statement
describing the Debtors, their businesses, properties and management, and the Plan, have been
prepared from information furnished by the Debtors.

        Certain of the materials contained in this Disclosure Statement are taken directly from
other readily accessible documents or are digests of other documents. While the Debtors have
made every effort to retain the meaning of such other documents or portions that have been
summarized, the Debtors urge that any reliance on the contents of such other documents should
depend on a thorough review of the documents themselves. In the event of a discrepancy
between this Disclosure Statement and the actual terms of a document, the actual terms of such
document shall apply.

       The authors of this Disclosure Statement have compiled information from the Debtors
without professional comment, opinion or verification and do not suggest comprehensive
treatment has been given to matters identified herein. Each Holder of a Claim and/or Interest is
urged to independently investigate any such matters prior to reliance.

        No statements concerning the Debtors, the value of their property, or the value of any
benefit offered to the Holder of a Claim or Interest in connection with the Plan should be relied
upon other than as set forth in this Disclosure Statement. In arriving at your decision, you should
not rely on any representation or inducement made to secure your acceptance or rejection that is
contrary to information contained in this Disclosure Statement, and any such additional


4818-4009-2309.1 4/24/2019 (8:26 AM)            6
representations or inducements should be reported to counsel for the Debtors, (i) Hogan Lovells
US LLP, 875 Third Avenue, New York, New York 10022, Attn.: Sean A. Feener; and (ii)
Dykema Gossett PLLC, 112 East Pecan Street, Suite 1800, San Antonio, Texas 78205, Attn:
Danielle N. Rushing.

          1.3       Overview of Chapter 11

        Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code.
Chapter 11 authorizes a debtor to reorganize its business for the benefit of its creditors, equity
interest holders, and other parties in interest. Commencing a chapter 11 case creates an estate
that comprises all of the legal and equitable interests of the debtor as of the filing date. The
Bankruptcy Code provides that the debtor may continue to operate its business and remain in
possession of its property as a “debtor in possession.”

        The principal objective of a chapter 11 case is to consummate a plan. A plan sets forth the
means for satisfying claims against and interests in a debtor. Confirmation of a plan by a
bankruptcy court binds a debtor, any issuer of securities thereunder, any person acquiring
property under the plan, any creditor or equity interest holder of a debtor, and any other person
or entity the bankruptcy court may find to be bound by such plan. Chapter 11 requires that a plan
treat similarly situated creditors and similarly situated equity interest holders equally, subject to
the priority provisions of the Bankruptcy Code.

        Prior to soliciting acceptances of a proposed plan, Bankruptcy Code section 1125
requires a debtor to prepare a disclosure statement containing information of a kind, and in
sufficient detail, to enable a hypothetical reasonable investor to make an informed judgment
regarding acceptance of the plan. This Disclosure Statement is submitted in accordance with
Bankruptcy Code section 1125.

          1.4       Description of Debtors’ Businesses and Assets

       AAOG was a small, privately-held oil and gas exploration and production company
incorporated in the State of Delaware in December 2003. Headquartered in San Antonio, Texas,
AAOG was the holding company for KRH and WPS, its two wholly-owned operating
subsidiaries, and provided legal, accounting, human resources, information technology, and other
general and administrative services on a cost-effective basis to KRH and WPS. KRH and WPS
were both located in Bakersfield, California and incorporated in the State of Delaware. AAOG
has approximately 130 shareholders, most of whom live in Europe. AAOG’s European
shareholders collectively own roughly 41% of AAOG’s outstanding shares of common stock.
Members and former members of AAOG’s management team collectively owned approximately
51% of AAOG’s common stock.

        The Debtors’ businesses were conducted primarily through KRH. KRH owned and
operated six oil and gas leases totaling 215 acres and over 100 producing and steam injection
wells located in the shallow oil sands on the southwest edge of the Kern River Oil Field near
Bakersfield, California. The Kern River Field has produced in excess of 2.6 billion barrels (3.6
billion original oil in place, or “OOIP”) and recently produced approximately 66,000 barrels per
day. The heavy oil from the Kern River Field can be produced in economic quantities only



4818-4009-2309.1 4/24/2019 (8:26 AM)              7
through a state-of-the-art steam flood injection that heats up the oil, reducing its viscosity and
allowing it to flow to the producing wells. KRH’s leases offset ChevronTexaco’s properties in
the field and were in a down dip position that benefited from gravity drainage, which resulted in
high average recoveries. KRH grew from approximately 40 barrels per day in 2010 to an average
of over 2,000 barrels per day through October 2018, and annual production for 2017 was
821,859 barrels.

        WPS owned and operated a 20-MW power co-generation facility utilizing a gas-powered
turbine, and was located adjacent to KRH in the Kern River Field. WPS’s operations benefited
KRH by supplying power and steam in a cost-effective manner and proved marginally profitable
for WPS. WPS sold approximately 2.5 MW of electricity to KRH at approximately $0.10 per
kilowatt hour. WPS sold its remaining 17.5 MW of electricity to the public utility, PG&E. WPS
generated $10.107 million of revenue in 2017, and generated $10.108 million in revenue for the
twelve-month period ending December 31, 2018. As further described herein, the Debtors sold
substantially all of their assets to KCO pursuant to Bankruptcy Court order dated March 1, 2019.
The closing date occurred on March 1, 2019.

        The Debtors’ senior managers each had more than 30 years of oilfield experience in
engineering, finance, and power generation, while their Boards of Directors, staff, and key
consultants had complementary geological, geotechnical, and financial expertise. This team had
a proven track record of exploiting underdeveloped assets and making significant acquisitions
with competitive advantages through well-established relationships and strategic alliances. The
Debtors’ management teams also had a significant track record and proven experience in
navigating the complexities associated with the development of oil projects in California, which
bring with them a host of bureaucratic issues that many other producers are not equipped to
resolve. The Debtors’ management teams had a long history in California and developed the
practical expertise to attack and overcome these bureaucratic hurdles in an efficient (and
importantly, profitable) manner.

          1.5       Debtors’ Capital Structure

       AAOG was a privately held company. As of March 2019, AAOG had 10 million shares
of common stock, par value $0.01 per share (“Common Stock”) authorized under its charter
documents, of which 6,280,346 shares of Common Stock were issued and outstanding. There
were approximately 130 holders of record of AAOG’s Common Stock as of October 31, 2018.
AAOG had 100,000 shares of preferred stock, par value $0.01, (the “Preferred Stock”)
authorized. As of the date of this Disclosure Statement, no Preferred Stock has been issued.

        As of the Petition Date, the Debtors were justly and lawfully indebted and liable under (i)
the First Lien Credit Agreement in the aggregate amount of no less than $83,472,346.15; and (ii)
the Second Lien Credit Agreement, in the aggregate amount of no less than $62,398,810.48, both
in respect of principal and accrued non-default interest on loans made pursuant to the respective
credit agreement.




4818-4009-2309.1 4/24/2019 (8:26 AM)             8
          1.6       Events Precipitating the Bankruptcy Case

         At the time of their bankruptcy filings, the Debtors were in the midst of a dispute with
KCO, which had purchased in full the Debtors’ obligations under the First Lien Credit
Agreement and Second Lien Credit Agreement. The Debtors contended that KCO had acted in
bad faith in its prepetition dealings with the Debtors, including by improperly declaring events of
default. KCO, for its part, maintained that its assertion of prepetition events of default was
justified and done in good faith, and in any event, KCO had never exercised any pre-petition
remedy (other than assessing default interest which was not paid), and that it held valid,
perfected first and second lien secured claims against the Debtors in excess of $140 million. The
Debtors and KCO have since resolved their disputes, including through an extensive two-day
mediation, which has culminated in the Settlement/Sale Transaction and the sale of substantially
all of the Debtors’ assets to KCO and its wholly-owned subsidiaries, facilitating the payment to
creditors and providing the foundation for the Plan. In addition, the Debtors have agreed to the
following statement as part of resolving all issues with KCO:

          There is, and has been, no determination made, or litigation filed alleging
          that the Purchasers, their Affiliates, or any party acting on their behalf has
          engaged in any wrongdoing, despite the previous economic disputes. After
          engaging in a full mediation with a former Bankruptcy Judge, Randall
          Newsome, the Debtor Settlement Parties believe that the Settlement is in the
          best interest of all parties involved, and have obtained Court approval of the
          Settlement/Sale Transaction. Without limiting the generality of the foregoing,
          the Debtors acknowledge that Cary Meadow did not act as their investment
          banker and that they know of no facts that indicate that Cary Meadow, Paul
          Kromwyk nor any other officer, employee or representative of the
          Purchasers or any of their Affiliates, misused any confidential information
          related to the Debtors.

          1.7       Administration of the Chapter 11 Cases

                    1.7.1     First-day Motions

        On the Petition Date, the Debtors filed various motions (collectively, the “First Day
Motions”) requesting first day relief, including authority to: (i) retain and appoint BMC as the
Claims and Noticing Agent [ECF No. 8]; (ii) continue using its existing cash management
system, including maintenance of bank accounts and existing business forms and checks [ECF
No. 17]; (iii) pay prepetition employee obligations [ECF No. 21]; (iv) pay certain prepetition
taxes and fees [ECF No. 20]; (v) prohibit utility providers from altering, refusing or
discontinuing service to the Debtors [ECF No. 24]; (vi) make payments to holders of Mineral
Interests [ECF No. 15]; (vii) establish notice and objection procedures related to certain transfers
of AAOG’s Equity Securities [ECF No. 19]; and (viii) use cash collateral of the First and Second
Lien Secured Parties [ECF No. 22].




4818-4009-2309.1 4/24/2019 (8:26 AM)              9
                    1.7.2     Cash Collateral Motion

        On the Petition Date, among other motions, the Debtors filed the Debtors’ Emergency
Motion Pursuant to Sections 105, 361, 362, 363, 507 and 552 of the Bankruptcy Code for Entry
of Interim and Final Orders (I) Authorizing the Use of Cash Collateral, (II) Granting Adequate
Protection, (III) Scheduling a Final Hearing Pursuant to Bankruptcy Code Rule 4001, and (IV)
Granting Related Relief [ECF No. 27] (the “Cash Collateral Motion”). Under the Cash Collateral
Motion, the Debtors sought interim and final approval to use cash collateral without KCO’s
consent to fund their ongoing operations. Shortly before the first day hearing, KCO and the
Debtors agreed on the terms under which the Debtors would be permitted to use cash collateral
through the second-day hearing scheduled for mid-December, with KCO and the Debtors
reserving all rights with respect to further cash collateral usage, adequate protection, and all other
disputed matters. This Court granted initial relief in the form of the First Interim Order consistent
with the parties’ agreement on an interim basis, following the emergency first day hearings on
November 15, 2018.

        Following the entry of the First Interim Order, KCO and the Debtors prepared to litigate
cash collateral usage at the second-day hearing scheduled for December 13, 2018. KCO filed an
objection to further usage of cash collateral on December 7, 2018 [ECF No. 120], and sought
discovery from the Debtors in connection therewith. In addition, over the week leading up to the
second-day hearing, the Debtors and KCO deposed several potential witnesses in connection
with the anticipated cash collateral litigation. During the hearing, the Debtors (through their
counsel) announced agreements regarding the Second Interim Order on the Cash Collateral
Motion, which included, inter alia, authorization to use cash collateral through January 7, 2019,
an adequate protection payment to KCO in the amount of $1,894,716.00 on or before December
21, 2018, and agreements between the Debtors and KCO to attend mediation and begin an
expedited sale and refinance process if the mediation proved unsuccessful. The Court entered a
third interim cash collateral motion on January 7, 2019, authorizing the Debtors to continue
operations while making an additional adequate protection payment to KCO in the amount of
$1,400,000 on or before January 11, 2019 [ECF No. 223]. The Court approved further interim
use of cash collateral on January 22, 2019 pursuant to the terms set forth in the fourth interim
order [ECF No. 311], which permitted the Debtors’ continued use of cash collateral through
February 22, 2019. A fifth interim order permitting the Debtors’ use of cash collateral, which
became a Final Order upon the Closing Date, was entered by the Court on March 1, 2019 [ECF
No. 466].

                    1.7.3     Retention of Professionals

         Pursuant to Court order, the Debtors have retained Hogan Lovells US LLP and Dykema
Gossett PLLC as their general bankruptcy and restructuring counsel, and Houlihan Lokey, Inc. as
their financial advisor.

        On December 4, 2018, the U.S. Trustee appointed an official committee of unsecured
creditors (the “UCC”) in these Chapter 11 Cases [ECF No. 111]. The UCC has retained
Brinkman Portillo Ronk, APC as its counsel and Dundon Advisers LLC as financial advisor.




4818-4009-2309.1 4/24/2019 (8:26 AM)                   10
       On January 18, 2019, certain of AAOG’s equity security holders filed an expedited
motion seeking appointment of an official committee of equity security holders (the “Ad Hoc
Committee”) in these Chapter 11 Cases [ECF No. 280]. On February 12, 2019, following a
hearing on its merits, the motion of the Ad Hoc Committee was denied [ECF No. 401].

                    1.7.4     Resolution of Disputes with KCO

        As is the case with any upstream producer, the Debtors’ enterprise value was highly
sensitive to fluctuations in oil prices. Immediately after the Petition Date, commodity prices fell
significantly (i.e., both spot prices and strip pricing). KCO took the position that replacement
liens and superpriority claims were not sufficient adequate protection for purposes of continuing
use of cash collateral given KCO’s existing blanket liens, which position—if adopted by the
Court—would have jeopardized the Debtors’ continuing ability to use cash collateral. In
addition, the Debtors were concerned that demonstrating adequate protection through the
existence of an equity cushion would be difficult in light of the post-petition decline in oil prices
and the resulting impact on the Debtors’ enterprise value. And given the state of commodity
prices and financial performance, the Debtors understood they were unlikely to procure any new
or additional financing alternatives.

        Both the Debtors and KCO realized that their disputes had the potential to escalate
quickly, resulting in lengthy and costly litigation during the course of these cases with an
uncertain outcome and extremely high stakes. The Debtors faced the prospect of losing access to
cash collateral necessary to continue operating their business and preserve the value of their
assets. From the Debtors’ perspective, the costs and risks of litigation would have jeopardized
the Debtors’ ability to provide any recovery to other creditors or equity holders. Consequently,
the Debtors agreed to mediate their disputes with KCO before retired Bankruptcy Judge Randall
Newsome. The mediation between the Debtors and KCO took place over December 19 and 20,
2018, and was attended by principals from the Debtors and KCO, and their respective counsel
and financial advisors/investment bankers. Following two days of negotiations, KCO and the
Debtors agreed in principle to the Settlement/Sale Transaction, which would embody a global
settlement of the parties’ disputes.

                    1.7.5     Approval of the Settlement/Sale Transaction

        The Debtors sought approval of the Settlement/Sale Transaction by motion to this Court
[ECF No. 298] (the “Sale Motion”), which the Court heard at a hearing held on February 21,
2019. The Settlement/Sale Transaction, as approved by order of the Court entered on March 1,
2019 (the “Sale Order”), contemplated a private sale of substantially all of the Debtors’ assets to
the Purchasers under Section 363(b) of the Bankruptcy Code through the First Lien Collateral
Agent’s and Second Lien Collateral Agent’s credit bid of a portion of the secured debt under the
First Lien Credit Agreement and Second Lien Credit Agreement, on the terms of that certain
Settlement and Asset Purchase Agreement (the “Purchase Agreement”) by and among the
Debtors and the Purchasers.

        Critically, the Settlement/Sale Transaction provides a full recovery to all unsecured trade
creditors and mineral interest holders and a meaningful likelihood of recovery (depending on
future oil prices) for Holders of Allowed Interests in AAOG. The Purchasers also assumed


4818-4009-2309.1 4/24/2019 (8:26 AM)                 11
substantially all allowed claims of the Debtors’ pre-petition trade creditors, and will provide the
ORRI to the Debtors or their successors, which may yield funds to distribute to the Debtors’
remaining claimants (if any) and equity security holders, on the terms set forth in that certain
Assignment of Overriding Royalty Interest from KRH II to AAOG, dated as of 7:01 a.m. Pacific
Time on March 1, 2019, and attached to this Disclosure Statement as Exhibit C. The ORRI
provides for a payment of $550,000 per six-month period (up to a maximum of $5,500,000),
payable to the Liquidating Trust semiannually through and including the date that is five and a
half years after closing of the Settlement/Sale Transaction, solely to the extent the Purchasers
entities’ (or their successors’ or assigns’) realized average price for sales to non-affiliates
(measured in a manner consistent with the existing prepetition third party production payments
to the Debtors, but for the avoidance of doubt, not deducting the existing burdens of production
or taking into account the impact of any hedging of production in making such calculation)
exceeds $70.00 per barrel, beginning on April 1, 2019. While the Debtors believe that the
realized price per barrel has crested the $70.00 mark since the ORRI period began, there is no
assurance that it will remain at such level throughout the first 6 month period or any future
measuring period.

                    1.7.6     Plan of Liquidation

        Following entry of the Sale Order, the Debtors now seek to confirm a chapter 11 plan of
liquidation (the “Plan”) to, among other things, wind down the Debtors’ estates, liquidate any
remaining assets, and make distributions to Holders of Allowed Claims and Allowed Interests.

        The Plan is the result of extensive negotiations among the Debtors and KCO, and
proposes to wind down the Debtors’ affairs, and establish and fund a trust to make distributions
to Holders of Allowed Claims and Allowed Interests. Under the Plan and the Liquidating Trust
Agreement contemplated by the Plan, a Liquidating Trustee, through a disbursing agent, will
make distributions to Holders of Allowed Claims pursuant to the amounts provided in that
certain wind down budget (the “Wind-Down Budget”) approved by KCO as part of the
Settlement/Sale Transaction. To the extent funds in the Wind-Down Budget are insufficient to
satisfy Allowed Claims, any remaining amounts owed will come from proceeds of the ORRI, if
any, as and when such proceeds are received by the Liquidating Trustee, before any distributions
will be made to Holders of Interests from net proceeds of the ORRI.

       Following approval of the Wind-Down Budget, certain Ordinary Course Professionals
and Holders of Other Secured Claims may have drawn-down on retainers held on account for the
Debtors in the aggregate amount of approximately $20,000.00. To the extent that any such draw-
downs occurred, the Plan contemplates relief from the automatic stay imposed by 11 U.S.C. §
362, granted nunc pro tunc to March 1, 2019, to allow setoff of all amounts owed to Ordinary
Course Professionals and delivery of any excess retainers to the Debtors pursuant to the terms of
the Wind-Down Budget, as set forth more fully in the treatment of Other Secured Claims
contained in the Plan.

        Pursuant to the Purchase Agreement, the Debtors’ names were included among the assets
acquired by the Purchasers, and the Debtors have thirty days following the Closing Date to file
the relevant documentation to effectuate formal name changes. The Debtor entities formerly
known as KRH and WPS have been renamed Manor Oil, Inc. and Hilltop Power, Inc.


4818-4009-2309.1 4/24/2019 (8:26 AM)                12
        The Debtors have been approached regarding a potential sale or merger transaction with
an unrelated purchaser of the stock in AAOG solely for the purpose of acquiring AAOG’s
corporate charter following the Effective Date. Such transaction, if consummated, would provide
extra funds for the administration of the trust and to make distributions to Trust Beneficiaries and
payments to Holders of Allowed Claims not satisfied by the Wind Down Budget, if any.

                    1.7.7     Preference and Other Potential Avoidance Actions

        The Bankruptcy Code preserves the Debtors’ right to prosecute claims and causes of
action which exist outside of bankruptcy, and also empowers the Debtors to prosecute certain
claims which are established by the Bankruptcy Code, including claims to avoid and recover
preferential transfers and fraudulent conveyances. As part of the Settlement/Sale Transaction,
KCO purchased as Acquired Assets all of the Debtors’ Causes of Action, including Avoidance
Actions, and agreed not to pursue any Avoidance Actions against the Holders of any Assumed
Liabilities (as defined in the Purchase Agreement) in order to facilitate smooth and uninterrupted
operation of the Debtors’ businesses, including for the Debtors’ trade creditors.

                    1.7.8     Exclusivity

       The Debtors have the exclusive right to file a plan in their Chapter 11 Cases until June
10, 2019, and the exclusive right to solicit acceptances until August 9, 2019. [ECF No. 447]

                                                 ARTICLE II
                                       CLASSIFICATION AND TREATMENT
                                          OF CLAIMS AND INTERESTS

          2.1       Introduction

        The categories of Claims and Interests set forth below classify Claims and Interests for all
purposes, including for purposes of voting, Confirmation and distribution pursuant to the Plan
and Bankruptcy Code sections 1122 and 1123(a)(1). A Claim or Interest shall be deemed
classified in a particular Class only to the extent that it qualifies within the description of such
Class, and shall be deemed classified in other Classes to the extent that any portion of such
Claim or Interest qualifies within the description of such other Classes. Notwithstanding
anything to the contrary in the Plan, a Claim or Interest shall be deemed classified in a Class only
to the extent that such Claim or Interest is Allowed and has not been paid, released, or otherwise
settled prior to the Effective Date.

        All Claims (except for Administrative Claims and Priority Tax Claims, which are not
classified pursuant to Bankruptcy Code section 1123(a)(1)) are classified in the Plan as described
in Section 2.6 through Section 2.13 below.

          2.2       Voting; Acceptance by Impaired Classes

        Each Holder of an Allowed Claim or Allowed Interest in an impaired Class shall be
entitled to vote to accept or reject the Plan. Holders of Claims in Classes not impaired under the
Plan shall not be entitled to vote to accept or reject the Plan and shall be presumed to have
accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Classes 1, 4, and 6 are not


4818-4009-2309.1 4/24/2019 (8:26 AM)                 13
impaired under the Plan, are not entitled to vote and shall be conclusively presumed to accept the
Plan under Section 1126(f) of the Bankruptcy Code. Classes 2, 3, 5, 7 and 8 are impaired, and
each Holder of an Allowed Claim in Class 2, Class 3, Class 5 or Class 7, or of an Allowed
Interest in Class 8, is entitled to vote to accept or reject the Plan.

          2.3       Cramdown

       If any of the impaired Classes do not vote to accept the Plan by the requisite statutory
majorities, the Debtors reserve the right to amend the Plan. If the Holders of Claims in Class 3,
Class 5, or Class 7, or Holders of Interests in Class 8, vote to reject the Plan, the Debtors shall
request that the Bankruptcy Court confirm the Plan pursuant to Bankruptcy Code § 1129(b).

          2.4       Administrative Claims

        Except to the extent that any Holder of an Allowed Administrative Claim agrees to a less
favorable treatment, each Holder of an Allowed Administrative Claim (excluding Professional
Fee Claims) shall receive from the Liquidating Trustee, in full and final satisfaction of such
Allowed Administrative Claim, the amount of such Allowed Administrative Claim, in Cash, on
or as soon as practicable after the later of: (i) the Effective Date; (ii) the date that is fourteen (14)
days after the date such Administrative Claim is Allowed; and (iii) such other date as may be
agreed upon in writing by the holder of such Administrative Claim and the Liquidating Trustee;
provided, however, that Allowed Administrative Claims representing obligations incurred in the
ordinary course of business of the Debtors, if any, shall be paid in full in accordance with the
terms and conditions of the particular transactions and any applicable agreements or assumed
and assigned to the Purchasers as part of the Settlement/Sale Transaction. To the extent funds in
the Wind-Down Budget are insufficient to satisfy any Allowed Administrative Claim, and such
Allowed Administrative Claim has not been paid in full pursuant to the Sale Order,
Settlement/Sale Transaction, or other Final Order of the Bankruptcy Court, and has not been
assumed by Purchasers pursuant to the Settlement/Sale Transaction, any remaining amounts
owed will come from proceeds of the ORRI, if any, as and when such payments are received by
the Liquidating Trust, before any distributions will be made to Holders of Allowed Priority Tax
Claims, Other Priority Claims, Allowed General Unsecured Claims, or Allowed Interests. The
Debtors will seek the consent of any Holder of an Allowed Administrative Claim to provide the
treatment described in the foregoing sentence.

        Professional Fee Claims shall be paid from a segregated escrow account, funded by the
Debtors with all budgeted amounts through the Closing Date for Professionals and Ordinary
Course Professionals for which payment has been allocated in the Wind-Down Budget. In
addition, KCO has previously funded up to $500,000 through the Wind-Down Budget for the
professional fees of Dykema and Hogan Lovells post-closing in order to implement the
Settlement/Sale Transaction, seek confirmation and approval of the Plan, and take any necessary
steps to conclude the Chapter 11 Cases. In the event that such post-closing fees incurred and
allowed pursuant to either the agreement of KCO or an Order of the Bankruptcy Court exceed
$250,000, then such amount above $250,000 and up to $500,000 shall be reimbursable to KCO
from the proceeds, if any, payable to the Liquidating Trust pursuant to the ORRI. The Debtors
will establish a separate segregated escrow account to hold the $500,000 in the Wind-Down
Budget for the professional fees of Dykema and Hogan Lovells incurred after March 1, 2019,


4818-4009-2309.1 4/24/2019 (8:26 AM)               14
which amounts will be disbursed by the Liquidating Trustee directly to Dykema and Hogan
Lovells once their Professional Fee Claims are Allowed. The Sale Order (including the Wind-
Down Budget) shall govern the Administration of the Professional Fee Claim reserves.

       As of the date hereof, the Debtors estimate that, as of the Effective Date, the total amount
of Allowed Administrative Expense Claims will be approximately $4,617,502, including
approximately $3,640,485 of Allowed Professional Fee Claims.

          2.5       Priority Tax Claims

         Except to the extent that any Holder of an Allowed Priority Tax Claim agrees to less
favorable treatment, each Holder of an Allowed Priority Tax Claim shall receive in full and final
satisfaction of such Allowed Priority Tax Claim, the amount of such Allowed Priority Tax
Claim, in Cash, on or as soon as practicable after the latest of: (i) the Effective Date; (ii) the date
that is fourteen (14) days after the date such Claim is Allowed; (iii) the date that is five (5) years
after the Petition Date; and (iv) such other date as may be agreed upon in writing by the Holder
of such Claim. To the extent funds in the Wind-Down Budget are insufficient to satisfy Allowed
Priority Tax Claims, any remaining amounts owed will come from proceeds of the ORRI, if any,
before any distributions will be made to Holders of Allowed Other Priority Claims, Allowed
General Unsecured Claims or Allowed Interests.

          2.6       Other Priority Claims

        Unless the Holder of an Allowed Other Priority Claim agrees to different treatment, each
holder of an Allowed Other Priority Claim shall receive, in full and final satisfaction of such
Allowed Other Priority Claim, the amount of such Allowed Other Priority Claim in Cash on or
as soon as practicable after the latest of: (i) the Effective Date; (ii) the date that is fourteen (14)
days after the date such Claim is Allowed; or (iii) such other date as may be agreed upon in
writing by the holder of such Claim. To the extent funds in the Wind-Down Budget are
insufficient to satisfy Allowed Other Priority Claims, any remaining amounts owed will come
from proceeds of the ORRI, if any, as and when such payments are received by the Debtors or
their successors, before any distributions will be made to Holders of Allowed General Unsecured
Claims or Allowed Interests.

          2.7       Allowed Secured DWT Claim

        The Allowed Secured DWT Claim is secured by a retainer held by DWT in excess of the
fees that are the subject of its Claim, and such Claim shall be deemed Allowed pursuant to the
Plan in the amount of $3,847.50. The Holder of the Allowed Secured DWT Claim shall receive,
in full and final satisfaction of the Allowed Secured DWT Claim, on or as soon as reasonably
practicable after the Effective Date, payment, in Cash, in the amount of $3,400.00.

          2.8       Secured Claim of Prepetition Secured Parties

        The Prepetition Secured Parties shall receive, in full and final satisfaction of the Secured
Claim of Prepetition Secured Parties, the treatment provided to the Prepetition Secured Parties
pursuant to the Settlement/Sale Transaction and the Sale Order. The Purchasers will perform all
of their obligations pursuant to the Sale Order, including, without limitation, making payments


4818-4009-2309.1 4/24/2019 (8:26 AM)              15
for those Allowed Claims that the Purchasers agreed to assume pursuant to the Purchase
Agreement. Pursuant to the Sale Order and except for those rights and claims under the Sale
Order, Purchase Agreement and the Settlement/Sale Transaction, any and all prepetition Claims
against the Debtors held by the Prepetition Secured Parties in excess of the Credit Bid as of the
Closing Date have been waived, including, without limitation, any Claims held by KCO (or its
Affiliates) on account of the Warrant Interests.

          2.9       Other Secured Claims

       Unless the Holder of an Allowed Other Secured Claim agrees to different treatment, each
Holder of an Allowed Other Secured Claim shall receive, in full and final satisfaction of such
Allowed Other Secured Claim, either: (i) the amount of such Allowed Other Secured Claim in
Cash on or as soon as practicable after the latest of (a) the Effective Date, (b) the date that is
fourteen (14) days after the date such Claim is Allowed, or (c) such other date as may be agreed
upon in writing by the Holder of such Claim; (ii) setoff against the retainer securing such Other
Secured Claim held by the Holder of such Claim on the Debtors’ accounts; or (iii) the return of
the applicable Collateral in satisfaction of the Allowed amount of such Other Secured Claim.
Upon satisfaction of such Allowed Other Secured Claim as set forth herein, any Liens securing
such Other Secured Claim shall be deemed released. Pursuant to the Wind-Down Budget
incorporated into the Sale Order, any amounts owed by Ordinary Course Professionals after
payment of all pre-petition and post-petition fees and expenses (other than Professionals as
defined in the Sale Order) are to be paid to the Debtors. To the extent applicable, 11 U.S.C. §
362 is modified nunc pro tunc to March 1, 2019 to allow setoff of all amounts owed to Ordinary
Course Professionals and delivery of the excess retainers to the Debtors.

          2.10      General Unsecured Claims

        Except to the extent such Allowed General Unsecured Claim is settled or otherwise
compromised, or has been assumed by the Purchasers under the Sale Order as part of the
Settlement/Sale Transaction, each Holder of an Allowed General Unsecured Claim shall receive,
in full and final satisfaction of its Allowed General Unsecured Claim, its Pro Rata share of net
proceeds of the ORRI, if any, as and when such net proceeds are received by the Liquidating
Trustee, following payment in full of all Allowed Administrative Tax Claims, Allowed Priority
Tax Claims, Allowed Other Priority Claims, and Allowed Other Secured Claims, until such
Holder’s General Unsecured Claim is paid in full. For the avoidance of doubt, pursuant to
paragraph 4(i) of the Sale Order, those Holders of Claims listed on Exhibit B of this Disclosure
Statement, whose claims have been assumed by the Purchasers and have been or will be satisfied
as part of the Settlement/Sale Transaction, shall not be deemed to be Holders of Class 5 Claims.
The Debtors believe that the only Allowed Claim in Class 5 is the Claim of Jones Day.

        On February 16, 2019, the Debtors filed an objection to Proof of Claim number 23 filed
by Edward T. Humphreville in the amount of $216,600. While the Debtors anticipate that their
objection will be sustained, if the claim is allowed in any amount such that the Wind Down
Budget is insufficient to cover it, recovery in excess of what is in the Wind Down Budget, if any,
will come from net proceeds of the ORRI, if any, and net proceeds from any sale of AAOG’s
stock.



4818-4009-2309.1 4/24/2019 (8:26 AM)           16
          2.11      Intercompany Claims

        As set forth in the Schedules, as of the Petition Date, Intercompany Claims were as
follows: AAOG was indebted to KRH in the amount of $10,305,006.36; KRH was indebted to
WPS $2,557,284.90; and AAOG was indebted to WPS in the amount of $307,022.39. Pursuant
to the Intercompany Compromise, on the Effective Date, all Intercompany Claims to the extent
not acquired or assumed by the Purchasers pursuant to the Purchase Agreement shall be
voluntarily waived by the applicable Debtor and extinguished, and any documents that
previously evidenced such Intercompany Claim shall be deemed cancelled (all without further
action by any Person or the Bankruptcy Court) and shall be null and void and such documents
shall evidence no Intercompany Claim against any Debtor. Holders of Intercompany Claims
shall not receive or retain any property under the Plan on account of such Intercompany Claim.

          2.12      CFS Claim

        As part of the Settlement/Sale Transaction, pursuant to the terms of a separate settlement
agreement by and between Camden Financial Services (“CFS”) and the Purchasers (or their
Affiliates), CFS assigned to the Purchasers all claims held by CFS against the Debtors. On
March 13, 2019, KCO filed notice of transfer of the CFS Claim to KCO, and KCO is the Holder
of the CFS Claim [ECF Nos. 494, 495]. In full and final satisfaction of the CFS Claim, KCO
shall receive the treatment provided to KCO as the Holder of the CFS Claim pursuant to the
Settlement/Sale Transaction, the Purchase Agreement and the Sale Order. Pursuant to the
Purchase Agreement and the Sale Order, the CFS Claim shall have been voluntarily released in
full and shall be unenforceable against either Manor or AAOG, all without further action by any
Person or the Bankruptcy Court.

          2.13      Interests

       On the Effective Date, except as described in Section 3.5 of this Disclosure Statement, all
equity interests in Manor and Hilltop shall be cancelled and extinguished. All Holders of
Allowed Interests in AAOG will be deemed Trust Beneficiaries as of the Effective Date, and will
be deemed to have exchanged their Allowed Interests for their Pro Rata share of interests in the
Liquidating Trust according to the Schedule of Interests. Such Holders will be entitled to
periodic distributions from the Liquidating Trust of net proceeds from the ORRI, if any, as and
when such payments are received by the Liquidating Trust, and net proceeds from any sale or
merger of AAOG’s stock, following payment in full of any unpaid but Allowed Administrative
Claims, Allowed Priority Tax Claims, Allowed Other Priority Claims, Allowed Other Secured
Claims, and Allowed General Unsecured Claims.




4818-4009-2309.1 4/24/2019 (8:26 AM)           17
            2.14    Summary of Proposed Distributions Under the Plan

        The table below summarizes the estimated distributions to be made on account of
prepetition Claims and Interests under the Plan.

    Class           Type of Claim                       Est. Range of           Est. Percentage of
                                                        Allowed Claims          Recovery

    1               Other Priority Claims               $4,372                  100%

    2               Allowed Secured DWT Claim           $3,847.50               88%

    3               Secured Claim of Prepetition        $145,871,156.63         89%
                    Secured Parties

    4               Other Secured Claims                $20,000                 100%

    5               General Unsecured Claims            $7,678.262              100%

    6                                                   KRH v. AAOG
                                                        $10,305,006

                                                        KRH v. WPS
                    Intercompany Claims                                         0%
                                                        $2,557,284

                                                        AAOG v. WPS
                                                        $307,022

    7               CFS Claim                           $0-4,162,000            0%

    8                                                                           Based on ORRI
                                                                                proceeds, which may
                                                                                range from $0-
                                                                                $5,500,000.00, and net
                    Interests                           N/A                     proceeds from any sale
                                                                                or merger of AAOG’s
                                                                                stock, which may
                                                                                range from $0-
                                                                                $180,000.00




2
 This figure does not include the amount of Proof of Claim number 23, which, as described above, is the
subject of a pending objection by the Debtors.


4818-4009-2309.1 4/24/2019 (8:26 AM)               18
                                         ARTICLE III
                            MEANS FOR IMPLEMENTATION OF THE PLAN

          3.1       Other Assets

          On the Effective Date, all Other Assets shall vest in the Liquidating Trust.



          3.2       Operations Between Confirmation Date and Effective Date

        During the period from the Confirmation Date through and including the Effective Date,
the Debtors may continue to operate their businesses in the ordinary course as debtors in
possession (to the extent that any operations are necessary after the Closing Date), subject to all
applicable orders of the Bankruptcy Court, the Bankruptcy Code and the limitations set forth
herein.

          3.3       The Liquidating Trust

       This Section 3.3 is a general description of the Liquidating Trust Agreement and its
provisions. The Liquidating Trust Agreement shall be included in the Plan Supplement. To the
extent this Section 3.3 is inconsistent with the Liquidating Trust Agreement, the Liquidating
Trust Agreement shall control for all purposes.

                    3.3.1     Creation of the Liquidating Trust

       On or before the Effective Date, the Debtors shall take all necessary steps to establish the
Liquidating Trust for the benefit of the Trust Beneficiaries by the execution and delivery of the
Liquidating Trust Agreement.

                    3.3.2     Transfer of the Liquidating Trust Assets

        On the Effective Date, the Liquidating Trust Assets, including, without limitation, the
ORRI, shall be irrevocably transferred to and vest in the Liquidating Trust free and clear of all
Liens, Claims, charges and encumbrances. For all U.S. federal income tax purposes, all Persons
(including, without limitation, the Debtors and the Liquidating Trustee and the Trust
Beneficiaries) shall treat the transfer and assignment of the Liquidating Trust Assets to the
Liquidating Trust for the benefit of the Trust Beneficiaries as (a) a transfer directly to the Trust
Beneficiaries of their Pro Rata share of the Liquidating Trust Assets in complete liquidation of
the Debtors followed by (b) the transfer by the Trust Beneficiaries to the Liquidating Trust of the
Liquidating Trust Assets. In accordance with Rev. Proc. 94-45 (Section 3.04), valuations of the
Liquidating Trust Assets by the Liquidating Trustee and the Trust Beneficiaries shall be
consistent and such valuations shall be used for all federal income tax purposes. The Liquidating
Trust will be treated as a grantor trust for U.S. federal tax purposes and, to the extent permitted
under applicable law, for state and local income tax purposes. The Trust Beneficiaries will be
treated as the grantors and owners of their Pro Rata share of Liquidating Trust Assets for U.S.
federal income tax purposes. On and after the Effective Date, the Liquidating Trustee may use,
acquire and dispose of property and compromise or settle any Claims, without the supervision of


4818-4009-2309.1 4/24/2019 (8:26 AM)                  19
or approval by the Bankruptcy Court, and free and clear of any restrictions of the Bankruptcy
Code or the Bankruptcy Rules, other than the restrictions expressly imposed by the Plan, the
Confirmation Order, Liquidating Trust Agreement, the Sale Order (including the Wind-Down
Budget), the Purchase Agreement and/or the Settlement Sale/Transaction.

                    3.3.3     Purpose of the Liquidating Trust

       The Liquidating Trust, duly organized under the laws of Texas, shall be established for
the purpose of liquidating and distributing the Liquidating Trust Assets in accordance with
Treasury Regulation Section 301.7701-4(d) and any analogous provision of state or local law,
including to the extent required by Rev. Proc 94-45 (Section 3.10), and shall be governed by the
Liquidating Trust Agreement.

                    3.3.4     Administration of the Liquidating Trust; Funding

       The Liquidating Trust shall be administered by the Liquidating Trustee pursuant to the
Liquidating Trust Agreement. Additionally, subject to the terms of the Liquidating Trust
Agreement, the Liquidating Trust may borrow against, pledge, hypothecate, otherwise encumber,
or convey Liquidating Trust Assets as needed to accomplish the goals of the Liquidating Trust.

        The Liquidating Trust Agreement shall provide that the Liquidating Trust Assets shall be
used, first, to pay the costs in the Wind-Down Budget and fund the administrative costs and
expenses of the Liquidating Trust, including, without limitation, the reasonable fees and
expenses of the Liquidating Trustee and the reasonable fees and expenses of any professionals
employed by the Liquidating Trustee; and second, to make periodic distributions as set forth in
the Plan and the Liquidating Trust Agreement.

                    3.3.5     The Liquidating Trustee

        The identity of the Liquidating Trustee shall be disclosed in the Plan Supplement. The
Liquidating Trustee shall retain and have all the rights, powers and duties necessary to carry out
their responsibilities under the Plan and the Liquidating Trust Agreement, and as otherwise
provided in the Confirmation Order. The Liquidating Trustee shall be the exclusive trustee of the
Liquidating Trust Assets for the purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as
well as a representative of the estate appointed pursuant to section 1123(b)(3)(B) of the
Bankruptcy Code. The Liquidating Trustee’s liability may be limited by the Liquidating Trust
Agreement to include limitations of liability for negligence and any actions except for willful
misconduct or fraud. Disbursements from the Liquidating Trust shall be made through the
Disbursing Agent.

                    3.3.6     Powers and Duties of the Liquidating Trustee

       The Liquidating Trustee shall administer the Liquidating Trust Assets in accordance with
the Plan, the Liquidating Trust Agreement, the Sale Order (including the Wind-Down Budget),
the Purchase Agreement and the Settlement/Sale Transaction. The powers of the Liquidating
Trustee shall include any and all powers and authority necessary to implement the Plan and the
Liquidating Trust Agreement including: (i) serving as the sole officer, director and person in
control of the Debtors on and after the Effective Date; (ii) holding, managing and liquidating


4818-4009-2309.1 4/24/2019 (8:26 AM)                 20
and/or abandoning any of the Liquidating Trust Assets; (iii) investing Cash; (iv) taking all steps
to execute all instruments and documents necessary to effectuate distributions to Holders of
Allowed Claims in accordance with the Plan including, without limitation, the establishment of
any reserves that the Liquidating Trustee deems necessary and/or appropriate; (v) paying,
through the Disbursing Agent, Allowed Administrative Claims, Allowed Priority Tax Claims,
Allowed Other Priority Claims, Allowed Other Secured Claims and Allowed General Unsecured
Claims in accordance with the Plan; (vi) paying Allowed Professional Fee Claims; (vii
employing, retaining, terminating or replacing professionals to represent it with respect to its
responsibilities or otherwise effectuating the Plan and Liquidating Trust Agreement; (viii) paying
any and all reasonable fees and expenses of the post-Effective Date Debtors (if any) and any
professionals employed by the Liquidating Trustee without approval of the Bankruptcy
Court; (ix) making periodic distributions of proceeds from the ORRI, if any, as and when such
net proceeds are received, through the Disbursing Agent through the Disbursing Agent; (x)
administering and paying taxes, including filing tax returns; (xi) requesting an expedited
determination of any unpaid tax liability of the Debtors or post-Effective Date Debtors under
Bankruptcy Code § 505; (xii) representing the interests of the Debtors or the Liquidating Trust
before any taxing authority in all matters, including any action, suit, proceeding or audit; (xiii)
taking all steps reasonably necessary and practicable to terminate the corporate existence of the
Debtors in accordance with the Plan; (xiv) subject to section 10.1.2 of the Plan, authority to file
objections to all Claims and/or Interests and to settle, compromise, or litigate to judgment any
objections to Claims filed by the Liquidating Trustee and, subject to the terms of the Liquidating
Trust Agreement, authority to settle or compromise any Disputed Claim without the approval of
the Bankruptcy Court; (xv) having the authority to prosecute any cause of action that may accrue
after the Effective Date in favor of the Liquidating Trustee, including, without limitation, any
cause of action retained by the Debtors’ estates pursuant to section 2.1(b)(xii) of the Purchase
Agreement, and having the authority to compromise, settle, resolve, discontinue, abandon or
dismiss all such actions without approval of the Bankruptcy Court; (xvi) having the authority
to request estimation of any contingent or unliquidated Claim in accordance with and pursuant to
the rights provided for in Section 10.3 of the Plan; (xvii) requesting that the Bankruptcy Court
estimate any contingent or unliquidated Claim, regardless of whether the Liquidating Trustee,
Debtors or Purchasers have previously objected to such Claim or whether the Bankruptcy Court
has ruled on any objection; (xviii) undertaking all administrative functions of the Chapter 11
Cases, including the ultimate dissolution of the Debtors and the exclusive authority to seek the
closing of the Chapter 11 Cases; (xix) in the Liquidating Trustee’s discretion, to hold the stock in
AAOG exchanged by the Trust Beneficiaries in order to consummate a transaction, as soon as
reasonably possible, for the purchase and sale to, or merger of such stock into the equity interests
of, an unrelated third party, and taking any and all actions necessary to pursue and consummate
such a transaction; (xx) taking all steps to execute all instruments and documents necessary to
effectuate a name change for AAOG; and (xxi) exercising such other powers as may be vested in
it pursuant to order of the Bankruptcy Court, the Plan or the Liquidating Trust Agreement, or as
it reasonably deems to be necessary and proper to carry out the provisions of the Plan.

          3.4       Disbursing Agent

      On the Effective Date, the Disbursing Agent shall be appointed pursuant to this Plan and
the Liquidating Trust Agreement, for the purposes of (i) paying unpaid but Allowed
Administrative Claims (excluding Allowed Professional Fee Claims), Allowed Priority Tax


4818-4009-2309.1 4/24/2019 (8:26 AM)            21
Claims, Allowed Other Priority Claims, Allowed Other Secured Claims and Allowed General
Unsecured Claims in accordance with this Plan; (ii) making periodic distributions to Holders of
Interests from net proceeds of the ORRI and the net proceeds from any sale or merger of
AAOG’s stock. In the event of the dissolution, failure to perform resignation, incompetency, or
removal of KCO as Disbursing Agent, the Liquidating Trustee shall promptly designate a
successor Disbursing Agent. For the avoidance of doubt, the Disbursing Agent has no personal
liability for the payment of, and has not assumed liability for, any of the foregoing Claims other
than as expressly provided in the Sale Order, the Purchase Agreement, the Wind-Down Budget
and the Settlement/Sale Transaction, and shall solely be responsible for transferring assets of the
Liquidating Trust as provided herein to Holders of any of the foregoing Claims.

          3.5       Cancellation of Interests

        On the Effective Date, all equity interests in Manor and Hilltop shall be terminated and
extinguished and any certificates or other documents that previously evidenced ownership of
those equity interests shall be deemed cancelled (all without further action by any Person or the
Bankruptcy Court) and shall be null and void and such certificates and documents shall evidence
no rights or equity interests in Manor and/or Hilltop; provided, however, in the event that prior to
the Effective Date KCO requests assignment of the equity interests in Manor and/or Hilltop, and
such assignment will not have an adverse tax impact on the Debtors (as determined in the
Debtors’ reasonable discretion), such equity interests shall be conveyed to KCO or its
designee(s) free and clear of any liens claims or interests to the greatest extent permissible under
Bankruptcy Code Section 363 in furtherance of the Settlement/Sale Transaction. If KCO makes
the foregoing election for it or its designee(s) to receive the equity interests of Manor and/or
Hilltop, Manor and Hilltop shall retain all Permits (as defined in the Purchase Agreement) issued
to them that have not otherwise been previously assigned to the Purchasers.

          3.6       Termination of Status; Officers and Directors

        On the Effective Date, except to the extent that the Liquidating Trustee determines
otherwise or KCO exercises the election for it or its designee(s) to receive the equity interests in
Manor and/or Hilltop as set forth in Section 7.3 of the Plan, Manor and Hilltop shall be deemed
dissolved for all purposes without the necessity for any other or further actions to be taken by or
on behalf of the Debtors or payments to be made in connection therewith. The Debtors may file
with the Office of the Secretary of State for the state of their formation, a certificate of
dissolution which may be executed by the Liquidating Trustee without the need for further
approval or action from any officers, directors, Holders of Interests in the Debtors or any other
party. From and after the Effective Date, the Debtors shall not be required to file any document,
or take any other action, or obtain any approval from the Debtors’ officers, directors or Holders
of Interests, to withdraw their business operations from any states in which any of the Debtors
previously conducted its business operations.

        On the Effective Date: (i) the positions of the current officers and directors of the Debtors
shall be eliminated, and each officer and director shall be terminated (without the necessity of
further action); and (ii) to the fullest extent permitted by applicable law, the rights, powers, and
duties of the officers and directors of the Debtors shall vest in the Liquidating Trustee.



4818-4009-2309.1 4/24/2019 (8:26 AM)             22
          3.7       Distribution Procedures

        Any payments or distributions to be made by the Disbursing Agent to Holders of Interests
in AAOG or Holders of Claims as required by the Plan shall be made only to the Holders of
Allowed Interests in AAOG or Holders of Allowed Claims. Any payments or distributions to be
made by the Disbursing Agent pursuant to the Plan shall be made on or about the Effective Date
of such Plan, or as soon thereafter as practicable, except as otherwise provided for in the Plan.
Any payment, delivery or distribution by the Disbursing Agent pursuant to the Plan, to the extent
delivered by the United States mail, shall be deemed made when deposited by the Disbursing
Agent into the United States mail. Distributions or deliveries required to be made by the Plan on
a particular date shall be deemed to have been made on such date if actually made on such date
or as soon thereafter as practicable taking into account the need to establish reserves and account
for Disputed Claims. No payments or other distributions of property shall be made on account of
any Claim, Interest or portion thereof unless and until such Claim, Interest or portion thereof is
Allowed. The Liquidating Trustee may establish reserves for Disputed Claims, and defer or
delay distributions to ensure an equitable and ratable distribution to Holders of Allowed Claims
and Allowed Interests, in accordance with the terms of the Plan.

          3.8       Effectuating Documents; Further Transactions

        The Liquidating Trustee, shall be authorized to execute, deliver, file, or record such
contracts, instruments, releases, indentures, and other agreements or documents, and take such
actions as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan. The Liquidating Trustee, shall be authorized to certify or attest to any of
the foregoing actions.

          3.9       Exemption from Certain Transfer Taxes

        Pursuant to Bankruptcy Code section 1146(a), the issuance, transfer, or exchange of a
security, or the making of delivery of an instrument of transfer, provided under the Plan, from
the Debtors to the Liquidating Trustee or any other Person pursuant to the Plan may not be taxed
under any law imposing a stamp tax or similar tax, and the Confirmation Order shall direct the
appropriate state or local governmental officials or agents to forego the collection of any such tax
or governmental assessment and to accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or governmental
assessment.

          3.10      Closing of the Debtors’ Chapter 11 Cases.

       The Liquidating Trustee shall have the sole authority to seek to close the Chapter 11
Cases in accordance with the Bankruptcy Code and the Bankruptcy Rules.




4818-4009-2309.1 4/24/2019 (8:26 AM)             23
                                           ARTICLE IV
                              THE SOLICITATION; VOTING PROCEDURES

          4.1       Solicitation Package

        Accompanying this Disclosure Statement for the purpose of soliciting votes on the Plan
are copies of: (i) the Plan; the (ii) Confirmation Hearing Notice; (iii) an appropriate Ballot, if
applicable; (iv) a postage prepaid pre-addressed return envelope; and (v) such other information
as the Court may direct or approve (collectively, the “Solicitation Package”). Only Holders
eligible to vote in favor of or against the Plan will receive a Ballot as part of their Solicitation
Package. If you did not receive a Ballot and believe that you should have, please contact the
Debtors’ counsel at the address or telephone number set forth in Section 15.10.



          4.2       Voting Instructions

        After carefully reviewing the Plan and this Disclosure Statement, all accompanying
exhibits, and the detailed instructions accompanying your Ballot, please indicate your acceptance
or rejection of the Plan by voting in favor of or against the Plan on the Ballot. Please complete
and sign your Ballot and return it in the envelope provided so that it is RECEIVED by the Voting
Agent (as defined in the Disclosure Statement Order) on or before the Voting Deadline (as
defined in the Disclosure Statement Order) set forth on the Ballot.

        Each Ballot has been coded to reflect the Class of Claims or Interests it represents.
Accordingly, in voting to accept or reject the Plan, you must use only the coded Ballot or Ballots
sent to you with this Disclosure Statement.

        If you have any questions about the procedure for voting your eligible Claim or with
respect to the Solicitation Package that you have received, please contact the Voting Agent:

                                           BMC Group, Inc.
                                            PO BOX 90100
                                       LOS ANGELES, CA 90009

                                       Email: aaog@bmcgroup.com

                                       Telephone: 1-888-909-0100

     IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE
ACTUALLY RECEIVED BY THE VOTING AGENT FOR THE DEBTORS ON OR
BEFORE 5:00 P.M. PREVAILING CENTRAL TIME ON MAY 29, 2019, AT THE
ABOVE ADDRESS. EXCEPT TO THE EXTENT ALLOWED BY THE BANKRUPTCY
COURT OR DETERMINED OTHERWISE BY THE DEBTORS, BALLOTS RECEIVED
AFTER THE PLAN VOTING DEADLINE WILL NOT BE ACCEPTED OR USED IN
CONNECTION WITH THE DEBTOR’S REQUEST FOR CONFIRMATION OF THE
PLAN OR ANY MODIFICATION THEREOF.



4818-4009-2309.1 4/24/2019 (8:26 AM)              24
      BALLOTS WITH ORIGINAL OR FACSIMILE SIGNATURES ARE
 ACCEPTABLE. YOU MAY NOT SUBMIT A BALLOT BY FACSIMILE. YOU MAY
 SUBMIT A BALLOT BY EMAIL TO AAOG@BMCGROUP.COM, BY SCANNING
 AN ORIGINAL SIGNATURE AND SENDING IN .PDF FORMAT. ONLY ORIGINAL
 BALLOTS (OR SCANNED ORIGINAL BALLOTS IN THE CASE OF BALLOTS
 SUBMITTED BY EMAIL) RECEIVED BY THE VOTING AGENT BY THE PLAN
 VOTING DEADLINE WILL BE COUNTED.

          4.3       Voting Tabulation

        Under the Bankruptcy Code, for purposes of determining whether the requisite
acceptances have been received, only Holders who actually vote will be counted. The failure of a
Holder to deliver a duly executed Ballot will be deemed to constitute an abstention by such
Holder with respect to voting on the Plan and such abstentions will not be counted as votes for or
against the Plan.

       Unless otherwise ordered by the Bankruptcy Court, Ballots that are signed, dated, and
timely received, but on which a vote to accept or reject the Plan has not been indicated, will not
be counted. The Debtors, in their sole discretion, may request that the Voting Agent attempt to
contact such voters to cure any such defects in the Ballots.

       Except as provided below, unless the applicable Ballot is timely submitted to the Voting
Agent before the Voting Deadline, together with any other documents required by such Ballot,
the Debtors may, in their sole discretion, reject such Ballot as invalid and decline to utilize it in
connection with seeking Confirmation of the Plan.

       A vote may be disregarded if the Bankruptcy Court determines, pursuant to Bankruptcy
Code section 1126(e), that it was not solicited or procured in good faith or in accordance with the
provisions of the Bankruptcy Code.

        If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact,
officer of a corporation, or other Person acting in a fiduciary or representative capacity, such
Person should indicate such capacity when signing and, unless otherwise determined by the
Debtors, must submit proper evidence satisfactory to the Debtors of authority to so act.

        The period during which Ballots with respect to the Plan will be accepted by the Debtors
will terminate on the Voting Deadline. Except to the extent permitted by the Bankruptcy Court,
Ballots that are received after the Voting Deadline will not be counted or otherwise used by the
Debtors in connection with the Debtors’ request for Confirmation of the Plan (or any permitted
modification thereof). IN NO CASE SHOULD A BALLOT BE DELIVERED TO ANY
ENTITY OTHER THAN THE VOTING AGENT.

          4.4       Agreements upon Furnishing Ballots

        The delivery of an accepting Ballot to the Voting Agent by a Holder pursuant to one of
 the procedures set forth above will constitute the agreement of such Holder to accept: (i) all of
 the terms of, and conditions to, the solicitation and voting procedures approved by the
 Bankruptcy Court, and (ii) the terms of the Plan; provided, however, all parties in interest


4818-4009-2309.1 4/24/2019 (8:26 AM)             25
 retain their right to object to Confirmation of the Plan pursuant to Bankruptcy Code section
 1128.

                                          ARTICLE V
                        FEASIBILITY, BEST INTEREST OF THE CREDITORS
                                      AND LIQUIDATION

          5.1       Feasibility of the Plan

        Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of the Plan is not
likely to be followed by the liquidation, or the need for further financial reorganization, of the
Debtors or any successor to the Debtors under the Plan, unless such liquidation or reorganization
is proposed in the Plan. The Plan proposed by the Debtors provides for a liquidation of the
Debtors’ remaining assets and a distribution of Cash to Holders of Claims and Interests in
accordance with the priority scheme of the Bankruptcy Code and the terms of the Plan. The
ability of the Liquidating Trustee to make the distributions described in the Plan does not depend
on future earnings of the Debtors. Accordingly, the Debtors believes that the Plan is feasible and
meets the requirements of section 1129(a)(11) of the Bankruptcy Code.

          5.2       Best Interest of Creditors Test

         Before the Plan may be confirmed, the Bankruptcy Court must find (with certain
exceptions) that the Plan provides, with respect to each Class, that each Holder of a Claim or
Interest in such Class either: (i) has accepted the Plan; or (ii) will receive or retain under the Plan
property of a value, as of the Effective Date, that is not less than the amount that such Holder
would receive or retain if the Debtors liquidated under chapter 7 of the Bankruptcy Code. In
chapter 7 liquidation cases, unsecured creditors and interest holders of a debtor are paid from
available assets generally in the following order, with no junior class receiving any payments
until all amounts due to senior classes have been paid fully or any such payment is provided for:

                   Secured creditors (to the extent of the value of their collateral);

                   Administrative and other priority creditors;

                   Unsecured creditors;

                   Debt expressly subordinated by its terms or by order of the Bankruptcy Court; and

                   Interest holders.

        As described in the liquidation discussion set forth in Section 8.1 hereof, the Debtors
believe that the value of any distributions in a chapter 7 case would be less than the value of
distributions under the Plan because, among other reasons, distributions in a chapter 7 case may
not occur for a longer period of time, thereby reducing the present value of such distributions. In
this regard, the distribution of the proceeds of a liquidation would be delayed until a chapter 7
trustee and its professionals became knowledgeable about the Chapter 11 Cases and the Claims
against and Interests in the Debtors. In addition, the Debtors’ estates would have to pay the fees



4818-4009-2309.1 4/24/2019 (8:26 AM)                  26
and expenses of a chapter 7 trustee in addition to the Professionals’ pre- conversion fees and
expenses (thereby further reducing cash available for distribution).

                                              ARTICLE VI
                                       CONFIRMATION PROCEDURES

          6.1       The Confirmation Hearing

        Bankruptcy Code section 1128(a) requires the Bankruptcy Court, after notice, to hold a
Confirmation hearing (the “Confirmation Hearing”). Bankruptcy Code section 1128(b) provides
that any party in interest may object to Confirmation of the Plan.

       The Bankruptcy Court has scheduled the Confirmation Hearing for June 5, 2019, at 9:30
a.m. prevailing Central Time, before the Honorable Ronald B. King, Chief United States
Bankruptcy Judge, United States Bankruptcy Court for the Western District of Texas, 615 E.
Houston St., Courtroom 1, San Antonio, Texas 78205.

       Objections to Confirmation of the Plan must be filed and served on the Debtors and the
other parties set forth in the order approving this Disclosure Statement, and certain other parties,
by no later than 5:00 p.m. prevailing Central time on May 29, 2019, in accordance with the order
approving this Disclosure Statement. THE BANKRUPTCY COURT MAY NOT CONSIDER
OBJECTIONS TO CONFIRMATION OF THE PLAN IF ANY SUCH OBJECTIONS HAVE
NOT BEEN TIMELY SERVED AND FILED IN COMPLIANCE WITH THE ORDER
APPROVING THIS DISCLOSURE STATEMENT.

       The notice of the Confirmation Hearing will contain, among other things, the deadline to
object to Confirmation of the Plan, the Voting Deadline, and the date and time of the
Confirmation Hearing.

          6.2       Statutory Requirements for Confirmation of the Plan

        At the Confirmation Hearing, the Bankruptcy Court shall determine whether the
requirements of Bankruptcy Code section 1129 have been satisfied. The Debtors believe that the
Plan satisfies or will satisfy the applicable requirements, as follows:

                   The Plan complies with the applicable provisions of the Bankruptcy Code.

                   The Debtors, as Plan proponents, have or will have complied with the applicable
                    provisions of the Bankruptcy Code.

                   The Plan has been proposed in good faith and not by any means forbidden by law.

                   Any payment made or promised under the Plan for services or for costs and
                    expenses in, or in connection with, the Chapter 11 Cases, or in connection with
                    the Plan and incident to the case, has been disclosed to the Bankruptcy Court, and
                    any such payment: (i) made before the Confirmation of the Plan is reasonable; or
                    (ii) is subject to the approval of the Bankruptcy Court as reasonable if it is to be
                    fixed after the Confirmation of the Plan.


4818-4009-2309.1 4/24/2019 (8:26 AM)                 27
                   The Debtors, as Plan proponents, have disclosed the identity and affiliations of
                    any individual proposed to serve, after Confirmation of the Plan, as a director,
                    officer, or voting trustee of the Debtors, an Affiliate of the Debtors participating
                    in the Plan with the Debtors, or a successor to the Debtors under the Plan, and the
                    appointment to, or continuance in, such office of such individual is consistent
                    with the interests of creditors and equity security holders and with public policy.

                   The Debtors, as Plan proponents, have disclosed the identity of any insider (as
                    defined in Bankruptcy Code section 101) that will be employed or retained by the
                    Liquidating Trust, and the nature of any compensation for such insider.

                   The Plan does not propose any rate change that is subject to approval by a
                    governmental regulatory commission.

                   Either each Holder of an impaired Claim or Interest has accepted the Plan, or will
                    receive or retain under the Plan on account of that Claim or Interest, property of a
                    value, as of the Effective Date of the Plan, that is not less than the amount that the
                    Holder would receive or retain if the Debtors were liquidated on that date under
                    chapter 7 of the Bankruptcy Code.

                   Each Class of Claims that is entitled to vote on the Plan has either accepted the
                    Plan or is not impaired under the Plan, or the Plan can be confirmed without the
                    approval of each voting Class pursuant to Bankruptcy Code section 1129(b).

                   Except to the extent that the Holder of a particular Claim will agree to a different
                    treatment of its Claim, the Plan provides that Administrative Claims, Priority Tax
                    Claims, and Other Priority Claims will be paid in full, in Cash, on the Effective
                    Date, or as soon thereafter as practicable.

                   At least one Class of impaired Claims will accept the Plan, determined without
                    including any acceptance of the Plan by any insider holding a Claim of that Class.

                   Confirmation of the Plan is not likely to be followed by the liquidation or the need
                    for further financial reorganization of the Debtors or any successors thereto under
                    the Plan unless such a liquidation or reorganization is proposed in the Plan.

                   All fees of the type described in 28 U.S.C. § 1930, including the fees of the
                    United States Trustee, will be paid as of the Effective Date.

                   The Debtors have no retirement benefit obligations except for 401(k) plans, and
                    such plans are expected to be terminated and will provide for rollover
                    distributions to current participants.

       The Debtors believe that: (i) the Plan satisfies or will satisfy all of the statutory
requirements of chapter 11 of the Bankruptcy Code; (ii) the Debtors have complied or will have
complied with all of the requirements of chapter 11; and (iii) the Plan has been proposed in good
faith.



4818-4009-2309.1 4/24/2019 (8:26 AM)                 28
                    6.2.1     Acceptance by Impaired Classes

         The Bankruptcy Code requires, as a condition to Confirmation, that, except as described
in the following section, each Class of Claims or Interests that is impaired under the Plan accept
the Plan. A class that is not impaired under a plan of reorganization or liquidation is deemed to
have accepted the plan and, therefore, solicitation of acceptances with respect to such class is not
required. A class is impaired unless the plan: (i) leaves unaltered the legal, equitable and
contractual rights to which the claim or interest entitles the holder of that claim or equity interest;
or (ii) notwithstanding any contractual provision or applicable law that entitles the holder of such
claim or interest after the occurrence of a default—(a) cures any such default that occurred
before or after the commencement of the case under the Bankruptcy Code, other than a default of
a kind specified in section 365(b)(2) of the Bankruptcy Code or of a kind that section 365(b)(2)
expressly does not require to be cured; (b) reinstates the maturity of such claim or interest as
such maturity existed before such default; (c) compensates the holder of such claim or interest
for any damages incurred as a result of any reasonable reliance by such holder on such
contractual provision or such applicable law; and (d) if such claim or such interest arises from
any failure to perform a nonmonetary obligation, other than a default arising from failure to
operate a nonresidential real property lease subject to section 365(b)(1)(A), compensates the
holder of such claim or such interest (other than the debtor or an insider) for any actual pecuniary
loss incurred by such holder as a result of such failure; and (e) does not otherwise alter the legal,
equitable, or contractual rights to which such claim or interest entitles the holder of such claim or
interest.

                    6.2.2     Confirmation Without Acceptance by All Impaired Classes

        Bankruptcy Code section 1129(b) allows a bankruptcy court to confirm a plan, even if an
impaired class entitled to vote on the plan has not accepted it, provided that the plan has been
accepted by at least one impaired Class. Holders of Allowed Claims in Class 2, Class 3, Class 5,
and Class 7 and Allowed Interests in Class 8 are impaired under the Plan and entitled to vote to
accept or reject the Plan. The Debtors cannot guarantee that Holders of Allowed Claims in Class
2, Class 3, Class 5, and Class 7 and Allowed Interests in Class 8 will vote to accept the Plan. If
the Holders of Claims in Class 3, Class 5, or Class 7 or Holders of Interests in Class 8 vote to
reject the Plan, the Debtors intend to seek confirmation of the Plan pursuant to Bankruptcy Code
section 1129(b). Bankruptcy Code section 1129(b) states that, notwithstanding an impaired
class’s failure to accept a plan of reorganization or liquidation, the plan shall be confirmed, at the
plan proponent’s request, in a procedure commonly known as “cram down,” so long as the plan
does not “discriminate unfairly” and is “fair and equitable with respect to each class of claims or
equity interests that is impaired under, and has not accepted, the plan.

        The condition that a plan be “fair and equitable” with respect to a non-accepting class of
unsecured claims includes the following requirement that either: (i) the plan provides that each
holder of a claim of such class receive or retain on account of such claim property of a value, as
of the effective date of the plan, equal to the allowed amount of such claim; or (ii) the holder of
any claim or equity interest that is junior to the claims of such class will not receive or retain
under the plan on account of such junior claim or equity interest any property.




4818-4009-2309.1 4/24/2019 (8:26 AM)                29
        The condition that a plan be “fair and equitable with respect to a class of interests
includes the following requirement that either (i) the plan provides that each holder of an interest
of such class receive or retain on account of such interest property of a value, as of the effective
date of the plan, equal to the greatest of the allowed amount of any fixed liquidation preference
to which such holder is entitled, any fixed redemption price to which such holder is entitled, or
the value of such interest; or (ii) the holder of any interest that is junior to the interests of such
class will not receive or retain under the plan on account of such junior interest any property.

       The Debtors reserve the right to alter, amend, modify, revoke or withdraw the Plan or any
Exhibit or Schedule, including amending or modifying it to satisfy Bankruptcy Code section
1129(b), if necessary. If the Holder of the Claim in Class 2 votes to reject the Plan, the Debtors
reserve the right to modify the treatment of Class 2 Claims to render such Claim unimpaired.

          6.3       Identity of Persons to Contact for More Information

       Any interested party desiring further information about the Plan should contact the
Voting Agent at the phone number and/or address listed in Section 4.2 of this Disclosure
Statement.

                                       ARTICLE VII
                       CERTAIN RISK FACTORS AFFECTING THE DEBTOR

     PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, ALL HOLDERS OF
IMPAIRED CLAIMS SHOULD READ AND CAREFULLY CONSIDER THE FACTORS SET
FORTH BELOW, AS WELL AS ALL OTHER INFORMATION SET FORTH OR
OTHERWISE REFERENCED IN THIS DISCLOSURE STATEMENT. THESE FACTORS
SHOULD NOT, HOWEVER, BE REGARDED AS CONSTITUTING THE ONLY RISKS
INVOLVED IN CONNECTION WITH THE PLAN AND ITS IMPLEMENTATION.

          7.1       Certain Bankruptcy Law Considerations

        Although the Debtors believes that the Plan will satisfy all requirements necessary for
Confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
reach the same conclusion. Moreover, there can be no assurance that modifications to the Plan
will not be required for Confirmation or that such modifications would not necessitate the re-
solicitation of votes. Although the Debtors believe that the Effective Date will occur soon after
the Confirmation Date, there can be no assurance as to such timing. In the event the conditions
precedent to Confirmation of the Plan have not been satisfied or waived (to the extent possible)
by the Debtors or applicable party (as provided in the Plan) as of the Effective Date, then the
Confirmation Order will be vacated, no distributions under the Plan will be made, and the
Debtors and all Holders of Claims and Interests will be restored to the status quo ante as of the
day immediately preceding the Confirmation Date as though such Confirmation Date had never
occurred.




4818-4009-2309.1 4/24/2019 (8:26 AM)             30
                           ARTICLE VIII
    ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

        If the Plan is not confirmed and consummated, the alternatives to the Plan include: (i)
liquidation of the Debtors under chapter 7 of the Bankruptcy Code; and (ii) an alternative plan.

          8.1       Liquidation Under Chapter 7; Liquidation Analysis

       Notwithstanding acceptance of a plan by a voting impaired class, if an impaired class
does not vote unanimously to accept the plan, the bankruptcy court must determine that the plan
provides to each member of such impaired class a recovery, on account of each class member’s
claim or interest, that has a value, as of the effective date, at least equal to the recovery that such
class member would receive if the debtor was liquidated under Chapter 7. 11 U.S.C. §
1129(a)(7). This inquiry is often referred to as the “best interests of creditors test.”

         In a typical Chapter 7 case, a trustee is elected or appointed to liquidate a debtor’s assets
for distribution to creditors in accordance with the priorities set forth in the Bankruptcy Code.
Generally, secured creditors are paid first from the proceeds of sales of the properties securing
their liens. If any assets are remaining in the bankruptcy estate after satisfaction of the secured
creditors’ claims, administrative expenses are next to receive payment. Unsecured creditors are
paid from any remaining sales proceeds, according to their respective priorities. Unsecured
creditors with the same priority share pro rata. Finally, equity security holders receive the
balance that remains, if any, after all creditors are paid.

         The Debtors believe that the Plan satisfies the best interests of creditors test because,
among other things, the recoveries expected to be available to Holders of Allowed Claims under
the Plan will be equal to or greater than the recoveries expected to be available in a Chapter 7
liquidation. As of the Effective Date, substantially all of the Debtors’ assets will have been
liquidated with the exception of the ORRI and any remaining Cash and Cash equivalents. A
Chapter 7 trustee would require time to become familiar with the remaining assets, in particular
the structure of the ORRI, which would delay the liquidation of the remaining assets.
Furthermore, a Chapter 7 trustee may initiate a sale of the ORRI, instead of collecting the
contingent production payments over time, in order to generate proceeds for a distribution. A
sale of the ORRI would require a lengthy marketing process to generate any proceeds at all due
to its contingent nature as currently structured and would most likely involve additional costs for
professionals to market the ORRI. In addition, the probability to facilitate a successful,
competitive sale process will be low due to the highly-structured nature of the ORRI and the
limited buyer universe. Hence, the proceeds resulting from the sale of the ORRI would most
likely be less under a Chapter 7 liquidation than collecting the contingent production payments
pursuant to the Plan.

        Recoveries would be further reduced in comparison with the Plan due to the expenses
that would be incurred in a Chapter 7 liquidation, including added expenses for wind down costs,
legal costs, and costs incurred by the Chapter 7 trustee in order to complete the administration of
the Debtors’ estates. See, e.g., 11 U.S.C. § 326(a) (providing for compensation of a Chapter 7
trustee up to three percent of the value of the assets); 11 U.S.C. 503(b)(2) (providing
administrative expense status for compensation and expenses of a chapter 7 trustee). Further, the


4818-4009-2309.1 4/24/2019 (8:26 AM)              31
estates would continue to be obligated to pay all unpaid expenses incurred by the Debtors during
the Chapter 11 Cases (such as compensation for Professionals), which may constitute Allowed
Claims in any Chapter 7 case. The conversion to Chapter 7 would also require entry of a new bar
date for filing claims that would be more than 90 days following conversion of the case to
chapter 7. See Fed. R. Bankr. P. 1019(2); 3002(c). Thus, the amount of Claims ultimately filed
and Allowed against the Debtors could materially increase, thereby further reducing creditor
recoveries versus those available under the Plan.

       In light of the foregoing, the Debtors submit that a Chapter 7 liquidation would result in
materially reduced distributable proceeds, increased expenses, delayed distributions, and the
prospect of additional claims that were not asserted in these Chapter 11 Cases. Accordingly, the
Debtors believe that the Plan provides an opportunity to bring the highest return for Holders of
Claims and Interests.

          8.2       Alternative Plan

        If the Plan is not confirmed, the Bankruptcy Court could confirm a different plan. The
Debtors believes that the Plan, as described herein, enables Holders of Claims and Interests to
realize the highest and best value under the circumstances. The Debtors believes that any
alternative form of chapter 11 plan is a much less attractive alternative to creditors than the Plan
because of the greater returns and certainty provided by the Plan. Other alternatives could
involve diminished recoveries, significant delay, uncertainty, and substantial additional
administrative costs.

                           ARTICLE IX
   EXECUTORY CONTRACTS, UNEXPIRED LEASES, AND OTHER AGREEMENTS

          9.1       Assumption/Rejection

       On the Effective Date, all of the Debtors’ executory contracts and unexpired leases not
previously assumed by the Debtors or assigned to the Purchasers under the Sale Order, the
Purchase Agreement and the Settlement/Sale Transaction, will be rejected. A list of previously
assumed contracts is attached for informational purposes only to this Disclosure Statement as
Exhibit E.

          9.2       Claims Based on Rejection of Executory Contracts and Unexpired Leases

        Unless otherwise provided by a Bankruptcy Court order, any Rejection Claims must be
filed no later than thirty (30) days after the later of the Effective Date or the effective date of
rejection. Any Rejection Claims that are not timely filed shall be disallowed automatically,
forever barred from assertion, and shall not be enforceable against the Liquidating Trust without
the need for any objection by any Person or further notice to or action, order, or approval of the
Bankruptcy Court, and any Rejection Claim shall be deemed fully satisfied, released, and
discharged, notwithstanding anything in the Schedules or a Proof of Claim to the contrary. All
Rejection Claims shall be classified as General Unsecured Claims and shall be treated in
accordance with the particular provisions of the Plan.




4818-4009-2309.1 4/24/2019 (8:26 AM)            32
          9.3       Reservation of Rights

         Nothing contained in the Plan shall constitute an admission by the Debtors that any
contract or lease is in fact an executory contract or unexpired lease or that the Debtors have any
liability thereunder. If there is a dispute regarding whether a contract or lease is or was executory
or unexpired at the time of assumption or rejection, the Liquidating Trustee shall have thirty (30)
days following entry of a Final Order resolving such dispute to alter their treatment of such
contract or lease.

          9.4       Nonoccurrence of Effective Date

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain
jurisdiction with respect to any request by the Debtors to extend the deadline for assuming or
rejecting unexpired leases pursuant to Bankruptcy Code section 365(d)(4).

                                          ARTICLE X
                              PROCEDURES FOR RESOLVING DISPUTED,
                             CONTINGENT, AND UNLIQUIDATED CLAIMS

          10.1      Objections to Claims

        Except as set forth in Section 10.1.2 of the Plan, after the Effective Date, the Liquidating
Trustee shall have the exclusive authority to file objections to all Claims, and the exclusive
authority to settle, compromise, or litigate to judgment any objections to Claims that he or she
files. Subject to the terms of the Liquidating Trust Agreement, the Liquidating Trustee may settle
or compromise any Disputed Claim or Disputed Interest without approval of the Bankruptcy
Court.

         Notwithstanding the foregoing, pursuant to the Sale Order, the Purchaser has been
granted standing to object to Claims or cure amounts in the Chapter 11 Cases that relate in any
way to the Assumed Liabilities (as defined in the Purchase Agreement) or the Wind-Down
Budget, including, without limitation, the contracts assigned to the Purchaser in connection with
the Settlement/Sale Transaction, the Pre-Closing Budgeted Fees (as defined in the Sale Order),
the Post-Closing Budget Fees (as defined in the Sale Order), and any other professional fees and
expenses incurred in the Chapter 11 Cases, and the Liquidating Trustee shall assist in such
objections as reasonably requested by the Purchasers. The Purchasers shall be responsible for the
payment of (i) any fees incurred by the Liquidating Trustee (to the extent the Purchasers request
that the Liquidating Trustee prosecute such objections or any related litigation) in prosecuting
such objections or any related litigation and (ii) any quarterly fees required to be paid to the
Office of the United States Trustee pursuant to sections 1911 through 1930 of chapter 123 of title
28 of the United States Code that are incurred solely as a result of the Chapter 11 Cases
remaining open to facilitate the Purchasers’ prosecution of such objections or any related
litigation.

          10.2      Objection Deadline

       As soon as practicable, but no later than the Claims/Interests Objection Deadline, the
Liquidating Trustee may file objections to Claims and Interests with the Bankruptcy Court and


4818-4009-2309.1 4/24/2019 (8:26 AM)             33
serve such objections on the Holders of the Claims and Interests to which such objections are
made. Nothing contained herein, however, shall limit the right of the Liquidating Trustee to
object to Claims, if any, filed or amended after the Claims/Interests Objection Deadline. The
Claims/Interests Objection Deadline may be extended by the Bankruptcy Court upon motion by
the Debtors or Liquidating Trustee, without notice or hearing.

         For the avoidance of doubt, no Claim or Interest is or shall be deemed Allowed until the
later of the Claims/Interests Objection Deadline of the expiration of some other applicable period
of limitation fixed by the Bankruptcy Code, Bankruptcy Rules, or Bankruptcy Court, unless
otherwise ordered by a Final Order of the Bankruptcy Court or Allowed pursuant to the Plan.

        Notwithstanding the foregoing, any Claims or other payment obligations assumed by
KCO or the Purchasers under the Sale Order, the Purchase Agreement and the Settlement/Sale
Transactions shall be administered as provided therein. Without limiting the generality of the
foregoing, payment with respect to any Claim or payment obligations assumed by the Purchasers
shall be subject to the terms of any agreements related to the amounts thereof reached by KCO,
the Purchasers and/or their Affiliates with the Holders of such Claims or obligations.
Notwithstanding the passage of the Claims/Interests Objection Deadline, any Claims or payment
obligations assumed by the Purchasers shall remain subject to any such agreement or any other
right or defense available under applicable law or the Sale Order, Purchase Agreement or
Settlement/Sale Transaction until such time as they have either been resolved by agreement of
the parties or become the subject of a final order of a court of competent jurisdiction. To the
extent of any disagreement over the amount of any Claim or other obligation assumed by the
Purchasers under the Purchase Agreement, the Bankruptcy Court reserves jurisdiction to hear
such disputes.

          10.3      Estimation of Claims

        The Liquidating Trustee may at any time request that the Bankruptcy Court estimate any
contingent or unliquidated Claim pursuant to Bankruptcy Code section 502(c), regardless of
whether the Liquidating Trustee or the Debtors have previously objected to such Claim or
whether the Bankruptcy Court has ruled on any objection, and the Bankruptcy Court will retain
jurisdiction to estimate any Claim at any time during litigation concerning any objection to any
Claim, including during the pendency of any appeal related to any such objection. In the event
the Bankruptcy Court estimates any contingent or unliquidated Claim, that estimated amount will
constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as
determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation
on such Claim, the Liquidating Trustee may elect to pursue any supplemental proceedings to
object to any ultimate payment on such Claim. All of the aforementioned objection, estimation
and resolution procedures are cumulative and are not necessarily exclusive of one another.

          10.4      No Distributions Pending Allowance

        Notwithstanding any provision in the Plan to the contrary, no distributions, partial or
otherwise, shall be made with respect to a Disputed Claim or Disputed Interest until such Claim
or Interest becomes an Allowed Claim or Allowed Interest. Subject to the provisions of the Plan,
after a Disputed Claim or Disputed Interest becomes an Allowed Claim or Allowed Interest, the


4818-4009-2309.1 4/24/2019 (8:26 AM)            34
Holder of such an Allowed Claim or Allowed Interest will receive all distributions to which such
Holder is then entitled under the Plan on the next scheduled distribution date or as the
Liquidating Trustee otherwise determines in its reasonable discretion. No post-Effective Date
interest shall be paid on distributions hereunder. If the Holder of a Claim incorporates more than
one Claim in a Proof of Claim then: (i) such Claim will be considered one Claim or for purposes
of the Plan; and (ii) no such Claim will be bifurcated into an Allowed portion and a Disputed
portion.

          10.5      Distributions After Allowance

       As soon as reasonably practicable after the date that an order or judgment of the
Bankruptcy Court allowing all or part of any Claim or Interest that is a Disputed Claim or
Disputed Interest becomes a Final Order, the Liquidating Trustee shall distribute to the Holder of
such Claim or Interest the distribution (if any) that would have been made to such Holder had
such Claim or Interest been Allowed when previous distributions were made. After a Disputed
Claim or Disputed Interest becomes an Allowed Claim or Allowed interest or is otherwise
resolved, any excess Cash or other property that was reserved on account of such Disputed Claim
or Disputed Interest, if any, shall become property of the Liquidating Trust for the benefit of the
Trust Beneficiaries.

          10.6      Reduction of Claims

        Notwithstanding the contents of the Schedules, Claims listed therein as undisputed,
liquidated and not contingent shall be reduced by the amount, if any, that was paid by the
Debtors prior to the Effective Date, including pursuant to orders of the Bankruptcy Court. To the
extent such payments are not reflected in the Schedules, such Schedules will be deemed
amended and reduced to reflect that such payments were made. Nothing in the Plan shall
preclude the Liquidating Trustee from paying Claims that the Debtors were authorized to pay
pursuant to any Final Order entered by the Bankruptcy Court prior to the Effective Date.

          10.7      Compliance with Tax Requirements/Allocations

        In connection with the Plan, to the extent applicable, the Liquidating Trustee shall
comply with all tax withholding and reporting requirements imposed on it by any governmental
unit with respect to all payments to Holders of Allowed Claims and income allocable to and
distributions made to Holders of Allowed Interests. Any amounts so withheld shall be deemed
paid to the Holder of the Allowed Claim or Allowed Interest, as applicable, subject to
withholding. The Liquidating Trustee may require that each Holder complete the appropriate
Internal Revenue Service Form W-8BEN, Internal Revenue Service Form W-8BEN-E, or
Internal Revenue Service Form W-9, or successor form as applicable, to each Holder; provided,
however, that the sole remedy in the event a Holder fails to comply with such a request within
six months shall be to make a proper withholding of tax to the extent required by applicable law.
Notwithstanding any provision in the Plan to the contrary, the Liquidating Trustee shall be
authorized to take all actions necessary or appropriate to comply with such withholding and
reporting requirements, including liquidating a portion of the Liquidating Trust Assets to
generate sufficient funds to pay applicable withholding taxes with respect to a Holder,
withholding distributions pending receipt of information necessary to facilitate such distribution,


4818-4009-2309.1 4/24/2019 (8:26 AM)                35
or establishing any other mechanisms it believes are reasonable and appropriate. If the
Liquidating Trustee fails to withhold with respect to any such Holder and is later liable for the
amount of such withholding, the Holder shall reimburse the Liquidating Trustee. The Liquidating
Trustee reserves the right to allocate all payments and distributions made under the Plan in
compliance with all applicable wage garnishments, alimony, child support, and other spousal
awards, liens and encumbrances. Unless otherwise required by law or provided in the Plan,
payments in respect of Allowed Claims shall be allocated first to the principal amount (as
determined for U.S. federal income tax purposes) of such Allowed Claims, and then, to the
extent the consideration exceeds the principal amount of such Allowed Claims, to any portion of
such Allowed Claims for accrued but unpaid interest.

        The Liquidating Trustee will in good faith value the Liquidating Trust Assets. The
Liquidating Trustee shall make the respective values available from time to time, to the extent
relevant, and such values shall be used consistently by all parties to the Liquidating Trust
(including, without limitation, the Debtors, the Liquidating Trustee, and the Trust Beneficiaries)
for all U.S. federal income tax purposes.

                                         ARTICLE XI
                           CONDITIONS PRECEDENT TO CONFIRMATION
                              AND CONSUMMATION OF THE PLAN

          11.1      Conditions Precedent to Confirmation

          The following are conditions precedent to the occurrence of Confirmation:

                 11.1.1 The Bankruptcy Court shall have entered an order, in a form reasonably
          acceptable to the Debtors, approving the adequacy of this Disclosure Statement; and

                 11.1.2 The Confirmation Order approving and confirming the Plan, as such Plan
          may have been modified, amended or supplemented, shall have been entered in form and
          substance reasonably acceptable to the Debtors.

          11.2      Conditions Precedent to Effective Date

      The following are conditions precedent to the occurrence of the Effective Date, each of
which must be satisfied or waived in accordance with Section 11.4 below:

                 11.2.1 The Confirmation Order shall have been entered in form and substance
          reasonably acceptable to the Debtors and such order shall have become a Final Order.

                    11.2.2 No stay of the Confirmation Order is effect; and

                  11.2.3 All documents, instruments and agreements, in form and substance
          satisfactory to the Debtors, provided for or necessary to implement the Plan (including
          without limitation, the Liquidating Trust Agreement) have been executed and delivered.




4818-4009-2309.1 4/24/2019 (8:26 AM)                36
          11.3      Substantial Consummation

      On the Effective Date, the Plan shall be deemed to be substantially consummated under
Bankruptcy Code section 1101(2).

          11.4      Waiver of Conditions

        Each of the conditions set forth in Section 11.2 hereof may be waived in whole or in part
by the Debtors. The failure to satisfy or waive any condition to the Effective Date may be
asserted by the Debtors regardless of the circumstances giving rise to the failure of such
condition to be satisfied.

          11.5      Revocation, Withdrawal, or Non-consummation

        The Debtors reserve the right to revoke or withdraw the Plan at any time prior to the
Confirmation Date and to file subsequent plans. If the Debtors revoke or withdraw the Plan, or if
Confirmation or substantial consummation of the Plan does not occur, then: (i) the Plan shall be
null and void in all respects; (ii) any settlement or compromise embodied in the Plan (including
the fixing or limiting to an amount certain of any Claim or Interest or Class of Claims or
Interests) unless otherwise agreed to by the Debtors and any counterparty to such settlement or
compromise, and any document or agreement executed pursuant to the Plan shall be deemed null
and void; and (iii) nothing contained in the Plan, and no acts taken in preparation for
consummation of the Plan, shall (a) constitute or be deemed to constitute a waiver or release of
any Claims by or against, or any Interests in, the Debtors or any other Person, (b) prejudice in
any manner the rights of the Debtors or any Person in any further proceedings involving the
Debtors, or (c) constitute an admission of any sort by the Debtors or any other Person.

                                           ARTICLE XII
                                   AMENDMENTS AND MODIFICATIONS

        The Debtors may alter, amend, or modify the Plan under Bankruptcy Code section
1127(a) at any time prior to the Confirmation Date. After the Confirmation Date and prior to
“substantial consummation” of the Plan, as defined in Bankruptcy Code section 1101(2), the
Debtors may, under Bankruptcy Code section 1127(b), institute proceedings in the Bankruptcy
Court to remedy any defect or omission or reconcile any inconsistencies in the Plan, this
Disclosure Statement or the Confirmation Order, and such matters as may be necessary to carry
out the purposes and effects of the Plan, so long as such proceedings do not materially adversely
affect the treatment of holders of Claims or Interests under the Plan or impair the rights provided
to KCO or the Purchasers under the Sale Order (including the Wind-Down Budget), the Purchase
Agreement or the Settlement/Sale Transaction; provided, however, that prior notice of such
proceedings shall be served in accordance with the Bankruptcy Rules or order of the Bankruptcy
Court.

                                             ARTICLE XIII
                                       RETENTION OF JURISDICTION

       Under Bankruptcy Code sections 105(a) and 1142, and notwithstanding entry of the
Confirmation Order and occurrence of the Effective Date, the Bankruptcy Court shall retain


4818-4009-2309.1 4/24/2019 (8:26 AM)              37
exclusive jurisdiction over all matters arising out of, or related to, the Chapter 11 Cases and the
Plan to the fullest extent permitted by law, including, among other things, jurisdiction to:

                  (A)     Allow, disallow, determine, liquidate, classify, estimate or establish the
          priority or Secured or unsecured status of any Claim or Interest, including the resolution
          of any request for payment of any Administrative Claim and the resolution of any
          objections to the Secured or unsecured status, priority, amount or allowance of Claims or
          Interests;

                 (B)     Hear and determine all applications for compensation and reimbursement
          of expenses of Professionals under Bankruptcy Code sections 327, 328, 330, 331, 503(b),
          or 1129(a)(4);

                  (C)    Hear and determine all matters with respect to the assumption or rejection
          of any executory contract or unexpired lease to which the Debtors are a party or with
          respect to which the Debtors may be liable, including, if necessary, the nature or amount
          of any required cure or the liquidating of any claims arising therefrom;

                 (D)     Hear and determine any and all adversary proceedings, motions,
          applications, and contested or litigated matters arising out of, under, or related to, the
          Chapter 11 Cases;

                  (E)     Enter and enforce such orders as may be necessary or appropriate to
          execute, implement, or consummate the provisions of the Plan and all contracts,
          instruments, releases, and other agreements or documents created in connection with the
          Plan, this Disclosure Statement or the Confirmation Order;

                 (F)   Hear and determine disputes arising in connection with the interpretation,
          implementation, consummation, or enforcement of the Plan, including disputes arising
          under agreements, documents or instruments executed in connection with the Plan;

                  (G)     Consider any modifications of the Plan, cure any defect or omission, or
          reconcile any inconsistency in any order of the Bankruptcy Court, including, without
          limitation, the Confirmation Order;

                 (H)    Issue injunctions, enter and implement other orders, or take such other
          actions as may be necessary or appropriate to restrain interference by any Person with
          implementation, consummation, or enforcement of the Plan or the Confirmation Order;

                 (I)    Enter and implement such orders as may be necessary or appropriate if the
          Confirmation Order is for any reason reversed, stayed, revoked, modified, or vacated;

                  (J)    Hear and determine any matters arising in connection with or relating to
          the Plan, this Disclosure Statement, the Confirmation Order, the Liquidating Trust
          Agreement or any other contract, instrument, release, or other agreement or document
          created in connection with any of the foregoing, including, without limitation, to compel
          performance by the Disbursing Agent and/or the Liquidating Trustee of his, her or its
          duties;


4818-4009-2309.1 4/24/2019 (8:26 AM)              38
                 (K)     Enforce all orders, judgments, injunctions, releases, exculpations,
          indemnifications and rulings entered in connection with the Chapter 11 Cases or pursuant
          to the Plan, including the Sale Order, the Purchase Agreement and the Settlement/Sale
          Transaction;

                 (L)          Recover all assets of the Debtors and property of their estates, wherever
          located;

                 (M) Hear and determine matters concerning state, local, and federal taxes in
          accordance with Bankruptcy Code sections 346, 505, and 1146;

                    (N)       Hear and determine all disputes involving any releases granted in the Plan;

                 (O)    Hear and determine such other matters as may be provided in the
          Confirmation Order or as may be authorized under, or not inconsistent with, provisions of
          the Bankruptcy Code;

                    (P)       Enter an order or final decree concluding or closing the Chapter 11 Cases;
          and

                    (Q)       Enforce all orders previously entered by the Bankruptcy Court.

                                              ARTICLE XIV
                                       COMPROMISES AND SETTLEMENTS

        Pursuant to Bankruptcy Code section 363 and Bankruptcy Rule 9019, and in
consideration for the classification, distribution and other benefits provided under the Plan, the
provisions of the Plan shall constitute a good faith compromise and settlement of all Claims,
Interests and controversies resolved pursuant to the Plan, including, without limitation, all
Claims or Interests arising prior to the Petition Date, whether known or unknown, foreseen or
unforeseen, asserted or unasserted, arising out of, relating to or in connection with the business
or affairs of, or transactions with, the Debtors. The entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of each of the foregoing compromises or settlements,
and all other compromises and settlements provided for in the Plan, including, without limitation,
the Intercompany Compromise, and the Bankruptcy Court’s findings shall constitute its
determination that such compromises and settlements are in the best interests of the Debtors, the
estate, Holders of Claims and Interests and other parties in interest, and are fair, equitable and
within the range of reasonableness.

                                               ARTICLE XV
                                        MISCELLANEOUS PROVISIONS

          15.1      Bar Dates for Certain Actions

                    15.1.1 Administrative Claims and Professional Fee Claims

       Except for Professional Fee Claims, all requests for payment or any other means of
preserving and obtaining payment of Administrative Claims that have not been paid in the


4818-4009-2309.1 4/24/2019 (8:26 AM)                   39
ordinary course, released or otherwise settled, must be filed with the Bankruptcy Court and
served upon the Liquidating Trustee no later than the Administrative Claims Bar Date. Any
request for payment of Administrative Claims that is not filed by the Administrative Claims Bar
Date will be forever disallowed and barred, and holders of such Claims will not be able to assert
such Claims in any manner against the Debtors, the Debtors’ estates, the Liquidating Trustee, the
Liquidating Trust or any of their respective Affiliates or representatives. Objections to such
requests must be filed and served on the requesting party by the later of (a) sixty (60) days after
the Effective Date, and (b) sixty (60) days after the filing of the applicable request for payment
of such Administrative Claims. Notwithstanding the foregoing, any governmental unit may
assert an Administrative Claim or other post-petition claim for taxes pursuant to the statutory
requirements applicable thereto without regard to the Administrative Claims Bar Date. Nothing
in this section shall affect the Liquidating Trustee’s right to seek expedited determination of
post-petition tax liability pursuant to 11 U.S.C. § 505(b).

       With respect to Professional Fee Claims, each Holder of a Professional Fee Claim
seeking an award by the Bankruptcy Court of compensation for services rendered and/or
reimbursement of expenses incurred from the Closing Date through and including the Effective
Date must file and serve its respective final application for allowance of such Professional Fee
Claim no later than the date that is thirty (30) days after the Effective Date or such other date as
may be fixed by the Court. Objections to applications of such Professionals for compensation
and/or reimbursement of expenses must be filed and served on the Liquidating Trustee and the
requesting Professional no later than thirty (30) days after the date on which the applicable
application for compensation or reimbursement was served. Payment of the Professional Fee
Claims shall be governed by the terms of the Sale Order (including the Wind-Down Budget).

          15.2      Severability of Plan Provisions

        If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy
Court to be invalid, void or unenforceable, the Bankruptcy Court, at the request of the Debtors,
shall have the power to alter and interpret such term or provision to make it valid or enforceable
to the maximum extent practicable, consistent with the original purpose of the term or provision
held to be invalid, void or unenforceable, and such term or provision shall then be applicable as
altered or interpreted. Notwithstanding any such holding, alteration or interpretation, the
remainder of the terms and provisions of the Plan shall remain in full force and effect and shall in
no way be affected, impaired or invalidated by such holding, alteration or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and
provision of the Plan, as it may have been altered or interpreted in accordance with the
foregoing, is valid and enforceable pursuant to its terms.

          15.3      Successors and Assigns

        Except as set forth in the Liquidating Trust Agreement, the rights, benefits and
obligations of any Person named or referred to in the Plan, including any holder of a Claim or
Interest, shall be binding on, and shall inure to the benefit of, any heir, executor, administrator, or
successor of such entity.




4818-4009-2309.1 4/24/2019 (8:26 AM)              40
          15.4      Releases

                    15.4.1 Releases by Holders of Claims and Interests

       Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, on the Effective Date, for good and valuable consideration, a
Holder of a Claim against and/or Interest in the Debtors who: (I) votes to accept the Plan,
and does not opt out of the Releases contained in the Plan; (II) abstains from voting on the
Plan; or (III) votes to reject the Plan, and does not opt out of the Releases contained in the
Plan, shall be deemed to completely and forever release, waive, void, extinguish and
discharge unconditionally, each and all of the Released Parties of and from any and all
claims, obligations, suits, judgments, damages, debts, rights, remedies and liabilities of any
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter arising,
in law, equity or otherwise that are or may be based in whole or part on any act, omission,
transaction, event or other circumstance taking place or existing on or prior to the
Effective Date (including prior to the Petition Date) in connection with or related to the
Debtors, their assets, property and estates, the Chapter 11 Cases, the Plan or this
Disclosure Statement. For the avoidance of doubt, the foregoing releases described in the
Plan shall not waive, affect, limit, restrict or otherwise modify the rights of the Debtors and
the Liquidating Trustee to object to any Claim or Interest not expressly Allowed under the
Plan.

       Notwithstanding the foregoing and for the avoidance of doubt, the releases provided
under the Sale Order, the Purchase Agreement and the Settlement/Sale Transaction shall
govern any releases as among KCO, the Purchasers, the Debtors, the Buyer Settlement
Parties (as defined in the Purchase Agreement) and the Debtor Settlement Parties (as
defined in the Purchase Agreement) and other parties referenced therein, none of which
shall be affected by the terms of the Plan.

                    15.4.2 Releases Approved by Confirmation Order

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
pursuant to Bankruptcy Rule 9019, of the releases set forth in Section 16.3.1, which
includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that such release is: (i) in exchange
for the good and valuable consideration provided by the Released Parties; (ii) a good faith
settlement and compromise of the claims released by Section 16.3.1 of the Plan; (iii) in the
best interests of the Debtors, their estates and all Holders of Claims and Interests; (iv) fair,
equitable and reasonable; (v) given and made after due notice and opportunity for a
hearing; and (vi) a bar to any Person asserting any claim released by Section 16.3.1.
Notwithstanding the foregoing, nothing in Section 16.3 shall release any Released Party or
other Entity or Person from its respective rights and obligations under the Plan or the
Confirmation Order.




4818-4009-2309.1 4/24/2019 (8:26 AM)              41
                    15.4.3 No Waiver

        Notwithstanding anything to the contrary contained in Article XV of the Plan, the
releases set forth in Section 16.3.1 shall not, and shall not be deemed to, limit, abridge or
otherwise affect the rights of the Liquidating Trustee to enforce, sue on, settle or compromise the
rights, claims and other matters vested in and retained by the Liquidating Trust pursuant to the
Plan or the Confirmation Order.

          15.5      Bankruptcy Rule 3016 Compliance

       The Debtors’ compliance with the formal requirements of Bankruptcy Rule 3016(c) shall
not constitute an admission that the Plan provides for an injunction against conduct not otherwise
enjoined under the Bankruptcy Code.

          15.6      Exculpation

       The Debtors and the Debtors’ Professionals SHALL NOT BE LIABLE FOR ANY
cause of action arising out of or related to any act or omission in connection with or
relating to: (a) the formulation, preparation, solicitation, dissemination, negotiation, or
filing of the Plan, the Plan Supplement, this Disclosure Statement, or any contract,
instrument, release, or other agreement or document created or entered into in connection
with any of the foregoing; (b) the Chapter 11 Cases; (c) the pursuit of Confirmation of the
Plan; (d) the administration and implementation of the Plan; (e) the distribution of
property under the Plan; and/or (f) any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring and/or
liquidation of the Debtors. All holders of Claims and Interests are enjoined from asserting
or prosecuting any Claim or cause of action against the Debtors or the Debtors’
Professionals as to any Claim or cause of action as to which the Debtors and the Debtors’
Professionals have been exculpated pursuant to the Plan.

          15.7      Permanent Injunction

        Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, all Persons who have held, hold or may hold Claims against,
or Interests in, the Debtors are permanently enjoined, on and after the Effective Date, to
the fullest extent permissible under applicable law, as such law may be extended or
integrated after the Effective Date, from: (i) commencing or continuing in any manner any
action or other proceeding of any kind against the Debtors, the Liquidating Trust, or their
assets with respect to any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas; (ii) the enforcement, attachment,
collection, or recovery by any manner or means of judgment, award, decree or order
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; (iii) creating, perfecting, or enforcing any encumbrance of any kind
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western



4818-4009-2309.1 4/24/2019 (8:26 AM)            42
District of Texas; and (iv) asserting any right of setoff, recoupment or subrogation of any
kind against any obligation due from the Debtors, the Liquidating Trust, or their assets on
account of any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas.

          15.8      Term of Injunctions or Stay

        Unless otherwise provided in the Plan, the Confirmation Order or the Sale Order, all
injunctions or stays provided for in the Chapter 11 Cases under Bankruptcy Code sections 105 or
362 or otherwise, and in existence on the Confirmation Date (excluding any injunctions or stays
contained in the Plan or Confirmation Order), shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan, the Confirmation Order and/or the
Sale Order shall remain in full force and effect in accordance with their terms.

          15.9      Binding Effect

       The Plan shall be binding upon and inure to the benefit of the Debtors, all present and
former holders of Claims against and Interests in the Debtors, their successors and assigns,
including, but not limited to, the Debtors, and all other parties-in-interest in the Chapter 11
Cases.

          15.10 Notices

        Any notice, request, or demand required or permitted to be made or provided under the
Plan to or upon the Debtors or the Liquidating Trustee shall be: (i) in writing; (ii) served by (a)
certified mail, return receipt requested, (b) hand delivery, (c) overnight delivery service or (d)
facsimile transmission; and (iii) deemed to have been duly given or made when actually
delivered or, in the case of facsimile transmission, when received and telephonically confirmed,
addressed as follows:

          If to the Liquidating Trustee:

          AAOG Liquidating Trust
          c/o [_____], Liquidating Trustee
          [_____]

          With a copy, which shall not constitute notice, to:

          DYKEMA GOSSETT PLLC
          Deborah D. Williamson
          dwilliamson@dykema.com
          Patrick L. Huffstickler
          phuffstickler@dykema.com
          Danielle N. Rushing
          drushing@dykema.com
          112 East Pecan Street, Suite 1800
          San Antonio, Texas 78205



4818-4009-2309.1 4/24/2019 (8:26 AM)               43
          Telephone: (210) 554-5500
          Facsimile: (210) 226-8395

          — and —

          HOGAN LOVELLS US LLP
          Richard L. Wynne
          richard.wynne@hoganlovells.com
          Bennett L. Spiegel
          bennett.spiegel@hoganlovells.com
          Erin N. Brady
          erin.brady@hoganlovells.com
          1999 Avenue of the Stars, Suite 1400
          Los Angeles, California 90067
          Telephone: (310) 785-4600
          Facsimile: (310) 785-4601

          15.11 Setoffs/Counterclaims

        The Debtors may, but shall not be required to, setoff or counterclaim against any Claim
and the payments or other distributions to be made pursuant to the Plan in respect of the Claim,
claims of any nature whatsoever the estate may have against the Holder of the Claim, but neither
the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or release
by the Debtors of any claim that the estates may have against the Holder. Setoffs or
counterclaims arising from events after the Petition Date shall reduce the payouts under any
Allowed Claim dollar for dollar. Setoffs or counterclaims arising from pre-petition events shall
reduce the amount of the Allowed Claim and, therefore, shall reduce the payout amount
proportionally with the reduction in the Allowed Claim. If any counterclaim or setoff asserted by
the Debtors exceeds the amount of any Claim, the holder of such Claim shall not be entitled to
any distribution under the Plan, and the Debtors will reserve the right to recover any such excess
counterclaim or set-off from the holder of the applicable Claim. After the Effective Date, the
rights afforded to the Debtors under this paragraph shall apply to the Liquidating Trustee.
Except as provided in the Sale Order, (including the Wind-Down Budget), the Purchase
Agreement (including the ORRI) and the Settlement/Sale Transaction), in no event shall
any holder of Claims or Interests be entitled to setoff any Claim or Interest against any
claim, right, or cause of action of the Debtors or the Liquidating Trustee, as applicable,
unless such holder has filed a motion with the Bankruptcy Court requesting the authority
to perform such setoff on or before the Confirmation Date, and notwithstanding any
indication in any Proof of Claim or Interest or otherwise that such holder asserts, has, or
intends to preserve any right of setoff pursuant to Bankruptcy Code section 553 or
otherwise.

          15.12 Recoupment

        Except as provided in the Sale Order (including the Wind-Down Budget), the Purchase
Agreement (including the ORRI) and the Settlement/Sale Transaction, any Holder of a Claim or
Interest shall not be entitled to recoup any Claim or Interest against any Claim or right of the


4818-4009-2309.1 4/24/2019 (8:26 AM)             44
Debtors or the Liquidating Trustee, as applicable, unless such Holder actually has performed
such recoupment and provided notice thereof in writing to the Debtors on or before the
Confirmation Date, notwithstanding any indication in any Proof of Claim or Interest or otherwise
that such Holder asserts, has, or intends to preserve any right of recoupment.

          15.13 Release of Liens

        Except as otherwise provided in the Plan or in any contract, instrument, release, or other
agreement or document created pursuant to the Plan or the Sale Order, Purchase Agreement and
the Settlement/Sale Transaction, on the Effective Date and concurrently with the applicable
distributions made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in full of
the portion of the Secured Claim that is Allowed as of the Effective Date, all mortgages, deeds of
trust, Liens, pledges, or other security interests against any property of the Debtors’ estates shall
be fully released and discharged, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the Debtors
and its successors and assigns.

          15.14 Request for Expedited Tax Review

       The Liquidating Trustee shall have the right to request an expedited determination under
Bankruptcy Code section 505(b) with respect to tax returns filed, or to be filed, for any and all
taxable periods ending after the Petition Date through the Effective Date.

          15.15 No Admissions

      Notwithstanding anything herein to the contrary, nothing in the Plan shall be deemed as
an admission by the Debtors with respect to any matter set forth herein, including liability on any
Claim

          15.16 Entire Agreement

       The Plan, the Plan Supplement, the Confirmation Order, the Sale Order (including the
Wind-Down Budget), the Purchase Agreement and the Settlement/Sale Transaction supersede all
previous and contemporaneous negotiations, promises, covenants, agreements, understandings,
and representations on such subjects, all of which have become merged and integrated into the
Plan.

          15.17 Governing Law

        Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules), the laws of the State of Texas, without giving effect to the
principles of conflicts of law thereof, shall govern the construction and implementation of the
Plan and any agreements, documents, and instruments executed in connection with the Plan
(except as otherwise set forth in those agreements, in which case the governing law of such
agreement shall control) as well as corporate governance matters with respect to the Debtors.




4818-4009-2309.1 4/24/2019 (8:26 AM)             45
                                ARTICLE XVI
        CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

          16.1      Certain Material U.S. Federal Income Tax Consequences of the Plan

        The following discussion summarizes certain material federal income tax consequences
of the implementation of the Plan to certain holders of the Allowed Secured Claim of Prepetition
Secured Parties and Allowed General Unsecured Claims. For the avoidance of doubt, Allowed
Claims include any Disputed Claim when such Claim becomes Allowed under the Plan. This
summary does not address the U.S. federal income tax consequences to Holders whose Claims
are entitled to payment in full in Cash or are otherwise unimpaired under the Plan (i.e., Holders
of Allowed Other Priority Claims, Allowed Priority Tax Claims, Allowed Other Secured
Claims).

        This summary is based on the Internal Revenue Code of 1986, as amended (the “IRC”),
existing and proposed Treasury regulations promulgated thereunder (“Treasury Regulations”),
judicial decisions, and published administrative rules and pronouncements of the Internal
Revenue Service (“IRS”) as in effect on the date hereof, all of which are subject to change,
possibly on a retroactive basis. Any such change could significantly affect the U.S. federal
income tax consequences described below.

        The U.S. federal income tax consequences of the Plan are complex and are subject to
significant uncertainties. The Debtors have not requested a ruling from the IRS or an opinion of
counsel with respect to any of the tax aspects of the Plan. The discussion below is not binding
upon the IRS or the courts. Thus, no assurance can be given the IRS would not assert, or that a
court would not sustain, a different position than any position discussed in this Disclosure
Statement.

        The following discussion does not address the U.S. federal income tax consequences to
Holders of Allowed Claims in Class 3 (Secured Claim of Prepetition Secured Parties) or Class 5
(General Unsecured Claims) that are not U.S. Holders. For purposes of this discussion, a U.S.”
Holder” is a holder that is: (i) an individual citizen or resident of the United States for U.S.
federal income tax purposes; (ii) a corporation (or other entity treated as a corporation for U.S.
federal income tax purposes) created or organized under the laws of the United States, any state
thereof, or the District of Columbia; (iii) an estate the income of which is subject to U.S. federal
income taxation regardless of the source of such income; or (iv) a trust (a) if a court within the
United States is able to exercise primary jurisdiction over the trust’s administration and one or
more U.S. persons have authority to control all substantial decisions of the trust, or (b) that has a
valid election in effect under applicable Treasury Regulations to be treated as a U.S. person.

       This discussion does not purport to address all aspects of U.S. federal income taxation
that may be relevant to certain holders of Allowed Secured Claim of Prepetition Secured Parties
or Allowed General Unsecured Claims in light of their individual circumstances, nor does it
purport to address the U.S. federal income tax consequences of the Plan to holders that are
subject to special treatment under U.S. federal income tax laws (including, without limitation,
non-U.S. Holders, brokers, dealers and traders in securities, banks, mutual funds, insurance
companies, financial institutions, thrifts, small business investment companies, regulated


4818-4009-2309.1 4/24/2019 (8:26 AM)             46
investment companies, tax-exempt organizations, certain expatriates, or former long term
residents of the United States, pass-through entities or investors in pass-through entities, and
those holding Claims as part of a hedge, straddle, conversion, constructive sale or conversion
transaction). This discussion assumes, except where otherwise indicated, that such Claims are
held as “capital assets” (generally, property held for investment) within the meaning of section
1221 of the IRC. In addition, this summary does not address state, local or foreign income or
other tax consequences of the Plan.

        If a holder is a partnership, other pass-through entity or a disregarded entity for U.S.
federal income tax purposes, the tax treatment of a partner in or owner of such entity generally
will depend upon the status of the partner or owner, and the activities of the entity. Partners or
owners of other pass-through entities as well as non-U.S. Holders and other holders that are
subject to special treatment under U.S. federal income tax law should consult their respective tax
advisors regarding the U.S. federal income tax consequences of the Plan.

     ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S.
FEDERAL INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES
ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE
BASED UPON THE PARTICULAR CIRCUMSTANCES PERTAINING TO A HOLDER
OF A CLAIM. EACH HOLDER OF A CLAIM IS URGED TO CONSULT ITS OWN
TAX ADVISORS FOR THE U.S. FEDERAL, STATE, LOCAL AND FOREIGN INCOME
AND OTHER TAX CONSEQUENCES APPLICABLE TO IT UNDER THE PLAN.

          16.2      Consequences to U.S. Holders of Certain Claims

        The U.S. federal income tax consequences of the Plan to U.S. Holders of Claims,
including the character, amount and timing of income, gain or loss recognized as a consequence
of the Plan and the distributions provided for by the Plan, generally will depend upon, among
other things: (i) the manner in which a holder acquired a Claim; (ii) the length of time a Claim
has been held; (iii) whether the Claim was acquired at a discount; (iv) whether the holder has
taken a bad debt deduction in the current or prior years; (v) whether the holder has previously
included accrued but unpaid interest with respect to a Claim; (vi) the holder’s method of tax
accounting; (vii) whether the holder will realize foreign currency exchange gain or loss with
respect to a Claim; (viii) whether a Claim is an installment obligation for U.S. federal income tax
purposes; and (ix) whether the transaction is treated as a “closed transaction.” Therefore, U.S.
Holders of Claims are urged to consult their tax advisors for information that may be relevant to
their particular situation and circumstances and the particular tax consequences to such holders
as a result thereof.

        Pursuant to the Plan, the Secured Claim of Prepetition Secured Parties shall be deemed to
have been Allowed in the aggregate amount of $145,871,156.63. All adequate protection and
other payments made to or for the benefit of the First Lien Secured Parties and/or the Second
Lien Secured Parties pursuant to the Cash Collateral Orders shall be retained by the relevant
parties without any diminution of the treatment set forth above. Pursuant to the Sale Order, any
and all Claims against the Debtors held by the First Lien Secured Parties and/or the Second Lien
Secured Parties in excess of the Credit Bid, including but not limited to any deficiency claim or a
claim of their Affiliates for the value of Warrant Interests, were waived as of the Closing Date.


4818-4009-2309.1 4/24/2019 (8:26 AM)             47
        Pursuant to the Plan, except to the extent that an Allowed General Unsecured Claim is
settled or otherwise compromised, or has been assumed by the Purchasers under the Sale Order
as part of the Settlement/Sale Transaction, each Holder of an Allowed General Unsecured Claim
shall receive, in full satisfaction, release and discharge of and in exchange for all of its Allowed
General Unsecured Claim, first, its Pro Rata share of amounts provided in the Wind-Down
Budget, and second, to the extent funds in the Wind-Down Budget are insufficient to satisfy all
General Unsecured Claims, its Pro Rata share of net proceeds of the ORRI, if any, as and when
such net proceeds are received by the Liquidating Trust, following payment in full of all Allowed
Administrative Tax Claims, Allowed Priority Tax Claims, Allowed Other Priority Claims, and
Allowed Other Secured Claims, until such Holder’s General Unsecured Claim is paid in full. For
the avoidance of doubt, those Holders of Claims listed on Exhibit B to this Disclosure
Statement, whose claims have been assumed by the Purchasers and have been or will be satisfied
as part of the Settlement/Sale Transaction, shall not be deemed to be Holders of Class 5 Claims.

                    16.2.1 Gain or Loss — Generally.

        In general, each U.S. Holder of the Allowed Secured Claim of Prepetition Secured Parties
or an Allowed General Unsecured Claim will recognize gain or loss in an amount equal to the
difference between (i) such Holder’s “amount realized” in respect of its Claim (other than any
amounts received in respect of any Claim for accrued but unpaid interest), which is the fair
market value of any assets and the amount of Cash received, including its Pro Rata share of net
proceeds of the ORRI, if any, as and when such net proceeds are received by the Liquidating
Trust, and (ii) the holder’s adjusted tax basis in its Claim (other than any tax basis attributable to
accrued but unpaid interest). Where gain or loss is recognized by a holder, the character of such
gain or loss as long-term or short-term capital gain or loss or as ordinary income or loss will be
determined by a number of factors, including the tax status of the holder, whether the Claim
constitutes a capital asset in the hands of the holder and how long it has been held, whether the
Claim was acquired at a market discount, and whether and to what extent the holder previously
had claimed a bad debt deduction. See the discussions of “accrued interest” and “market
discount” below. Holders of the Allowed Secured Claim of Prepetition Secured Parties and
Allowed General Unsecured Claims are urged to consult their tax advisors to determine the
character of any gain or loss recognized in connection with the implementation of the Plan.

                    16.2.2 Accrued Interest.

        A portion of the consideration received by the U.S. Holders of the Allowed Secured
Claim of Prepetition Secured Parties or Allowed General Unsecured Claims may be attributable
to accrued interest on such Allowed Claims. Such amount may be taxable to that holder as
interest income if such accrued interest has not been previously included in such U.S. Holder’s
gross income for U.S. federal income tax purposes. Conversely, U.S. Holders of Allowed Claims
may be able to recognize a deductible loss to the extent any accrued interest on the Allowed
Claims was previously included in such U.S. Holder’s gross income but was not paid in full.

        If the fair market value of the consideration is not sufficient to fully satisfy all principal
and interest on the Allowed Secured Claim of Prepetition Secured Parties or Allowed General
Unsecured Claims, the extent to which such consideration will be attributable to accrued interest
is unclear. The aggregate consideration to be distributed to holders of Allowed Claims will be


4818-4009-2309.1 4/24/2019 (8:26 AM)             48
allocated first to the principal amount of such Allowed Claims, with any excess allocated to
accrued but unpaid interest on such Claims, if any. Certain legislative history indicates that an
allocation of consideration as between principal and interest provided in a chapter 11 plan is
binding for U.S. federal income tax purposes; however, the applicable Treasury Regulations
generally treat payments as allocated first to any accrued but unpaid interest and then as a
payment of principal. The IRS could take the position that the consideration received by the U.S.
Holder should be allocated other than as provided in the Plan. U.S. Holders of Allowed Claims
should consult their own tax advisors regarding the proper allocation of the consideration
received by them under the Plan.

                    16.2.3 Market Discount.

        Under the “market discount” provisions of the IRC, some or all of any gain realized by a
U.S. Holder of an Allowed Claim may be treated as ordinary income (instead of capital gain), to
the extent of the amount of “market discount” constituting the Allowed Claim. In general, a debt
instrument is considered to have been acquired by a U.S. Holder with “market discount” if it is
acquired other than on original issue and if the U.S. Holder’s adjusted tax basis in the debt
instrument is less than (a) the sum of all remaining payments to be made on the debt instrument,
excluding “qualified stated interest” or (b) in the case of a debt instrument issued with original
issue discount, its adjusted issue price, in each case, by at least a de minimis amount (equal to
0.25% of the sum of all remaining payments to be made on the debt instrument, excluding
qualified stated interest, multiplied by the number of remaining whole years to maturity).

          16.3      Tax Treatment of Liquidating Trust and Its Beneficial Holders

                    16.3.1 Classification of the Liquidating Trust

        The Liquidating Trust is intended to qualify as a “liquidating trust” for U.S. federal
income tax purposes. In general, a liquidating trust is not a separate taxable entity, but rather is
treated for U.S. federal income tax purposes as a “grantor trust” (i.e., a pass-through type entity).
However, merely establishing a trust as a liquidating trust does not ensure that it will be treated
as a grantor trust for U.S. federal income tax purposes. The IRS has issued guidelines that set
forth the general criteria for obtaining an IRS ruling as to the grantor trust status of a liquidating
trust under a chapter 11 plan. The Liquidating Trust has been or will be structured with the
intention of complying with such general criteria. Pursuant to the Plan, and in conformity with
such IRS guidance, all parties (including, without limitation, the Debtors, the Liquidating
Trustee, and the Trust Beneficiaries) are required to treat, for U.S. federal income tax purposes,
the Liquidating Trust as a grantor trust of which the Trust Beneficiaries are the owners and
grantors. The following discussion assumes that the Liquidating Trust will be so respected for
U.S. federal income tax purposes. However, no ruling has been requested from the IRS and no
opinion of counsel has been requested concerning the tax status of the Liquidating Trust as a
grantor trust. Accordingly, there can be no assurance that the IRS would not take a contrary
position. If the IRS were to successfully challenge the classification of the Liquidating Trust, the
U.S. federal income tax consequences to the Liquidating Trust and its beneficiaries could vary
from those discussed herein (including the potential for an entity-level tax on income of the
Liquidating Trust).



4818-4009-2309.1 4/24/2019 (8:26 AM)               49
                    16.3.2 General Tax Reporting by the Liquidating Trust and Trust Beneficiaries

        For U.S. federal income tax purposes, all parties (including, without limitation, the
Debtors, the Liquidating Trustee, and the Trust Beneficiaries) must treat the transfer of the
Liquidating Trust Assets to the Liquidating Trust in accordance with the terms of the Plan.
Pursuant to the Plan, the Liquidating Trust Assets are treated, for U.S. federal income tax
purposes, as having been transferred, subject to any obligations relating to those assets, directly
to the Holders of Allowed Interests (with each such Holder receiving an undivided interest in
such assets in accordance with their Pro Rata share of Allowed Interests), followed by the
transfer by the Holders of Allowed Interests to the Liquidating Trust of such assets in exchange
for interests in the Liquidating Trust. Accordingly, all parties must treat the Liquidating Trust as
a grantor trust of which the Trust Beneficiaries are the owners and grantors, and the direct
owners of an undivided interest in the Liquidating Trust Assets, consistent with their economic
interests therein, for all U.S. federal income tax purposes.

       Pursuant to the Plan the Liquidating Trustee, will in good faith value the Liquidating
Trust Assets. The Liquidating Trustee shall make the respective values available from time to
time, to the extent relevant, and such values shall be used consistently by all parties to the
Liquidating Trust (including, without limitation, the Debtors, the Liquidating Trustee, and the
Trust Beneficiaries) for all U.S. federal income tax purposes.

        Allocations of taxable income of the Liquidating Trust among the Trust Beneficiaries
shall be determined by reference to the manner in which an amount of cash equal to such income
would be distributed (were such Cash permitted to be distributed at such time) if, immediately
prior to such deemed distribution, the Liquidating Trust had distributed all its assets (valued at
their tax book value) to the Trust Beneficiaries, adjusted for prior income and loss and taking
into account all prior and concurrent distributions from such Liquidating Trust. Similarly, taxable
loss of the Liquidating Trust shall be allocated by reference to the manner in which an economic
loss would be borne immediately after a liquidating distribution of the remaining assets of the
Liquidating Trust. The tax book value of the assets of the Liquidating Trust for this purpose shall
equal their fair market value on the Effective Date, adjusted in accordance with tax accounting
principles prescribed by the IRC, the applicable Treasury Regulations, and other applicable
administrative and judicial authorities and pronouncements. The effect of the above described
allocation is to allocate taxable income or loss (i.e., the tax impact of receipts and expenditures)
in a partnership-type fashion, to the Trust Beneficiaries.

        Taxable income or loss allocated to each Trust Beneficiary will be treated as income or
loss with respect to such Trust Beneficiary’s undivided interest in the Liquidating Trust Assets.
The character of any income and the character and ability to use any loss will depend on the
particular situation of such Trust Beneficiary.

       The Liquidating Trustee will file with the IRS returns for the Liquidating Trust as a
grantor trust pursuant to Treasury Regulation Section 1.671-4(a). The Liquidating Trustee will
annually send to Trust Beneficiaries a separate statement regarding the receipts and expenditures
of the Liquidating Trust as relevant for U.S. federal income tax purposes and will instruct all
Trust Beneficiaries to use such information in preparing their U.S. federal income tax returns or



4818-4009-2309.1 4/24/2019 (8:26 AM)              50
to forward the appropriate information to such Trust Beneficiary’s underlying beneficial holders
with instructions to utilize such information in preparing their U.S. federal income tax returns.

       The Liquidating Trustee will comply with all applicable governmental withholding
requirements. Thus, in the case of any Trust Beneficiary that is not a U.S. Holder, the
Liquidating Trustee may be required to withhold up to 30% of the income or proceeds allocable
to such persons. As indicated above, the foregoing discussion of the U.S. federal income tax
consequences of the Plan does not generally address the consequences to non-US. Holders,.
accordingly, such holders should consult their tax advisors with respect to the U.S. federal
income tax consequences of the Plan, including owning an interest in the Liquidating Trust.

          16.4      Information Reporting and Withholding

         All payments under the Plan to Holders of Allowed Claims and income allocable to and
distributions made to Holders of Allowed Interests are subject to any applicable tax withholding,
including employment tax withholding. Under U.S. federal income tax law, interest, dividends,
and other reportable payments may, under certain circumstances, be subject to “backup
withholding” at the then applicable withholding rate (currently 28%). Backup withholding
generally applies if the holder (a) fails to furnish its social security number or other taxpayer
identification number, (b) furnishes an incorrect taxpayer identification number, (c) fails
properly to report interest or dividends, or (d) under certain circumstances, fails to provide a
certified statement, signed under penalty of perjury, that the tax identification number provided
is its correct number and that it is not subject to backup withholding. Backup withholding is not
an additional tax but merely an advance payment, which may be refunded to the extent it results
in an overpayment of tax. Certain persons are exempt from backup withholding, including, in
certain circumstances, corporations and financial institutions.

          16.5      Importance of Obtaining Professional Tax Assistance

     THE FOREGOING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF
CERTAIN INCOME TAX CONSEQUENCES OF THE PLAN AND IS NOT A SUBSTITUTE
FOR CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL. THE ABOVE
DISCUSSION IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT TAX ADVICE.
THE TAX CONSEQUENCES ARE IN MANY CASES UNCERTAIN AND MAY VARY
DEPENDING ON THE PARTICULAR CIRCUMSTANCES OF A HOLDER OF A CLAIM
OR INTEREST. ACCORDINGLY, HOLDERS OF CLAIMS AND INTERESTS ARE URGED
TO CONSULT THEIR OWN TAX ADVISORS ABOUT THE UNITED STATES FEDERAL,
STATE, AND LOCAL, AND APPLICABLE FOREIGN INCOME AND OTHER TAX
CONSEQUENCES OF THE PLAN.

                                          ARTICLE XVII
                                 CONCLUSION AND RECOMMENDATION

        The Debtors believe that the Plan is in the best interests of all Holders of Claims and
Interests, and urge those Holders of Claims and Interests entitled to vote to accept the Plan and to
evidence such acceptance by returning their Ballots so they will be RECEIVED by the Voting
Agent by no later than 5:00 p.m. prevailing Central time on May 29, 2019. If the Plan is not



4818-4009-2309.1 4/24/2019 (8:26 AM)             51
confirmed, or if Holders in those Classes do not vote to accept the Plan, the Holders in those
Classes may not receive a distribution.

                                       [Signature Page Follows]




4818-4009-2309.1 4/24/2019 (8:26 AM)             52
Dated: [_____], 2019

                                       All American Oil & Gas Incorporated; Manor
                                       Oil, Inc.; and Hilltop Power, Inc., DEBTORS

                                       By:    /s/ David J. Katz, Esq.
                                       Name: David J. Katz, Esq.
                                       Title: Secretary and General Counsel




4818-4009-2309.1 4/24/2019 (8:26 AM)     53
                                           Exhibit A

                                       Plan of Liquidation




4818-4009-2309.1 4/24/2019 (8:26 AM)
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

                                                     §
In re:                                               §     Chapter 11
                                                     §
ALL AMERICAN OIL & GAS                               §     Case No. 18-52693-rbk
INCORPORATED, et al.,                                §
                                                     §     Jointly Administered Under
                                            Debtors. §     Case No. 18-52693-rbk
                                                     §

                              JOINT CHAPTER 11 PLAN OF LIQUIDATION

                                        DATED [_____], 2019




DYKEMA GOSSETT PLLC                               HOGAN LOVELLS US LLP

Deborah D. Williamson (TX 21617500)               Richard L. Wynne (CA 120349)
dwilliamson@dykema.com                            Pro hac vice admission
Patrick L. Huffstickler (TX 10199250)             richard.wynne@hoganlovells.com
phuffstickler@dykema.com                          Bennett L. Spiegel (CA 129558)
Danielle N. Rushing (TX 24086961)                 Pro hac vice admission
drushing@dykema.com                               bennett.spiegel@hoganlovells.com
                                                  Erin N. Brady (CA 215038)
112 East Pecan Street, Suite 1800                 Pro hac vice admission
San Antonio, Texas 78205                          erin.brady@hoganlovells.com
Telephone: (210) 554-5500
Facsimile: (210) 226-8395                         1999 Avenue of the Stars, Suite 1400
                                                  Los Angeles, California 90067
                           - and -                Telephone: (310) 785-4600
                                                  Facsimile: (310) 785-4601


                                                  Counsel for Debtors




4820-7956-1109.1 4/24/2019 (8:47 AM)
                                                  TABLE OF CONTENTS

ARTICLE I DEFINITIONS AND INTERPRETATION ..........................................................1
          1.1       Rules of Interpretation .............................................................................................1
          1.2       Computation of Time ...............................................................................................1
          1.3       Definitions................................................................................................................2
          1.4       Defined Terms .........................................................................................................2

ARTICLE II TREATMENT OF UNCLASSIFIED CLAIMS AGAINST THE
           DEBTOR...............................................................................................................12
          2.1       Unclassified Claims ...............................................................................................12
          2.2       Treatment of Allowed Administrative Claims .......................................................12
          2.3       Bar Dates for the Filing and Assertion of Administrative Claims and
                    Professional Fee Claims .........................................................................................13
          2.4       Treatment of Allowed Priority Tax Claims ...........................................................14

ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS ...................................14
          3.1       Creation of Classes ................................................................................................14
          3.2       Claims May Be in More Than One Class ..............................................................15

ARTICLE IV IDENTIFICATION OF CLASSES OF CLAIMS AND INTERESTS
          THAT ARE AND ARE NOT IMPAIRED UNDER THIS PLAN...................15
          4.1       Classes of Claims Not Impaired ............................................................................15
          4.2       Impaired Classes of Claims and Interests ..............................................................15
          4.3       Impairment Controversies ......................................................................................15

ARTICLE V TREATMENT OF CLASSES OF CLAIMS AND INTERESTS.....................15
          5.1       Class 1 – Other Priority Claims .............................................................................15
          5.2       Class 2 – Allowed Secured DWT Claim ...............................................................16
          5.3       Class 3 – Secured Claim of Prepetition Secured Parties........................................16
          5.4       Class 4 – Other Secured Claims.............................................................................16
          5.5       Class 5 – General Unsecured Claims .....................................................................16
          5.6       Class 6 – Intercompany Claims .............................................................................17
          5.7       Class 7 – CFS Claim ..............................................................................................17
          5.8       Class 8 – Interests ..................................................................................................17

ARTICLE VI ACCEPTANCE OR REJECTION OF THIS PLAN .......................................17
          6.1       Classes and Claims Entitled to Vote ......................................................................17
          6.2       Nonconsensual Confirmation.................................................................................18

ARTICLE VII MEANS FOR IMPLEMENTATION OF THIS PLAN AND POST
          EFFECTIVE DATE GOVERNANCE ...............................................................18
          7.1       The Liquidating Trust ............................................................................................18
          7.2       Disbursing Agent ...................................................................................................20


4820-7956-1109.1 4/24/2019 (8:47 AM)                                 ii
          7.3       Cancellation of Interests ........................................................................................21
          7.4       Termination of Status; Officers and Directors .......................................................21
          7.5       Distribution Procedures .........................................................................................22
          7.6       Effectuating Documents; Further Reorganization Transactions ............................22
          7.7       Exemption from Certain Transfer Taxes ...............................................................22
          7.8       Closing of the Chapter 11 Cases ............................................................................22

ARTICLE VIII PROVISIONS GOVERNING DISTRIBUTIONS GENERALLY..............22
          8.1       Timing and Delivery of Distributions ....................................................................22
          8.2       Method of Cash Distributions ................................................................................23
          8.3       Failure to Negotiate Checks ...................................................................................23
          8.4       De Minimis Distributions ......................................................................................23
          8.5       Distribution Record Date .......................................................................................23

ARTICLE IX EXECUTORY CONTRACTS, UNEXPIRED LEASES, AND
          OTHER AGREEMENTS ....................................................................................23
          9.1       Assumption/Rejection ............................................................................................23
          9.2       Claims Based on Rejection of Executory Contracts and Unexpired Leases .........24
          9.3       Reservation of Rights .............................................................................................24

ARTICLE X PROCEDURES FOR RESOLVING DISPUTED, CONTINGENT,
          AND UNLIQUIDATED CLAIMS .....................................................................24
          10.1      Objections to Claims ..............................................................................................24
          10.2      Objection Deadline ................................................................................................25
          10.3      Estimation of Claims..............................................................................................25
          10.4      No Distributions Pending Allowance ....................................................................26
          10.5      Distributions After Allowance ...............................................................................26
          10.6      Reduction of Claims ..............................................................................................26
          10.7      Compliance with Tax Requirements/Allocations ..................................................26

ARTICLE XI CONDITIONS PRECEDENT TO CONFIRMATION AND
          CONSUMMATION OF THIS PLAN ................................................................27
          11.1      Conditions Precedent to Confirmation...................................................................27
          11.2      Conditions Precedent to Effective Date .................................................................27
          11.3      Substantial Consummation ....................................................................................28
          11.4      Waiver of Conditions .............................................................................................28
          11.5      Revocation, Withdrawal, or Non-Consummation .................................................28




4820-7956-1109.1 4/24/2019 (8:47 AM)                              iii
ARTICLE XII AMENDMENTS AND MODIFICATIONS ....................................................28

ARTICLE XIII RETENTION OF JURISDICTION ...............................................................29

ARTICLE XIV COMPROMISES AND SETTLEMENTS .....................................................30

ARTICLE XV RATIFICATION OF THE SALE ORDER, PURCHASE
AGREEMENT AND THE SETTLEMENT/SALE TRANSACTION....................................31
          15.1      Sale Order Controls................................................................................................31

ARTICLE XVI MISCELLANEOUS PROVISIONS ...............................................................31
          16.1      Severability of Plan Provisions ..............................................................................31
          16.2      Successors and Assigns..........................................................................................31
          16.3      Releases..................................................................................................................32
          16.4      Bankruptcy Rule 3016 Compliance .......................................................................33
          16.5      Exculpation ............................................................................................................33
          16.6      Permanent Injunction .............................................................................................33
          16.7      Term of Injunctions or Stay ...................................................................................34
          16.8      Integral to Plan .......................................................................................................34
          16.9      Binding Effect ........................................................................................................34
          16.10     Notices ...................................................................................................................34
          16.11     Setoffs/Counterclaims ............................................................................................35
          16.12     Recoupment ...........................................................................................................36
          16.13     Release of Liens .....................................................................................................36
          16.14     Request for Expedited Tax Review .......................................................................36
          16.15     No Admissions .......................................................................................................36
          16.16     Entire Agreement ...................................................................................................36
          16.17     Governing Law ......................................................................................................36

ARTICLE XVII CONFIRMATION REQUEST......................................................................37




4820-7956-1109.1 4/24/2019 (8:47 AM)                                 iv
                            JOINT CHAPTER 11 PLAN OF LIQUIDATION
                          OF ALL AMERICAN OIL & GAS INCORPORATED

        All American Oil & Gas Incorporated (“AAOG”); Manor Oil, Inc., formerly known as
Kern River Holdings Inc. (“Manor”); and Hilltop Power, Inc., formerly known as Western Power
& Steam, Inc. (“Hilltop”, and together with AAOG and Manor, the “Debtors”), the debtors and
debtors-in-possession in the above-captioned cases, hereby propose the following Joint Chapter
11 Plan of Liquidation (this “Plan”) pursuant to Title 11 of the United States Code, 11 U.S.C.
§§ 101 et seq. (the “Bankruptcy Code”). Although proposed jointly for administrative purposes,
this Plan constitutes a separate Plan for each Debtor for the resolution of outstanding claims
against and interests in each Debtor pursuant to the Bankruptcy Code. Each Debtor is a
proponent of this Plan within the meaning of § 1129 of the Bankruptcy Code. The Plan
contemplates no substantive consolidation of any of the Debtors. Reference is made to the
Disclosure Statement for a discussion of the Debtors’ history, business, properties and
operations, projections, risk factors, a summary and analysis of this Plan and certain related
matters.

                                              ARTICLE I
                                   DEFINITIONS AND INTERPRETATION

           1.1       Rules of Interpretation

        For purposes of this Plan: (a) all Section and Article references in this Plan are to the
respective Section or Article of this Plan, as the same may be amended, waived or modified from
time to time; (b) the headings in this Plan are for convenience of reference only and shall not
limit or otherwise affect the provisions hereof; (c) words denoting the singular number shall
include the plural number and vice versa; (d) the rules of construction set forth in section 102 of
the Bankruptcy Code shall apply; (e) in computing any period of time prescribed or allowed by
this Plan, Rule 9006(a) of the Federal Rules of Bankruptcy Procedure shall apply; (f) the words
“herein,” “hereof,” “hereto,” “hereunder” and other terms of similar import refer to this Plan as a
whole and not to any particular Article, Section, subsection or clause contained in this Plan; (g)
any reference herein to a contract, instrument, release or other agreement or document being in a
particular form or on particular terms and conditions means that such document shall be
substantially in such form or substantially on such terms and conditions; (h) any reference herein
to an existing document or exhibit filed, or to be filed, shall mean such document or exhibit, as it
may have been or may be amended, modified or supplemented from time to time; and (i) the
words “include,” “includes,” “including,” and similar words or phrases shall be deemed to be
followed by the phrase “without limitation.”

           1.2       Computation of Time

        In computing any period of time prescribed or allowed by this Plan, the provisions of
Bankruptcy Rule 9006(a) shall apply. If any payment, distribution, act or deadline under this
Plan is required to be made or performed or occurs on a day that is not a Business Day, then the
making of such payment or distribution, the performance of such act or the occurrence of such
deadline shall be deemed to be on the next succeeding Business Day, but shall be deemed to
have been completed or to have occurred as of the required date.


4820-7956-1109.1 4/24/2019 (8:47 AM)
           1.3       Definitions

        Terms and phrases, whether capitalized or not, that are used and not defined in this Plan,
but that are defined in the Bankruptcy Code, have the meanings ascribed to them in the
Bankruptcy Code. Unless otherwise provided in this Plan, the terms defined in Section 1.4 of
this Plan (which appear in this Plan as capitalized terms) have the respective meanings set forth
in such section, and such meanings shall be equally applicable to the singular and plural forms of
the terms defined, unless the context otherwise requires.

           1.4       Defined Terms

                    1.4.1          “AAOG” means All American Oil & Gas Incorporated.

                 1.4.2      “Acquired Assets” means the Assets of the Debtors that were sold to
          the Purchasers pursuant to the Purchase Agreement and the Sale Order.

                 1.4.3       “Administrative Claim” means a Claim for costs and expenses of
          administration of the Bankruptcy Case entitled to priority under section 503(b) of the
          Bankruptcy Code including, but not limited to, (i) the actual and necessary costs and
          expenses incurred after the Petition Date of preserving the Debtors’ estates and operating
          the businesses of the Debtors (such as wages, salaries, reimbursement obligations or
          commissions for services and payments for goods and other services and leased
          premises); (ii) Professional Fees; and (iii) all fees and charges assessed against the
          Debtors’ estates pursuant to 28 U.S.C. § 1930.

                  1.4.4            “Administrative Claims Bar Date” means thirty (30) days after the
          Effective Date.

                1.4.5      “Affiliate” has the meaning set forth in section 101(2) of the
          Bankruptcy Code.

                    1.4.6          “Allowed” means:

                         (a)     with respect to Claims, a Claim (i) which has been scheduled as
          undisputed, non-contingent and liquidated in the Schedules (subject to the Debtors’ right
          to amend such schedules) and as to which no objection or request for estimation has been
          filed on or before the Claims/Interests Objection Deadline or the expiration of such other
          period fixed by the Bankruptcy Court; (ii) as to which a Proof of Claim has been properly
          and timely filed and either (x) no objection thereto has been timely filed, or if an
          objection has been timely filed, such portion of which is not subject to such objection, or
          (y) such Claim has been allowed (but only to the extent allowed) by a Final Order; (iii)
          which is compromised, settled or otherwise resolved pursuant to the authority granted to
          the Liquidating Trustee under this Plan; or (iv) which has been expressly allowed under
          the provisions of this Plan; provided, however, that the Claims of the Prepetition Secured
          Parties in Class 3 are deemed Allowed; provided further, that the Claim of KCO, as
          Holder of the CFS Claim, in Class 7 is also deemed Allowed.




4820-7956-1109.1 4/24/2019 (8:47 AM)                  2
                          (b)     with respect to Interests, an Interest (i) as to which a Proof of
          Interest has been properly and timely filed and either (x) no objection thereto has been
          timely filed, or if an objection has been timely filed, such portion of which is not subject
          to such objection, or (y) such Interest has been allowed (but only to the extent allowed)
          by a Final Order; (ii) that is recorded in the Schedule of Interests as belonging to the
          Holder; or (iii) which has been expressly allowed under the provisions of this Plan;

                         (c)     with respect to any Administrative Claim (i) a Claim (other than a
          Professional Fee Claim) that represents an actual and necessary expense of preserving the
          Debtors’ estates or operating the businesses of the Debtors, to the extent such Claim is
          determined by the Liquidating Trustee to constitute an Allowed Administrative Claim;
          (ii) a Claim that is Allowed in whole or in part by a Final Order, and only to the extent
          that such Allowed portion is determined pursuant to Final Order to constitute a cost or
          expense of administration under section 503(b) of the Bankruptcy Code; and (iii) a Claim
          that represents a Professional Fee Claim to the extent such Professional Fee Claim is
          Allowed by an order of the Bankruptcy Court; and

                       (d)      except as otherwise specified in this Plan or a Final Order of the
          Bankruptcy Court, the amount of an Allowed Claim shall not include interest on such
          Claim from and after the Petition Date.

                 1.4.7       “Allowed Secured DWT Claim” means the Secured Claim of Davis
          Wright Tremaine LLP in the amount of $3,847.50 on account of fees for professional
          services rendered, which amount is secured by a retainer in excess of such fees and shall
          be deemed Allowed pursuant to this Plan.

                1.4.8      “Assets” means all property of the Debtors’ estates as defined in the
          Bankruptcy Code.

                 1.4.9      “Ballot” means each of the ballot forms distributed with the Disclosure
          Statement to Holders of Impaired Claims and/or Interests entitled to vote under Article
          VI hereof in connection with the solicitation of acceptances of this Plan.

                    1.4.10         “Bar Date” means January 22, 2019.

                  1.4.11      “Bankruptcy Code” means title 11 of the United States Code, section
          101, et seq., as now in effect or as hereafter amended.

                  1.4.12      “Bankruptcy Court” means the United States Bankruptcy Court for the
          Western District of Texas, San Antonio Division or, if such court ceases to exercise
          jurisdiction, the court or adjunct thereof that exercises jurisdiction over the Chapter 11
          Cases.

                  1.4.13      “Bankruptcy Rules” means the Federal Rules of Bankruptcy
          Procedure, as amended and promulgated under section 2075 of title 28 of the United
          States Code, together with the local bankruptcy rules for the Bankruptcy Court as now in
          effect or as the same may from time to time hereafter be modified or amended.



4820-7956-1109.1 4/24/2019 (8:47 AM)                   3
                  1.4.14     “Business Day” means any day that is not a Saturday, a Sunday or a
          “legal holiday” within the meaning of Bankruptcy Rule 9006(a).

                    1.4.15         “Cash” means lawful currency of the United States of America.

                 1.4.16     “Cash Collateral Orders” means, collectively, the orders of the
          Bankruptcy Court permitting the Debtors to use the cash collateral of the First Lien
          Secured Parties and Second Lien Secured Parties on an interim basis, entered on: (i)
          November 15, 2018, ECF No. 58 (the “First Interim Order”); (ii) December 19, 2018
          [ECF No. 161] (the “Second Interim Order”); (iii) January 7, 2019 [ECF No. 223] (the
          “Third Interim Order”); (iv) January 22, 2019 [ECF No. 311] (the “Fourth Interim
          Order”); and (v) March 5, 2019 [ECF No. 477] (the “Fifth Interim Order”).

                 1.4.17   “CFS Claim” means, collectively, (i) claim number 16 filed by
          Camden Financial Services against KRH in the amount of $4,162,000.00; and (ii) claim
          number 17 filed by Camden Financial Services against AAOG in the amount of
          $4,162,000.00.

                 1.4.18   “Chapter 11 Cases” means the bankruptcy cases initiated by the
          Debtors when they filed their voluntary petitions under Chapter 11 of the Bankruptcy
          Code on November 12, 2018, jointly administered as Case No. 18-52693.

                 1.4.19      “Claim” means a claim against the Debtors or any of them, or their
          property, as such term is defined in section 101(5) of the Bankruptcy Code.

                   1.4.20      “Claims/Interests Objection Deadline” means the first Business Day
          that is at least 60 days after the Effective Date, or such later date as may be established by
          the Bankruptcy Court in accordance with Section 10.2 of this Plan.

                  1.4.21       “Class” means a category of Claims or Interests, as classified in
          Article III of this Plan.

                 1.4.22    “Closing Date” means the date of the closing of the Sale, which
          occurred on March 1, 2019.

                  1.4.23      “Collateral” means any property or interest in property of any Debtor’s
          estate subject to a Lien to secure the payment or performance of a Claim, which Lien is
          not subject to avoidance under the Bankruptcy Code or otherwise invalid under the
          Bankruptcy Code or applicable state laws.

                 1.4.24    “Collateral Agents” means, collectively, the First Lien Collateral
          Agent and Second Lien Collateral Agent.

                  1.4.25     “Confirmation” or “Confirmation of this Plan” means the approval of
          this Plan pursuant to section 1129 of the Bankruptcy Code by the Bankruptcy Court.

                1.4.26     “Confirmation Date” means the date on which the clerk of the
          Bankruptcy Court enters the Confirmation Order on its docket.


4820-7956-1109.1 4/24/2019 (8:47 AM)                    4
                  1.4.27     “Confirmation Hearing” means the hearing to consider confirmation of
          this Plan under section 1128 of the Bankruptcy Code, as such hearing may be adjourned
          or continued from time to time.

                 1.4.28      “Confirmation Order” means the order of the Bankruptcy Court
          confirming this Plan pursuant to section 1129 of the Bankruptcy Code, as such order may
          be amended, modified, or supplemented.

                  1.4.29      “Credit Bid” means the credit bid of the Collateral Agents (at the
          direction of KCO, as “Required Lenders” under each of the First Lien Credit Agreement
          and Second Lien Credit Agreement) in the amount of not less than $128,500,000.00 for
          the purchase of substantially all of the Debtors’ assets, including, without limitation, all
          or substantially all of the Acquired Assets, in accordance with section 3.1 of the Purchase
          Agreement, consisting of (i) the First Lien Secured Claim, and (ii) the Second Lien
          Secured Claim.

                    1.4.30         “Debtors” means, collectively: AAOG, Manor and Hilltop.

                  1.4.31     “Debtor Settlement Parties” means each of the Debtors and their
          Affiliates, and each of their respective employees, directors and officers.

                 1.4.32            “Disallowed” means a Claim or Interest or any portion thereof that is
          not Allowed.

                 1.4.33     “Disbursing Agent” means KCO, solely in its capacity as Disbursing
          Agent under the Liquidating Trust Agreement.

                  1.4.34      “Disclosure Statement” means the Disclosure Statement in support of
          this Plan, attached to the Disclosure Statement Order as Exhibit A, including all exhibits,
          appendices, schedules, and annexes attached thereto, as submitted by the Debtors
          pursuant to section 1125 of the Bankruptcy Code and approved by the Bankruptcy Court,
          as such Disclosure Statement may be amended, supplemented, or modified from time to
          time.

                 1.4.35    “Disclosure Statement Order” means the order approving the
          Disclosure Statement.

                  1.4.36      “Disputed Claim” means any Claim or any portion thereof which has
          not become Allowed. For purposes of this Plan, a Claim that has not been Allowed by a
          Final Order shall be considered a Disputed Claim, whether or not an objection has been
          or may be timely filed, if: (i) the amount of the Claim specified in the Proof of Claim
          exceeds the amount of any corresponding Claim scheduled in the Schedules; (ii) the
          classification of the Claim specified in the Proof of Claim differs from the classification
          of any corresponding Claim scheduled in the Schedules; (iii) any corresponding Claim
          has been scheduled in the Schedules as disputed, contingent or unliquidated; (iv) no
          corresponding Claim has been scheduled in the Schedules; (v) such Claim is reflected as
          unliquidated or contingent in the Proof of Claim filed in respect thereof; or (vi) the
          amount, validity, priority or other rights of the Claim are otherwise being contested.


4820-7956-1109.1 4/24/2019 (8:47 AM)                    5
                  1.4.37   “Disputed Interest” means any Interest or any portion thereof which
          has not become Allowed.

                    1.4.38         “Dykema” means Dykema Gossett, PLLC.

                  1.4.39     “Effective Date” means the date on which all of the conditions set
          forth in Section 11.2 have been satisfied.

                 1.4.40       “Entity” means any corporation, general or limited partnership,
          limited liability company or partnership, joint venture, association, trust, government
          agency, body or political subdivision thereof, or unincorporated association, group or
          body, or other entity, as defined in section 101(15) of the Bankruptcy Code.

                  1.4.41     “Final Order” means a judgment, order, ruling, or other decree issued
          and entered by the Bankruptcy Court or by any state or other federal court or other
          tribunal having jurisdiction over the subject matter thereof, which judgment, order,
          ruling, or other decree has not been reversed, stayed, modified, or amended and as to
          which: (i) the time to appeal or petition for review, rehearing or certiorari has expired and
          as to which no appeal or petition for review, rehearing or certiorari is pending; or (ii) any
          appeal or petition for review, rehearing or certiorari has been finally decided and no
          further appeal or petition for review, rehearing or certiorari can be taken or granted.

                1.4.42      “First Lien Administrative Agent” means KCO, solely in its capacity
          as Administrative Agent under the First Lien Credit Agreement.

                 1.4.43     “First Lien Collateral Agent” means KCO, solely in its capacity as
          Collateral Agent under the First Lien Security Documents.

                 1.4.44    “First Lien Credit Agreement” means that certain Amended and
          Restated Credit Agreement dated as of September 30, 2016, by and among KRH, as
          Borrower; AAOG and WPS, as guarantors, pursuant to the First Lien Guaranty; the First
          Lien Lender; and the First Lien Administrative Agent, as amended, modified or
          supplemented and in effect from time to time.

                1.4.45      “First Lien Guaranty” means that certain Amended and Restated
          Guaranty, dated as of September 30, 2016, in favor of the First Lien Collateral Agent.

                  1.4.46     “First Lien Lender” means KCO, solely in its capacity as Lender under
          the First Lien Credit Agreement.

                  1.4.47      “First Lien Secured Claim” means the Allowed Secured Claim of the
          First Lien Secured Parties, in the amount of not less than $83,472,346.15, secured by
          valid, perfected, enforceable and unavoidable first-priority liens on substantially all of the
          Debtors’ assets, including all or substantially all of the Acquired Assets.

                 1.4.48      “First Lien Secured Parties” means, collectively, the First Lien
          Collateral Agent, the First Lien Administrative Agent, the First Lien Lender. and any



4820-7956-1109.1 4/24/2019 (8:47 AM)                 6
          other creditor whose Claim was secured by the Liens held by or pari passu with KCO as
          First Lien Collateral Agent.

                  1.4.49      “First Lien Security Documents” means all of the security, pledge,
          control, and collateral agreements and documents executed in connection with the First
          Lien Credit Agreement evidencing the First Lien Secured Parties’ valid, perfected,
          enforceable and unavoidable first-priority liens on substantially all of the Debtors’ assets,
          including all or substantially all of the Acquired Assets.

                  1.4.50     “General Unsecured Claim” means any Claim that is not an
          Administrative Claim, an Other Priority Claim, a Priority Tax Claim, Secured Claim
          (including the Allowed Secured Claim of DWT, Secured Claim of Prepetition Secured
          Parties and Other Secured Claims), or an Interest.

                1.4.51     “Hilltop” means Hilltop Power, Inc., formerly known as Western
          Power & Steam, Inc.

                    1.4.52         “Hogan Lovells” means Hogan Lovells US LLP.

                  1.4.53      “Holder” means the Person that is the owner of record of a Claim or
          Interest, as applicable.

                1.4.54       “Impaired” means, when used in reference to a Claim or Interest, a
          Claim or Interest that is impaired within the meaning of section 1124 of the Bankruptcy
          Code.

                 1.4.55            “Intercompany Claim” means any Claim held by a Debtor against any
          other Debtor.

                  1.4.56     “Intercompany Compromise” means the waiver of all Intercompany
          Claims including without limitation any Intercompany Claims against AAOG as the net
          debtor under certain Intercompany Claims and the waiver of KRH’s Intercompany Claim
          against WPS based on the payment of all other claims against KRH and WPS in full.

                 1.4.57       “Interest(s)” means all equity interests in AAOG, including any issued
          and outstanding common or preferred stock, any restricted equity units, calls, rights, puts,
          awards, commitments, repurchase rights, unvested or unexercised options, warrants,
          unvested common interests, unvested preferred interests or any other agreements of any
          character related to any equity interests in AAOG and/or any other instrument evidencing
          an ownership interest in AAOG.

                    1.4.58         “KCO” means Kern Cal Oil 7, LLC.

                    1.4.59         “KRH” means Kern River Holdings Inc., now known as Manor Oil,
          Inc.

                   1.4.60    “KRH II” means Kern River Holdings II LLC, a Delaware limited
          liability company.


4820-7956-1109.1 4/24/2019 (8:47 AM)                  7
                 1.4.61     “Lien” means valid and enforceable lien, mortgage, security interest,
          pledge, charge, encumbrance, or other legally cognizable security device of any kind,
          which is not subject to avoidance or subordination under the Bankruptcy Code or other
          applicable law.

                  1.4.62           “Liquidating Trust” means the trust established under Section 7.1 of
          this Plan.

                 1.4.63     “Liquidating Trust Agreement” means the agreement setting forth the
          terms and conditions governing the Liquidating Trust, which shall be filed in the Plan
          Supplement.

                 1.4.64   “Liquidating Trust Assets” means (i) Cash in an amount sufficient to
          fund the Wind-Down Budget; (ii) the ORRI; and (iii) and all Other Assets.

                 1.4.65     “Liquidating Trustee” means the party designated pursuant to this Plan
          or the Liquidating Trust Agreement to serve as Liquidating Trustee. The identity of the
          Liquidating Trustee shall be disclosed in the Plan Supplement.

                1.4.66             “Manor” means Manor Oil, Inc., formerly known as Kern River
          Holdings Inc.

                 1.4.67    “Ordinary Course Professional” means the professionals retained in
          these Chapter 11 Cases pursuant to the Order Authorizing the Debtors to Retain and
          Compensate Professionals in the Ordinary Course of Business [ECF No. 309].

                  1.4.68     “ORRI” means the contingent production payment, structured as an
          overriding royalty interest, and to be perfected as such, of $550,000 per six-month period
          (up to a maximum of $5,500,000), payable to the Liquidating Trust semiannually through
          and including the date that is five and a half years after closing of the Settlement/Sale
          Transaction, solely to the extent the Purchasers entities’ (or their successors’ or assigns’)
          realized average price for sales to non-affiliates (measured in a manner consistent with
          the existing prepetition third party production payments to the Debtors, but for the
          avoidance of doubt, not deducting the existing burdens of production or taking into
          account the impact of any hedging of production in making such calculation) exceeds
          $70.00 per barrel, subject to the other terms, conditions, and deductions set forth in that
          certain Assignment of Overriding Royalty Interest from Kern River Holdings II LLC to
          AAOG, dated as of 7:01 a.m. Pacific Time on March 1, 2019, which is attached to the
          Disclosure Statement as Exhibit C. In the event that post-closing Professional Fees
          incurred and allowed pursuant to either the agreement of KCO or an Order of the
          Bankruptcy Court exceed $250,000, then such amount above $250,000 and up to
          $500,000 shall be reimbursable to KCO from the initial proceeds, if any, payable to the
          Liquidating Trust pursuant to the ORRI.

                    1.4.69         “Other Assets” means all Assets other than the Acquired Assets.




4820-7956-1109.1 4/24/2019 (8:47 AM)                    8
                 1.4.70      “Other Priority Claim” means a Claim against any Debtor, other than
          an Administrative Claim or a Priority Tax Claim, entitled to priority in right of payment
          pursuant to section 507(a) of the Bankruptcy Code.

                  1.4.71      “Other Secured Claim” means either (i) a Claim, other than a First
          Lien Secured Claim or Second Lien Secured Claim, that is secured by a lien on property
          in which any Debtor has an interest, which lien is valid, perfected and enforceable under
          applicable law or pursuant to a Final Order, or that is subject to setoff under applicable
          non-bankruptcy law or Bankruptcy Code section 553, to the extent of the value of the
          creditor’s interest in such property or to the extent of the amount subject to setoff, as
          applicable, all as determined pursuant to Bankruptcy Code section 506(a); or (ii) a Claim,
          other than a First Lien Secured Claim or Second Lien Secured Claim, which is Allowed
          under this Plan as a Secured Claim.

                 1.4.72     “Person” means any person, individual, Entity, or other entity or being
          of whatever kind, whether or not operating or existing for profit, including, but not
          limited to, any “person” as such term is defined in section 101(41) of the Bankruptcy
          Code.

                    1.4.73         “Petition Date” means November 12, 2018.

               1.4.74     “Plan” means this Joint Chapter 11 Plan of Liquidation and any
          amendments, supplements or modifications thereto.

                 1.4.75      “Plan Supplement” means such other documents required to be filed
          pursuant to this Plan, which shall be filed on or before seven (7) days before the date of
          the hearing on Confirmation of this Plan.

                 1.4.76    “Prepetition Collateral” means the Collateral securing the First Lien
          Credit Agreement and Second Lien Credit Agreement.

                 1.4.77     “Prepetition Secured Parties” means, collectively, the First Lien
          Secured Parties, Second Lien Secured Parties, and any other creditor whose Claim was
          secured by the Liens held by or pari passu with KCO as First Lien Collateral Agent and
          Second Lien Collateral Agent.

                  1.4.78    “Priority Tax Claim” means any Claim of a governmental unit to the
          extent that such Claim is entitled to a priority in payment under section 507(a)(8) of the
          Bankruptcy Code.

                  1.4.79       “Pro Rata” means, at any time, the proportion that the dollar amount,
          in the case of an Allowed Claim, or shares of Common Stock, in the case of an Allowed
          Interest, in a particular Class bears to the aggregate dollar amount of all Allowed Claims
          or the total number of shares of outstanding Common Stock (with respect to Allowed
          Interests) in such Class.




4820-7956-1109.1 4/24/2019 (8:47 AM)                   9
                 1.4.80      “Professional” means those Persons retained in this Chapter 11 Cases
          pursuant to an order of the Bankruptcy Court in accordance with section §§ 327 or 328 of
          the Bankruptcy Code.

                 1.4.81     “Professional Fee Claim” means a Claim by a Professional for
          compensation and/or reimbursement of expenses pursuant to sections 328, 330, 331 or
          503(b) of the Bankruptcy Code.

                 1.4.82      “Proof of Claim” means any proof of claim filed with the Bankruptcy
          Court with respect to the Debtors pursuant to Bankruptcy Rules 3001 or 3002.

                 1.4.83     “Purchase Agreement” means that certain Settlement and Asset
          Purchase Agreement between the Debtors and Purchasers, dated as of March 1, 2019, and
          as approved by the Bankruptcy Court pursuant to the Sale Order, including all exhibits
          and schedules thereto.

                 1.4.84     “Purchasers” means, collectively, KRH II, WPS II, and KCO, in its
          capacity as “Buyer” under the Purchase Agreement.

                  1.4.85      “Rejection Claim” means any Allowed Claim arising from the
          rejection of a contract or lease under Article IX of this Plan.

                  1.4.86      “Released Parties” means each of: (i) the Debtors; (ii) the First Lien
          Secured Parties and Second Lien Secured Parties; (iii) the Professionals; (iv) in each case
          of (i) through (iii), their predecessors, successors, and assigns, professionals, advisors,
          accountants, attorneys, investment bankers, and consultants; and (v) in each case of (i)
          through (iv), their current and former affiliates, subsidiaries, funds, portfolio companies,
          management companies, employees, agents, directors and officers, and other
          representatives (each solely in their capacity as such).

                 1.4.87     “Sale Order” means that certain Order Granting Motion Pursuant to
          Sections 105, 363 and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004
          6006 and 9019 to Approve (A) Sale of Substantially all Assets Free and Clear of Liens,
          Claims and Encumbrances to Kern Cal Oil 7 LLC or its Designees(s); (B) Allow the
          Assumption and Assignment of Certain Leases or Contracts to the Buyer; (C) Approve
          Settlements and Releases Between the Debtors and Kern Cal Oil 7 LLC and Related
          Parties; and (D) Grant Related Relief, dated March 1, 2019, including all exhibits thereto
          [Dkt. No. 468].

                  1.4.88      “Schedule of Interests” means the list of Holders of Interests filed
          separately with the Bankruptcy Court under seal identifying the number of shares and
          percentage of total outstanding shares comprising each Holder’s Interests, which shall be
          controlling for all purposes, including, without limitation, voting to accept or reject this
          Plan and determining each such Holder’s Pro Rata share of interests in the Liquidating
          Trust.

                 1.4.89     “Schedules” means the schedules of assets and liabilities and the
          statements of financial affairs filed by the Debtors on December 19 and 20, 2018 [ECF


4820-7956-1109.1 4/24/2019 (8:47 AM)              10
          Nos. 163, 165 and 166], as amended [ECF Nos. 186, 231], under section 521 of the
          Bankruptcy Code and Bankruptcy Rule 1007, as such schedules or statements have been
          or may be further modified, amended or supplemented in accordance with Bankruptcy
          Rule 1009 or orders of the Court through the Confirmation Date.

                 1.4.90    “Second Lien Administrative Agent” means KCO, solely in its
          capacity as Administrative Agent under the Second Lien Credit Agreement.

                 1.4.91     “Second Lien Collateral Agent” means KCO, solely in its capacity as
          Collateral Agent under the Second Lien Security Documents.

                 1.4.92    “Second Lien Credit Agreement” means that certain Second Lien
          Credit Agreement dated as of August 31, 2015, by and among KRH, as Borrower;
          AAOG and WPS, as guarantors, pursuant to the Second Lien Guaranty; the Second Lien
          Lenders; and the Second Lien Administrative Agent, as amended, modified or
          supplemented and in effect from time to time.

                1.4.93      “Second Lien Guaranty” means that certain Amended and Restated
          Guaranty, dated as of September 30, 2016, in favor of the Second Lien Collateral Agent.

                 1.4.94     “Second Lien Lender” means KCO, solely in its capacity as Lender
          under the Second Lien Credit Agreement.

                  1.4.95     “Second Lien Secured Claim” means the Allowed Secured Claim of
          the Second Lien Secured Parties, in the amount of not less than $62,398,810.48, secured
          by valid, perfected, enforceable and unavoidable second-priority liens on substantially all
          of the Debtors’ assets, including all or substantially all of the Acquired Assets.

                 1.4.96      “Second Lien Secured Parties” means, collectively, the Second Lien
          Collateral Agent, Second Lien Administrative Agent, and Second Lien Lender.

                  1.4.97      “Second Lien Security Documents” means all of the security, pledge,
          control, and collateral agreements and documents executed in connection with the Second
          Lien Credit Agreement evidencing valid, perfected, enforceable and unavoidable second-
          priority liens on substantially all of the Debtors’ assets, including all or substantially all
          of the Acquired Assets.

                  1.4.98      “Secured Claim” means a Claim that is: (i) secured as provided by
          section 506(a) of the Bankruptcy Code, in whole or in part, by a Lien on any assets of the
          Debtors that is not subject to avoidance or subordination under the Bankruptcy Code or
          applicable non-bankruptcy law, but only to the extent of the value of the Collateral
          securing such Claim; or (ii) subject to setoff under section 553 of the Bankruptcy Code,
          but only to the extent of the amount subject to such setoff.

                  1.4.99     “Secured Claim of Prepetition Secured Parties” means, collectively,
          the First Lien Secured Claim and Second Lien Secured Claim.




4820-7956-1109.1 4/24/2019 (8:47 AM)               11
                1.4.100    “Settlement/Sale Transaction” means, collectively, (i) the transactions
          contemplated by the Purchase Agreement; and (ii) the terms of the settlement between
          the Debtors, Purchasers, and their respective affiliates contained in the Purchase
          Agreement and in the Sale Order.

                  1.4.101    “Trust Beneficiaries” means the Holders of Interests in the proportions
          indicated in the Schedule of Interests.

                 1.4.102     “Unliquidated” means when used in reference to a Claim, any Claim,
          the amount of liability for which has not been fixed, whether pursuant to an agreement,
          applicable law or otherwise, as of the date on which such Claim is sought to be estimated.

                    1.4.103        “Voting Agent” means BMC Group, Inc.

                1.4.104            “Voting Deadline” means   5:00 p.m. prevailing Central time on
          May 29, 2019.

                 1.4.105    “Warrant Interest” means an Interest held under the warrants issued in
          connection with the Second Lien Credit Agreement, and held by KCO as of the Petition
          Date.

                 1.4.106    “Wind-Down Budget” means that certain Wind-Down Budget, as
          approved by the Court as part of the Sale Order and attached to the Disclosure Statement
          as Exhibit D. The Sale Order shall govern the administration of the Wind-Down Budget.

                 1.4.107           “WPS” means Western Power & Steam, Inc., now known as Hilltop
          Power, Inc.

                  1.4.108     “WPS II” means Western Power and Steam II LLC, a Delaware
          limited liability company.

                               ARTICLE II
           TREATMENT OF UNCLASSIFIED CLAIMS AGAINST THE DEBTOR

           2.1       Unclassified Claims

       In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims
and Priority Tax Claims have not been classified but shall be treated as set forth in this Article II.

           2.2       Treatment of Allowed Administrative Claims

        Except to the extent that any Holder of an Allowed Administrative Claim agrees to a less
favorable treatment, each Holder of an Allowed Administrative Claim (excluding Professional
Fee Claims) shall receive from the Liquidating Trustee, in full and final satisfaction of such
Allowed Administrative Claim, the amount of such Allowed Administrative Claim, in Cash, on
or as soon as practicable after the later of: (i) the Effective Date; (ii) the date that is fourteen (14)
days after the date such Administrative Claim is Allowed; and (iii) such other date as may be
agreed upon in writing by the holder of such Administrative Claim and the Liquidating Trustee;


4820-7956-1109.1 4/24/2019 (8:47 AM)                 12
provided, however, that Allowed Administrative Claims representing obligations incurred in the
ordinary course of business of the Debtors, if any, shall be paid in full in accordance with the
terms and conditions of the particular transactions and any applicable agreements or assumed
and assigned to the Purchasers as part of the Settlement/Sale Transaction. To the extent funds in
the Wind-Down Budget are insufficient to satisfy any Allowed Administrative Claim, and such
Allowed Administrative Claim has not been paid in full pursuant to the Sale Order,
Settlement/Sale Transaction, or other Final Order of the Bankruptcy Court, and has not been
assumed by Purchasers pursuant to the Settlement/Sale Transaction, any remaining amounts
owed will come from proceeds of the ORRI, if any, as and when such payments are received by
the Liquidating Trust, before any distributions will be made to Holders of Allowed Priority Tax
Claims, Other Priority Claims, Allowed General Unsecured Claims, or Allowed Interests.

        Professional Fee Claims shall be paid from a segregated escrow account, funded by the
Debtors with all budgeted amounts through the Closing Date for Professionals and Ordinary
Course Professionals for which payment has been allocated in the Wind-Down Budget. In
addition, KCO has previously funded up to $500,000 through the Wind-Down Budget for the
professional fees of Dykema and Hogan Lovells post-closing in order to implement the
Settlement/Sale Transaction, seek confirmation and approval of this Plan, and take any necessary
steps to conclude the Chapter 11 Cases. In the event that such post-closing fees incurred and
allowed pursuant to either the agreement of KCO or an Order of the Bankruptcy Court exceed
$250,000, then such amount above $250,000 and up to $500,000 shall be reimbursable to KCO
from the proceeds, if any, payable to the Liquidating Trust pursuant to the ORRI. The Debtors
will establish a separate segregated escrow account to hold the $500,000 in the Wind-Down
Budget for the professional fees of Dykema and Hogan Lovells incurred after March 1, 2019,
which amounts will be disbursed by the Liquidating Trustee directly to Dykema and Hogan
Lovells once their Professional Fee Claims are Allowed. The Sale Order (including the Wind-
Down Budget) shall govern the Administration of the Professional Fee Claim reserves.

        2.3          Bar Dates for the Filing and Assertion of Administrative Claims and Professional
 Fee Claims

        Except for Professional Fee Claims, all requests for payment or any other means of
preserving and obtaining payment of Administrative Claims that have not been paid in the
ordinary course, released or otherwise settled, must be filed with the Bankruptcy Court and
served upon the Liquidating Trustee no later than the Administrative Claims Bar Date. Any
request for payment of Administrative Claims that is not filed by the Administrative Claims Bar
Date will be forever disallowed and barred, and holders of such Claims will not be able to assert
such Claims in any manner against the Debtors, the Debtors’ estates, the Liquidating Trustee, the
Liquidating Trust or any of their respective Affiliates or representatives. Objections to such
requests must be filed and served on the requesting party by the later of (a) sixty (60) days after
the Effective Date and (b) sixty (60) days after the filing of the applicable request for payment of
such Administrative Claims. Notwithstanding the foregoing, any governmental unit may assert
an Administrative Claim or other post-petition claim for taxes pursuant to the statutory
requirements applicable thereto without regard to the Administrative Claims Bar Date. Nothing
in this section shall affect the Liquidating Trustee’s right to seek expedited determination of
post-petition tax liability pursuant to 11 U.S.C. § 505(b).



4820-7956-1109.1 4/24/2019 (8:47 AM)               13
       With respect to Professional Fee Claims, each Holder of a Professional Fee Claim
seeking an award by the Bankruptcy Court of compensation for services rendered and/or
reimbursement of expenses incurred from the Closing Date through and including the Effective
Date must file and serve its respective final application for allowance of such Professional Fee
Claim no later than the date that is thirty (30) days after the Effective Date or such other date as
may be fixed by the Court. Objections to applications of such Professionals for compensation
and/or reimbursement of expenses must be filed and served on the Liquidating Trustee and the
requesting Professional no later than thirty (30) days after the date on which the applicable
application for compensation or reimbursement was served. Payment of the Professional Fee
Claims shall be governed by the terms of the Sale Order (including the Wind-Down Budget).

           2.4       Treatment of Allowed Priority Tax Claims

         Except to the extent that any Holder of an Allowed Priority Tax Claim agrees to less
favorable treatment, each Holder of an Allowed Priority Tax Claim shall receive, in full and final
satisfaction of such Allowed Priority Tax Claim, the amount of such Allowed Priority Tax
Claim, in Cash, on or as soon as practicable after the latest of: (i) the Effective Date; (ii) the date
that is fourteen (14) days after the date such Claim is Allowed; (iii) the date that is five (5) years
after the Petition Date; and (iv) such other date as may be agreed upon in writing by the Holder
of such Claim. To the extent funds in the Wind-Down Budget are insufficient to satisfy Allowed
Priority Tax Claims, any remaining amounts owed will come from proceeds of the ORRI, if any,
before any distributions will be made to Holders of Allowed Other Priority Claims, Allowed
General Unsecured Claims or Allowed Interests.

                                         ARTICLE III
                           CLASSIFICATION OF CLAIMS AND INTERESTS

           3.1       Creation of Classes

        Pursuant to section 1122 of the Bankruptcy Code, this Plan classifies Claims against and
Interests in the Debtors in the classes set forth below for all purposes, including voting,
confirmation and distribution.

                    CLASSIFICATION OF CLAIMS AGAINST THE DEBTORS

          Class 1                          Other Priority Claims
          Class 2                          Allowed Secured DWT Claim
          Class 3                          Secured Claim of Prepetition Secured Parties
          Class 4                          Other Secured Claims
          Class 5                          General Unsecured Claims
          Class 6                          Intercompany Claims
          Class 7                          CFS Claim
          Class 8                          Interests




4820-7956-1109.1 4/24/2019 (8:47 AM)                14
           3.2       Claims May Be in More Than One Class

        A Claim shall be deemed classified in a particular Class only to the extent that the Claim
qualifies within the description of that Class and shall be deemed classified in a different Class to
the extent that any remainder of such Claim qualifies within the description of such different
Class. A Claim is in a particular Class only to the extent that such Claim is Allowed in that Class
and has not been paid or otherwise satisfied prior to the Effective Date.

                                     ARTICLE IV
                 IDENTIFICATION OF CLASSES OF CLAIMS AND INTERESTS
                   THAT ARE AND ARE NOT IMPAIRED UNDER THIS PLAN

           4.1       Classes of Claims Not Impaired

       Classes 1, 4, and 6 are not impaired under this Plan, are not entitled to vote and shall be
conclusively presumed to accept this Plan under Section 1126(f) of the Bankruptcy Code.

           4.2       Impaired Classes of Claims and Interests

          Classes 2, 3, 5, 7 and 8 are impaired under this Plan.

           4.3       Impairment Controversies

        If a controversy arises as to whether any Class of Claims or Class of Interests is impaired
under this Plan, such Class shall be treated as specified in this Plan unless prior to Confirmation
of this Plan the Bankruptcy Court shall determine such controversy differently upon objection of
the party challenging the characterization of a particular Class of Claims or Class of Interests
under this Plan.

                                    ARTICLE V
                    TREATMENT OF CLASSES OF CLAIMS AND INTERESTS

           5.1       Class 1 – Other Priority Claims

        Unless the Holder of an Allowed Other Priority Claim agrees to different treatment, each
holder of an Allowed Other Priority Claim shall receive, in full and final satisfaction of such
Allowed Other Priority Claim, the amount of such Allowed Other Priority Claim in Cash on or
as soon as practicable after the latest of: (i) the Effective Date; (ii) the date that is fourteen (14)
days after the date such Claim is Allowed; or (iii) such other date as may be agreed upon in
writing by the holder of such Claim. To the extent funds in the Wind-Down Budget are
insufficient to satisfy Allowed Other Priority Claims, any remaining amounts owed will come
from proceeds of the ORRI, if any, as and when such payments are received by the Debtors or
their successors, before any distributions will be made to Holders of Allowed General Unsecured
Claims or Allowed Interests.




4820-7956-1109.1 4/24/2019 (8:47 AM)                   15
           5.2       Class 2 – Allowed Secured DWT Claim

        The Allowed Secured Claim DWT Claim is secured by a retainer held by DWT in excess
of the fees that are the subject of its Claim, and such Claim shall be deemed Allowed pursuant to
this Plan in the amount of $3,847.50. The Holder of the Allowed Secured DWT Claim shall
receive, in full and final satisfaction of the Allowed Secured DWT Claim, on or as soon as
reasonably practicable after the Effective Date, payment, in Cash, in the amount of $3,400.00.

           5.3       Class 3 – Secured Claim of Prepetition Secured Parties

        The Prepetition Secured Parties shall receive, in full and final satisfaction of the Secured
Claim of Prepetition Secured Parties, the treatment provided to the Prepetition Secured Parties
pursuant to the Settlement/Sale Transaction and the Sale Order. The Purchasers will perform all
of their obligations pursuant to the Sale Order, including, without limitation, making payments
for those Allowed Claims that the Purchasers agreed to assume pursuant to the Purchase
Agreement. Pursuant to the Sale Order and except for those rights and claims under the Sale
Order, Purchase Agreement and the Settlement/Sale Transaction, any and all prepetition Claims
against the Debtors held by the Prepetition Secured Parties in excess of the Credit Bid as of the
Closing Date have been waived, including, without limitation, any Claims held by KCO (or its
Affiliates) on account of the Warrant Interests.

           5.4       Class 4 – Other Secured Claims

       Unless the Holder of an Allowed Other Secured Claim agrees to different treatment, each
Holder of an Allowed Other Secured Claim shall receive, in full and final satisfaction of such
Allowed Other Secured Claim, either: (i) the amount of such Allowed Other Secured Claim in
Cash on or as soon as practicable after the latest of (a) the Effective Date, (b) the date that is
fourteen (14) days after the date such Claim is Allowed, or (c) such other date as may be agreed
upon in writing by the Holder of such Claim; (ii) setoff against the retainer securing such Other
Secured Claim held by the Holder of such Claim on the Debtors’ accounts; or (iii) the return of
the applicable Collateral in satisfaction of the Allowed amount of such Other Secured Claim.
Upon satisfaction of such Allowed Other Secured Claim as set forth herein, any Liens securing
such Other Secured Claim shall be deemed released. Pursuant to the Wind-Down Budget
incorporated into the Sale Order, any amounts owed by Ordinary Course Professionals after
payment of all pre-petition and post-petition fees and expenses (other than Professionals as
defined in the Sale Order) are to be paid to the Debtors. To the extent applicable, 11 U.S.C. §
362 is modified nunc pro tunc to March 1, 2019 to allow setoff of all amounts owed to Ordinary
Course Professionals and delivery of the excess retainers to the Debtors.

           5.5       Class 5 – General Unsecured Claims

         Except to the extent such Allowed General Unsecured Claim is settled or otherwise
compromised, or has been assumed by the Purchasers under the Sale Order as part of the
Settlement/Sale Transaction, each Holder of an Allowed General Unsecured Claim shall receive,
in full and final satisfaction of such Allowed General Unsecured Claim, its Pro Rata share of net
proceeds of the ORRI, if any, as and when such net proceeds are received, following payment in
full of all Allowed Administrative Tax Claims, Allowed Priority Tax Claims, Allowed Other



4820-7956-1109.1 4/24/2019 (8:47 AM)                16
Priority Claims, and Allowed Other Secured Claims, until such Holder’s General Unsecured
Claim is paid in full. For the avoidance of doubt, pursuant to paragraph 4(i) of the Sale Order,
those Holders of Claims listed on Exhibit B of the Disclosure Statement, whose claims have been
assumed by the Purchasers and have been or will be satisfied as part of the Settlement/Sale
Transaction, shall not be deemed to be Holders of Class 5 Claims.

           5.6       Class 6 – Intercompany Claims

        Pursuant to the Intercompany Compromise, on the Effective Date, all Intercompany
Claims not previously transferred to the Purchasers pursuant to the Purchase Agreement, shall be
voluntarily waived by the applicable Debtor and extinguished, and any documents that
previously evidenced such Intercompany Claim shall be deemed cancelled (all without further
action by any Person or the Bankruptcy Court) and shall be null and void and such documents
shall evidence no Intercompany Claim against any Debtor. Holders of Intercompany Claims
shall not receive or retain any property under this Plan on account of such Intercompany Claim.

           5.7       Class 7 – CFS Claim

       KCO, as the Holder of the CFS Claim, shall receive, in full and final satisfaction of the
CFS Claim, the treatment provided to such Holder pursuant to the Settlement/Sale Transaction,
the Purchase Agreement and the Sale Order. Pursuant to the Purchase Agreement and the Sale
Order, the CFS Claim shall have been voluntarily released in full and shall be unenforceable
against either Manor or AAOG, all without further action by any Person or the Bankruptcy
Court.

           5.8       Class 8 – Interests

       On the Effective Date, except as provided in Section 7.3 of this Plan, all equity interests
in Manor and Hilltop shall be cancelled and extinguished. All Holders of Allowed Interests in
AAOG will be deemed Trust Beneficiaries as of the Effective Date, and will be deemed to have
exchanged their Allowed Interests for their Pro Rata share of interests in the Liquidating Trust
according to the Schedule of Interests. Such Holders will be entitled to periodic distributions
from the Liquidating Trust of net proceeds from the ORRI, if any, as and when such payments
are received by the Liquidating Trust, following payment in full of any unpaid but Allowed
Administrative Claims, Allowed Priority Tax Claims, Allowed Other Priority Claims, Allowed
Other Secured Claims, and Allowed General Unsecured Claims.

                                        ARTICLE VI
                            ACCEPTANCE OR REJECTION OF THIS PLAN

           6.1       Classes and Claims Entitled to Vote

        Each Holder of an Allowed Claim or Interest in an impaired Class shall be entitled to
vote to accept or reject this Plan. Holders of Claims in Classes not impaired under this Plan shall
not be entitled to vote to accept or reject this Plan and shall be presumed to have accepted this
Plan pursuant to section 1126(f) of the Bankruptcy Code. Classes 1, 4, and 6 are not impaired
and hence are conclusively presumed to have accepted this Plan. Classes 2, 3, 5, 7 and 8 are



4820-7956-1109.1 4/24/2019 (8:47 AM)                 17
impaired, and each Holder of a Claim in Class 2, Class 3, Class 5 or Class 7, or of an Interest in
Class 8, is entitled to vote to accept or reject this Plan.

           6.2       Nonconsensual Confirmation

       If any of the impaired Classes do not vote to accept this Plan by the requisite statutory
majorities, the Debtors reserve the right to amend this Plan. If the Holders of Claims in Class 3,
Class 5, or Class 7, or Holders of Interests in Class 8, vote to reject this Plan, the Debtors shall
request that the Bankruptcy Court confirm this Plan pursuant to Bankruptcy Code § 1129(b).

                                         ARTICLE VII
                           MEANS FOR IMPLEMENTATION OF THIS PLAN
                            AND POST EFFECTIVE DATE GOVERNANCE

           7.1       The Liquidating Trust

       This Section 7.1 is a general description of the Liquidating Trust and its provisions. The
Liquidating Trust Agreement shall be included in the Plan Supplement. To the extent this
Section 7.1 is inconsistent with the Liquidating Trust Agreement, the Liquidating Trust
Agreement shall control for all purposes.

                    7.1.1          Creation of the Liquidating Trust

       On or before the Effective Date, the Debtors shall take all necessary steps to establish the
Liquidating Trust for the benefit of the Trust Beneficiaries by the execution and delivery of the
Liquidating Trust Agreement.

                    7.1.2          Transfer of the Liquidating Trust Assets

        On the Effective Date, the Liquidating Trust Assets, including, without limitation, the
ORRI, shall be irrevocably transferred to and vest in the Liquidating Trust free and clear of all
Liens, Claims, charges and encumbrances. For all U.S. federal income tax purposes, all Persons
(including, without limitation, the Debtors and the Liquidating Trustee and the Trust
Beneficiaries) shall treat the transfer and assignment of the Liquidating Trust Assets to the
Liquidating Trust for the benefit of the Trust Beneficiaries as (a) a transfer directly to the Trust
Beneficiaries of their Pro Rata share of the Liquidating Trust Assets in complete liquidation of
the Debtors followed by (b) the transfer by the Trust Beneficiaries to the Liquidating Trust of the
Liquidating Trust Assets. In accordance with Rev. Proc. 94-45 (Section 3.04), valuations of the
Liquidating Trust Assets by the Liquidating Trustee and the Trust Beneficiaries shall be
consistent and such valuations shall be used for all federal income tax purposes. The Liquidating
Trust will be treated as a grantor trust for U.S. federal tax purposes and, to the extent permitted
under applicable law, for state and local income tax purposes. The Trust Beneficiaries will be
treated as the grantors and owners of their Pro Rata share of Liquidating Trust Assets for U.S.
federal income tax purposes. In accordance with Treasury Regulation Section 1.671-4(a), the
Liquidating Trustee will prepare and file an annual Form 1041 for the Liquidating Trust and
provide each Trust Beneficiary with a copy thereof along with such Trust Beneficiary’s Schedule
K-1 or other applicable information, as provided in the Liquidating Trust Agreement. On and
after the Effective Date, the Liquidating Trustee may use, acquire and dispose of property and


4820-7956-1109.1 4/24/2019 (8:47 AM)                    18
compromise or settle any Claims, without the supervision of or approval by the Bankruptcy
Court, and free and clear of any restrictions of the Bankruptcy Code or the Bankruptcy Rules,
other than the restrictions expressly imposed by this Plan, the Confirmation Order, Liquidating
Trust Agreement, the Sale Order (including the Wind-Down Budget), the Purchase Agreement
and/or the Settlement/Sale Transaction.

                    7.1.3          Purpose of the Liquidating Trust

       The Liquidating Trust, duly organized under the laws of Texas, shall be established for
the purpose of liquidating and distributing the Liquidating Trust Assets in accordance with
Treasury Regulation Section 301.7701-4(d) and any analogous provision of state or local law,
including to the extent required by Rev. Proc. 94-45 (Section 3.10), and shall be governed by the
Liquidating Trust Agreement.

                    7.1.4          Administration of the Liquidating Trust; Funding

       The Liquidating Trust shall be administered by the Liquidating Trustee pursuant to the
Liquidating Trust Agreement. Additionally, subject to the terms of the Liquidating Trust
Agreement, the Liquidating Trust may borrow against, pledge, hypothecate, otherwise encumber,
or convey Liquidating Trust Assets as needed to accomplish the goals of the Liquidating Trust.

        The Liquidating Trust Agreement shall provide that the Liquidating Trust Assets shall be
used, first, to pay the costs in the Wind-Down Budget and fund the administrative costs and
expenses of the Liquidating Trust, including, without limitation, the reasonable fees and
expenses of the Liquidating Trustee and the reasonable fees and expenses of any professionals
employed by the Liquidating Trustee; and second, to make periodic distributions as set forth in
this Plan and the Liquidating Trust Agreement.

                    7.1.5          The Liquidating Trustee

        The identity of the Liquidating Trustee shall be disclosed in the Plan Supplement. The
Liquidating Trustee shall retain and have all the rights, powers and duties necessary to carry out
their responsibilities under this Plan and the Liquidating Trust Agreement, and as otherwise
provided in the Confirmation Order. The Liquidating Trustee shall be the exclusive trustee of
the Liquidating Trust Assets for the purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3),
as well as a representative of the estate appointed pursuant to section 1123(b)(3)(B) of the
Bankruptcy Code. The Liquidating Trustee’s liability may be limited by the Liquidating Trust
Agreement to include limitations of liability for negligence and any actions except for willful
misconduct or fraud. Disbursements from the Liquidating Trust shall be made through the
Disbursing Agent.

                    7.1.6          Powers and Duties of the Liquidating Trustee

        The Liquidating Trustee shall administer the Liquidating Trust Assets in accordance with
this Plan, the Liquidating Trust Agreement, the Sale Order (including the Wind-Down Budget),
the Purchase Agreement and the Settlement/Sale Transaction. The powers of the Liquidating
Trustee shall include any and all powers and authority necessary to implement this Plan and the
Liquidating Trust Agreement including: (i) serving as the sole officer, director and person in


4820-7956-1109.1 4/24/2019 (8:47 AM)                   19
control of the Debtors on and after the Effective Date; (ii) holding, managing and liquidating
and/or abandoning any of the Liquidating Trust Assets; (iii) investing Cash; (iv) taking all steps
to execute all instruments and documents necessary to effectuate distributions to Holders of
Allowed Claims in accordance with this Plan including, without limitation, the establishment of
any reserves that the Liquidating Trustee deems necessary and/or appropriate; (v) paying,
through the Disbursing Agent, Allowed Administrative Claims, Allowed Priority Tax Claims,
Allowed Other Priority Claims, Allowed Other Secured Claims and Allowed General Unsecured
Claims in accordance with this Plan; (vi) paying Allowed Professional Fee Claims; (vii
employing, retaining, terminating or replacing professionals to represent it with respect to its
responsibilities or otherwise effectuating this Plan and Liquidating Trust Agreement; (viii)
paying any and all reasonable fees and expenses of the post-Effective Date Debtors (if any) and
any professionals employed by the Liquidating Trustee without approval of the Bankruptcy
Court; (ix) making periodic distributions of proceeds from the ORRI, if any, as and when such
net proceeds are received, through the Disbursing Agent through the Disbursing Agent; (x)
administering and paying taxes, including filing tax returns; (xi) requesting an expedited
determination of any unpaid tax liability of the Debtors or post-Effective Date Debtors under
Bankruptcy Code § 505; (xii) representing the interests of the Debtors or the Liquidating Trust
before any taxing authority in all matters, including any action, suit, proceeding or audit; (xiii)
taking all steps reasonably necessary and practicable to terminate the corporate existence of the
Debtors in accordance with this Plan; (xiv) subject to section 10.1.2 of this Plan, authority to file
objections to all Claims and/or Interests and to settle, compromise, or litigate to judgment any
objections to Claims filed by the Liquidating Trustee and, subject to the terms of the Liquidating
Trust Agreement, authority to settle or compromise any Disputed Claim without the approval of
the Bankruptcy Court; (xv) having the authority to prosecute any cause of action that may accrue
after the Effective Date in favor of the Liquidating Trustee, including, without limitation, any
cause of action retained by the Debtors’ estates pursuant to section 2.1(b)(xii) of the Purchase
Agreement, and having the authority to compromise, settle, resolve, discontinue, abandon or
dismiss all such actions without approval of the Bankruptcy Court; (xvi) having the authority
to request estimation of any contingent or unliquidated Claim in accordance with and pursuant to
the rights provided for in Section 10.3 of this Plan; (xvii) requesting that the Bankruptcy Court
estimate any contingent or unliquidated Claim, regardless of whether the Liquidating Trustee,
Debtors or Purchasers have previously objected to such Claim or whether the Bankruptcy Court
has ruled on any objection; (xviii) undertaking all administrative functions of the Chapter 11
Cases, including the ultimate dissolution of the Debtors and the exclusive authority to seek the
closing of the Chapter 11 Cases; (xix) in the Liquidating Trustee’s discretion, to hold the stock in
AAOG exchanged by the Trust Beneficiaries in order to consummate a transaction, as soon as
reasonably possible, for the purchase and sale to, or merger of such stock into the equity interests
of, an unrelated third party, and taking any and all actions necessary to pursue and consummate
such a transaction; (xx) taking all steps to execute all instruments and documents necessary to
effectuate a name change for AAOG; and (xxi) exercising such other powers as may be vested in
it pursuant to order of the Bankruptcy Court, this Plan or the Liquidating Trust Agreement, or as
it reasonably deems to be necessary and proper to carry out the provisions of this Plan.

           7.2       Disbursing Agent

      On the Effective Date, the Disbursing Agent shall be appointed pursuant to this Plan and
the Liquidating Trust Agreement, for the purposes of (i) paying unpaid but Allowed


4820-7956-1109.1 4/24/2019 (8:47 AM)             20
Administrative Claims (excluding Allowed Professional Fee Claims), Allowed Priority Tax
Claims, Allowed Other Priority Claims, Allowed Other Secured Claims and Allowed General
Unsecured Claims in accordance with this Plan; (ii) making periodic distributions to Holders of
Interests from net proceeds of the ORRI and the net proceeds from any sale or merger of
AAOG’s stock. In the event of the dissolution, failure to perform resignation, incompetency, or
removal of KCO as Disbursing Agent, the Liquidating Trustee shall promptly designate a
successor Disbursing Agent. For the avoidance of doubt, the Disbursing Agent has no personal
liability for the payment of, and has not assumed liability for, any of the foregoing Claims other
than as expressly provided in the Sale Order, the Purchase Agreement, the Wind-Down Budget
and the Settlement/Sale Transaction, and shall solely be responsible for transferring assets of the
Liquidating Trust as provided herein to Holders of any of the foregoing Claims.

           7.3       Cancellation of Interests

        On the Effective Date, all equity interests in Manor and Hilltop shall be terminated and
extinguished and any certificates or other documents that previously evidenced ownership of
those equity interests shall be deemed cancelled (all without further action by any Person or the
Bankruptcy Court) and shall be null and void and such certificates and documents shall evidence
no rights or equity interests in Manor and/or Hilltop; provided, however, in the event that prior to
the Effective Date KCO requests assignment of the equity interests in Manor and/or Hilltop, and
such assignment will not have an adverse tax impact on the Debtors (as determined in the
Debtors’ reasonable discretion), such equity interests shall be conveyed to KCO or its
designee(s) free and clear of any liens claims or interests to the greatest extent permissible under
Bankruptcy Code Section 363 in furtherance of the Settlement/Sale Transaction. If KCO makes
the foregoing election for it or its designee(s) to receive the equity interests of Manor and/or
Hilltop, Manor and Hilltop shall retain all Permits (as defined in the Purchase Agreement) issued
to them that have not otherwise been previously assigned to the Purchasers.

           7.4       Termination of Status; Officers and Directors

        On the Effective Date, except to the extent that the Liquidating Trustee determines
otherwise or KCO exercises the election for it or its designee(s) to receive the equity interests in
Manor and/or Hilltop as set forth in Section 7.3 of this Plan, Manor and Hilltop shall be deemed
dissolved for all purposes without the necessity for any other or further actions to be taken by or
on behalf of the Debtors or payments to be made in connection therewith. The Debtors may file
with the Office of the Secretary of State for the state of their formation, a certificate of
dissolution which may be executed by the Liquidating Trustee without the need for further
approval or action from any officers, directors, Holders of Interests in the Debtors or any other
party. From and after the Effective Date, the Debtors shall not be required to file any document,
or take any other action, or obtain any approval from the Debtors’ officers, directors or Holders
of Interests, to withdraw their business operations from any states in which any of the Debtors
previously conducted its business operations.

        On the Effective Date: (i) the positions of the current officers and directors of the Debtors
shall be eliminated, and each officer and director shall be terminated (without the necessity of
further action); and (ii) to the fullest extent permitted by applicable law, the rights, powers, and
duties of the officers and directors of the Debtors shall vest in the Liquidating Trustee.


4820-7956-1109.1 4/24/2019 (8:47 AM)                21
           7.5       Distribution Procedures

        Any payments or distributions to be made by the Disbursing Agent to Holders of Interests
or Holders of Claims as required by this Plan shall be made only to the Holders of Allowed
Interests or Holders of Allowed Claims. Any payments or distributions to be made by the
Disbursing Agent pursuant to this Plan shall be made on or about the Effective Date of such
Plan, or as soon thereafter as practicable, except as otherwise provided for in this Plan. Any
payment, delivery or distribution by the Disbursing Agent pursuant to this Plan, to the extent
delivered by the United States mail, shall be deemed made when deposited by the Disbursing
Agent into the United States mail. No payments or other distributions of property shall be made
on account of any Claim, Interest or portion thereof unless and until such Claim, Interest or
portion thereof is Allowed.

           7.6       Effectuating Documents; Further Reorganization Transactions

        The Liquidating Trustee, shall be authorized to execute, deliver, file, or record such
contracts, instruments, releases, indentures, and other agreements or documents, and take such
actions as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of this Plan. The Liquidating Trustee, shall be authorized to certify or attest to any of
the foregoing actions.

           7.7       Exemption from Certain Transfer Taxes

        Pursuant to Bankruptcy Code section 1146(a), the issuance, transfer, or exchange of a
security, or the making of delivery of an instrument of transfer, provided under this Plan, from
the Debtors to the Liquidating Trustee or any other Person pursuant to this Plan may not be taxed
under any law imposing a stamp tax or similar tax, and the Confirmation Order shall direct the
appropriate state or local governmental officials or agents to forego the collection of any such tax
or governmental assessment and to accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or governmental
assessment.

           7.8       Closing of the Chapter 11 Cases

       The Liquidating Trustee shall have sole authority to seek to close the Chapter 11 Cases in
accordance with the Bankruptcy Code and the Bankruptcy Rules.

                                   ARTICLE VIII
                   PROVISIONS GOVERNING DISTRIBUTIONS GENERALLY

           8.1       Timing and Delivery of Distributions

        This Plan and Confirmation Order shall govern distributions and shall include and be
consistent with the terms of the other sections of this ARTICLE VIII and other relevant
provisions of this Plan, including, without limitation, ARTICLE III of this Plan.




4820-7956-1109.1 4/24/2019 (8:47 AM)               22
           8.2       Method of Cash Distributions

        Any Cash payment to be made pursuant to this Plan may be made by Cash, draft, check,
wire transfer, or as otherwise required or provided in any relevant agreement or applicable law at
the option of and in the discretion of the Disbursing Agent, in consultation with the Liquidating
Trustee.

           8.3       Failure to Negotiate Checks

        Checks issued in respect of distributions under this Plan shall be null and void if not
negotiated within sixty (60) days after the date of issuance. The Liquidating Trustee shall hold
any amounts returned in respect of such non-negotiated checks. The Holder of an Allowed Claim
or Allowed Interest with respect to which such check originally was issued shall make requests
for reissuance for any such check directly to the Liquidating Trustee. All amounts represented by
any voided check will be held until the later of one (1) year after (x) the Effective Date or (y) the
date that a particular Claim or Interest is Allowed, and all requests for reissuance by the Holder
of the Allowed Claim in respect of a voided check are required to be made prior to such date.
Thereafter, all such amounts shall be deemed to be “unclaimed property,” and all Claims or
Interests in respect of void checks and the underlying distributions shall be forever barred,
estopped and enjoined from assertion in any manner against the Liquidating Trustee.

           8.4       De Minimis Distributions

       No Cash payment of less than one hundred ($100.00) dollars shall be made to the Holder
of any Claim or Interest on account of its Allowed Claim or Interest.

           8.5       Distribution Record Date

        On the Effective Date (the “Distribution Record Date”), all transfer ledgers, transfer
books, registers and any other records maintained by the designated transfer agents with respect
to ownership of any Claims or Interests will be closed and, for purposes of this Plan, there shall
be no further changes in the record Holders of such Claims or Interests (except to the extent that
such changes result from the transfer of such Claim or Interest to any heir, executor,
administrator, or successor of the Holder of record as of the Effective Date). Except as set forth
in this Section 8.5, the Liquidating Trustee shall have no obligation to recognize the transfer of
any Claims or Interests occurring after the Distribution Record Date, and will be entitled for all
purposes to recognize and deal only with the Holder of any Claim or Interest as of the close of
business on the Distribution Record Date, as reflected on such ledgers, books, registers or
records.

                          ARTICLE IX
  EXECUTORY CONTRACTS, UNEXPIRED LEASES, AND OTHER AGREEMENTS

           9.1       Assumption/Rejection

       On the Effective Date, all of the Debtors’ executory contracts and unexpired leases not
previously assumed by the Debtors or assigned to the Purchasers under the Sale Order, the
Purchase Agreement and the Settlement/Sale Transaction, will be rejected. A list of previously


4820-7956-1109.1 4/24/2019 (8:47 AM)                23
assumed contracts is attached for informational purposes only to the Disclosure Statement as
Exhibit E.

           9.2       Claims Based on Rejection of Executory Contracts and Unexpired Leases

        Unless otherwise provided by a Bankruptcy Court order, any Rejection Claims must be
filed no later than thirty (30) days after the later of the Effective Date or the effective date of
rejection. Any Rejection Claims that are not timely filed shall be disallowed automatically,
forever barred from assertion, and shall not be enforceable against the Liquidating Trust without
the need for any objection by any Person or further notice to or action, order, or approval of the
Bankruptcy Court, and any Rejection Claim shall be deemed fully satisfied, released, and
discharged, notwithstanding anything in the Schedules or a Proof of Claim to the contrary. All
Rejection Claims shall be classified as General Unsecured Claims and shall be treated in
accordance with the particular provisions of this Plan.

           9.3       Reservation of Rights

         Nothing contained in this Plan shall constitute an admission by the Debtors that any
contract or lease is in fact an executory contract or unexpired lease or that the Debtors have any
liability thereunder. If there is a dispute regarding whether a contract or lease is or was
executory or unexpired at the time of assumption or rejection, the Liquidating Trustee shall have
thirty (30) days following entry of a Final Order resolving such dispute to alter their treatment of
such contract or lease.

                                          ARTICLE X
                              PROCEDURES FOR RESOLVING DISPUTED,
                             CONTINGENT, AND UNLIQUIDATED CLAIMS

           10.1      Objections to Claims

                  10.1.1     Except as set forth in Section 10.1.2, after the Effective Date, the
          Liquidating Trustee shall have the exclusive authority to file objections to all Claims and
          Interests, and the exclusive authority to settle, compromise, or litigate to judgment any
          objections to Claims or Interests that he or she files. Subject to the terms of the
          Liquidating Trust Agreement, the Liquidating Trustee may settle or compromise any
          Disputed Claim or Disputed Interest without approval of the Bankruptcy Court.

                  10.1.2     Notwithstanding Section 10.1.1, pursuant to the Sale Order, the
          Purchaser has been granted standing to object to Claims or cure amounts in the Chapter
          11 Cases that relate in any way to the Assumed Liabilities (as defined in the Purchase
          Agreement) or the Wind-Down Budget, including, without limitation, the contracts
          assigned to the Purchaser in connection with the Settlement/Sale Transaction, the Pre-
          Closing Budgeted Fees (as defined in the Sale Order), the Post-Closing Budgeted Fees
          (as defined in the Sale Order), and any other professional fees and expenses incurred in
          the Chapter 11 Cases, and the Liquidating Trustee shall assist in such objections as
          reasonably requested by the Purchaser. The Purchasers shall be responsible for the
          payment of (i) any fees incurred by the Liquidating Trustee (to the extent the Purchasers
          request that the Liquidating Trustee prosecute such objections or any related litigation) in


4820-7956-1109.1 4/24/2019 (8:47 AM)              24
          prosecuting such objections or any related litigation and (ii) any quarterly fees required to
          be paid to the Office of the United States Trustee pursuant to sections 1911 through 1930
          of chapter 123 of title 28 of the United States Code that are incurred solely as a result of
          the Chapter 11 Cases remaining open to facilitate the Purchasers’ prosecution of such
          objections or any related litigation.

           10.2      Objection Deadline

        As soon as practicable, but no later than the Claims/Interests Objection Deadline, the
Liquidating Trustee may file objections to Claims and Interests with the Bankruptcy Court and
serve such objections on the Holders of the Claims and Interests to which such objections are
made. Nothing contained herein, however, shall limit the right of the Liquidating Trustee to
object to Claims, if any, filed or amended after the Claims/Interests Objection Deadline. The
Claims/Interests Objection Deadline may be extended by the Bankruptcy Court upon motion by
the Debtors or Liquidating Trustee, without notice or hearing.

         For the avoidance of doubt, no Claim or Interest is or shall be deemed Allowed until the
later of the Claims/Interests Objection Deadline of the expiration of some other applicable period
of limitation fixed by the Bankruptcy Code, Bankruptcy Rules, or Bankruptcy Court, unless
otherwise ordered by a Final Order of the Bankruptcy Court or Allowed pursuant to this Plan.

        Notwithstanding the foregoing, any Claims or other payment obligations assumed by
KCO or the Purchasers under the Sale Order, the Purchase Agreement and the Settlement/Sale
Transactions shall be administered as provided therein. Without limiting the generality of the
foregoing, payment with respect to any Claim or payment obligations assumed by the Purchasers
shall be subject to the terms of any agreements related to the amounts thereof reached by KCO,
the Purchasers and/or their Affiliates with the Holders of such Claims or obligations.
Notwithstanding the passage of the Claims/Interests Objection Deadline, any Claims or payment
obligations assumed by the Purchasers shall remain subject to any such agreement or any other
right or defense available under applicable law or the Sale Order, Purchase Agreement or
Settlement/Sale Transaction until such time as they have either been resolved by agreement of
the parties or become the subject of a final order of a court of competent jurisdiction. To the
extent of any disagreement over the amount of any Claim or other obligation assumed by the
Purchasers under the Purchase Agreement, the Bankruptcy Court reserves jurisdiction to hear
such disputes.

           10.3      Estimation of Claims

        The Liquidating Trustee may at any time request that the Bankruptcy Court estimate any
contingent or unliquidated Claim pursuant to Bankruptcy Code section 502(c), regardless of
whether the Liquidating Trustee or the Debtors have previously objected to such Claim or
whether the Bankruptcy Court has ruled on any objection, and the Bankruptcy Court will retain
jurisdiction to estimate any Claim at any time during litigation concerning any objection to any
Claim, including during the pendency of any appeal related to any such objection. In the event
the Bankruptcy Court estimates any contingent or unliquidated Claim, that estimated amount will
constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as
determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation


4820-7956-1109.1 4/24/2019 (8:47 AM)               25
on such Claim, the Liquidating Trustee may elect to pursue any supplemental proceedings to
object to any ultimate payment on such Claim. All of the aforementioned objection, estimation
and resolution procedures are cumulative and are not necessarily exclusive of one another.

           10.4      No Distributions Pending Allowance

        Notwithstanding any provision in this Plan to the contrary, no distributions, partial or
otherwise, shall be made with respect to a Disputed Claim or Disputed Interest until such Claim
or Interest becomes an Allowed Claim or Allowed Interest. Subject to the provisions of this
Plan, after a Disputed Claim or Disputed Interest becomes an Allowed Claim or Allowed
Interest, the Holder of such an Allowed Claim or Allowed Interest will receive all distributions to
which such Holder is then entitled under this Plan on the next scheduled distribution date or as
the Liquidating Trustee otherwise determines in its reasonable discretion. No post-Effective
Date interest shall be paid on distributions hereunder. If the Holder of a Claim incorporates
more than one Claim in a Proof of Claim then: (i) such Claim will be considered one Claim or
for purposes of this Plan; and (ii) no such Claim will be bifurcated into an Allowed portion and a
Disputed portion.

           10.5      Distributions After Allowance

       As soon as reasonably practicable after the date that an order or judgment of the
Bankruptcy Court allowing all or part of any Claim or Interest that is a Disputed Claim or
Disputed Interest becomes a Final Order, the Liquidating Trustee shall distribute to the Holder of
such Claim or Interest the distribution (if any) that would have been made to such Holder had
such Claim or Interest been Allowed when previous distributions were made. After a Disputed
Claim or Disputed Interest becomes an Allowed Claim or Allowed Interest or is otherwise
resolved, any excess Cash or other property that was reserved on account of such Disputed Claim
or Disputed Interest, if any, shall become property of the Liquidating Trust for the benefit of the
Trust Beneficiaries.

           10.6      Reduction of Claims

        Notwithstanding the contents of the Schedules, Claims listed therein as undisputed,
liquidated and not contingent shall be reduced by the amount, if any, that was paid by the
Debtors prior to the Effective Date, including pursuant to orders of the Bankruptcy Court. To the
extent such payments are not reflected in the Schedules, such Schedules will be deemed
amended and reduced to reflect that such payments were made. Nothing in this Plan shall
preclude the Liquidating Trustee from paying Claims that the Debtors were authorized to pay
pursuant to any Final Order entered by the Bankruptcy Court prior to the Effective Date.

           10.7      Compliance with Tax Requirements/Allocations

        In connection with this Plan, to the extent applicable, the Liquidating Trustee shall
comply with all tax withholding and reporting requirements imposed on it by any governmental
unit with respect to all payments to Holders of Allowed Claims and income allocable to and
distributions made to Holders of Allowed Interests. Any amounts so withheld shall be deemed
paid to the Holder of the Allowed Claim or Allowed Interest, as applicable, subject to
withholding. The Liquidating Trustee may require that each Holder complete the appropriate


4820-7956-1109.1 4/24/2019 (8:47 AM)                 26
Internal Revenue Service Form W-8BEN, Internal Revenue Service Form W-8BEN-E, or
Internal Revenue Service Form W-9, or successor form as applicable, to each Holder; provided,
however, that the sole remedy in the event a Holder fails to comply with such a request within
six months shall be to make a proper withholding of tax to the extent required by applicable law.
Notwithstanding any provision in this Plan to the contrary, the Liquidating Trustee shall be
authorized to take all actions necessary or appropriate to comply with such withholding and
reporting requirements, including liquidating a portion of a Liquidating Trust Assets to generate
sufficient funds to pay applicable withholding taxes with respect to a Holder, withholding
distributions pending receipt of information necessary to facilitate such distribution, or
establishing any other mechanisms it believes are reasonable and appropriate. If the Liquidating
Trustee fails to withhold with respect to any such Holder and is later liable for the amount of
such withholding, the Holder shall reimburse the Liquidating Trustee. The Liquidating Trustee
reserves the right to allocate all payments and distributions made under this Plan in compliance
with all applicable wage garnishments, alimony, child support, and other spousal awards, liens
and encumbrances. Unless otherwise required by law or provided in this Plan, payments in
respect of Allowed Claims shall be allocated first to the principal amount (as determined for U.S.
federal income tax purposes) of such Allowed Claims, and then, to the extent the consideration
exceeds the principal amount of such Allowed Claims, to any portion of such Allowed Claims
for accrued but unpaid interest.

        The Liquidating Trustee will in good faith value the Liquidating Trust Assets. The
Liquidating Trustee shall make the respective values available from time to time, to the extent
relevant, and such values shall be used consistently by all parties to the Liquidating Trust
(including, without limitation, the Debtors, the Liquidating Trustee, and the Trust Beneficiaries)
for all U.S. federal income tax purposes.

                                         ARTICLE XI
                           CONDITIONS PRECEDENT TO CONFIRMATION
                              AND CONSUMMATION OF THIS PLAN

           11.1      Conditions Precedent to Confirmation

          The following are conditions precedent to the occurrence of Confirmation:

                 11.1.1    The Bankruptcy Court shall have entered an order, in a form
          reasonably acceptable to the Debtors, approving the adequacy of the Disclosure
          Statement; and

                 11.1.2     The Confirmation Order approving and confirming this Plan, as such
          Plan may have been modified, amended or supplemented, shall have been entered in form
          and substance reasonably acceptable to the Debtors.

           11.2      Conditions Precedent to Effective Date

      The following are conditions precedent to the occurrence of the Effective Date, each of
which must be satisfied or waived in accordance with Section 11.4 below:




4820-7956-1109.1 4/24/2019 (8:47 AM)               27
                 11.2.1     The Confirmation Order shall have been entered in form and substance
          reasonably acceptable to the Debtors and such order shall have become a Final Order.

                    11.2.2         No stay of the Confirmation Order is in effect; and

                  11.2.3      All documents, instruments and agreements, in form and substance
          satisfactory to the Debtors, provided for or necessary to implement this Plan (including,
          without limitation, the Liquidating Trust Agreement) have been executed and delivered.

           11.3      Substantial Consummation

      On the Effective Date, this Plan shall be deemed to be substantially consummated under
Bankruptcy Code section 1101(2).

           11.4      Waiver of Conditions

        Each of the conditions set forth in Section 11.2 hereof may be waived in whole or in part
by the Debtors. The failure to satisfy or waive any condition to the Effective Date may be
asserted by the Debtors regardless of the circumstances giving rise to the failure of such
condition to be satisfied.

           11.5      Revocation, Withdrawal, or Non-Consummation

        The Debtors reserve the right to revoke or withdraw this Plan at any time prior to the
Confirmation Date and to file subsequent plans. If the Debtors revoke or withdraw this Plan, or
if Confirmation or substantial consummation of this Plan does not occur, then: (i) this Plan shall
be null and void in all respects; (ii) any settlement or compromise embodied in this Plan
(including the fixing or limiting to an amount certain of any Claim or Interest or Class of Claims
or Interests) unless otherwise agreed to by the Debtors and any counterparty to such settlement
or compromise, and any document or agreement executed pursuant to this Plan shall be deemed
null and void; and (iii) nothing contained in this Plan, and no acts taken in preparation for
Consummation of this Plan, shall (a) constitute or be deemed to constitute a waiver or release of
any Claims by or against, or any Interests in, the Debtors or any other Person, (b) prejudice in
any manner the rights of the Debtors or any Person in any further proceedings involving the
Debtors, or (c) constitute an admission of any sort by the Debtors or any other Person.

                                           ARTICLE XII
                                   AMENDMENTS AND MODIFICATIONS

        The Debtors may alter, amend, or modify this Plan under Bankruptcy Code section
1127(a) at any time prior to the Confirmation Date. After the Confirmation Date and prior to
“substantial consummation” of this Plan, as defined in Bankruptcy Code section 1101(2), the
Debtors may, under Bankruptcy Code section 1127(b), institute proceedings in the Bankruptcy
Court to remedy any defect or omission or reconcile any inconsistencies in this Plan, the
Disclosure Statement or the Confirmation Order, and such matters as may be necessary to carry
out the purposes and effects of this Plan, so long as such proceedings do not materially adversely
affect the treatment of Holders of Claims or Interests under this Plan or impair the rights
provided to KCO or the Purchasers under the Sale Order (including the Wind-Down Budget), the


4820-7956-1109.1 4/24/2019 (8:47 AM)                    28
Purchase Agreement or the Settlement/Sale Transaction; provided, however, that prior notice of
such proceedings shall be served in accordance with the Bankruptcy Rules or order of the
Bankruptcy Court.

                                             ARTICLE XIII
                                       RETENTION OF JURISDICTION

        Under Bankruptcy Code sections 105(a) and 1142, and notwithstanding entry of the
Confirmation Order and occurrence of the Effective Date, the Bankruptcy Court shall retain
exclusive jurisdiction over all matters arising out of, or related to, the Chapter 11 Cases and this
Plan to the fullest extent permitted by law, including, among other things, jurisdiction to:

                  (A)     Allow, disallow, determine, liquidate, classify, estimate or establish the
          priority or Secured or unsecured status of any Claim or Interest, including the resolution
          of any request for payment of any Administrative Claim and the resolution of any
          objections to the Secured or unsecured status, priority, amount or allowance of Claims or
          Interests;

                 (B)     Hear and determine all applications for compensation and reimbursement
          of expenses of Professionals under Bankruptcy Code sections 327, 328, 330, 331, 503(b),
          or 1129(a)(4);

                  (C)    Hear and determine all matters with respect to the assumption or rejection
          of any executory contract or unexpired lease to which the Debtors are a party or with
          respect to which the Debtors may be liable, including, if necessary, the nature or amount
          of any required cure or the liquidating of any claims arising therefrom;

                 (D)     Hear and determine any and all adversary proceedings, motions,
          applications, and contested or litigated matters arising out of, under, or related to, the
          Chapter 11 Cases;

                  (E)    Enter and enforce such orders as may be necessary or appropriate to
          execute, implement, or consummate the provisions of this Plan and all contracts,
          instruments, releases, and other agreements or documents created in connection with this
          Plan, the Disclosure Statement or the Confirmation Order;

                 (F)   Hear and determine disputes arising in connection with the interpretation,
          implementation, Consummation, or enforcement of this Plan, including disputes arising
          under agreements, documents or instruments executed in connection with this Plan;

                  (G)     Consider any modifications of this Plan, cure any defect or omission, or
          reconcile any inconsistency in any order of the Bankruptcy Court, including, without
          limitation, the Confirmation Order;

                 (H)    Issue injunctions, enter and implement other orders, or take such other
          actions as may be necessary or appropriate to restrain interference by any Person with
          implementation, Consummation, or enforcement of this Plan or the Confirmation Order;



4820-7956-1109.1 4/24/2019 (8:47 AM)              29
                 (I)    Enter and implement such orders as may be necessary or appropriate if the
          Confirmation Order is for any reason reversed, stayed, revoked, modified, or vacated;

                  (J)    Hear and determine any matters arising in connection with or relating to
          this Plan, the Disclosure Statement, the Confirmation Order, the Liquidating Trust
          Agreement or any other contract, instrument, release, or other agreement or document
          created in connection with any of the foregoing, including, without limitation, to compel
          performance by the Disbursing Agent and/or the Liquidating Trustee of his, her or its
          duties;

                  (K)     Enforce all orders, judgments, injunctions, releases, exculpations,
          indemnifications and rulings entered in connection with the Chapter 11 Cases or pursuant
          to this Plan, including the Sale Order, the Purchase Agreement and the Settlement/Sale
          Transaction;

                 (L)          Recover all assets of the Debtors and property of their estates, wherever
          located;

                 (M) Hear and determine matters concerning state, local, and federal taxes in
          accordance with Bankruptcy Code sections 346, 505, and 1146;

                    (N)       Hear and determine all disputes involving any releases granted in this
          Plan;

                 (O)    Hear and determine such other matters as may be provided in the
          Confirmation Order or as may be authorized under, or not inconsistent with, provisions of
          the Bankruptcy Code;

                    (P)       Enter an order or final decree concluding or closing the Chapter 11 Cases;

           and

                    (Q)       Enforce all orders previously entered by the Bankruptcy Court.

                                              ARTICLE XIV
                                       COMPROMISES AND SETTLEMENTS

        Pursuant to Bankruptcy Code section 363 and Bankruptcy Rule 9019, and in
consideration for the classification, distribution and other benefits provided under this Plan, the
provisions of this Plan shall constitute a good faith compromise and settlement of all Claims,
Interests and controversies resolved pursuant to this Plan, including, without limitation, all
Claims or Interests arising prior to the Petition Date, whether known or unknown, foreseen or
unforeseen, asserted or unasserted, arising out of, relating to or in connection with the business
or affairs of, or transactions with, the Debtors. The entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of each of the foregoing compromises or settlements,
and all other compromises and settlements provided for in this Plan, including, without
limitation, the Intercompany Compromise, and the Bankruptcy Court’s findings shall constitute
its determination that such compromises and settlements are in the best interests of the Debtors,


4820-7956-1109.1 4/24/2019 (8:47 AM)                  30
the estate, Holders of Claims and Interests and other parties in interest, and are fair, equitable and
within the range of reasonableness.

                              ARTICLE XV
     RATIFICATION OF THE SALE ORDER, PURCHASE AGREEMENT AND THE
                    SETTLEMENT/SALE TRANSACTION

           15.1      Sale Order Controls

        The Sale Order (including the Wind-Down Budget) is hereby ratified in all respects,
including the approval of the Purchase Agreement and the Settlement/Sale Transaction approved
thereby. Nothing herein or in the Confirmation Order is intended or shall be deemed to modify
the Sale Order, the Purchase Agreement or the Settlement/Sale Transaction. All rights of KCO
and the Purchasers under the Sale Order, the Purchase Agreement and the Settlement/Sale
Transaction are hereby confirmed. To the extent of any inconsistency between the (i) Plan and
the Confirmation Order, on the one hand, and (ii) the Sale Order, the Purchase Agreement and
the Settlement/Sale Transaction, on the other hand, concerning the rights, benefits and/or powers
granted to KCO and the Purchasers or any of their Affiliates and related persons and parties, the
Sale Order, the Purchase Agreement and the Settlement/Sale Transaction shall control. Nothing
in this Plan or the Confirmation Order shall impose any liability on KCO or the Purchasers that
is not otherwise provided in the Sale Order, the Purchase Agreement, Settlement/Sale
Transaction (including the Wind-Down Budget).

                                              ARTICLE XVI
                                       MISCELLANEOUS PROVISIONS

           16.1      Severability of Plan Provisions

        If, prior to Confirmation, any term or provision of this Plan is held by the Bankruptcy
Court to be invalid, void or unenforceable, the Bankruptcy Court, at the request of the Debtors,
shall have the power to alter and interpret such term or provision to make it valid or enforceable
to the maximum extent practicable, consistent with the original purpose of the term or provision
held to be invalid, void or unenforceable, and such term or provision shall then be applicable as
altered or interpreted. Notwithstanding any such holding, alteration or interpretation, the
remainder of the terms and provisions of this Plan shall remain in full force and effect and shall
in no way be affected, impaired or invalidated by such holding, alteration or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and
provision of this Plan, as it may have been altered or interpreted in accordance with the
foregoing, is valid and enforceable pursuant to its terms.

           16.2      Successors and Assigns

        Except as set forth in the Liquidating Trust Agreement, the rights, benefits and
obligations of any Person named or referred to in this Plan, including any holder of a Claim or
Interest, shall be binding on, and shall inure to the benefit of, any heir, executor, administrator, or
successor of such entity.




4820-7956-1109.1 4/24/2019 (8:47 AM)                   31
           16.3      Releases

                    16.3.1         Releases by Holders of Claims and Interests

       Except as otherwise expressly provided in this Plan, the Confirmation Order, the
Sale Order (including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction on the Effective Date, for good and valuable consideration, a
Holder of a Claim against and/or Interest in the Debtors who: (i) votes to accept this Plan,
and does not opt out of the Releases contained in this Plan; (ii) abstains from voting on this
Plan; or (iii) votes to reject this Plan and does not opt out of the Releases contained in this
Plan, shall be deemed to completely and forever release, waive, void, extinguish and
discharge unconditionally, each and all of the Released Parties of and from any and all
claims, obligations, suits, judgments, damages, debts, rights, remedies and liabilities of any
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter arising,
in law, equity or otherwise that are or may be based in whole or part on any act, omission,
transaction, event or other circumstance taking place or existing on or prior to the
Effective Date (including prior to the Petition Date) in connection with or related to the
Debtors, their assets, property and estates, the Chapter 11 Cases, this Plan or the
Disclosure Statement. For the avoidance of doubt, the foregoing releases described in this
Plan shall not waive, affect, limit, restrict or otherwise modify the rights of the Debtors and
the Liquidating Trustee to object to any Claim or Interest not expressly Allowed under this
Plan.

       Notwithstanding the foregoing and for the avoidance of doubt, the releases provided
under the Sale Order, the Purchase Agreement and the Settlement/Sale Transaction shall
govern any releases as among KCO, the Purchasers, the Debtors, the Buyer Settlement
Parties (as defined in the Purchase Agreement) and the Debtor Settlement Parties (as
defined in the Purchase Agreement) and other parties referenced therein, none of which
shall be affected by the terms of this Plan.

                    16.3.2         Releases Approved by Confirmation Order

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
pursuant to Bankruptcy Rule 9019, of the releases set forth in Section 16.3.1, which
includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that such release is: (i) in exchange
for the good and valuable consideration provided by the Released Parties; (ii) a good faith
settlement and compromise of the claims released by Section 16.3.1; (iii) in the best
interests of the Debtors, their estates and all Holders of Claims and Interests; (iv) fair,
equitable and reasonable; (v) given and made after due notice and opportunity for a
hearing; and (vi) a bar to any Person asserting any claim released by Section 16.3.1.
Notwithstanding the foregoing, nothing in Section 16.3.1 shall release any Released Party
or other Entity or Person from its respective rights and obligations under this Plan or the
Confirmation Order.




4820-7956-1109.1 4/24/2019 (8:47 AM)                   32
                    16.3.3         No Waiver

        Notwithstanding anything to the contrary contained in this Article XVI, the releases set
forth in Section 16.3.1 shall not, and shall not be deemed to, limit, abridge or otherwise affect the
rights of the Liquidating Trustee to enforce, sue on, settle or compromise the rights, claims and
other matters vested in and retained by the Liquidating Trust pursuant to this Plan or the
Confirmation Order.

           16.4      Bankruptcy Rule 3016 Compliance

       The Debtors’ compliance with the formal requirements of Bankruptcy Rule 3016(c) shall
not constitute an admission that this Plan provides for an injunction against conduct not
otherwise enjoined under the Bankruptcy Code.

           16.5      Exculpation

       The Debtors and the Debtors’ Professionals SHALL NOT BE LIABLE FOR ANY
cause of action arising out of or related to any act or omission in connection with or
relating to: (a) the formulation, preparation, solicitation, dissemination, negotiation, or
filing of this Plan, the Plan Supplement, the Disclosure Statement, or any contract,
instrument, release, or other agreement or document created or entered into in connection
with any of the foregoing; (b) the Chapter 11 Cases; (c) the pursuit of Confirmation of this
Plan; (d) the administration and implementation of this Plan; (e) the distribution of
property under this Plan; and/or (f) any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring and/or
liquidation of the Debtors. All holders of Claims and Interests are enjoined from asserting
or prosecuting any Claim or cause of action against the Debtors or the Debtors’
Professionals as to any Claim or cause of action as to which the Debtors and the Debtors’
Professionals have been exculpated pursuant to this Plan.

           16.6      Permanent Injunction

        Except as otherwise expressly provided in this Plan, the Confirmation Order, the
Sale Order (including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, all Persons who have held, hold or may hold Claims against,
or Interests in, the Debtors are permanently enjoined, on and after the Effective Date, to
the fullest extent permissible under applicable law, as such law may be extended or
integrated after the Effective Date, from: (i) commencing or continuing in any manner any
action or other proceeding of any kind against the Debtors, the Liquidating Trust, or their
assets with respect to any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas; (ii) the enforcement, attachment,
collection, or recovery by any manner or means of judgment, award, decree or order
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; (iii) creating, perfecting, or enforcing any encumbrance of any kind
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or


4820-7956-1109.1 4/24/2019 (8:47 AM)             33
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; and (iv) asserting any right of setoff, recoupment or subrogation of any
kind against any obligation due from the Debtors, the Liquidating Trust, or their assets on
account of any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas.

           16.7      Term of Injunctions or Stay

        Unless otherwise provided in this Plan, the Confirmation Order or the Sale Order, all
injunctions or stays provided for in the Chapter 11 Cases under Bankruptcy Code sections 105 or
362 or otherwise, and in existence on the Confirmation Date (excluding any injunctions or stays
contained in this Plan or Confirmation Order), shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in this Plan, the Confirmation Order and/or the
Sale Order shall remain in full force and effect in accordance with their terms.

           16.8      Integral to Plan

        Each of the injunctions provided in this Plan is an integral part of this Plan and is
essential to its implementation. Each of the other Persons protected by the injunctions set forth
in this Plan shall have the right to independently seek the enforcement of such injunctions.

           16.9      Binding Effect

       This Plan shall be binding upon and inure to the benefit of the Debtors, all present and
former Holders of Claims against and Interests in the Debtors, their successors and assigns,
including, but not limited to, the Debtors, and all other parties-in-interest in the Chapter 11
Cases.

           16.10 Notices

        Any notice, request, or demand required or permitted to be made or provided under this
Plan to or upon the Debtors or the Liquidating Trustee shall be: (i) in writing; (ii) served by (a)
certified mail, return receipt requested, (b) hand delivery, (c) overnight delivery service or (d)
facsimile transmission; and (iii) deemed to have been duly given or made when actually
delivered or, in the case of facsimile transmission, when received and telephonically confirmed,
addressed as follows:

          If to the Liquidating Trustee:

          AAOG Liquidating Trust
          c/o [_____], Liquidating Trustee
          [_____]

          With a copy, which shall not constitute notice, to:

          DYKEMA GOSSETT PLLC
          Deborah D. Williamson
          dwilliamson@dykema.com


4820-7956-1109.1 4/24/2019 (8:47 AM)               34
          Patrick L. Huffstickler
          phuffstickler@dykema.com
          Danielle N. Rushing
          drushing@dykema.com
          112 East Pecan Street, Suite 1800
          San Antonio, Texas 78205
          Telephone: (210) 554-5500
          Facsimile: (210) 226-8395

          – and –

          HOGAN LOVELLS US LLP
          Richard L. Wynne
          richard.wynne@hoganlovells.com
          Bennett L. Spiegel
          bennett.spiegel@hoganlovells.com
          Erin N. Brady
          erin.brady@hoganlovells.com
          1999 Avenue of the Stars, Suite 1400
          Los Angeles, California 90067
          Telephone: (310) 785-4600
          Facsimile: (310) 785-4601

           16.11 Setoffs/Counterclaims

        The Debtors may, but shall not be required to, setoff or counterclaim against any Claim
and the payments or other distributions to be made pursuant to this Plan in respect of the Claim,
claims of any nature whatsoever the estate may have against the Holder of the Claim, but neither
the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or release
by the Debtors of any claim that the estates may have against the Holder. Setoffs or
counterclaims arising from events after the Petition Date shall reduce the payouts under any
Allowed Claim dollar for dollar. Setoffs or counterclaims arising from pre-petition events shall
reduce the amount of the Allowed Claim and, therefore, shall reduce the payout amount
proportionally with the reduction in the Allowed Claim. If any counterclaim or setoff asserted
by the Debtors exceeds the amount of any Claim, the Holder of such Claim shall not be entitled
to any distribution under this Plan, and the Debtors will reserve the right to recover any such
excess counterclaim or set-off from the Holder of the applicable Claim. After the Effective Date,
the rights afforded to the Debtors under this paragraph shall apply to the Liquidating Trustee.
Except as provided in the Sale Order (including the Wind-Down Budget), the Purchase
Agreement (including the ORRI) and the Settlement/Sale Transaction, in no event shall
any Holder of Claims or Interests be entitled to setoff any Claim or Interest against any
claim, right, or cause of action of the Debtors or the Liquidating Trustee, as applicable,
unless such Holder has filed a motion with the Bankruptcy Court requesting the authority
to perform such setoff on or before the Confirmation Date, and notwithstanding any
indication in any Proof of Claim or otherwise that such holder asserts, has, or intends to
preserve any right of setoff pursuant to Bankruptcy Code section 553 or otherwise.



4820-7956-1109.1 4/24/2019 (8:47 AM)             35
           16.12 Recoupment

        Except as provided in the Sale Order (including the Wind-Down Budget), the Purchase
Agreement (including the ORRI) and the Settlement/Sale Transaction, any Holder of a Claim or
Interest shall not be entitled to recoup any Claim or Interest against any claim or right of the
Debtors or the Liquidating Trustee, as applicable, unless such Holder actually has performed
such recoupment and provided notice thereof in writing to the Debtors on or before the
Confirmation Date, notwithstanding any indication in any Proof of Claim or otherwise that such
Holder asserts, has, or intends to preserve any right of recoupment.

           16.13 Release of Liens

         Except as otherwise provided in this Plan or in any contract, instrument, release, or other
agreement or document created pursuant to this Plan or the Sale Order, Purchase Agreement and
the Sale/Settlement Transaction, on the Effective Date and concurrently with the applicable
distributions made pursuant to this Plan and, in the case of a Secured Claim, satisfaction in full
of the portion of the Secured Claim that is Allowed as of the Effective Date, all mortgages, deeds
of trust, Liens, pledges, or other security interests against any property of the Debtors’ estates,
stock in AAOG or interest in the ORRI shall be fully released and discharged, and all of the
right, title, and interest of any Holder of such mortgages, deeds of trust, Liens, pledges, or other
security interests shall revert to the owner of the underlying assets and their successors and
assigns.

           16.14 Request for Expedited Tax Review

       The Liquidating Trustee shall have the right to request an expedited determination under
Bankruptcy Code section 505(b) with respect to tax returns filed, or to be filed, for any and all
taxable periods ending after the Petition Date through the Effective Date.

           16.15 No Admissions

       Notwithstanding anything herein to the contrary, nothing in this Plan shall be deemed as
an admission by the Debtors with respect to any matter set forth herein, including liability on any
Claim.

           16.16 Entire Agreement

       This Plan, the Plan Supplement, the Confirmation Order, the Sale Order (including the
Wind-Down Budget), the Purchase Agreement and the Settlement/Sale Transaction supersede all
previous and contemporaneous negotiations, promises, covenants, agreements, understandings,
and representations on such subjects, all of which have become merged and integrated into this
Plan.

           16.17 Governing Law

        Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules), the laws of the State of Texas, without giving effect to the
principles of conflicts of law thereof, shall govern the construction and implementation of this


4820-7956-1109.1 4/24/2019 (8:47 AM)            36
Plan and any agreements, documents, and instruments executed in connection with this Plan
(except as otherwise set forth in those agreements, in which case the governing law of such
agreement shall control) as well as corporate governance matters with respect to the Debtors.

                                            ARTICLE XVII
                                       CONFIRMATION REQUEST

        The Debtors request Confirmation of this Plan under Bankruptcy Code section 1129. If
the Holders of Claims in Class 3, Class 5, or Class 7, or Holders of Interests in Class 8, vote to
reject this Plan, the Debtors request Confirmation pursuant to Bankruptcy Code section 1129(b),
and reserve the right to amend this Plan to the extent (if any) that Confirmation of this Plan under
Bankruptcy Code section 1129(b) requires modification. If Holders of Claims in Class 2 vote to
reject this Plan, the Debtors reserve the right to modify the treatment of Class 2 Claims to render
such Claims unimpaired.

                                         [Signature Page Follows]




Dated: [_____], 2019

                                                 All American Oil & Gas Incorporated; Manor
                                                 Oil, Inc.; and Hilltop Power, Inc., DEBTORS


                                                 By:         /s/ David J. Katz, Esq.
                                                 Name:       David J. Katz, Esq.
                                                 Title:      Secretary and General Counsel




4820-7956-1109.1 4/24/2019 (8:47 AM)               37
                        Exhibit B

    Creditors Whose Claims Have Been Assumed By the
Purchasers Under the Sale Order and Deemed Satisfied By The
                          Debtors
Debtor             Creditor Name and Address
         Air Quality Consultants Inc.
AAOG     15541 Commerce Lane
         Huntington Beach, CA 92649-1601
         BizDoc Inc.
AAOG     840 W. Rhapsody
         San Antonio, TX 78216
         Continental Stock Transfer & Trust Co.
         c/o Kevin Jennings
AAOG
         One State Street Plaza, 30th Floor
         New York, NY 10004-1571
         P2ES Holdings LLC
         P2 Energy Solutions
AAOG
         P.O. Box 912692
         Denver, CO 80291-2692
         PIT Crew Technologies, LLC
AAOG     8700 Crownhill Blvd, Ste. 502
         San Antonio, TX 78209-1130
         Time Warner Cable
AAOG     P.O. Box 223085
         Pittsburgh, PA 15251-2085
         5 C Holdings Inc
KRH      9530 Hageman Road, Suite B-368
         Bakersfield, CA 93312-3959
         Amber Chemical Inc.
KRH      5201 Boylan Street
         Bakersfield, CA 93308
         Ameresco Inc.
KRH      P.O. Box 419135
         Boston, MA 02241-9135
         American Refractory Service, Inc.
KRH      540 Butte Street
         Bakersfield, CA 93305-5820
         American Safety Services Inc.
KRH      3215 Fruitvale Ave.
         Bakersfield, CA 93380-1731
         American Truck & Crane LLC
KRH      P.O. Box 81731
         Bakersfield, CA 93380-1731
         APT General Engineering Inc.
KRH      P.O. Box 2124
         Bakersfield, CA 93303-2124
         Ash Electric Inc.
KRH      1400 El Tejon Ave.
         Bakersfield, CA 93308-3004
KRH      Axens NA
                        2
      1800 St. James Place, Suite 500
      Houston, TX 77056-4199
      B & L Equipment Rentals Inc.
KRH   P.O. Box 22260
      Bakersfield, CA 93390-2260
      Baker Hughes
KRH   P.O. Box 301057
      Dallas, TX 75303-1057
      BakerCorp
KRH   3020 Old Ranch Parkway, Suite 220
      Seal Beach, CA 90222
      Bakersfield Pipe and Supply
KRH   P.O. Box 60006
      Los Angeles, CA 90060-0006
      Black Rock Transportation Services LLC
KRH   1800 S. Osage Springs Dr., Ste. 220
      Rogers, AR 72758-8325
      B-Line Sales Inc.
KRH   2008 Norris Road
      Bakersfield, CA 93308-2238
      Bolles Well Services Inc.
KRH   4008 Shawn Street
      Bakersfield, CA 93312-3056
      Brighton Beach Enterprise Inc.
KRH   P.O. Box 20519
      Bakersfield, CA 93390-0519
      Cal Coast Acidizing Service Inc
KRH   P.O. Box 2050
      Orcutt, CA 93457-2050
      California Safety Training
KRH   P.O. Box 11508
      Bakersfield, CA 93389-1508
      Century Calibrating Company
KRH   1101 E. 25th Street
      Signal Hill, CA 90755-3405
      CL Knox Inc d/b/a Advanced Industrial Services
KRH   34933 Imperial Street
      Bakersfield, CA 93308
      Core Laboratories LP
KRH   P.O. Box 841787
      Dallas, TX 75284-1787
      D & S Oilfield Services
KRH   11401 Mondego Drive
      Bakersfield, CA 93311-9632
      Darrell Thompson Tank & Construction Inc.
KRH   P.O. Box 5788
      Bakersfield, CA 93388-5788
KRH   Dave Bilyeu Inc.

                     3
      13007 Brimhall Road
      Bakersfield, CA 93314-3603
      Downhole Stabilization Inc.
KRH   P.O. Box 2467
      Bakersfield, CA 93303-2467
      Drill Cool Systems Inc.
KRH   627 Williams Street
      Bakersfield, CA 93305
      Dutch Corners Welding
KRH   25341 Avenue 102
      Terra Bella, CA 93270-9699
      Eco-Tec 1145 Squires Beach Road
KRH   Pickering, ON
      L1W 3T9 Canada
      Energy Project Solutions LLC
KRH   P.O. Box 20846
      Bakersfield, CA 93390-0846
      Enterprise Drilling Fluids
KRH   P.O. Box 20519
      Bakersfield, CA 93390-0519
      EnviroTech Consultants Inc.
KRH   5400 Rosedale Highway
      Bakersfield, CA 93308-6035
      General Production Service
KRH   P.O. Box 344
      Taft, CA 93268-0344
      GeoGuidance Drilling Services
KRH   P.O. Box 42647
      Bakersfield, CA 93384-2647
      Hach Company
KRH   2207 Collection Center Drive
      Chicago, IL 60693-0022
      John M. Phillips
KRH   2755 Dawson Avenue
      Signal Hill, CA 90755-2021
      John Richard Bowersox
KRH   4219 Reserve Road #102
      Lexington, KY 40514-4080
      Kaman Industrial Technologies
KRH   File 25356
      Los Angeles, CA 90074-5356
      Kern Electric Distributors
KRH   415 30th Street
      Bakersfield, CA 93301-2513
      Key Energy Services
KRH   P.O. Box 4649
      Houston, TX 77210-4649
KRH   Kings Oil Tools Inc.

                    4
      2235 Spring Street
      Paso Robles, CA 93446-1404
      Knight's Pumping & Portable
KRH   1550 James Road
      Bakersfield, CA 93308-9749
      La Frenz Mechanical Inc.
KRH   P.O. Box 9264
      Bakersfield, CA 93389-9264
      LCS Electrical and Industrial Services Inc.
      d/b/a Quantum Industries
KRH
      7000 De Meo St.
      Bakersfield, CA 93308-4453
      Lufkin Industries LLC
KRH   P.O. Box 301199
      Dallas, TX 75303-1199
      Mark J. Del Papa
KRH   15330 N. Pinewood Way
      Hayden, ID 83835-7316
      Mark Sheffield Construction Inc.
      Steve Sheffield
KRH
      9105 Langley Rd.
      Bakersfield, CA 93312
      Metro Ready Mix Co.
KRH   P.O. Box 80487
      Bakersfield, CA 93380-0487
      Midas Pump & Supply Inc.
KRH   P.O. Box 81677
      Bakersfield, CA 93380-1677
      MMI Services Inc.
KRH   4042 Patton Way
      Bakersfield, CA 93308-5030
      National Oilwell Varco LP
KRH   P.O. Box 202631
      Dallas, TX 75320-2631
      Oilfield Safety Anchor Service
KRH   13061 Rosedale Highway, Box 115
      Bakersfield, CA 93314
      Oxbow Field Services
KRH   37624 Stockdale Highway
      Buttonwillow, CA 93206
      Pacific Perforating Inc.
KRH   25090 Highway 33
      Fellows, CA 93224-9777
      Pence Petroleum Co.
KRH   P.O. Box 1048
      Fresno, CA 93714-1048
      Pensinger Trailer Rental Inc.
KRH
      1770 Golden State Avenue

                      5
      Bakersfield, CA 93301-1010
      Petrol Production Supply
KRH   11000 Brimhall Road, Ste. E-52
      Bakersfield, CA 93389
      Petrotech Resources Company
KRH   4520 California Avenue, Suite 310
      Bakersfield, CA 93309-1190
      Premier Equipment Rentals Inc.
KRH   P.O. Box 21748
      Bakersfield, CA 93390-1748
      Pro Tool Services Inc.
KRH   1704 Sunnyside Court
      Bakersfield, CA 93308-6859
      Ralph Winget Consulting
KRH   P.O. Box 2417
      Tehachapi, CA 93581-2417
      Ramsgate Engineering Inc.
KRH   P.O. Box 20068
      Bakersfield, CA 93390-0068
      SageRider West, LLC
KRH   12960 S. Kirkwood, Ste. 160
      Stafford, TX 77477-3863
      San Joaquin Bit Service
KRH   P.O. Box 40186
      Bakersfield, CA 93384-0186
      Schlumberger Technology Corp.
KRH   P.O. Box 732149
      Dallas, TX 75373-2149
      SCS Engineers
KRH   3900 Kilroy Airport Way, Ste. 100
      Long Beach, CA 90806-6816
      Searles Valley Minerals
      Attn: AR
KRH
      9401 Indian Creek Parkway, Suite 1000
      Overland Park, KS 66210-2091
      Select Oil Tools LLC
KRH   P.O. Box 630950
      Highlands Ranch, CO 80163-0950
      Smithco Development Inc.
      d/b/a Smithco Surveying Engineering
KRH
      P.O. Box 81626
      Bakersfield, CA 93380-1626
      Sunshine Metal Clad Inc.
KRH   7201 Edison Highway
      Bakersfield, CA 93307
      Sweet Oil Tool Rental Inc.
KRH   3511 Getty Street
      Bakersfield, CA 93308-5206

                     6
      Telluric Petroleum Transport, Inc.
KRH   P.O. Box 6307
      Oxnard, CA 93031-6307
      TRB Oilfield Services, Inc.
KRH   P.O. Box 82276
      Bakersfield, CA 93380-2276
      Trinity Consultants Inc.
KRH   12700 Park Central Drive, Suite 2100
      Dallas, TX 75251-1546
      unWired Broadband Inc.
KRH   215 W. Fallbrook Ave., Suite 203
      Fresno, CA 93711
      Varner Brothers Inc.
KRH   P.O. Box 80427
      Bakersfield, CA 93380
      Verizon Wireless
KRH   P.O. Box 660108
      Dallas, TX 75266-0108
      Wattenbarger Do It Center
KRH   1616 N. Chester Avenue
      Bakersfield, CA 93308-2561
      Well Analysis Corporation
KRH   P.O. Box 20008
      Bakersfield, CA 93390-0008
      West Coast Casing LLC
KRH   5412 Standard Street
      Bakersfield, CA 93308-4579
      WestAir Gases & Equipment 2
KRH
      506 Market Street San Diego, CA 92102
      Westbrook Mechanical Pump & Compressor
      Service Inc.
KRH
      P.O. Box 21046
      Bakersfield, CA 93390-1046
      Williams Scotsman Inc.
KRH   P.O. Box 91975
      Chicago, IL 60693-1975
      Zalco Laboratories Inc.
KRH   4309 Armour Avenue
      Bakersfield, CA 93308-4573
      Aeros Environmental Inc.
WPS   18828 Highway 85
      Bakersfield, CA 93308-9525
      Airgas Specialty Products
WPS   P.O. Box 934434
      Atlanta, GA 31193-4434
      Airgas USA LLC
WPS   P.O. Box 7423
      Pasadena, CA 91109-7423

                   7
      American Safety Services Inc.
WPS   3215 Fruitvale Ave.
      Bakersfield, CA 93308-5915
      Aramark Uniform & Career Apparel Group Inc.
WPS   115 North First Street
      Burbank, CA 91502-1856
      Argo Chemical
WPS   30933 Imperial St.
      Bakersfield, CA 93263-9722
      AT&T
WPS   P.O. Box 5025
      Carol Stream, IL 60197-5025
      ATT Infrared Services
WPS   3540 W. Sahara Avenue, Suite 121
      Las Vegas, NV 89102-5816
      Banks Pest Control Inc.
WPS   P.O. Box 113
      Bakersfield, CA 93302-0113
      Basin Valve Company
WPS   1500 E. Burnett Street
      Signal Hill, CA 90755
      Blue Sky Blue Sea Inc.
WPS   13500 S. Figueroa Street
      Los Angeles, CA 90061
      Canon Financial Services Inc.
WPS   14904 Collections Center Drive
      Chicago, IL 60693-0149
      Dell Business Credit
      Payment Processing Center
WPS
      P.O. Box 5275
      Carol Stream, IL 60197-5275
      Dresser-Rand Group
WPS   P.O. Box 7247-6149
      Philadelphia, PA 19170-6149
      Dry Creek Enterprises Inc.
WPS   4842 Burr Street, Suite B
      Bakersfield, CA 93308-0001
      Frontier
WPS   P.O. Box 740407
      Cincinatti, OH 45274-0407
      GE Packaged Power LLC
WPS   P.O. Box 100371
      Atlanta, GA 30384-0371
      H & E Equipment Exchange LLC
WPS   P.O. Box 849850
      Dallas, TX 75284
      Hach Company
WPS
      2207 Collection Center Drive

                    8
      Chicago, IL 60693
      J Harris Industrial Water Treatment, Inc.
      d/b/a Puretec Industrial Water
WPS
      3151 Sturgis Road
      Oxnard, CA 93030-8931
      Jorgensen Company
WPS   P.O. Box 398655
      San Francisco, CA 94139-8655
      Maximum Turbine Support, Inc.
WPS   705 S. Lugo Ave.
      San Bernardino, CA 92408-2235
      Nalco Company
      Ref: 66117319
WPS
      P.O. Box 8329
      Stockton, CA 95208-8329
      Pacific Mechanical Supply
WPS   13705 Milroy Place
      Santa Fe Springs, CA 90670-5130
      Pence Petroleum Co.
WPS   P.O. Box 1048
      Fresno, CA 93714-1048
      PROS Incorporated
WPS   P.O. Box 20996
      Bakersfield, CA 93390-0996
      Rap Services Inc.
WPS   12148 Pony Express Lane
      Bakersfield, CA 93306-9768
      ReadyRefresh by Nestle
      Division of Nestle Waters Inc.
WPS
      P.O. Box 856158
      Louisville, KY 40285-6158
      RK Power Engineering Inc.
WPS   4725 Panama Lane, Suite D3 #149
      Bakersfield, CA 93313
      Safety-Kleen Systems Inc.
WPS   P.O. Box 7170
      Pasadena, CA 91109-7170
      Second Star Technologies LLC
WPS   P.O. Box 82062
      Bakersfield, CA 93380-2062
      Stinson's Stationers
WPS   P.O. Box 3399
      Bakersfield, CA 93385-3399
      T&T Truck & Crane Service
WPS   P.O. Box 1748
      Ventura, CA 93002-1748
      The Industrial Medical Group
WPS
      Bakersfield 2501 G Street

                      9
      Bakersfield, CA 93301-2811
      Total-Western Inc.
WPS   8049 Somerset Blvd.
      Paramount, CA 90723-4396
      Trane Building Services
      c/o Trane U.S. Inc.
WPS   d/b/a Trane
      5599 N. Golden State Blvd.
      Fresno, CA 93722
      Zee Medical Service #34
WPS   107 Bryant Street
      Ojai, CA 93023-3309




                    10
               Exhibit C

Assignment of Overriding Royalty Interest
18-52693-rbk Doc#468 Filed 03/01/19 Entered 03/01/19 15:12:18 Main Document Pg 444
                                      of 508
   Exhibit D

Wind-Down Budget
All American Oil & Gas, Inc.                                                                                                                     Draft - Highly Confidential

Draft Transition and Wind-Down Budget                                                                                                                   Subject to Change



                                                                Transition & Wind-Down Budget

                                                                                 Month Ended (Assumes Sale Closes on 3/1/2019)                        KCO Proposal

                                                                    Month 1          Month 2         Month 3       Month 4       Month 1-4         Cash
                                                                                                                                                                  Assumed (1)
                                                                     Mar-19           Apr-19         May-19        Jun-19                        Funding



Receipts:

Cash on Hand (KRH, WPS, AAOG)                                       $3,638,682                   -             -             -   $3,638,682      $3,638,682                  -

Certificates of Deposit Pledged to State of California                           -     400,000                 -             -      400,000         400,000                  -

Bank Penalty Release Certificates of Deposits                                    -      (20,000)               -             -      (20,000)         (20,000)

      Total Receipts                                                $3,638,682        $380,000                 -             -   $4,018,682      $4,018,682                  -



Payroll:

Payroll                                                              ($220,550)        ($83,267)      ($39,592)              -    ($343,409)                  -     ($343,409)

Payroll Taxes                                                          (33,715)         (12,490)        (5,939)              -      (52,144)                  -       (52,144)

Payroll burden & benefits (all employees)                              (42,033)         (14,596)        (6,576)              -      (63,205)                  -       (63,205)

      Total: Payroll                                                 ($296,298)      ($110,353)       ($52,106)              -    ($458,757)                  -     ($458,757)



Non-Payroll G&A:

Rent Expense                                                           ($6,250)         ($6,250)               -             -     ($12,500)                         ($12,500)

Utilities                                                                (1,458)         (1,458)               -             -       (2,917)                           (2,917)

Internet                                                                 (1,200)         (1,200)               -             -       (2,400)                           (2,400)

Other G&A                                                              (15,000)         (15,000)               -             -      (30,000)                          (30,000)

      Total: Non-Payroll G&A                                          ($23,908)        ($23,908)               -             -     ($47,817)                  -      ($47,817)



Other Employee Related Items:

AAOG - Paid Time Off (PTO) Payments (Severed)                                    -               -    ($85,134)              -     ($85,134)                  -      ($85,134)

WPS / KRH - Paid Time Off (PTO) Payments (Severed)                     (19,979)                  -             -             -      (19,979)                  -       (19,979)

Stay Bonuses AAOG Employees                                                      -               -     (81,209)              -      (81,209)                  -       (81,209)

      Total: Payroll                                                  ($19,979)                  -   ($166,343)              -    ($186,323)                  -     ($186,323)

Memo: WPS / KRH - Paid Time Off (PTO) Payments (Transferrerd)                    -             -               -             -               -              -        (191,695)




                                                                   Page 1 of 2
All American Oil & Gas, Inc.                                                                                                                                                   Draft - Highly Confidential

Draft Transition and Wind-Down Budget                                                                                                                                                 Subject to Change



                                                                                            Transition & Wind-Down Budget

                                                                                                              Month Ended (Assumes Sale Closes on 3/1/2019)                         KCO Proposal

                                                                                                 Month 1           Month 2         Month 3        Month 4       Month 1-4        Cash
                                                                                                                                                                                                 Assumed (1)
                                                                                                  Mar-19           Apr-19          May-19         Jun-19                       Funding

Bankruptcy Claims:

Funding of ORRI Liquidating Trust                                                                              -             -               -     ($25,000)      ($25,000)                  -      ($25,000)

Trade Claims (KCO may assume lower number; still TBD)                                              (101,476)                 -               -              -     (101,476)                  -      (101,476)

Tax Claims                                                                                            (4,722)                -               -              -        (4,722)                 -         (4,722)

OCP                                                                                                   (2,420)                -               -              -        (2,420)                 -         (2,420)

AP Claims not Transferred in Sale (due post Closing) (number may increase)                         (338,000)                 -               -              -     (338,000)                  -      (338,000)

Other Taxes (non-Asset & Transfer Taxes)                                                                       -             -               -     (275,000)      (275,000)                  -      (275,000)

      Total: Bankruptcy Claims                                                                    ($446,619)                 -               -    ($300,000)     ($746,619)                  -     ($746,619)



Bankruptcy and Transition Related Fees (Net of Retainers):

Houlihan Lokey                                                                                  ($1,299,611)                 -               -              -   ($1,299,611)   ($1,299,611)                  -

Hogan Lovells                                                                                      (999,617)                 -               -              -     (999,617)      (999,617)                   -

Dykema                                                                                             (500,000)                 -               -              -     (500,000)      (500,000)                   -

Post Sale Legal Fees (Hogan & Dykema)                                                              (500,000)                 -               -              -     (500,000)      (500,000)                   -

Day Carter Murphy                                                                                    (30,662)                -               -              -       (30,662)       (30,662)                  -

Goodwin Procter                                                                                      (72,517)                -               -              -       (72,517)       (72,517)                  -

Foley & Lardner                                                                                      (54,942)                -               -              -       (54,942)       (54,942)                  -

Jones Day                                                                                            (27,371)                -               -              -       (27,371)       (27,371)                  -

Friedman + Taitelman (Return of Retainer)                                                            73,192                  -               -              -       73,192         73,192                    -

Brinkman (Committee)                                                                               (335,098)                 -               -              -     (335,098)      (335,098)                   -

BMC                                                                                                (180,000)         (28,333)         (28,333)       (28,333)     (265,000)      (265,000)                   -

Dundon (Committee)                                                                                   (40,000)                -               -              -       (40,000)       (40,000)                  -

Ropes & Gray (Return of Retainer)                                                                   100,000                  -               -              -      100,000        100,000                    -

Schlam Stone & Dolan (Return of Retainer)                                                            44,539                  -               -              -       44,539         44,539                    -

Davis Wright Tremain (Return of Retainer)                                                              1,600                 -               -              -        1,600           1,600                   -

US Trustee                                                                                           (96,410)           (567)          (1,567)          (567)       (99,110)       (99,110)                  -

      Total: Bankruptcy / Transition Fees                                                       ($3,916,895)        ($28,900)       ($29,900)      ($28,900)    ($4,004,595)   ($4,004,595)                  -



Wind-Down Related Fees:

Tax Consultant (2018 Audit & 2019 Tax Return)                                                      ($20,000)        ($20,000)                -     ($35,000)      ($75,000)                  -      ($75,000)

      Total: Wind-Down Fees                                                                        ($20,000)        ($20,000)                -     ($35,000)      ($75,000)                  -      ($75,000)



      Total: Contingency (Usage Subject to KCO7's Consent)                                                     -             -      ($50,000)               -     ($50,000)                  -      ($50,000)



      Total Disbursements                                                                       ($4,723,700)       ($183,161)      ($298,349)     ($363,900)    ($5,569,110)   ($4,004,595)       ($1,564,515)



      Cash Balance                                                                              ($1,085,018)       ($888,179)     ($1,186,528)   ($1,550,428)   ($1,550,428)      $14,087         ($1,564,515)



      Note: Pursuant to the APA, the Debtors may propose an amended Wind-Down Budget, which amended Wind-Down Budget shall be acceptable to the Buyers in their sole discretion.

      (1) Maximum amounts payable by KCO. KCO is not assuming the underlying obligations if and to the extent they are greater.




                                                                                                Page 2 of 2
                       Exhibit E

Schedule of Contracts Assumed and Assigned to the Purchasers
                    Under the Sale Order
Debtor     Creditor Name and Address                 Description
AAOG     Central Violations               Alleged Violation of Migratory
         Bureau                           Bird Treaty Act (16 U.S.C. §
         P.O. Box 780549                  703)
         San Antonio, TX 78278-0549
AAOG     Chubb                            Insurance
         P.O. Box 382001
         Pittsburgh, PA 15250-8001
AAOG     Travelers CL                     Insurance
         Attn: Remittance
         Center
         P.O. Box 660317
         Dallas, TX 75266-0317
AAOG     Vitol Inc.                       Agreement for the Purchase and
         2925 Richmond Ave,               Sale of California Carbon
         11th Fl.                         Allowances and California
         Houston, TX 77098                Carbon Offsets
                                          Contract Nos. 3492617-CCA
                                          and 3492618-CCO
                                          Effective Date: 6/22/2018
KRH      Ahmet Kazanc                     Lease Agreement
         3300 Manor                       Nukern Oil & Gas Lease
         Bakersfield, CA 93308            Effective Dates: 4/1/1924 and
                                          5/3/1948
KRH      All American Oil & Gas           Lease Agreement
         Incorporated                     Nukern Oil & Gas Lease
         9601 McAllister Freeway, Suite   Effective Dates: 4/1/1924 and
         221                              5/3/1948
         San Antonio, Texas 78216-4681
KRH      B J Inc California Corporation   Lease Agreement
         4101 Union Avenue                Ferne/Orloff Oil & Gas Lease
         Bakersfield, CA 93305-2457       Effective Dates: 7/7/1947;
                                          5/2/1982; 7/7/1982
                                          and
                                          Lease Agreement
                                          Jerry Lee/Orloff Oil & Gas Lease
                                          Effective Dates: 7/7/1947;
                                          5/2/1982; 7/7/1982
KRH      Blue Sky Blue Sea, Inc.          Import Tax on Equipment Owed
         d/b/a American Export Lines      Pursuant to Court Order
         d/b/a International Shipping
         Company
         13500 S. Figueroa Street
         Los Angeles, CA 90061
KRH      BP Energy Company                Base Contract
         Attn: Contract Services          Effective Date: 6/15/2012
Debtor     Creditor Name and Address                 Description
         201 Helios Way Houston, TX
         77079
KRH      Brenda Belle Lowy                Lease Agreement
         4150 Fulton Ave.                 Ferne/Orloff Oil & Gas Lease
         Sherman Oaks, CA 91423-4340      Effective Dates: 7/7/1947;
                                          5/1/1982; 7/6/1982
KRH      Brenda Belle Lowy                Lease Agreement
         4150 Fulton Ave.                 Jerry Lee/Orloff Oil & Gas Lease
         Sherman Oaks, CA 91423-4340      Effective Dates: 7/7/1947;
                                          5/2/1982; 7/7/1982
KRH      California Energy Commission     Lien on CDs
         c/o Ralph Lee, Senior Attorney
         Office of the Chief Counsel
         1516 Ninth Street, MS-14
         Sacramento, CA 95814
KRH      Chevron Cogeneration             Agreement for Fuel Management
         CO-CPHI Branch                   at Cogneration Facility in Kern
         P.O. Box 80598 Bakersfield, CA   County, CA (formerly with
         93380-0598                       Texaco Natural Gas)
KRH      Chevron Products Company         Agreement Oil Purchase
         1500 Louisiana St., 5th Floor    Agreement
         Houston, TX 77002                Chevron Contract
                                          #KERNC18TP0001; Expires
                                          3/31/2019
KRH      Chevron USA Inc                  Lease Agreement
         P.O. Box 730436                  Ferne/Orloff Oil & Gas Lease
         Dallas, TX 75373-0436            Effective Dates: 7/7/1947;
                                          5/1/1982; 7/6/1982
KRH      Chevron USA Inc                  Lease Agreement
         P.O. Box 730436                  Jerry Lee/Orloff Oil & Gas Lease
         Dallas, TX 75373-0436            Effective Dates: 7/7/1947;
                                          5/2/1982; 7/7/1982
KRH      Craig S. Avellar                 Lease Agreement
         425 South St., #2103             Ferne/Orloff Oil & Gas Lease
         Honolulu, HI 96813-5062          Effective Dates: 7/7/1947;
                                          5/1/1982; 7/6/1982
KRH      Craig S. Avellar                 Lease Agreement
         425 South St., #2103             Jerry Lee/Orloff Oil & Gas Lease
         Honolulu, HI 96813-5062          Effective Dates: 7/7/1947;
                                          5/2/1982; 7/7/1982
KRH      David Bennett & Karen Bennett    Lease Agreement
         4636 Birchman Ave.               Nukern Oil & Gas lease
         Ft. Worth, TX 76107-5418         Effective Dates: 4/1/1924 and
                                          5/3/1948
KRH      Dawn Calderwood                  Lease Agreement
Debtor     Creditor Name and Address                    Description
         P.O. Box 80221                      Lucky Five & Mitchell Oil & Gas
         Bakersfield, CA 93380-0221          Lease Effective Dates: 1/28/1947;
                                             11/5/1947
KRH      Dawn Calderwood                     Agreement for services upon
         P.O. Box 80221                      request
         Bakersfield, CA 93380-0221
KRH      Diane B. Shaevitz                   Lease Agreement
         4150 Fulton Ave.                    Ferne/Orloff Oil & Gas Lease
         Sherman Oaks, CA 91423-4340         Effective Dates: 7/7/1947;
                                             5/1/1982; 7/6/1982
KRH      Dominic Bianco                      Lease Agreement
         Address is unavailable for filing   Jerry Lee/Orloff Oil & Gas Lease
                                             Effective Dates: 7/7/1947;
                                             5/2/1982; 7/7/1982
                                             and
                                             Lease Agreement
                                             Ferne/Orloff Oil & Gas Lease
                                             Effective Dates: 7/7/1947;
                                             5/1/1982; 7/6/1982
KRH      Donald R. Horton                    Lease Agreement
         1501 Alta Dr.                       Nukern Oil & Gas Lease
         Fort Worth, TX 76107-1569           Effective Dates: 4/1/1924 and
                                             5/3/1948
KRH      Dwight W. Whiting III               Lease Agreement
         1450 S. La Luna Ave.                Ferne/Orloff Oil & Gas Lease
         Ojai, CA 93023                      Effective Dates: 7/7/1947;
                                             5/1/1982; 7/6/1982
KRH      Dwight W. Whiting III               Lease Agreement
         1450 S. La Luna Ave.                Jerry Lee/Orloff Oil & Gas Lease
         Ojai, CA 93023                      Effective Dates: 7/7/1947;
                                             5/2/1982; 7/7/1982
KRH      Dwight Whiting Jr.                  Lease Agreement
         1049 Loma Dr.                       Nukern Oil & Gas Lease
         Ojai, CA 93023-3581                 Effective Dates: 4/1/1924 and
                                             5/3/1948
KRH      Eleanor Orloff                      Lease Agreement
         c/o Lance D. Orloff                 Ferne/Orloff Oil & Gas Lease
         2030 Main St., 16th Floor           Effective Dates: 7/7/1947;
         Irvine, CA 92614-7219               5/1/1982; 7/6/1982
KRH      Eleanor Orloff                      Lease Agreement
         c/o Lance D. Orloff                 Jerry Lee/Orloff Oil & Gas Lease
         2030 Main St., 16th Floor           Effective Dates: 7/7/1947;
         Irvine, CA 92614-7219               5/2/1982; 7/7/1982
KRH      Equity Trust Co.                    Lease Agreement
         Custodian FBO Randyl Robert         Nukern Oil & Gas Lease
Debtor     Creditor Name and Address                   Description
         Taber IRA                          Effective Dates: 4/1/1924 and
         IRA ACCT 158679                    5/3/1948
         One Equity Way
         Westlake, OH 44145-1050
KRH      Gage Investment Company            Lease Agreement
         1351 North 100 E                   Ferne/Orloff Oil & Gas Lease
         Nephi, UT 84648-1007               Effective Dates: 7/7/1947;
                                            5/1/1982; 7/6/1982
KRH      Gage Investment Company            Lease Agreement
         1351 North 100 E                   Jerry Lee/Orloff Oil & Gas Lease
         Nephi, UT 84648-1007               Effective Dates: 7/7/1947;
                                            5/2/1982; 7/7/1982
KRH       General Electric Capital          Agreement by and among BP
          Corporation                       Energy Company, Shell Trading
          Attn: Portfolio Manager           Risk Management, LLC, Kern
          800 Long Ridge Rd.                River Holdings Inc., and General
          Stamford, CT 06927                Electric Capital Corporation
KRH      Gloria Jean Cohen                  Lease Agreement
         16 Golden Spar Place               Jerry Lee/Orloff Oil & Gas Lease
         Rolling Hills Estates, CA 90274-   Effective Dates: 7/7/1947;
         2458                               5/2/1982; 7/7/1982
KRH      Gloria Jean Cohen                  Lease Agreement
         16 Golden Spar Place               Nukern Oil & Gas Lease
         Rolling Hills Estates, CA 90274-   Effective Dates: 4/1/1924 and
         2458                               5/3/1948
KRH      Gloria Jean Cohen                  Lease Agreement
         16 Golden Spar Place               Ferne/Orloff Oil & Gas Lease
         Rolling Hills Estates, CA 90274-   Effective Dates: 7/7/1947;
         2458                               5/1/1982; 7/6/1982
KRH      Gregory Hale Orloff                Lease Agreement
         225 23rd St.                       Ferne/Orloff Oil & Gas Lease
         Santa Monica, CA 90402-2511        Effective Dates: 7/7/1947;
                                            5/1/1982; 7/6/1982
KRH      Gregory Hale Orloff                Lease Agreement
         225 23rd St.                       Jerry Lee/Orloff Oil & Gas Lease
         Santa Monica, CA 90402-2511        Effective Dates: 7/7/1947;
                                            5/2/1982; 7/7/1982
KRH      Gregory Hale Orloff                Lease Agreement
         225 23rd St.                       Nukern Oil & Gas Lease
         Santa Monica, CA 90402-2511        Effective Dates: 4/1/1924 and
                                            5/3/1948
KRH      Harold Rouse Trust                 Lease Agreement
         c/o Joseph C. Brooks               Jerry Lee/Orloff Oil & Gas Lease
         14011 Ventura Blvd., Apt. 502      Effective Dates: 7/7/1947;
         Sherman Oaks, CA 91423-5200        5/2/1982; 7/7/1982
Debtor      Creditor Name and Address                 Description
 KRH     Harold Rouse Trust               Lease Agreement
         c/o Joseph C. Brooks             Ferne/Orloff Oil & Gas Lease
         14011 Ventura Blvd., Apt. 502    Effective Dates: 7/7/1947;
         Sherman Oaks, CA 91423-5200      5/1/1982; 7/6/1982
KRH      Harvey L. Stone                  Lease Agreement
          4175 S. Decatur Blvd. #222      Nukern Oil & Gas Lease
          Las Vegas, NV 89103-6812        Effective Dates: 4/1/1924 and
                                          5/3/1948
KRH      James Morris                     Lease Agreement
         81 Edgemont Rd.                  Nukern Oil & Gas Lease
         Watchung, NJ 07069               Effective Date 4/1/1924 and
         pledged to Royalty Lending II    5/3/1948
         LTD
         P.O. Box 2657
         Frisco, CO 80443
KRH      James Shannon                    Lease Agreement
         P.O. Box 333                     Ferne/Orloff Oil & Gas Lease
         Ilwaco, WA 98624-0333            Effective Dates: 7/7/1947;
                                          5/1/1982; 7/6/1982
KRH      JPPILT LLC                       Lease Agreement
          615 Sandy Port St.              Nukern Oil & Gas Lease
          Houston, TX 77009               Effective Dates: 4/1/1924 and
                                          5/3/1948
KRH      Karin M. Gutman                  Lease Agreement
         21 Old Glen Road                 Jerry Lee/Orloff Oil & Gas Lease
         Morris Township, NJ 07960-6147   Effective Dates: 7/7/1947;
                                          5/2/1982; 7/7/1982
KRH      Karin M. Gutman                  Lease Agreement
         21 Old Glen Road                 Nukern Oil & Gas Lease
         Morris Township, NJ 07960-6147   Effective Dates: 4/1/1924 and
                                          5/3/1948
KRH      Karin M. Gutman                  Lease Agreement
         21 Old Glen Road                 Ferne/Orloff Oil & Gas Lease
         Morris Township, NJ 07960-6147   Effective Dates: 7/7/1947;
                                          5/1/1982; 7/6/1982
KRH      Kathy C. Wucik                   Lease Agreement
         3018 North Rd.                   Nukern Oil & Gas Lease
         Vernon Center, NY 13477-4011     Effective Date 4/1/1924 and
                                          5/3/1948
KRH      Kathy C. Wucik                   Lease Agreement
         3018 North Rd.                   Jerry Lee/Orloff Oil & Gas Lease
         Vernon Center, NY 13477-4011     Effective Dates: 7/7/1947;
                                          5/2/1982; 7/7/1982
KRH      Kathy C. Wucik                   Lease Agreement
         3018 North Rd.                   Ferne/Orloff Oil & Gas Lease
Debtor    Creditor Name and Address                Description
         Vernon Center, NY 13477-4011   Effective Date 7/7/1947; 5/1/1982;
                                        7/6/1982
KRH      Kern County Treasurer - Tax    Statutory Tax Lien
         Collector
         P.O. Box 541004
         Los Angeles, CA 90054-1004
KRH      Kern County                    Lease Agreement
         2700 M Street, Suite 300       Ferne/Orloff Oil & Gas Lease
         Bakersfield, CA 93301          Effective Dates: 7/7/1947;
                                        5/1/1982; 7/6/1982
KRH      Kern USA Inc.                  Assignment of Overriding Royalty
         Norfolk House                  Interest Effective Date: 7/21/2004
         31 St. James's Square
         London, EN SW1Y4JR United
         Kingdom
KRH      Kristine Joy Langston          Lease Agreement
         3838 California St. #815       Ferne/Orloff Oil & Gas Lease
         San Francisco, CA 94118-1510   Effective Dates: 7/7/1947;
                                        5/1/1982; 7/6/1982
KRH      Kristine Joy Langston          Lease Agreement
         3838 California St. #815       Nukern Oil & Gas Lease
         San Francisco, CA 94118-1510   Effective Dates: 4/1/1924 and
                                        5/3/1948
KRH      Kristine Joy Langston          Lease Agreement
         3838 California St. #815       Jerry Lee/Orloff Oil & Gas Lease
         San Francisco, CA 94118-1510   Effective Dates: 7/7/1947;
                                        5/2/1982; 7/7/1982
KRH      Loren Collins Hillman          Lease Agreement
         820 NW 12th Ave., Apartment    Ferne/Orloff Oil & Gas Lease
         212                            Effective Dates: 7/7/1947;
         Portland, OR 97209-3045        5/1/1982; 7/6/1982
KRH      Loren Collins Hillman          Lease Agreement
         820 NW 12th Ave., Apartment    Nukern Oil & Gas Lease
         212                            Effective Dates: 4/1/1924 and
         Portland, OR 97209-3045        5/3/1948
KRH      Loren Collins Hillman          Lease Agreement
         820 NW 12th Ave., Apartment    Jerry Lee/Orloff Oil & Gas Lease
         212                            Effective Dates: 7/7/1947;
         Portland, OR 97209-3045        5/2/1982; 7/7/1982
KRH      Los Angeles Museum of Art      Lease Agreement
         5905 Wilshire Blvd.            Ferne/Orloff Oil & Gas Lease
         Los Angeles, CA 90036-4597     Effective Dates: 7/7/1947;
                                        5/1/1982; 7/6/1982
KRH      Marcia M. Ferris               Lease Agreement
         3340 Walton Lane               Ferne/Orloff Oil & Gas Lease
Debtor     Creditor Name and Address                 Description
         Eugene, OR 97408-4632           Effective Dates: 7/7/1947;
                                         5/1/1982; 7/6/1982
KRH      Marcia M. Ferris                Lease Agreement
         3340 Walton Lane                Jerry Lee/Orloff Oil & Gas Lease
         Eugene, OR 97408-4632           Effective Dates: 7/7/1947;
                                         5/2/1982; 7/7/1982
KRH      Marguerite J. Lyons             Lease Agreement
         9514 Los Palos Rd.              Ferne/Orloff Oil & Gas Lease
         Atascadero, CA 93422-6106       Effective Dates: 7/7/1947;
                                         5/1/1982; 7/6/1982
KRH      Mariann M. Isomura              Lease Agreement
         1010 Flamingo St.               Ferne/Orloff Oil & Gas Lease
         Glendora, CA 91741-2228         Effective Dates: 7/7/1947;
                                         5/1/1982; 7/6/1982
KRH      Marlene Orloff Cueto            Lease Agreement
         P.O. Box 1025                   Nukern Oil & Gas Lease
         Genoa, NV 89411-1025            Effective Dates: 4/1/1924 and
                                         5/3/1948
KRH      Marlene Orloff Cueto            Lease Agreement
         P.O. Box 1025                   Ferne/Orloff Oil & Gas Lease
         Genoa, NV 89411-1025            Effective Date 7/7/1947; 5/1/1982;
                                         7/6/1982
KRH      Marlene Orloff Cueto            Lease Agreement
         P.O. Box 1025                   Jerry Lee/Orloff Oil & Gas Lease
         Genoa, NV 89411-1025            Effective Dates: 7/7/1947;
                                         5/2/1982; 7/7/1982
KRH      Marshall Neil Meyer Revocable   Lease Agreement
         Trust                           Nukern Oil & Gas Lease
         10109 Villa Ridge Dr.           Effective Dates: 4/1/1924 and
         Las Vegas, NV 89134             5/3/1948
KRH      Marshall Neil Meyer Revocable   Lease Agreement
         Trust                           Jerry Lee/Orloff Oil & Gas Lease
         10109 Villa Ridge Dr.           Effective Dates: 7/7/1947;
         Las Vegas, NV 89134             5/2/1982; 7/7/1982
KRH      Marshall Neil Meyer Revocable   Lease Agreement
         Trust                           Ferne/Orloff Oil & Gas Lease
         10109 Villa Ridge Dr.           Effective Dates: 7/7/1947;
         Las Vegas, NV 89134             5/1/1982; 7/6/1982
KRH      McMullin Family Partnership 2   Lease Agreement
         4501 Merrie Lane                Nukern Oil & Gas Lease
         Bellaire, TX 77401-3725         Effective Dates: 4/1/1924 and
                                         5/3/1948
KRH      Michael Amundsen, Trustee       Lease Agreement
         2990 Dogwood Circle St.         Ferne/Orloff Oil & Gas Lease
         George, UT 84790                Effective Dates: 7/7/1947;
Debtor     Creditor Name and Address                  Description
                                          5/1/1982; 7/6/1982
                                          and
                                          Lease Agreement
                                          Jerry Lee/Orloff Oil & Gas Lease
                                          Effective Dates: 7/7/1947;
                                          5/1/1982; 7/7/1982
KRH      Michael T. Fearnow               Lease Agreement
         147 Oak Estates Dr.              Nukern Oil & Gas Lease
         Conroe, TX 77384-2112            Effective Dates: 4/1/1924 and
                                          5/3/1948
KRH      Orval Terry Gaiser & Jana Dae    Lease Agreement
         Gaiser                           Ferne/Orloff Oil & Gas Lease
         P.O. Box 81722                   Effective Dates: 7/7/1947;
         Bakersfield, CA 93380-1722       5/1/1982; 7/6/1982
KRH      Richard H. Whiting Trustee       Lease Agreement
         3655 Valley Meadow Rd.           Nukern Oil & Gas Lease
         Sherman Oaks, CA 94103           Effective Dates: 4/1/1924 and
                                          5/3/1948
KRH      Robert E. King                   Lease Agreement
         7401 Hilton Head Way             Ferne/Orloff Oil & Gas Lease
         Unit #29                         Effective Dates: 7/7/1947;
         Bakersfield, CA 93309-4223       5/1/1982; 7/6/1982
KRH      Robert E. King                   Lease Agreement
         7401 Hilton Head Way, Unit #29   Jerry Lee/Orloff Oil & Gas Lease
         Bakersfield, CA 93309-4223       Effective Dates: 7/7/1947;
                                          5/2/1982; 7/7/1982
KRH      Ronald J. Pecarovich             Lease Agreement
         575 Alienta Dr.                   Lucky Five & Mitchell Oil & Gas
         St. George, UT 84770-6969         Lease Effective Dates: 1/28/1947;
                                           11/5/1947
KRH      Ronald J. Pecarovich             Agreement for services upon
         575 Alienta Dr.                  request
         St. George, UT 84770-6969
KRH      San Pablo Bay Pipeline Company   Connection Agreement Effective
         LLC                              Date: 1/6/2016
         c/o Shell Pipeline Company LP
         B.D. Mgr. - Vincent Castro
         910 Louisiana Street, OSP
         Houston, TX 77002
KRH      San Pablo Bay Pipeline Company   Dedication and Transportation
         LLC                              Agreement Effective Date:
         c/o Shell Pipeline Company LP    1/6/2016
         B.D. Mgr. - Vincent Castro
         910 Louisiana Street, OSP
         Houston, TX 77002
Debtor     Creditor Name and Address                  Description
 KRH     Orval Terry Gaiser Jana Dae      Lease Agreement
         Gaiser                           Jerry Lee/Orloff Oil & Gas Lease
         P.O. Box 81722 Bakersfield, CA   Effective Date 7/7/1947; 5/2/1982;
         93380-1722                       7/7/1982
KRH      Paychex, Inc.                    Paychex Professional Services
         8605 Freeport Pkwy., Suite 100   Agreement Effective Date:
         Irving, TX 75063-2588            12/4/2013
KRH      Sara M. Klopfer                  Lease Agreement
         4409 Vassar St.                  Ferne/Orloff Oil & Gas Lease
         Ventura, CA 93003-1943           Effective Dates: 7/7/1947;
                                          5/1/1982; 7/6/1982
KRH      Sicelia M. Warkentine Trustee    Lease Agreement
         UTD                              Jerry Lee/Orloff Oil & Gas Lease
         3908 Abbot Drive                 Effective Dates: 7/7/1947;
         Bakersfield, CA 93312-3906       5/2/1982; 7/7/1982
KRH      Sicelia M. Warkentine Trustee    Lease Agreement
         UTD                              Ferne/Orloff Oil & Gas Lease
         3908 Abbot Drive                 Effective Dates: 7/7/1947;
         Bakersfield, CA 93312-3906       5/1/1982; 7/6/1982
KRH      Sicelia M. Warkentine Trustee    Lease Agreement
         UTD                              Nukern Oil & Gas Lease
         3908 Abbot Drive                 Effective Dates: 4/1/1924 and
         Bakersfield, CA 93312-3906       5/3/1948
KRH      Steve D. Eyherabide              Lease Agreement
         3100 Summer Creek Ct.            Ferne/Orloff Oil & Gas Lease
         Bakersfield, CA 93311-2507       Effective Dates: 7/7/1947;
                                          5/1/1982; 7/6/1982
KRH      Steve D. Eyherabide              Lease Agreement
         3100 Summer Creek Ct.            Jerry Lee/Orloff Oil & Gas Lease
         Bakersfield, CA 93311-2507       Effective Dates: 7/7/1947;
                                          5/2/1982; 7/7/1982
KRH      Steven Levin                     Lease Agreement
         115 Chalon Apusento, Box 316     Nukern Oil & Gas Lease
         Chalon Pago, GU 96910            Effective Dates: 4/1/1924 and
                                          5/3/1948
KRH      Steven Levin                     Lease Agreement
         115 Chalon Apusento, Box 316     Ferne/Orloff Oil & Gas Lease
         Chalon Pago, GU 96910            Effective Dates: 7/7/1947;
                                          5/1/1982; 7/6/1982
KRH      Steven Levin                     Lease Agreement
         115 Chalon Apusento, Box 316     Jerry Lee/Orloff Oil & Gas Lease
         Chalon Pago, GU 96910            Effective Dates: 7/7/1947;
                                          5/2/1982; 7/7/1982
KRH      Virginia Shannon                 Lease Agreement
         1770 The Oaks Blvd.              Ferne/Orloff Oil & Gas Lease
Debtor     Creditor Name and Address                  Description
         Kissimmee, FL 34746              Effective Dates: 7/7/1947;
                                          5/1/1982; 7/6/1982
WPS      BP Energy Company                Base Contract
         Attn: Contract Services
         201 Helios Way Houston, TX
         77079
WPS      Calderwood, Dawn                 Agreement for services upon
         c/o MP Vacuum Truck              request
         Services Inc.
         3400 Manor St.
         Bakersfield, CA 93308
WPS      Pecarovich, Nadine M.            Non-residential Real Property
         c/o MP Vacuum Truck Service      Lease
         Inc.                             Ground Lease for
         3400 N. Manor St.                Cogeneration Facility in
         Bakersfield, CA 93308            Bakersfield, CA
                                          Expires: 8/29/2048
WPS      Pecarovich, Ronald               Agreement for services upon
         c/o MP Vacuum Truck Service      request
         Inc.
         3400 N. Manor St. Bakersfield,
         CA 93308
WPS      TPX Communications               Service Agreement
         f/k/a Telepacific                Effective Date: 1/15/2015
         Communications
         P.O. Box 509013
         San Diego, CA 92150-9013
                                       EXHIBIT B

                                        Ballots




4852-1794-9077.1 4/24/2019 (9:01 AM)
                                       EXHIBIT B-1

                  (CLASS 2 – ALLOWED SECURED CLAIM OF DWT BALLOT)




4852-1794-9077.1 4/24/2019 (9:01 AM)
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

                                                    §
In re:                                              §        Chapter 11
                                                    §
ALL AMERICAN OIL & GAS                              §        Case No. 18-52693-rbk
INCORPORATED, et al.,                               §
                                                    §        Jointly Administered Under
                                           Debtors. §        Case No. 18-52693-rbk
                                                    §



                                     BALLOT FOR CLAIMS IN
                           CLASS 2 (ALLOWED SECURED CLAIM OF DWT)
                            FOR ACCEPTING OR REJECTING DEBTORS’
                            JOINT CHAPTER 11 PLAN OF LIQUIDATION
   FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE RETURNED TO
                   THE VOTING AGENT SO THAT IT IS
        ACTUALLY RECEIVED BY [_____] (THE “VOTING DEADLINE”).


        This ballot (the “Ballot”) is submitted to you to solicit your vote to accept or reject the
chapter 11 plan (as the same may be amended, modified, and/or supplemented, the “Plan”)
submitted by All American Oil & Gas Incorporated; Manor Oil, Inc., and Hilltop Power, Inc.
(collectively, the “Debtors”), and described in the related disclosure statement (the “Disclosure
Statement”) approved by an order of the United States Bankruptcy Court for the Western District
of Texas, San Antonio Division (the “Court”) upon the Debtors’ Motion for Entry of an Order (I)
Approving the Adequacy of Disclosure Statement, (II) Approving the Solicitation, Ballot
Tabulation and Notice Procedures With Respect to Confirmation of the Debtors’ Proposed Joint
Chapter 11 Plan of Liquidation, (III) Approving the Forms of Ballots and Notices in Connection
Therewith, (IV) Scheduling Certain Dates With Respect Thereto, and (V) Granting Related Relief
(the “Motion”). The Disclosure Statement provides information to assist you in deciding how to
vote your Ballot. If you do not have a Disclosure Statement or Plan, you may obtain a copy by
contacting BMC Group, Inc., (the “Voting Agent”) by email at AAOG@BMCGROUP.com, or
by phone at 1-888-909-0100. Copies of the Disclosure Statement and the Plan are also available
for inspection during regular business hours at the Office of the Clerk of the United States
Bankruptcy Court for the Western District of Texas, San Antonio Division, Hipolito F. Garcia
Federal Judicial Bldg., 615 East Huron Street, Room 597, San Antonio, TX 78205. In addition,
copies of the Disclosure Statement and the Plan may be obtained free of charge from the
Debtor’s case site, https://www.bmcgroup.com/restructuring/geninfo.aspx?ClientID=434, and
may be obtained for a fee from the Court’s website at https://ecf.txsb.uscourts.gov/. You should




4852-1794-9077.1 4/24/2019 (9:01 AM)
review the Disclosure Statement and the Plan before you vote. You may wish to seek legal
advice concerning the Plan and your classification and treatment under the Plan.1

        The Plan can be confirmed by the Court and thereby made binding on you if it is
accepted by the holders of at least two-thirds in amount and more than one-half in number of the
Claims in each Class that votes on the Plan, and the Plan otherwise satisfies the applicable
requirements of section 1129(a) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.
(the “Bankruptcy Code”). If you vote to reject the Plan, the Debtors reserve the right to modify
the treatment of Class 2 under the Plan so as to render Class 2 unimpaired.

     VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING BALLOT

         1. In Item 1 below, please indicate the total unpaid amount of your Claim as of the
Voting Record Date, which was [_____]. In the boxes provided in Item 2 of the Ballot below,
please indicate either acceptance or rejection of the Plan. Complete the Ballot by providing all of
the information requested. Ballots must be returned to the Voting Agent, so that such Ballot is
RECEIVED by the Voting Agent on or before the Voting Deadline. If a Ballot is received
after the applicable deadline, it will not be counted. An envelope addressed to the Voting Agent
is enclosed for your convenience. If neither the “accept” nor “reject” box is checked in Item 2
below, or if both the “accept” and “reject” boxes are checked, for an otherwise properly
completed, executed, and timely returned Ballot, the Ballot will not be counted. Any Ballot that
is illegible or does not provide sufficient information to identify the claim holder will not be
counted. Original and facsimile signatures are acceptable.

       2. If you are completing this Ballot on behalf of an entity, indicate your relationship
with such entity and the capacity in which you are signing. In addition, please provide your name
and mailing address if different from that set forth in the attached mailing label or if no such
mailing label is attached to the Ballot. At the Debtors’ discretion, you may be requested to
provide proof of your authority to complete the Ballot on behalf of the claim holder.

       3. This Ballot is for voting only your Claims in CLASS 2 (Allowed Secured Claim
of DWT). Please complete and return each ballot you receive in accordance with the
instructions therein. The attached Ballot is designated only for voting Claims in CLASS 2.

       4. You must vote all of your Claims in CLASS 2 under the Plan either to accept or reject
the Plan and may not split your vote. An otherwise properly completed, executed, and timely
returned Ballot that attempts to partially accept and partially reject the Plan, or that attempts to
both accept and reject the Plan will not be counted. Your vote to accept or reject the Plan must be
unequivocal and not conditional or qualified in any way.

        5. The Ballot does not constitute, and will not be deemed, a proof of claim, an assertion
of a Claim, an allowance of a Claim, or an admission by the Debtors of the validity of a Claim.




1
  All capitalized terms used in this Ballot but not otherwise defined herein shall have the meanings given to such
terms in the Plan or Motion, as applicable.


4852-1794-9077.1 4/24/2019 (9:01 AM)                    2
       6. If you cast more than one Ballot voting the same Claim in CLASS 2 prior to the
Voting Deadline, the latest dated, valid Ballot received before the Voting Deadline will be
deemed to reflect your intent and supersede any prior Ballots. If you cast Ballots received by the
Voting Agent on the same day, but which are voted inconsistently, such Ballots will not be
counted.

        7. If you wish to have your Claim allowed for purposes of voting on the Plan in a
manner that is inconsistent with the Ballot you received or if you did not receive a Ballot and
wish to have your Claim temporarily allowed for voting purposes only, you must serve on: (i) the
Debtors’ counsel: Hogan Lovells US LLP, 1999 Avenue of the Stars, Los Angeles, CA, 90067,
Attn: Richard L. Wynne, Bennett Spiegel and Erin Brady (Telephone: (310) 785-4600, email:
richard.wynne@hoganlovells.com,              bennett.spiegel@hoganlovells.com              and/or
erin.brady@hoganlovells.com) and Dykema Gossett PLC, 112 E. Pecan Street, Suite 1800 San
Antonio, Texas 78205, Attn: Deborah D. Williamson and Danielle N. Rushing (Telephone:
(210) 554-5528, email DWilliamson@dykema.com and/or DRushing@dykema.com), and (ii)
the Voting Agent, on or before [____], a motion for an order pursuant to Bankruptcy Rule
3018(a) temporarily allowing such Claim for purposes of voting (the “Rule 3018 Motion”). A
Rule 3018 Motion must set forth with particularity the amount and classification of which you
believe your Claims should be allowed for voting purposes and the evidence in support of your
belief. Any party filing and serving a Rule 3018 Motion by the Rule 3018 Motion Deadline will
be provided a Ballot and be permitted to cast a provisional vote to accept or reject the Plan. If
and to the extent that the Debtors and such party are unable to resolve the issues raised by the
Rule 3018 Motion prior to the Voting Deadline, then at the Confirmation, the Debtors will
request that the Court determine whether the provisional Ballot should be counted as a vote on
the Plan.

     8. NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT, THE DISCLOSURE
STATEMENT, PLAN OR OTHER MATERIALS AUTHORIZED BY THE COURT.

          9. PLEASE RETURN YOUR BALLOT PROMPTLY TO THE VOTING AGENT.

                                                IF BY MAIL:

                                              BMC GROUP, INC.
                                       ATTN: AAOG BALLOT PROCESSING
                                                PO BOX 90100
                                           LOS ANGELES, CA 90009

                       IF BY HAND-DELIVERY OR OVERNIGHT COURIER:

                                               BMC GROUP, INC.
                                       ATTN: AAOG BALLOT PROCESSING
                                             3732 W 120TH STREET
                                            HAWTHORNE, CA 90250



4852-1794-9077.1 4/24/2019 (9:01 AM)                 3
                                       IF ELECTRONICALLY BY EMAIL:

                                          AAOG@BMCGROUP.COM

     10. IF YOU HAVE RECEIVED A DAMAGED BALLOT, HAVE LOST YOUR
BALLOT, OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE
VOTING PROCEDURES, PLEASE CALL THE VOTING AGENT AT (1-888-909-0100).

     11. PLEASE NOTE THAT THE VOTING AGENT IS NOT PERMITTED TO GIVE
LEGAL ADVICE. ANY PARTY RECEIVING THIS BALLOT SHOULD CONSULT AN
ATTORNEY REGARDING ANY QUESTIONS IT MAY HAVE RELATING TO THIS
BALLOT AND THE OTHER DOCUMENTS REFERENCED HEREIN.

                                          [Remainder of page left blank]




4852-1794-9077.1 4/24/2019 (9:01 AM)                    4
                 PLEASE READ THE ATTACHED VOTING INFORMATION AND
                    INSTRUCTIONS BEFORE COMPLETING THIS BALLOT

                     PLEASE COMPLETE ALL ITEMS BELOW. IF THIS BALLOT
                   IS NOT SIGNED ON THE APPROPRIATE LINES, THIS BALLOT
                   WILL NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Amount of Claim.

       The undersigned hereby certifies that as of the Voting Record Date, the undersigned was
the Holder of a Class 2 Claim in the following aggregate unpaid amount (insert amount in box
below):

                                 Amount of Claim:2 $_______________________

Item 2. Class Vote. The undersigned, the holder of the Allowed Secured Claim of DWT, hereby
votes the full amount of its Allowed Claim pursuant to the Plan to (check one box):

             ☐      Accept the Plan.                             ☐   Reject the Plan.

                                           [Remainder of page left blank]




2
    For voting purposes only, subject to tabulation rules.


4852-1794-9077.1 4/24/2019 (9:01 AM)                         5
Item 3. Releases.

        If the Plan becomes effective, the exculpation, releases and injunctions contained in
Article XVI of the Plan, including without limitation the releases of any Claims you may have
against the Released Parties, each to the extent provided therein, will become effective and
binding on all Creditors of the Debtor.3 You are urged to carefully review Article XVI of the
Plan.

IMPORTANT INFORMATION REGARDING CERTAIN RELEASES BY HOLDERS
OF CLAIMS:

      IF YOU VOTE TO ACCEPT OR REJECT THE PLAN AND SUBMIT YOUR
BALLOT WITHOUT CHECKING THE BOX BELOW, YOU WILL BE DEEMED TO
CONSENT TO THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE PLAN. IF YOU
FAIL TO VOTE, YOU WILL BE DEEMED TO HAVE CONSENTED TO THE RELEASES
PROVIDED IN SECTION 16.3.1.

     YOU MAY OPT OUT OF THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE
PLAN (AS SET FORTH BELOW) BY CHECKING THE BOX BELOW AND YOU WILL
NOT BE BOUND BY SUCH RELEASES. CHECK THE BOX BELOW IF YOU ELECT NOT
TO GRANT THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE PLAN. THE
ELECTION TO WITHHOLD CONSENT TO GRANT SUCH RELEASES IS AT YOUR
OPTION.

          The Holder of Class 2 Claims set forth in Item 1 elects to:

                    [         ] Opt out of the releases provided in Section 16.3.1 of the Plan

          16.3 Releases

                    16.3.1 Releases by Holders of Claims and Interests

       Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, on the Effective Date, for good and valuable consideration, a
Holder of a Claim against and/or Interest in the Debtors who: (I) votes to accept the Plan,
and does not opt out of the Releases contained in the Plan; (II) abstains from voting on the
Plan; or (III) votes to reject the Plan and does not opt out of the Releases contained in the
Plan, shall be deemed to completely and forever release, waive, void, extinguish and
discharge unconditionally, each and all of the Released Parties of and from any and all
claims, obligations, suits, judgments, damages, debts, rights, remedies and liabilities of any


3
  The Plan defines “Released Parties” as each of: (i) the Debtors; (ii) the First Lien Secured Parties and Second Lien
Secured Parties; (iii) the Professionals; (iv) in each case of (i) through (iii), their predecessors, successors, and
assigns, professionals, advisors, accountants, attorneys, investment bankers, and consultants; and (v) in each case of
(i) through (iv), their current and former affiliates, subsidiaries, funds, portfolio companies, management companies,
employees, agents, directors and officers, and other representatives (each solely in their capacity as such).



4852-1794-9077.1 4/24/2019 (9:01 AM)                      6
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter arising,
in law, equity or otherwise that are or may be based in whole or part on any act, omission,
transaction, event or other circumstance taking place or existing on or prior to the
Effective Date (including prior to the Petition Date) in connection with or related to the
Debtors, their assets, property and estates, the Chapter 11 Cases, the Plan or the Disclosure
Statement. For the avoidance of doubt, the foregoing releases described in the Plan shall
not waive, affect, limit, restrict or otherwise modify the rights of the Debtors and the
Liquidating Trustee to object to any Claim or Interest not expressly Allowed under the
Plan.

       Notwithstanding the foregoing and for the avoidance of doubt, the releases provided
under the Sale Order, the Purchase Agreement and the Settlement/Sale Transaction shall
govern any releases as among KCO, the Purchasers, the Debtors, the Buyer Settlement
Parties (as defined in the Purchase Agreement) and the Debtor Settlement Parties (as
defined in the Purchase Agreement) and other parties referenced therein, none of which
shall be affected by the terms of the Plan.

                    16.3.2 Releases Approved by Confirmation Order

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
pursuant to Bankruptcy Rule 9019, of the releases set forth in Section 16.3.1, which
includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that such release is: (i) in exchange
for the good and valuable consideration provided by the Released Parties; (ii) a good faith
settlement and compromise of the claims released by Section 16.3.1; (iii) in the best
interests of the Debtors, their estates and all Holders of Claims and Interests; (iv) fair,
equitable and reasonable; (v) given and made after due notice and opportunity for a
hearing; and (vi) a bar to any Person asserting any claim released by Section 16.3.1.
Notwithstanding the foregoing, nothing in Section 16.3.1 shall release any Released Party
or other Entity or Person from its respective rights and obligations under the Plan or the
Confirmation Order.

          16.5 Exculpation

       The Debtors and the Debtors’ Professionals SHALL NOT BE LIABLE FOR ANY
cause of action arising out of or related to any act or omission in connection with or
relating to: (a) the formulation, preparation, solicitation, dissemination, negotiation, or
filing of the Plan, the Plan Supplement, the Disclosure Statement, or any contract,
instrument, release, or other agreement or document created or entered into in connection
with any of the foregoing; (b) the Chapter 11 Cases; (c) the pursuit of Confirmation of the
Plan; (d) the administration and implementation of the Plan; (e) the distribution of
property under the Plan; and/or (f) any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring and/or
liquidation of the Debtors. All holders of Claims and Interests are enjoined from asserting
or prosecuting any Claim or cause of action against the Debtors or the Debtors’


4852-1794-9077.1 4/24/2019 (9:01 AM)             7
Professionals as to any Claim or cause of action as to which the Debtors and the Debtors’
Professionals have been exculpated pursuant to the Plan.

          16.6 Permanent Injunction

        Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, all Persons who have held, hold or may hold Claims against,
or Interests in, the Debtors are permanently enjoined, on and after the Effective Date, to
the fullest extent permissible under applicable law, as such law may be extended or
integrated after the Effective Date, from: (i) commencing or continuing in any manner any
action or other proceeding of any kind against the Debtors, the Liquidating Trust, or their
assets with respect to any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas; (ii) the enforcement, attachment,
collection, or recovery by any manner or means of judgment, award, decree or order
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; (iii) creating, perfecting, or enforcing any encumbrance of any kind
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; and (iv) asserting any right of setoff, recoupment or subrogation of any
kind against any obligation due from the Debtors, the Liquidating Trust, or their assets on
account of any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas.

                                       [Remainder of Page Left Blank]




4852-1794-9077.1 4/24/2019 (9:01 AM)                 8
Item 4. Acknowledgement. By signing this Ballot, the undersigned acknowledges that it has
reviewed the Disclosure Statement, Plan and the other applicable solicitation materials and
certifies that the undersigned is the claimant or has the power and authority to vote to accept or
reject the Plan on behalf of the claimant. The undersigned understands that an otherwise properly
completed, executed, and timely returned Ballot that does not indicate either acceptance or
rejection of the Plan, or indicates both acceptance and rejection of the Plan, will not be counted.
Original and facsimile signatures are acceptable.




                                                                  Name of Creditor


                                                                      Signature


                                                        If by Authorized Agent, Name and Title


                                                                 Name of Institution




                                                                   Street Address
                                                                City, State, Zip Code


                                                                 Telephone Number


                                                                        Email


                                                                   Date Completed

                    Please check here if the above address is a Change of Address that you would like
                    reflected in the Master Service List for these Chapter 11 Cases.

PLEASE MAKE SURE YOU HAVE PROVIDED ALL INFORMATION REQUESTED
ON THIS BALLOT. PLEASE READ AND FOLLOW THE INSTRUCTIONS SET FORTH
HEREIN CAREFULLY. PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
PROMPTLY RETURN IT BY MAIL, HAND DELIVERY, OVERNIGHT COURIER OR
ELECTRONICALLY BY EMAIL SO THAT IT IS ACTUALLY RECEIVED BY THE
VOTING AGENT BY THE VOTING DEADLINE.



4852-1794-9077.1 4/24/2019 (9:01 AM)                9
                                       EXHIBIT B-2

   (CLASS 3 – SECURED CLAIM OF PREPETITION SECURED PARTIES BALLOT)




4852-1794-9077.1 4/24/2019 (9:01 AM)
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

                                                    §
In re:                                              §        Chapter 11
                                                    §
ALL AMERICAN OIL & GAS                              §        Case No. 18-52693-rbk
INCORPORATED, et al.,                               §
                                                    §        Jointly Administered Under
                                           Debtors. §        Case No. 18-52693-rbk
                                                    §



                              BALLOT FOR CLAIMS IN
            CLASS 3 (SECURED CLAIM OF PREPETITION SECURED PARTIES)
                      FOR ACCEPTING OR REJECTING DEBTORS’
                      JOINT CHAPTER 11 PLAN OF LIQUIDATION
   FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE RETURNED TO
                   THE VOTING AGENT SO THAT IT IS
        ACTUALLY RECEIVED BY [_____] (THE “VOTING DEADLINE”).


        This ballot (the “Ballot”) is submitted to you to solicit your vote to accept or reject the
chapter 11 plan (as the same may be amended, modified, and/or supplemented, the “Plan”)
submitted by All American Oil & Gas Incorporated; Manor Oil, Inc., and Hilltop Power, Inc.
(collectively, the “Debtors”), and described in the related disclosure statement (the “Disclosure
Statement”) approved by an order of the United States Bankruptcy Court for the Western District
of Texas, San Antonio Division (the “Court”) upon the Debtors’ Motion for Entry of an Order (I)
Approving the Adequacy of Disclosure Statement, (II) Approving the Solicitation, Ballot
Tabulation and Notice Procedures With Respect to Confirmation of the Debtors’ Proposed Joint
Chapter 11 Plan of Liquidation, (III) Approving the Forms of Ballots and Notices in Connection
Therewith, (IV) Scheduling Certain Dates With Respect Thereto, and (V) Granting Related Relief
(the “Motion”). The Disclosure Statement provides information to assist you in deciding how to
vote your Ballot. If you do not have a Disclosure Statement or Plan, you may obtain a copy by
contacting BMC Group, Inc., (the “Voting Agent”) by email at AAOG@BMCGROUP.com, or
by phone at 1-888-909-0100. Copies of the Disclosure Statement and the Plan are also available
for inspection during regular business hours at the Office of the Clerk of the United States
Bankruptcy Court for the Western District of Texas, San Antonio Division, Hipolito F. Garcia
Federal Judicial Bldg., 615 East Huron Street, Room 597, San Antonio, TX 78205. In addition,
copies of the Disclosure Statement and the Plan may be obtained free of charge from the
Debtor’s case site, https://www.bmcgroup.com/restructuring/geninfo.aspx?ClientID=434, and
may be obtained for a fee from the Court’s website at https://ecf.txsb.uscourts.gov/. You should




4852-1794-9077.1 4/24/2019 (9:01 AM)
review the Disclosure Statement and the Plan before you vote. You may wish to seek legal
advice concerning the Plan and your classification and treatment under the Plan.1

       The Plan can be confirmed by the Court and thereby made binding on you if it is
accepted by the holders of at least two-thirds in amount and more than one-half in number of the
Claims in each Class that votes on the Plan, and the Plan otherwise satisfies the applicable
requirements of section 1129(a) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.
(the “Bankruptcy Code”). The votes of those Claims actually voted in your Class will bind those
who do not vote. If holders of Claims in Class 3 vote to reject the Plan, the Court may
nonetheless confirm the Plan if it finds that the Plan does not discriminate unfairly, and is fair
and equitable, with respect to holders of Claims in Class 3, and satisfies all of the other
requirements contained in section 1129(a) of the Bankruptcy Code.

     VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING BALLOT

         1. In Item 1 below, please indicate the total unpaid amount of your Claim as of the
Voting Record Date, which was [_____]. In the boxes provided in Item 2 of the Ballot below,
please indicate either acceptance or rejection of the Plan. Complete the Ballot by providing all of
the information requested. Ballots must be returned to the Voting Agent, so that such Ballot is
RECEIVED by the Voting Agent on or before the Voting Deadline. If a Ballot is received after
the applicable deadline, it will not be counted. An envelope addressed to the Voting Agent is
enclosed for your convenience. If neither the “accept” nor “reject” box is checked in Item 2
below, or if both the “accept” and “reject” boxes are checked, for an otherwise properly
completed, executed, and timely returned Ballot, the Ballot will not be counted. Any Ballot that
is illegible or does not provide sufficient information to identify the claim holder will not be
counted. Original and facsimile signatures are acceptable.

       2. If you are completing this Ballot on behalf of an entity, indicate your relationship
with such entity and the capacity in which you are signing. In addition, please provide your name
and mailing address if different from that set forth in the attached mailing label or if no such
mailing label is attached to the Ballot. At the Debtors’ discretion, you may be requested to
provide proof of your authority to complete the Ballot on behalf of the claim holder.

       3. This Ballot is for voting only your Claims in CLASS 3 (Secured Claim of
Prepetition Secured Parties). Please complete and return each ballot you receive in
accordance with the instructions therein. The attached Ballot is designated only for voting
Claims in CLASS 3.

       4. You must vote all of your Claims in CLASS 3 under the Plan either to accept or reject
the Plan and may not split your vote. An otherwise properly completed, executed, and timely
returned Ballot that attempts to partially accept and partially reject the Plan, or that attempts to
both accept and reject the Plan will not be counted. Your vote to accept or reject the Plan must be
unequivocal and not conditional or qualified in any way.



1
  All capitalized terms used in this Ballot but not otherwise defined herein shall have the meanings given to such
terms in the Plan or Motion, as applicable.


4852-1794-9077.1 4/24/2019 (9:01 AM)                    2
        5. The Ballot does not constitute, and will not be deemed, a proof of claim, an assertion
of a Claim, an allowance of a Claim, or an admission by the Debtors of the validity of a Claim.

       6. If you cast more than one Ballot voting the same Claims in CLASS 3 prior to the
Voting Deadline, the latest dated, valid Ballot received before the Voting Deadline will be
deemed to reflect your intent and supersede any prior Ballots. If you cast Ballots received by the
Voting Agent on the same day, but which are voted inconsistently, such Ballots will not be
counted.

        7. If you wish to have your Claim allowed for purposes of voting on the Plan in a
manner that is inconsistent with the Ballot you received or if you did not receive a Ballot and
wish to have your Claim temporarily allowed for voting purposes only, you must serve on: (i) the
Debtors’ counsel: Hogan Lovells US LLP, 1999 Avenue of the Stars, Los Angeles, CA, 90067,
Attn: Richard L. Wynne, Bennett Spiegel and Erin Brady (Telephone: (310) 785-4600, email:
richard.wynne@hoganlovells.com,              bennett.spiegel@hoganlovells.com              and/or
erin.brady@hoganlovells.com) and Dykema Gossett PLC, 112 E. Pecan Street, Suite 1800 San
Antonio, Texas 78205, Attn: Deborah D. Williamson and Danielle N. Rushing (Telephone:
(210) 554-5528, email DWilliamson@dykema.com and/or DRushing@dykema.com), and (ii)
the Voting Agent, on or before [_____], a motion for an order pursuant to Bankruptcy Rule
3018(a) temporarily allowing such Claim for purposes of voting (the “Rule 3018 Motion”). A
Rule 3018 Motion must set forth with particularity the amount and classification of which you
believe your Claims should be allowed for voting purposes and the evidence in support of your
belief. Any party filing and serving a Rule 3018 Motion by the Rule 3018 Motion Deadline will
be provided a Ballot and be permitted to cast a provisional vote to accept or reject the Plan. If
and to the extent that the Debtors and such party are unable to resolve the issues raised by the
Rule 3018 Motion prior to the Voting Deadline, then at the Confirmation, the Debtors will
request that the Court determine whether the provisional Ballot should be counted as a vote on
the Plan.

      8. NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN OTHER THAN WHAT
IS CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT, THE DISCLOSURE
STATEMENT, PLAN OR OTHER MATERIALS AUTHORIZED BY THE COURT.

          9. PLEASE RETURN YOUR BALLOT PROMPTLY TO THE VOTING AGENT.

                                                IF BY MAIL:

                                              BMC GROUP, INC.
                                       ATTN: AAOG BALLOT PROCESSING
                                                PO BOX 90100
                                           LOS ANGELES, CA 90009

                       IF BY HAND-DELIVERY OR OVERNIGHT COURIER:

                                              BMC GROUP, INC.
                                       ATTN: AAOG BALLOT PROCESSING


4852-1794-9077.1 4/24/2019 (9:01 AM)                 3
                                           3732 W 120TH STREET
                                          HAWTHORNE, CA 90250

                                       IF ELECTRONICALLY BY EMAIL:

                                          AAOG@BMCGROUP.COM

     10. IF YOU HAVE RECEIVED A DAMAGED BALLOT, HAVE LOST YOUR
BALLOT, OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE
VOTING PROCEDURES, PLEASE CALL THE VOTING AGENT AT 1-888-909-0100.

     11. PLEASE NOTE THAT THE VOTING AGENT IS NOT PERMITTED TO GIVE
LEGAL ADVICE. ANY PARTY RECEIVING THIS BALLOT SHOULD CONSULT AN
ATTORNEY REGARDING ANY QUESTIONS IT MAY HAVE RELATING TO THIS
BALLOT AND THE OTHER DOCUMENTS REFERENCED HEREIN.




4852-1794-9077.1 4/24/2019 (9:01 AM)                4
                 PLEASE READ THE ATTACHED VOTING INFORMATION AND
                    INSTRUCTIONS BEFORE COMPLETING THIS BALLOT

                     PLEASE COMPLETE ALL ITEMS BELOW. IF THIS BALLOT
                   IS NOT SIGNED ON THE APPROPRIATE LINES, THIS BALLOT
                   WILL NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Amount of Claim.

       The undersigned hereby certifies that as of the Voting Record Date, the undersigned was
the Holder of Class 3 Claims in the following aggregate unpaid amount (insert amount in box
below):

                                 Amount of Claim:2 $_______________________

Item 2. Class Vote. The undersigned, a holder of a Claim in CLASS 3 in the amount of its
respective portion of the aggregate amount of the Secured Claims of Prepetition Secured Parties
Allowed pursuant to the Plan, votes to (check one box):

             ☐      Accept the Plan.                             ☐   Reject the Plan.

                                           [Remainder of page left blank]




2
    For voting purposes only, subject to tabulation rules.


4852-1794-9077.1 4/24/2019 (9:01 AM)                         5
Item 3. Releases.

        If the Plan becomes effective, the exculpation, releases and injunctions contained in
Article XVI of the Plan, including without limitation the releases of any Claims you may have
against the Released Parties, each to the extent provided therein, will become effective and
binding on all Creditors of the Debtor.3 You are urged to carefully review Article XVI of the
Plan.

IMPORTANT INFORMATION REGARDING CERTAIN RELEASES BY HOLDERS
OF CLAIMS:

      IF YOU VOTE TO ACCEPT OR REJECT THE PLAN AND SUBMIT YOUR
BALLOT WITHOUT CHECKING THE BOX BELOW, YOU WILL BE DEEMED TO
CONSENT TO THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE PLAN. IF YOU
FAIL TO VOTE, YOU WILL BE DEEMED TO HAVE CONSENTED TO THE RELEASES
PROVIDED IN SECTION 16.3.1.

     YOU MAY OPT OUT OF THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE
PLAN (AS SET FORTH BELOW) BY CHECKING THE BOX BELOW AND YOU WILL
NOT BE BOUND BY SUCH RELEASES. CHECK THE BOX BELOW IF YOU ELECT NOT
TO GRANT THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE PLAN. THE
ELECTION TO WITHHOLD CONSENT TO GRANT SUCH RELEASES IS AT YOUR
OPTION.

          The Holder of Class 3 Claims set forth in Item 1 elects to:

                    [         ] Opt out of the releases provided in Section 16.3.1 of the Plan

          16.3 Releases

                    16.3.1 Releases by Holders of Claims and Interests

       Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, on the Effective Date, for good and valuable consideration, a
Holder of a Claim against and/or Interest in the Debtors who: (I) votes to accept the Plan,
and does not opt out of the Releases contained in the Plan; (II) abstains from voting on the
Plan; or (III) votes to reject the Plan and does not opt out of the Releases contained in the
Plan, shall be deemed to completely and forever release, waive, void, extinguish and
discharge unconditionally, each and all of the Released Parties of and from any and all
claims, obligations, suits, judgments, damages, debts, rights, remedies and liabilities of any


3
  The Plan defines “Released Parties” as each of: (i) the Debtors; (ii) the First Lien Secured Parties and Second Lien
Secured Parties; (iii) the Professionals; (iv) in each case of (i) through (iii), their predecessors, successors, and
assigns, professionals, advisors, accountants, attorneys, investment bankers, and consultants; and (v) in each case of
(i) through (iv), their current and former affiliates, subsidiaries, funds, portfolio companies, management companies,
employees, agents, directors and officers, and other representatives (each solely in their capacity as such).



4852-1794-9077.1 4/24/2019 (9:01 AM)                      6
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter arising,
in law, equity or otherwise that are or may be based in whole or part on any act, omission,
transaction, event or other circumstance taking place or existing on or prior to the
Effective Date (including prior to the Petition Date) in connection with or related to the
Debtors, their assets, property and estates, the Chapter 11 Cases, the Plan or the Disclosure
Statement. For the avoidance of doubt, the foregoing releases described in the Plan shall
not waive, affect, limit, restrict or otherwise modify the rights of the Debtors and the
Liquidating Trustee to object to any Claim or Interest not expressly Allowed under the
Plan.

       Notwithstanding the foregoing and for the avoidance of doubt, the releases provided
under the Sale Order, the Purchase Agreement and the Settlement/Sale Transaction shall
govern any releases as among KCO, the Purchasers, the Debtors, the Buyer Settlement
Parties (as defined in the Purchase Agreement) and the Debtor Settlement Parties (as
defined in the Purchase Agreement) and other parties referenced therein, none of which
shall be affected by the terms of the Plan.

                    16.3.2 Releases Approved by Confirmation Order

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
pursuant to Bankruptcy Rule 9019, of the releases set forth in Section 16.3.1, which
includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that such release is: (i) in exchange
for the good and valuable consideration provided by the Released Parties; (ii) a good faith
settlement and compromise of the claims released by Section 16.3.1; (iii) in the best
interests of the Debtors, their estates and all Holders of Claims and Interests; (iv) fair,
equitable and reasonable; (v) given and made after due notice and opportunity for a
hearing; and (vi) a bar to any Person asserting any claim released by Section 16.3.1.
Notwithstanding the foregoing, nothing in Section 16.3.1 shall release any Released Party
or other Entity or Person from its respective rights and obligations under the Plan or the
Confirmation Order.

          16.5 Exculpation

       The Debtors and the Debtors’ Professionals SHALL NOT BE LIABLE FOR ANY
cause of action arising out of or related to any act or omission in connection with or
relating to: (a) the formulation, preparation, solicitation, dissemination, negotiation, or
filing of the Plan, the Plan Supplement, the Disclosure Statement, or any contract,
instrument, release, or other agreement or document created or entered into in connection
with any of the foregoing; (b) the Chapter 11 Cases; (c) the pursuit of Confirmation of the
Plan; (d) the administration and implementation of the Plan; (e) the distribution of
property under the Plan; and/or (f) any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring and/or
liquidation of the Debtors. All holders of Claims and Interests are enjoined from asserting
or prosecuting any Claim or cause of action against the Debtors or the Debtors’


4852-1794-9077.1 4/24/2019 (9:01 AM)             7
Professionals as to any Claim or cause of action as to which the Debtors and the Debtors’
Professionals have been exculpated pursuant to the Plan.

          16.6 Permanent Injunction

        Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, all Persons who have held, hold or may hold Claims against,
or Interests in, the Debtors are permanently enjoined, on and after the Effective Date, to
the fullest extent permissible under applicable law, as such law may be extended or
integrated after the Effective Date, from: (i) commencing or continuing in any manner any
action or other proceeding of any kind against the Debtors, the Liquidating Trust, or their
assets with respect to any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas; (ii) the enforcement, attachment,
collection, or recovery by any manner or means of judgment, award, decree or order
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; (iii) creating, perfecting, or enforcing any encumbrance of any kind
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; and (iv) asserting any right of setoff, recoupment or subrogation of any
kind against any obligation due from the Debtors, the Liquidating Trust, or their assets on
account of any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas.

                                       [Remainder of Page Left Blank]




4852-1794-9077.1 4/24/2019 (9:01 AM)                 8
Item 4. Acknowledgement. By signing this Ballot, the undersigned acknowledges that it has
reviewed the Disclosure Statement, Plan and the other applicable solicitation materials and
certifies that the undersigned is the claimant or has the power and authority to vote to accept or
reject the Plan on behalf of the claimant. The undersigned understands that an otherwise properly
completed, executed, and timely returned Ballot that does not indicate either acceptance or
rejection of the Plan, or indicates both acceptance and rejection of the Plan, will not be counted.
Original and facsimile signatures are acceptable.




                                                                  Name of Creditor


                                                                      Signature


                                                        If by Authorized Agent, Name and Title


                                                                 Name of Institution




                                                                   Street Address
                                                                City, State, Zip Code


                                                                 Telephone Number


                                                                        Email


                                                                   Date Completed

                    Please check here if the above address is a Change of Address that you would like
                    reflected in the Master Service List for these Chapter 11 Cases.

PLEASE MAKE SURE YOU HAVE PROVIDED ALL INFORMATION REQUESTED
ON THIS BALLOT. PLEASE READ AND FOLLOW THE INSTRUCTIONS SET FORTH
HEREIN CAREFULLY. PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
PROMPTLY RETURN IT BY MAIL, HAND DELIVERY, OVERNIGHT COURIER OR
ELECTRONICALLY BY EMAIL SO THAT IT IS ACTUALLY RECEIVED BY THE
VOTING AGENT BY THE VOTING DEADLINE.



4852-1794-9077.1 4/24/2019 (9:01 AM)                9
                                       EXHIBIT B-4

                      (CLASS 5 – GENERAL UNSECURED CLAIMS BALLOT)




4852-1794-9077.1 4/24/2019 (9:01 AM)
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

                                                       §
In re:                                                 §     Chapter 11
                                                       §
ALL AMERICAN OIL & GAS                                 §     Case No. 18-52693-rbk
INCORPORATED, et al.,                                  §
                                                       §     Jointly Administered Under
                                            Debtors.   §     Case No. 18-52693-rbk
                                                       §



                                      BALLOT FOR CLAIMS IN
                              CLASS 5 (GENERAL UNSECURED CLAIMS)
                             FOR ACCEPTING OR REJECTING DEBTORS’
                             JOINT CHAPTER 11 PLAN OF LIQUIDATION
   FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE RETURNED TO
                   THE VOTING AGENT SO THAT IT IS
         ACTUALLY RECEIVED BY [____] (THE “VOTING DEADLINE”).


        This ballot (the “Ballot”) is submitted to you to solicit your vote to accept or reject the
chapter 11 plan (as the same may be amended, modified, and/or supplemented, the “Plan”)
submitted by All American Oil & Gas Incorporated; Manor Oil, Inc., and Hilltop Power, Inc.
(collectively, the “Debtors”), and described in the related disclosure statement (the “Disclosure
Statement”) approved by an order of the United States Bankruptcy Court for the Western District
of Texas, San Antonio Division (the “Court”) upon the Debtors’ Motion for Entry of an Order (I)
Approving the Adequacy of Disclosure Statement, (II) Approving the Solicitation, Ballot
Tabulation and Notice Procedures With Respect to Confirmation of the Debtors’ Proposed Joint
Chapter 11 Plan of Liquidation, (III) Approving the Forms of Ballots and Notices in Connection
Therewith, (IV) Scheduling Certain Dates With Respect Thereto, and (V) Granting Related Relief
(the “Motion”). The Disclosure Statement provides information to assist you in deciding how to
vote your Ballot. If you do not have a Disclosure Statement or Plan, you may obtain a copy by
contacting BMC Group, Inc., (the “Voting Agent”) by email at AAOG@BMCGROUP.com, or
by phone at 1-888-909-0100. Copies of the Disclosure Statement and the Plan are also available
for inspection during regular business hours at the Office of the Clerk of the United States
Bankruptcy Court for the Western District of Texas, San Antonio Division, Hipolito F. Garcia
Federal Judicial Bldg., 615 East Huron Street, Room 597, San Antonio, TX 78205. In addition,
copies of the Disclosure Statement and the Plan may be obtained free of charge from the
Debtor’s case site, https://www.bmcgroup.com/restructuring/geninfo.aspx?ClientID=434, and
may be obtained for a fee from the Court’s website at https://ecf.txsb.uscourts.gov/. You should




4852-1794-9077.1 4/24/2019 (9:01 AM)
review the Disclosure Statement and the Plan before you vote. You may wish to seek legal
advice concerning the Plan and your classification and treatment under the Plan.1

       The Plan can be confirmed by the Court and thereby made binding on you if it is
accepted by the holders of at least two-thirds in amount and more than one-half in number of the
Claims in each Class that votes on the Plan, and the Plan otherwise satisfies the applicable
requirements of section 1129(a) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.
(the “Bankruptcy Code”). The votes of those Claims actually voted in your Class will bind those
who do not vote. If holders of Claims in Class 5 vote to reject the Plan, the Court may
nonetheless confirm the Plan if it finds that the Plan does not discriminate unfairly, and is fair
and equitable, with respect to holders in Class 5, and satisfies all of the other requirements
contained in section 1129(a) of the Bankruptcy Code.

     VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING BALLOT

        1. In Item 1 below, please indicate the total unpaid amount of your Claim as of the
Voting Record Date, which was [_____]. In the boxes provided in Item 2 of the Ballot below,
please indicate either acceptance or rejection of the Plan. Complete the Ballot by providing all of
the information requested. Ballots must be returned to the Voting Agent, so that such Ballot is
RECEIVED by the Voting Agent on or before the Voting Deadline. If a Ballot is received
after the applicable deadline, it will not be counted. An envelope addressed to the Voting Agent
is enclosed for your convenience. If neither the “accept” nor “reject” box is checked in Item 2
below, or if both the “accept” and “reject” boxes are checked, for an otherwise properly
completed, executed, and timely returned Ballot, the Ballot will not be counted. Any Ballot that
is illegible or does not provide sufficient information to identify the claim holder will not be
counted. Original and facsimile signatures are acceptable.

       2. If you are completing this Ballot on behalf of an entity, indicate your relationship
with such entity and the capacity in which you are signing. In addition, please provide your name
and mailing address if different from that set forth in the attached mailing label or if no such
mailing label is attached to the Ballot. At the Debtors’ discretion, you may be requested to
provide proof of your authority to complete the Ballot on behalf of the claim holder.

       3. This Ballot is for voting only your Claims in CLASS 5 (General Unsecured
Claims). Please complete and return each ballot you receive in accordance with the
instructions therein. The attached Ballot is designated only for voting Claims in CLASS 5.

       4. You must vote all of your Claims in CLASS 5 under the Plan either to accept or reject
the Plan and may not split your vote. An otherwise properly completed, executed, and timely
returned Ballot that attempts to partially accept and partially reject the Plan, or that attempts to
both accept and reject the Plan will not be counted. Your vote to accept or reject the Plan must be
unequivocal and not conditional or qualified in any way.




1
  All capitalized terms used in this Ballot but not otherwise defined herein shall have the meanings given to such
terms in the Plan or Motion, as applicable.


4852-1794-9077.1 4/24/2019 (9:01 AM)                    2
        5. The Ballot does not constitute, and will not be deemed, a proof of claim, an assertion
of a Claim, an allowance of a Claim, or an admission by the Debtors of the validity of a Claim.

       6. If you cast more than one Ballot voting the same Claims in CLASS 5 prior to the
Voting Deadline, the latest dated, valid Ballot received before the Voting Deadline will be
deemed to reflect your intent and supersede any prior Ballots. If you cast Ballots received by the
Voting Agent on the same day, but which are voted inconsistently, such Ballots will not be
counted.

        7. If you wish to have your Claim allowed for purposes of voting on the Plan in a
manner that is inconsistent with the Ballot you received or if you did not receive a Ballot and
wish to have your Claim temporarily allowed for voting purposes only, you must serve on: (i) the
Debtors’ counsel: Hogan Lovells US LLP, 1999 Avenue of the Stars, Los Angeles, CA, 90067,
Attn: Richard L. Wynne, Bennett Spiegel and Erin Brady (Telephone: (310) 785-4600, email:
richard.wynne@hoganlovells.com,              bennett.spiegel@hoganlovells.com              and/or
erin.brady@hoganlovells.com) and Dykema Gossett PLC, 112 E. Pecan Street, Suite 1800 San
Antonio, Texas 78205, Attn: Deborah D. Williamson and Danielle N. Rushing (Telephone:
(210) 554-5528, email DWilliamson@dykema.com and/or DRushing@dykema.com), and (ii)
the Voting Agent, on or before [_____], a motion for an order pursuant to Bankruptcy Rule
3018(a) temporarily allowing such Claim for purposes of voting (the “Rule 3018 Motion”). A
Rule 3018 Motion must set forth with particularity the amount and classification of which you
believe your Claims should be allowed for voting purposes and the evidence in support of your
belief. Any party filing and serving a Rule 3018 Motion by the Rule 3018 Motion Deadline will
be provided a Ballot and be permitted to cast a provisional vote to accept or reject the Plan. If
and to the extent that the Debtors and such party are unable to resolve the issues raised by the
Rule 3018 Motion prior to the Voting Deadline, then at the Confirmation, the Debtors will
request that the Court determine whether the provisional Ballot should be counted as a vote on
the Plan.

      8. NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN OTHER THAN WHAT
IS CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT, THE DISCLOSURE
STATEMENT, PLAN OR OTHER MATERIALS AUTHORIZED BY THE COURT.

          9. PLEASE RETURN YOUR BALLOT PROMPTLY TO THE VOTING AGENT.

                                                IF BY MAIL:

                                              BMC GROUP, INC.
                                       ATTN: AAOG BALLOT PROCESSING
                                                PO BOX 90100
                                           LOS ANGELES, CA 90009

                            IF BY HAND-DELIVERY OR OVERNIGHT COURIER:

                                              BMC GROUP, INC.
                                       ATTN: AAOG BALLOT PROCESSING


4852-1794-9077.1 4/24/2019 (9:01 AM)              3
                                            3732 W 120TH STREET
                                           HAWTHORNE, CA 90250

                                       IF ELECTRONICALLY BY EMAIL:

                                          AAOG@BMCGROUP.COM

     10. IF YOU HAVE RECEIVED A DAMAGED BALLOT, HAVE LOST YOUR
BALLOT, OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE
VOTING PROCEDURES, PLEASE CALL THE VOTING AGENT AT 1-888-909-0100.

     11. PLEASE NOTE THAT THE VOTING AGENT IS NOT PERMITTED TO GIVE
LEGAL ADVICE. ANY PARTY RECEIVING THIS BALLOT SHOULD CONSULT AN
ATTORNEY REGARDING ANY QUESTIONS IT MAY HAVE RELATING TO THIS
BALLOT AND THE OTHER DOCUMENTS REFERENCED HEREIN.

                                       [Remainder of page left blank]




4852-1794-9077.1 4/24/2019 (9:01 AM)                 4
                 PLEASE READ THE ATTACHED VOTING INFORMATION AND
                    INSTRUCTIONS BEFORE COMPLETING THIS BALLOT

                     PLEASE COMPLETE ALL ITEMS BELOW. IF THIS BALLOT
                   IS NOT SIGNED ON THE APPROPRIATE LINES, THIS BALLOT
                   WILL NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Amount of Claim.

       The undersigned hereby certifies that as of the Voting Record Date, the undersigned was
the Holder of Class 5 Claims in the following aggregate unpaid amount (insert amount in box
below):

                                 Amount of Claim:2 $_______________________

Item 2. Class Vote. The undersigned, a holder of a Claim in CLASS 5 in the amount of its
respective portion of the aggregate amount of the General Unsecured Claims as Allowed
pursuant to the Plan, votes to (check one box):

             ☐      Accept the Plan.                             ☐   Reject the Plan.

                                           [Remainder of page left blank]




2
    For voting purposes only, subject to tabulation rules.


4852-1794-9077.1 4/24/2019 (9:01 AM)                         5
Item 3. Releases.

        If the Plan becomes effective, the exculpation, releases and injunctions contained in
Article XVI of the Plan, including without limitation the releases of any Claims you may have
against the Released Parties, each to the extent provided therein, will become effective and
binding on all Creditors of the Debtor.3 You are urged to carefully review Article XVI of the
Plan.

IMPORTANT INFORMATION REGARDING CERTAIN RELEASES BY HOLDERS
OF CLAIMS:

      IF YOU VOTE TO ACCEPT OR REJECT THE PLAN AND SUBMIT YOUR
BALLOT WITHOUT CHECKING THE BOX BELOW, YOU WILL BE DEEMED TO
CONSENT TO THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE PLAN. IF YOU
FAIL TO VOTE, YOU WILL BE DEEMED TO HAVE CONSENTED TO THE RELEASES
PROVIDED IN SECTION 16.3.1.

     YOU MAY OPT OUT OF THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE
PLAN (AS SET FORTH BELOW) BY CHECKING THE BOX BELOW AND YOU WILL
NOT BE BOUND BY SUCH RELEASES. CHECK THE BOX BELOW IF YOU ELECT NOT
TO GRANT THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE PLAN. THE
ELECTION TO WITHHOLD CONSENT TO GRANT SUCH RELEASES IS AT YOUR
OPTION.

          The Holder of Class 5 Claims set forth in Item 1 elects to:

                    [         ] Opt out of the releases provided in Section 16.3.1 of the Plan

          16.3 Releases

                    16.3.1 Releases by Holders of Claims and Interests

       Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, on the Effective Date, for good and valuable consideration, a
Holder of a Claim against and/or Interest in the Debtors who: (I) votes to accept the Plan,
and does not opt out of the Releases contained in the Plan; (II) abstains from voting on the
Plan; or (III) votes to reject the Plan and does not opt out of the Releases contained in the
Plan, shall be deemed to completely and forever release, waive, void, extinguish and
discharge unconditionally, each and all of the Released Parties of and from any and all
claims, obligations, suits, judgments, damages, debts, rights, remedies and liabilities of any


3
  The Plan defines “Released Parties” as each of: (i) the Debtors; (ii) the First Lien Secured Parties and Second Lien
Secured Parties; (iii) the Professionals; (iv) in each case of (i) through (iii), their predecessors, successors, and
assigns, professionals, advisors, accountants, attorneys, investment bankers, and consultants; and (v) in each case of
(i) through (iv), their current and former affiliates, subsidiaries, funds, portfolio companies, management companies,
employees, agents, directors and officers, and other representatives (each solely in their capacity as such).



4852-1794-9077.1 4/24/2019 (9:01 AM)                      6
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter arising,
in law, equity or otherwise that are or may be based in whole or part on any act, omission,
transaction, event or other circumstance taking place or existing on or prior to the
Effective Date (including prior to the Petition Date) in connection with or related to the
Debtors, their assets, property and estates, the Chapter 11 Cases, the Plan or the Disclosure
Statement. For the avoidance of doubt, the foregoing releases described in the Plan shall
not waive, affect, limit, restrict or otherwise modify the rights of the Debtors and the
Liquidating Trustee to object to any Claim or Interest not expressly Allowed under the
Plan.

       Notwithstanding the foregoing and for the avoidance of doubt, the releases provided
under the Sale Order, the Purchase Agreement and the Settlement/Sale Transaction shall
govern any releases as among KCO, the Purchasers, the Debtors, the Buyer Settlement
Parties (as defined in the Purchase Agreement) and the Debtor Settlement Parties (as
defined in the Purchase Agreement) and other parties referenced therein, none of which
shall be affected by the terms of the Plan.

                    16.3.2 Releases Approved by Confirmation Order

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
pursuant to Bankruptcy Rule 9019, of the releases set forth in Section 16.3.1, which
includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that such release is: (i) in exchange
for the good and valuable consideration provided by the Released Parties; (ii) a good faith
settlement and compromise of the claims released by Section 16.3.1; (iii) in the best
interests of the Debtors, their estates and all Holders of Claims and Interests; (iv) fair,
equitable and reasonable; (v) given and made after due notice and opportunity for a
hearing; and (vi) a bar to any Person asserting any claim released by Section 16.3.1.
Notwithstanding the foregoing, nothing in Section 16.3.1 shall release any Released Party
or other Entity or Person from its respective rights and obligations under the Plan or the
Confirmation Order.

          16.5 Exculpation

       The Debtors and the Debtors’ Professionals SHALL NOT BE LIABLE FOR ANY
cause of action arising out of or related to any act or omission in connection with or
relating to: (a) the formulation, preparation, solicitation, dissemination, negotiation, or
filing of the Plan, the Plan Supplement, the Disclosure Statement, or any contract,
instrument, release, or other agreement or document created or entered into in connection
with any of the foregoing; (b) the Chapter 11 Cases; (c) the pursuit of Confirmation of the
Plan; (d) the administration and implementation of the Plan; (e) the distribution of
property under the Plan; and/or (f) any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring and/or
liquidation of the Debtors. All holders of Claims and Interests are enjoined from asserting
or prosecuting any Claim or cause of action against the Debtors or the Debtors’


4852-1794-9077.1 4/24/2019 (9:01 AM)             7
Professionals as to any Claim or cause of action as to which the Debtors and the Debtors’
Professionals have been exculpated pursuant to the Plan.

          16.6 Permanent Injunction

        Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, all Persons who have held, hold or may hold Claims against,
or Interests in, the Debtors are permanently enjoined, on and after the Effective Date, to
the fullest extent permissible under applicable law, as such law may be extended or
integrated after the Effective Date, from: (i) commencing or continuing in any manner any
action or other proceeding of any kind against the Debtors, the Liquidating Trust, or their
assets with respect to any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas; (ii) the enforcement, attachment,
collection, or recovery by any manner or means of judgment, award, decree or order
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; (iii) creating, perfecting, or enforcing any encumbrance of any kind
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; and (iv) asserting any right of setoff, recoupment or subrogation of any
kind against any obligation due from the Debtors, the Liquidating Trust, or their assets on
account of any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas.

                                       [Remainder of Page Left Blank]




4852-1794-9077.1 4/24/2019 (9:01 AM)                 8
Item 4. Acknowledgement. By signing this Ballot, the undersigned acknowledges that it has
reviewed the Disclosure Statement, Plan and the other applicable solicitation materials and
certifies that the undersigned is the claimant or has the power and authority to vote to accept or
reject the Plan on behalf of the claimant. The undersigned understands that an otherwise properly
completed, executed, and timely returned Ballot that does not indicate either acceptance or
rejection of the Plan, or indicates both acceptance and rejection of the Plan, will not be counted.
Original and facsimile signatures are acceptable.




                                                                  Name of Creditor


                                                                      Signature


                                                        If by Authorized Agent, Name and Title


                                                                 Name of Institution




                                                                   Street Address
                                                                City, State, Zip Code


                                                                 Telephone Number


                                                                        Email


                                                                   Date Completed

                    Please check here if the above address is a Change of Address that you would like
                    reflected in the Master Service List for these Chapter 11 Cases.

PLEASE MAKE SURE YOU HAVE PROVIDED ALL INFORMATION REQUESTED
ON THIS BALLOT. PLEASE READ AND FOLLOW THE INSTRUCTIONS SET FORTH
HEREIN CAREFULLY. PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
PROMPTLY RETURN IT BY MAIL, HAND DELIVERY, OVERNIGHT COURIER OR
ELECTRONICALLY BY EMAIL SO THAT IT IS ACTUALLY RECEIVED BY THE
VOTING AGENT BY THE VOTING DEADLINE.



4852-1794-9077.1 4/24/2019 (9:01 AM)                9
                                               EXHIBIT B-5

                                       (CLASS 7 – CFS CLAIM BALLOT)




4852-1794-9077.1 4/24/2019 (9:01 AM)
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

                                                       §
In re:                                                 §     Chapter 11
                                                       §
ALL AMERICAN OIL & GAS                                 §     Case No. 18-52693-rbk
INCORPORATED, et al.,                                  §
                                                       §     Jointly Administered Under
                                            Debtors.   §     Case No. 18-52693-rbk
                                                       §



                                     BALLOT FOR CLAIMS IN
                                      CLASS 7 (CFS CLAIM)
                             FOR ACCEPTING OR REJECTING DEBTORS’
                             JOINT CHAPTER 11 PLAN OF LIQUIDATION
   FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE RETURNED TO
                   THE VOTING AGENT SO THAT IT IS
        ACTUALLY RECEIVED BY [_____] (THE “VOTING DEADLINE”).


        This ballot (the “Ballot”) is submitted to you to solicit your vote to accept or reject the
chapter 11 plan (as the same may be amended, modified, and/or supplemented, the “Plan”)
submitted by All American Oil & Gas Incorporated; Manor Oil, Inc., and Hilltop Power, Inc.
(collectively, the “Debtors”), and described in the related disclosure statement (the “Disclosure
Statement”) approved by an order of the United States Bankruptcy Court for the Western District
of Texas, San Antonio Division (the “Court”) upon the Debtors’ Motion for Entry of an Order (I)
Approving the Adequacy of Disclosure Statement, (II) Approving the Solicitation, Ballot
Tabulation and Notice Procedures With Respect to Confirmation of the Debtors’ Proposed Joint
Chapter 11 Plan of Liquidation, (III) Approving the Forms of Ballots and Notices in Connection
Therewith, (IV) Scheduling Certain Dates With Respect Thereto, and (V) Granting Related Relief
(the “Motion”). The Disclosure Statement provides information to assist you in deciding how to
vote your Ballot. If you do not have a Disclosure Statement or Plan, you may obtain a copy by
contacting BMC Group, Inc., (the “Voting Agent”) by email at AAOG@BMCGROUP.com, or
by phone at 1-888-909-0100. Copies of the Disclosure Statement and the Plan are also available
for inspection during regular business hours at the Office of the Clerk of the United States
Bankruptcy Court for the Western District of Texas, San Antonio Division, Hipolito F. Garcia
Federal Judicial Bldg., 615 East Huron Street, Room 597, San Antonio, TX 78205. In addition,
copies of the Disclosure Statement and the Plan may be obtained free of charge from the
Debtor’s case site, https://www.bmcgroup.com/restructuring/geninfo.aspx?ClientID=434, and
may be obtained for a fee from the Court’s website at https://ecf.txsb.uscourts.gov/. You should




4852-1794-9077.1 4/24/2019 (9:01 AM)
review the Disclosure Statement and the Plan before you vote. You may wish to seek legal
advice concerning the Plan and your classification and treatment under the Plan.1

        The Plan can be confirmed by the Court and thereby made binding on you if it is
accepted by the holders of at least two-thirds in amount and more than one-half in number of the
Claims in each Class that votes on the Plan, and the Plan otherwise satisfies the applicable
requirements of section 1129(a) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.
(the “Bankruptcy Code”). If you vote your Class 7 Claim to reject the Plan, the Court may
nonetheless confirm the Plan if it finds that the Plan does not discriminate unfairly, and is fair
and equitable, with respect to Class 7, and satisfies all of the other requirements contained in
section 1129(a) of the Bankruptcy Code.

     VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING BALLOT

         1. Item 1 below, please indicate the total unpaid amount of your Claim as of the Voting
Record Date, which was [_____]. In the boxes provided in Item 2 of the Ballot below, please
indicate either acceptance or rejection of the Plan. Complete the Ballot by providing all of the
information requested. Ballots must be returned to the Voting Agent, so that such Ballot is
RECEIVED by the Voting Agent on or before the Voting Deadline. If a Ballot is received
after the applicable deadline, it will not be counted. An envelope addressed to the Voting Agent
is enclosed for your convenience. If neither the “accept” nor “reject” box is checked in Item 2
below, or if both the “accept” and “reject” boxes are checked, for an otherwise properly
completed, executed, and timely returned Ballot, the Ballot will not be counted. Any Ballot that
is illegible or does not provide sufficient information to identify the claim holder will not be
counted. Original and facsimile signatures are acceptable.

       2. If you are completing this Ballot on behalf of an entity, indicate your relationship
with such entity and the capacity in which you are signing. In addition, please provide your name
and mailing address if different from that set forth in the attached mailing label or if no such
mailing label is attached to the Ballot. At the Debtors’ discretion, you may be requested to
provide proof of your authority to complete the Ballot on behalf of the claim holder.

       3. This Ballot is for voting only your Claims in CLASS 7 (CFS Claim). Please
complete and return each ballot you receive in accordance with the instructions therein.
The attached Ballot is designated only for voting Claims in CLASS 7.

       4. You must vote all of your Claims in CLASS 7 under the Plan either to accept or reject
the Plan and may not split your vote. An otherwise properly completed, executed, and timely
returned Ballot that attempts to partially accept and partially reject the Plan, or that attempts to
both accept and reject the Plan will not be counted. Your vote to accept or reject the Plan must be
unequivocal and not conditional or qualified in any way.

        5. The Ballot does not constitute, and will not be deemed, a proof of claim, an assertion
of a Claim, an allowance of a Claim, or an admission by the Debtors of the validity of a Claim.


1
  All capitalized terms used in this Ballot but not otherwise defined herein shall have the meanings given to such
terms in the Plan or Motion, as applicable.


4852-1794-9077.1 4/24/2019 (9:01 AM)                    2
       6. If you cast more than one Ballot voting the same Claims in CLASS 7 prior to the
Voting Deadline, the latest dated, valid Ballot received before the Voting Deadline will be
deemed to reflect your intent and supersede any prior Ballots. If you cast Ballots received by the
Voting Agent on the same day, but which are voted inconsistently, such Ballots will not be
counted.

        7. If you wish to have your Claim allowed for purposes of voting on the Plan in a
manner that is inconsistent with the Ballot you received or if you did not receive a Ballot and
wish to have your Claim temporarily allowed for voting purposes only, you must serve on (i) the
Debtors’ counsel: Hogan Lovells US LLP, 1999 Avenue of the Stars, Los Angeles, CA, 90067,
Attn: Richard L. Wynne, Bennett Spiegel and Erin Brady (Telephone: (310) 785-4600, email:
richard.wynne@hoganlovells.com,              bennett.spiegel@hoganlovells.com              and/or
erin.brady@hoganlovells.com) and Dykema Gossett PLC, 112 E. Pecan Street, Suite 1800 San
Antonio, Texas 78205, Attn: Deborah D. Williamson and Danielle N. Rushing (Telephone:
(210) 554-5528, email DWilliamson@dykema.com and/or DRushing@dykema.com), and (ii)
the Voting Agent, on or before [_____], a motion for an order pursuant to Bankruptcy Rule
3018(a) temporarily allowing such Claim for purposes of voting (the “Rule 3018 Motion”). A
Rule 3018 Motion must set forth with particularity the amount and classification of which you
believe your Claims should be allowed for voting purposes and the evidence in support of your
belief. Any party filing and serving a Rule 3018 Motion by the Rule 3018 Motion Deadline will
be provided a Ballot and be permitted to cast a provisional vote to accept or reject the Plan. If
and to the extent that the Debtors and such party are unable to resolve the issues raised by the
Rule 3018 Motion prior to the Voting Deadline, then at the Confirmation, the Debtors will
request that the Court determine whether the provisional Ballot should be counted as a vote on
the Plan.

      8. NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN OTHER THAN WHAT
IS CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT, THE DISCLOSURE
STATEMENT, PLAN OR OTHER MATERIALS AUTHORIZED BY THE COURT.

          9. PLEASE RETURN YOUR BALLOT PROMPTLY TO THE VOTING AGENT.

                                                IF BY MAIL:

                                              BMC GROUP, INC.
                                       ATTN: AAOG BALLOT PROCESSING
                                                PO BOX 90100
                                           LOS ANGELES, CA 90009

                       IF BY HAND-DELIVERY OR OVERNIGHT COURIER:

                                               BMC GROUP, INC.
                                       ATTN: AAOG BALLOT PROCESSING
                                             3732 W 120TH STREET
                                            HAWTHORNE, CA 90250



4852-1794-9077.1 4/24/2019 (9:01 AM)                 3
                                       IF ELECTRONICALLY BY EMAIL:

                                          AAOG@BMCGROUP.COM

     10. IF YOU HAVE RECEIVED A DAMAGED BALLOT, HAVE LOST YOUR
BALLOT, OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE
VOTING PROCEDURES, PLEASE CALL THE VOTING AGENT AT 1-888-909-0100.

     11. PLEASE NOTE THAT THE VOTING AGENT IS NOT PERMITTED TO GIVE
LEGAL ADVICE. ANY PARTY RECEIVING THIS BALLOT SHOULD CONSULT AN
ATTORNEY REGARDING ANY QUESTIONS IT MAY HAVE RELATING TO THIS
BALLOT AND THE OTHER DOCUMENTS REFERENCED HEREIN.

                                          [Remainder of page left blank]




4852-1794-9077.1 4/24/2019 (9:01 AM)                    4
                 PLEASE READ THE ATTACHED VOTING INFORMATION AND
                    INSTRUCTIONS BEFORE COMPLETING THIS BALLOT

                     PLEASE COMPLETE ALL ITEMS BELOW. IF THIS BALLOT
                   IS NOT SIGNED ON THE APPROPRIATE LINES, THIS BALLOT
                   WILL NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Amount of Claim.

       The undersigned hereby certifies that as of the Voting Record Date, the undersigned was
the Holder of Class 7 Claims in the following aggregate unpaid amount (insert amount in box
below):

                                 Amount of Claim:2 $_______________________

Item 2. Class Vote. The undersigned, the holder of the CFS Claim, hereby votes the full amount
of its Allowed Claim pursuant to the Plan to (check one box):

             ☐      Accept the Plan.                             ☐   Reject the Plan.

                                           [Remainder of page left blank]




2
    For voting purposes only, subject to tabulation rules.


4852-1794-9077.1 4/24/2019 (9:01 AM)                         5
Item 3. Releases.

        If the Plan becomes effective, the exculpation, releases and injunctions contained in
Article XVI of the Plan, including without limitation the releases of any Claims you may have
against the Released Parties, each to the extent provided therein, will become effective and
binding on all Creditors of the Debtor.3 You are urged to carefully review Article XVI of the
Plan.

IMPORTANT INFORMATION REGARDING CERTAIN RELEASES BY HOLDERS
OF CLAIMS:

      IF YOU VOTE TO ACCEPT OR REJECT THE PLAN AND SUBMIT YOUR
BALLOT WITHOUT CHECKING THE BOX BELOW, YOU WILL BE DEEMED TO
CONSENT TO THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE PLAN. IF YOU
FAIL TO VOTE, YOU WILL BE DEEMED TO HAVE CONSENTED TO THE RELEASES
PROVIDED IN SECTION 16.3.1.

     YOU MAY OPT OUT OF THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE
PLAN (AS SET FORTH BELOW) BY CHECKING THE BOX BELOW AND YOU WILL
NOT BE BOUND BY SUCH RELEASES. CHECK THE BOX BELOW IF YOU ELECT NOT
TO GRANT THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE PLAN. THE
ELECTION TO WITHHOLD CONSENT TO GRANT SUCH RELEASES IS AT YOUR
OPTION.

          The Holder of Class 7 Claims set forth in Item 1 elects to:

                    [         ] Opt out of the releases provided in Section 16.3.1 of the Plan

          16.3 Releases

                    16.3.1 Releases by Holders of Claims and Interests

       Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, on the Effective Date, for good and valuable consideration, a
Holder of a Claim against and/or Interest in the Debtors who: (I) votes to accept the Plan
and does not opt out of the Releases contained in the Plan; (II) abstains from voting on the
Plan; or (III) votes to reject the Plan and does not opt out of the Releases contained in the
Plan, shall be deemed to completely and forever release, waive, void, extinguish and
discharge unconditionally, each and all of the Released Parties of and from any and all
claims, obligations, suits, judgments, damages, debts, rights, remedies and liabilities of any


3
  The Plan defines “Released Parties” as each of: (i) the Debtors; (ii) the First Lien Secured Parties and Second Lien
Secured Parties; (iii) the Professionals; (iv) in each case of (i) through (iii), their predecessors, successors, and
assigns, professionals, advisors, accountants, attorneys, investment bankers, and consultants; and (v) in each case of
(i) through (iv), their current and former affiliates, subsidiaries, funds, portfolio companies, management companies,
employees, agents, directors and officers, and other representatives (each solely in their capacity as such).



4852-1794-9077.1 4/24/2019 (9:01 AM)                      6
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter arising,
in law, equity or otherwise that are or may be based in whole or part on any act, omission,
transaction, event or other circumstance taking place or existing on or prior to the
Effective Date (including prior to the Petition Date) in connection with or related to the
Debtors, their assets, property and estates, the Chapter 11 Cases, the Plan or the Disclosure
Statement. For the avoidance of doubt, the foregoing releases described in the Plan shall
not waive, affect, limit, restrict or otherwise modify the rights of the Debtors and the
Liquidating Trustee to object to any Claim or Interest not expressly Allowed under the
Plan.

       Notwithstanding the foregoing and for the avoidance of doubt, the releases provided
under the Sale Order, the Purchase Agreement and the Settlement/Sale Transaction shall
govern any releases as among KCO, the Purchasers, the Debtors, the Buyer Settlement
Parties (as defined in the Purchase Agreement) and the Debtor Settlement Parties (as
defined in the Purchase Agreement) and other parties referenced therein, none of which
shall be affected by the terms of the Plan.

                    16.3.2 Releases Approved by Confirmation Order

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
pursuant to Bankruptcy Rule 9019, of the releases set forth in Section 16.3.1, which
includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that such release is: (i) in exchange
for the good and valuable consideration provided by the Released Parties; (ii) a good faith
settlement and compromise of the claims released by Section 16.3.1; (iii) in the best
interests of the Debtors, their estates and all Holders of Claims and Interests; (iv) fair,
equitable and reasonable; (v) given and made after due notice and opportunity for a
hearing; and (vi) a bar to any Person asserting any claim released by Section 16.3.1.
Notwithstanding the foregoing, nothing in Section 16.3.1 shall release any Released Party
or other Entity or Person from its respective rights and obligations under the Plan or the
Confirmation Order.

          16.5 Exculpation

       The Debtors and the Debtors’ Professionals SHALL NOT BE LIABLE FOR ANY
cause of action arising out of or related to any act or omission in connection with or
relating to: (a) the formulation, preparation, solicitation, dissemination, negotiation, or
filing of the Plan, the Plan Supplement, the Disclosure Statement, or any contract,
instrument, release, or other agreement or document created or entered into in connection
with any of the foregoing; (b) the Chapter 11 Cases; (c) the pursuit of Confirmation of the
Plan; (d) the administration and implementation of the Plan; (e) the distribution of
property under the Plan; and/or (f) any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring and/or
liquidation of the Debtors. All holders of Claims and Interests are enjoined from asserting
or prosecuting any Claim or cause of action against the Debtors or the Debtors’


4852-1794-9077.1 4/24/2019 (9:01 AM)             7
Professionals as to any Claim or cause of action as to which the Debtors and the Debtors’
Professionals have been exculpated pursuant to the Plan.

          16.6 Permanent Injunction

        Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, all Persons who have held, hold or may hold Claims against,
or Interests in, the Debtors are permanently enjoined, on and after the Effective Date, to
the fullest extent permissible under applicable law, as such law may be extended or
integrated after the Effective Date, from: (i) commencing or continuing in any manner any
action or other proceeding of any kind against the Debtors, the Liquidating Trust, or their
assets with respect to any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas; (ii) the enforcement, attachment,
collection, or recovery by any manner or means of judgment, award, decree or order
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; (iii) creating, perfecting, or enforcing any encumbrance of any kind
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; and (iv) asserting any right of setoff, recoupment or subrogation of any
kind against any obligation due from the Debtors, the Liquidating Trust, or their assets on
account of any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas.

                                       [Remainder of Page Left Blank]




4852-1794-9077.1 4/24/2019 (9:01 AM)                 8
Item 4. Acknowledgement. By signing this Ballot, the undersigned acknowledges that it has
reviewed the Disclosure Statement, Plan and the other applicable solicitation materials and
certifies that the undersigned is the claimant or has the power and authority to vote to accept or
reject the Plan on behalf of the claimant. The undersigned understands that an otherwise properly
completed, executed, and timely returned Ballot that does not indicate either acceptance or
rejection of the Plan, or indicates both acceptance and rejection of the Plan, will not be counted.
Original and facsimile signatures are acceptable.




                                                                  Name of Creditor


                                                                      Signature


                                                        If by Authorized Agent, Name and Title


                                                                 Name of Institution




                                                                   Street Address
                                                                City, State, Zip Code


                                                                 Telephone Number


                                                                        Email


                                                                   Date Completed

                    Please check here if the above address is a Change of Address that you would like
                    reflected in the Master Service List for these Chapter 11 Cases.

PLEASE MAKE SURE YOU HAVE PROVIDED ALL INFORMATION REQUESTED
ON THIS BALLOT. PLEASE READ AND FOLLOW THE INSTRUCTIONS SET FORTH
HEREIN CAREFULLY. PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
PROMPTLY RETURN IT BY MAIL, HAND DELIVERY, OVERNIGHT COURIER OR
ELECTRONICALLY BY EMAIL SO THAT IT IS ACTUALLY RECEIVED BY THE
VOTING AGENT BY THE VOTING DEADLINE.



4852-1794-9077.1 4/24/2019 (9:01 AM)                9
                                               EXHIBIT B-6

                                       (CLASS 8 – INTERESTS BALLOT)




4852-1794-9077.1 4/24/2019 (9:01 AM)
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

                                                    §
In re:                                              §        Chapter 11
                                                    §
ALL AMERICAN OIL & GAS                              §        Case No. 18-52693-rbk
INCORPORATED, et al.,                               §
                                                    §        Jointly Administered Under
                                           Debtors. §        Case No. 18-52693-rbk
                                                    §


                             BALLOT FOR INTERESTS IN
           CLASS 8 (INTERESTS) FOR ACCEPTING OR REJECTING DEBTORS’
                      JOINT CHAPTER 11 PLAN OF LIQUIDATION
   FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE RETURNED TO
                   THE VOTING AGENT SO THAT IT IS
        ACTUALLY RECEIVED BY [_____] (THE “VOTING DEADLINE”).


        This ballot (the “Ballot”) is submitted to you to solicit your vote to accept or reject the
chapter 11 plan (as the same may be amended, modified, and/or supplemented, the “Plan”)
submitted by All American Oil & Gas Incorporated; Manor Oil, Inc., and Hilltop Power, Inc.
(collectively, the “Debtors”), and described in the related disclosure statement (the “Disclosure
Statement”) approved by an order of the United States Bankruptcy Court for the Western District
of Texas, San Antonio Division (the “Court”) upon the Debtors’ Motion for Entry of an Order (I)
Approving the Adequacy of Disclosure Statement, (II) Approving the Solicitation, Ballot
Tabulation and Notice Procedures With Respect to Confirmation of the Debtors’ Proposed Joint
Chapter 11 Plan of Liquidation, (III) Approving the Forms of Ballots and Notices in Connection
Therewith, (IV) Scheduling Certain Dates With Respect Thereto, and (V) Granting Related Relief
(the “Motion”). The Disclosure Statement provides information to assist you in deciding how to
vote your Ballot. If you do not have a Disclosure Statement or Plan, you may obtain a copy by
contacting BMC Group, Inc., (the “Voting Agent”) by email at AAOG@BMCGroup.com, or by
phone at 1-888-909-0100. Copies of the Disclosure Statement and the Plan are also available for
inspection during regular business hours at the Office of the Clerk of the United States
Bankruptcy Court for the Western District of Texas, San Antonio Division, Hipolito F. Garcia
Federal Judicial Bldg., 615 East Huron Street, Room 597, San Antonio, TX 78205. In addition,
copies of the Disclosure Statement and the Plan may be obtained free of charge from the
Debtor’s case site, https://www.bmcgroup.com/restructuring/geninfo.aspx?ClientID=434, and
may be obtained for a fee from the Court’s website at https://ecf.txsb.uscourts.gov/. You should




4852-1794-9077.1 4/24/2019 (9:01 AM)
review the Disclosure Statement and the Plan before you vote. You may wish to seek legal
advice concerning the Plan and your classification and treatment under the Plan.1

        The Plan can be confirmed by the Court and thereby made binding on you if it is
accepted by the holders of at least two-thirds in amount and more than one-half in number of the
Claims or Interests in each Class that votes on the Plan, and the Plan otherwise satisfies the
applicable requirements of section 1129(a) of title 11 of the United States Code, 11 U.S.C. §§
101, et seq. (the “Bankruptcy Code”). The votes of those Interests actually voted in your Class
will bind those who do not vote. If holders of Interests in Class 8 vote to reject the Plan, the
Court may nonetheless confirm the Plan if it finds that the Plan does not discriminate unfairly,
and is fair and equitable, with respect to holders in Class 8, and satisfies all of the other
requirements contained in section 1129(a) of the Bankruptcy Code.

     VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING BALLOT

        1. Item 1 below contains your number of shares and percentage of total outstanding
shares as of the Voting Record Date, which was [_____]. In the boxes provided in Item 2 of the
Ballot below, please indicate either acceptance or rejection of the Plan. Complete the Ballot by
providing all of the information requested. Ballots must be returned to the Voting Agent, so that
such Ballot is RECEIVED by the Voting Agent on or before the Voting Deadline. If a Ballot
is received after the applicable deadline, it will not be counted. An envelope addressed to the
Voting Agent is enclosed for your convenience. If neither the “accept” nor “reject” box is
checked in Item 2 below, or if both the “accept” and “reject” boxes are checked, for an otherwise
properly completed, executed, and timely returned Ballot, the Ballot will not be counted. Any
Ballot that is illegible or does not provide sufficient information to identify the Interest holder
will not be counted. Original and facsimile signatures are acceptable.

       2. If you are completing this Ballot on behalf of an entity, indicate your relationship
with such entity and the capacity in which you are signing. In addition, please provide your name
and mailing address if different from that set forth in the attached mailing label or if no such
mailing label is attached to the Ballot. At the Debtors’ discretion, you may be requested to
provide proof of your authority to complete the Ballot on behalf of the claim holder.

        3. This Ballot is for voting only your Interests in CLASS 8. Please complete and
return each ballot you receive in accordance with the instructions therein. The attached
Ballot is designated only for voting Interests in CLASS 8.

        4. You must vote all of your Interests in CLASS 8 under the Plan either to accept or
reject the Plan and may not split your vote. An otherwise properly completed, executed, and
timely returned Ballot that attempts to partially accept and partially reject the Plan, or that
attempts to both accept and reject the Plan will not be counted. Your vote to accept or reject the
Plan must be unequivocal and not conditional or qualified in any way.




1
  All capitalized terms used in this Ballot but not otherwise defined herein shall have the meanings given to such
terms in the Plan or Motion, as applicable.


4852-1794-9077.1 4/24/2019 (9:01 AM)                    2
        5. The Ballot does not constitute, and will not be deemed, a proof of claim, an assertion
of an Interest, an allowance of an Interest, or an admission by the Debtors of the validity of an
Interest.

       6. If you cast more than one Ballot voting the same Interests in CLASS 8 prior to the
Voting Deadline, the latest dated, valid Ballot received before the Voting Deadline will be
deemed to reflect your intent and supersede any prior Ballots. If you cast Ballots received by the
Voting Agent on the same day, but which are voted inconsistently, such Ballots will not be
counted.

        7. If you wish to have your Interests allowed for purposes of voting on the Plan in a
manner that is inconsistent with the Ballot you received, or if you did not receive a Ballot and
wish to have your Interest temporarily allowed for voting purposes, you must serve on: (i) the
Debtors’ counsel: Hogan Lovells US LLP, 1999 Avenue of the Stars, Los Angeles, CA, 90067,
Attn: Richard L. Wynne, Bennett Spiegel and Erin Brady (Telephone: (310) 785-4600, email:
richard.wynne@hoganlovells.com,                bennett.spiegel@hoganlovells.com              and/or
erin.brady@hoganlovells.com) and Dykema Gossett PLC, 112 E. Pecan Street, Suite 1800 San
Antonio, Texas 78205, Attn: Deborah D. Williamson and Danielle N. Rushing (Telephone:
(210) 554-5528, email DWilliamson@dykema.com and/or DRushing@dykema.com), and (ii)
the Voting Agent, on or before [_____], a motion for an order pursuant to Bankruptcy Rule
3018(a) temporarily allowing such Interest for purposes of voting (the “Rule 3018 Motion”). A
Rule 3018 Motion must set forth with particularity the amount and classification of which you
believe your Interests should be allowed for voting purposes and the evidence in support of your
belief. Any party filing and serving a Rule 3018 Motion by the Rule 3018 Motion Deadline will
be provided a Ballot and be permitted to cast a provisional vote to accept or reject the Plan. If
you do not file a 3018 Motion by the 3018 Motion Deadline, you will be deemed to consent to
the information provided in your Ballot for all purposes, including, without limitation, voting and
distribution. If and to the extent that you and the Debtors are unable to resolve the issues raised
by the Rule 3018 Motion prior to the Voting Deadline, the Court shall determine the number and
pro rata share of your Interests for all purposes, including, without limitation, voting and
distribution under the Plan.

      8. NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN OTHER THAN WHAT
IS CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT, THE DISCLOSURE
STATEMENT, PLAN OR OTHER MATERIALS AUTHORIZED BY THE COURT.

          9. PLEASE RETURN YOUR BALLOT PROMPTLY TO THE VOTING AGENT.

                                                IF BY MAIL:

                                              BMC GROUP, INC.
                                       ATTN: AAOG BALLOT PROCESSING
                                                PO BOX 90100
                                           LOS ANGELES, CA 90009

                            IF BY HAND-DELIVERY OR OVERNIGHT COURIER:


4852-1794-9077.1 4/24/2019 (9:01 AM)              3
                                               BMC GROUP, INC.
                                       ATTN: AAOG BALLOT PROCESSING
                                             3732 W 120TH STREET
                                            HAWTHORNE, CA 90250

                                       IF ELECTRONICALLY BY EMAIL:

                                           AAOG@BMCGROUP.COM

     10. IF YOU HAVE RECEIVED A DAMAGED BALLOT, HAVE LOST YOUR
BALLOT, OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE
VOTING PROCEDURES, PLEASE CALL THE VOTING AGENT AT 1-888-909-0100.

     11. PLEASE NOTE THAT THE VOTING AGENT IS NOT PERMITTED TO GIVE
LEGAL ADVICE. ANY PARTY RECEIVING THIS BALLOT SHOULD CONSULT AN
ATTORNEY REGARDING ANY QUESTIONS IT MAY HAVE RELATING TO THIS
BALLOT AND THE OTHER DOCUMENTS REFERENCED HEREIN.

                                        [Remainder of Page Left Blank]




4852-1794-9077.1 4/24/2019 (9:01 AM)                  4
                 PLEASE READ THE ATTACHED VOTING INFORMATION AND
                    INSTRUCTIONS BEFORE COMPLETING THIS BALLOT

                     PLEASE COMPLETE ALL ITEMS BELOW. IF THIS BALLOT
                   IS NOT SIGNED ON THE APPROPRIATE LINES, THIS BALLOT
                   WILL NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Amount of Interest.

       The undersigned hereby certifies that as of the Voting Record Date, the undersigned was
the holder of Class 8 Interests in the following aggregate amount (insert amount in box below):

                              Number of Shares:2 _________________________
                              Percentage of Total Outstanding Shares: _________

                                  [NOTE: This Information To Be Completed by
                                      Voting Agent Prior to Solicitation]

Item 2. Class Vote. The undersigned, a holder of an Interest in Class 8 in the amount of its
respective portion of the aggregate amount of Interests as Allowed pursuant to the Plan, votes to
(check one box):

             ☐      Accept the Plan.                             ☐   Reject the Plan.

                                           [Remainder of page left blank]




2
    For voting purposes only, subject to tabulation rules.


4852-1794-9077.1 4/24/2019 (9:01 AM)                         5
Item 3. Releases.

       If the Plan becomes effective, the exculpation, releases and injunctions contained in
Article XVI of the Plan, including without limitation the releases of Claims against or
Interests in the Released Parties, each to the extent provided therein, will become effective and
binding on all Creditors of the Debtor.3 You are urged to carefully review Article XVI of the
Plan.

IMPORTANT INFORMATION REGARDING CERTAIN RELEASES BY HOLDERS
OF CLAIMS AND INTERESTS:

      IF YOU VOTE TO ACCEPT OR REJECT THE PLAN AND SUBMIT YOUR
BALLOT WITHOUT CHECKING THE BOX BELOW, YOU WILL BE DEEMED TO
CONSENT TO THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE PLAN. IF YOU
FAIL TO VOTE, YOU WILL BE DEEMED TO HAVE CONSENTED TO THE RELEASES
PROVIDED IN SECTION 16.3.1.

     YOU MAY OPT OUT OF THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE
PLAN (AS SET FORTH BELOW) BY CHECKING THE BOX BELOW AND YOU WILL
NOT BE BOUND BY SUCH RELEASES. CHECK THE BOX BELOW IF YOU ELECT NOT
TO GRANT THE RELEASES PROVIDED IN SECTION 16.3.1 OF THE PLAN. THE
ELECTION TO WITHHOLD CONSENT TO GRANT SUCH RELEASES IS AT YOUR
OPTION.

          The Holder of Class 8 Interests set forth in Item 1 elects to:

                    [         ] Opt out of the releases provided in Section 16.3.1 of the Plan

          16.3 Releases

                    16.3.1 Releases by Holders of Claims and Interests

       Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, on the Effective Date, for good and valuable consideration, a
Holder of a Claim against and/or Interest in the Debtors who: (I) votes to accept the Plan,
and does not opt out of the Releases contained in the Plan; (II) abstains from voting on the
Plan; or (III) votes to reject the Plan, and does not opt out of the Releases contained in the
Plan, shall be deemed to completely and forever release, waive, void, extinguish and
discharge unconditionally, each and all of the Released Parties of and from any and all
claims, obligations, suits, judgments, damages, debts, rights, remedies and liabilities of any


3
  The defines “Released Parties as each of: (i) the Debtors; (ii) the First Lien Secured Parties and Second Lien
Secured Parties; (iii) the Professionals; (iv) in each case of (i) through (iii), their predecessors, successors, and
assigns, professionals, advisors, accountants, attorneys, investment bankers, and consultants; and (v) in each case of
(i) through (iv), their current and former affiliates, subsidiaries, funds, portfolio companies, management companies,
employees, agents, directors and officers, and other representatives (each solely in their capacity as such).



4852-1794-9077.1 4/24/2019 (9:01 AM)                      6
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter arising,
in law, equity or otherwise that are or may be based in whole or part on any act, omission,
transaction, event or other circumstance taking place or existing on or prior to the
Effective Date (including prior to the Petition Date) in connection with or related to the
Debtors, their assets, property and estates, the Chapter 11 Cases, the Plan or the Disclosure
Statement. For the avoidance of doubt, the foregoing releases described in the Plan shall
not waive, affect, limit, restrict or otherwise modify the rights of the Debtors and the
Liquidating Trustee to object to any Claim or Interest not expressly Allowed under the
Plan.

       Notwithstanding the foregoing and for the avoidance of doubt, the releases provided
under the Sale Order, the Purchase Agreement and the Settlement/Sale Transaction shall
govern any releases as among KCO, the Purchasers, the Debtors, the Buyer Settlement
Parties (as defined in the Purchase Agreement) and the Debtor Settlement Parties (as
defined in the Purchase Agreement) and other parties referenced therein, none of which
shall be affected by the terms of the Plan.

                    16.3.2 Releases Approved by Confirmation Order

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
pursuant to Bankruptcy Rule 9019, of the releases set forth in Section 16.3.1, which
includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that such release is: (i) in exchange
for the good and valuable consideration provided by the Released Parties; (ii) a good faith
settlement and compromise of the claims released by Section 16.3.1; (iii) in the best
interests of the Debtors, their estates and all Holders of Claims and Interests; (iv) fair,
equitable and reasonable; (v) given and made after due notice and opportunity for a
hearing; and (vi) a bar to any Person asserting any claim released by Section 16.3.1.
Notwithstanding the foregoing, nothing in Section 16.3.1 shall release any Released Party
or other Entity or Person from its respective rights and obligations under the Plan or the
Confirmation Order.

          16.5 Exculpation

       The Debtors and the Debtors’ Professionals SHALL NOT BE LIABLE FOR ANY
cause of action arising out of or related to any act or omission in connection with or
relating to: (a) the formulation, preparation, solicitation, dissemination, negotiation, or
filing of the Plan, the Plan Supplement, the Disclosure Statement, or any contract,
instrument, release, or other agreement or document created or entered into in connection
with any of the foregoing; (b) the Chapter 11 Cases; (c) the pursuit of Confirmation of the
Plan; (d) the administration and implementation of the Plan; (e) the distribution of
property under the Plan; and/or (f) any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring and/or
liquidation of the Debtors. All holders of Claims and Interests are enjoined from asserting
or prosecuting any Claim or cause of action against the Debtors or the Debtors’


4852-1794-9077.1 4/24/2019 (9:01 AM)             7
Professionals as to any Claim or cause of action as to which the Debtors and the Debtors’
Professionals have been exculpated pursuant to the Plan.

          16.6 Permanent Injunction

        Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, all Persons who have held, hold or may hold Claims against,
or Interests in, the Debtors are permanently enjoined, on and after the Effective Date, to
the fullest extent permissible under applicable law, as such law may be extended or
integrated after the Effective Date, from: (i) commencing or continuing in any manner any
action or other proceeding of any kind against the Debtors, the Liquidating Trust, or their
assets with respect to any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas; (ii) the enforcement, attachment,
collection, or recovery by any manner or means of judgment, award, decree or order
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; (iii) creating, perfecting, or enforcing any encumbrance of any kind
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; and (iv) asserting any right of setoff, recoupment or subrogation of any
kind against any obligation due from the Debtors, the Liquidating Trust, or their assets on
account of any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas.

                                       [Remainder of Page Left Blank]




4852-1794-9077.1 4/24/2019 (9:01 AM)                 8
Item 4. Acknowledgement. By signing this Ballot, the undersigned acknowledges that it has
reviewed the Disclosure Statement, Plan and the other applicable solicitation materials and
certifies that the undersigned is the claimant or has the power and authority to vote to accept or
reject the Plan on behalf of the claimant. The undersigned understands that an otherwise properly
completed, executed, and timely returned Ballot that does not indicate either acceptance or
rejection of the Plan, or indicates both acceptance and rejection of the Plan, will not be counted.
Original and facsimile signatures are acceptable.




                                                           Name of Equity Security Holder


                                                                      Signature


                                                        If by Authorized Agent, Name and Title


                                                                 Name of Institution




                                                                   Street Address
                                                                City, State, Zip Code


                                                                 Telephone Number


                                                                        Email


                                                                   Date Completed

                    Please check here if the above address is a Change of Address that you would like
                    reflected in the Master Service List for these Chapter 11 Cases.

PLEASE MAKE SURE YOU HAVE PROVIDED ALL INFORMATION REQUESTED
ON THIS BALLOT. PLEASE READ AND FOLLOW THE INSTRUCTIONS SET FORTH
HEREIN CAREFULLY. PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
PROMPTLY RETURN IT BY MAIL, HAND DELIVERY, OVERNIGHT COURIER OR
ELECTRONICALLY BY EMAIL SO THAT IT IS ACTUALLY RECEIVED BY THE
VOTING AGENT BY THE VOTING DEADLINE.



4852-1794-9077.1 4/24/2019 (9:01 AM)                9
                                                 EXHIBIT C

                                       Notice of Disputed Holder Status




4852-1794-9077.1 4/24/2019 (9:01 AM)
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

                                                    §
In re:                                              §        Chapter 11
                                                    §
ALL AMERICAN OIL & GAS                              §        Case No. 18-52693-rbk
INCORPORATED, et al.,                               §
                                                    §        Jointly Administered Under
                                           Debtors. §        Case No. 18-52693-rbk
                                                    §


          NOTICE OF NON-VOTING STATUS AND TEMPORARY ALLOWANCE
         PROCEDURES WITH RESPECT TO DISPUTED CLAIMS OR INTERESTS
TO: HOLDERS OF DISPUTED CLAIMS OR DISPUTED INTERESTS:

        1.      On [____], the United States Bankruptcy Court for the Western District of Texas
(the “Bankruptcy Court”) entered an order (the “Disclosure Statement Order”) approving, among
other things, the Debtors’ disclosure statement (as may be amended, supplemented or otherwise
modified from time to time and including all exhibits or supplements thereto, the “Disclosure
Statement”) related to the Debtors’ joint plan of liquidation (as may be amended, supplemented
or otherwise modified from time to time and including all exhibits or supplements thereto, the
“Plan”).
         2.     Pursuant to the Disclosure Statement Order, the Bankruptcy Court also (a)
approved the solicitation, ballot tabulation and notice procedures with respect to confirmation of
the Plan, (b) the forms of ballots and notices attached as exhibits to the Motion related to
soliciting votes to accept or reject the Plan, (c) approved the Plan confirmation schedule, and (d)
scheduled the hearing to consider confirmation of the Plan.

     3.   YOUR CLAIM OR INTEREST, IF ANY, IS (a) ASSERTED IN A PROOF
OF CLAIM AS CONTINGENT, WHOLLY UNLIQUIDATED, OR FOR $0.00, (b)
ASSERTED IN AN UNTIMELY PROOF OF CLAIM, (c) AS TO WHICH AN
OBJECTION TO THE CLAIM OR INTEREST IS PENDING, (d) ASSERTED IN AN
AMOUNT THAT DIFFERS FROM THE NUMBER AND PRO RATA SHARE OF SUCH
INTEREST IN THE SCHEDULE OF INTERESTS, OR (e) IS OTHERWISE A
“DISPUTED CLAIM” OR “DISPUTED INTEREST” PURSUANT TO THE PLAN.

       4.      Accordingly, you are not entitled to vote, and the enclosed documents are
provided for informational purposes only. To seek temporary allowance of your claim or interest
for purposes of voting on the Plan, you must: (a) file a motion pursuant to Federal Rule of
Bankruptcy Procedure 3018 (a “Rule 3018 Motion”) with the Bankruptcy Court seeking such
temporary allowance; (b) if a Rule 3018 Motion is timely filed, request a ballot from the Voting
Agent at the address, email address or phone number listed below; (c) on or before [_____],



4852-1794-9077.1 4/24/2019 (9:01 AM)
complete and return the ballot according to the instructions contained on the ballot. The
procedures for filing a Rule 3018 Motion, including the deadline established by the Bankruptcy
Court for filing such motions, which is [_____], are set forth in the Disclosure Statement Order.

        5.    A hearing to consider whether confirmation of the Plan is appropriate will be held
on [_____] (prevailing Central Time), before the Honorable Ronald B. King, United States
Bankruptcy Judge, United States Bankruptcy Court for the Western District of Texas, San
Antonio Division, Courtroom #1, Hipolito F. Garcia Federal Judicial Bldg., 615 East Huron
Street, Room 597, San Antonio, TX 78205. The hearing may be adjourned from time to time
without further notice to creditors or other parties in interest, other than by announcement of
such adjournment in open court.

        6.     The deadline for filing objections to confirmation of the Plan shall be [_____] (the
“Plan Objection Deadline”). All objections to confirmation of the Plan must be (a) filed with the
Office of the Clerk, United States Bankruptcy Court for the Western District of Texas, San
Antonio Division, 615 E. Houston St., Courtroom 1, San Antonio, Texas 78205; (b) served on
the following parties so as to be received no later than 3:00 p.m. (prevailing Central Time) on
[_____]: (i) the Debtors: All American Oil & Gas Incorporated; Manor Oil, Inc., and Hilltop
Power, Inc., 9601 McAllister Freeway, Suite 221, San Antonio, Texas 78216; (ii) Debtors’
counsel: Hogan Lovells US LLP, 1999 Avenue of the Stars, Los Angeles, CA, 90067, Attn:
Richard L. Wynne, Bennett Spiegel and Erin Brady (Telephone: (310) 785-4600, email:
richard.wynne@hoganlovells.com,               bennett.spiegel@hoganlovells.com              and/or
erin.brady@hoganlovells.com) and Dykema Gossett PLC, 112 E. Pecan Street, Suite 1800 San
Antonio, Texas 78205, Attn: Deborah D. Williamson and Danielle N. Rushing (Telephone:
(210) 554-5528, email DWilliamson@dykema.com and/or DRushing@dykema.com); (iii)
counsel to the Committee: Brinkman Portillo Ronk, APC, 9500 Ray White Road, Second Floor,
Ft. Worth, Texas 76244, Attn: Daren R. Brinkman (Telephone: (682) 226-7437, email
firm@brinkmanlaw.com) and 4333 Park Terrace Drive, Suite 205, Westlake Village, CA 91361,
Attn: Daren R. Brinkman (Telephone: (818) 597-2992, email: firm@brinkmanlaw.com); and (iv)
United States Department of Justice, Office of the United States Trustee for the Western District
of Texas, San Antonio Division, 615 E. Houston St., Room 533, San Antonio, Texas 78205
(Attn: Kevin M. Epstein, email: Kevin.M.Epstein@usdoj.gov.

        7.       The Plan may be further modified, if necessary, pursuant to Bankruptcy Code
section 1127, prior to, during, or as a result of the confirmation hearing, without further notice to
parties in interest.
         8.     Copies of the Disclosure Statement Order, the Disclosure Statement, and the Plan
may be obtained from the Voting Agent by contacting the Voting Agent (i) by email:
AAOG@BMCGroup.com; (ii) telephonically at 1-888-909-0100; or (iii) by regular mail: BMC
Group, Inc., PO Box 90100, Los Angeles, CA 90009. Copies of the Disclosure Statement Order,
the Disclosure Statement, and the Plan may also be accessed free of charge at the Debtor’s case
site, https://www.bmcgroup.com/restructuring/geninfo.aspx?ClientID=434.
                                       [Remainder of page left blank]




4852-1794-9077.1 4/24/2019 (9:01 AM)                 2
Dated: [_____], 2019                     Respectfully submitted,

                                         By: /s/ Draft

                                         DYKEMA GOSSETT PLLC
                                         Deborah D. Williamson
                                         dwilliamson@dykema.com
                                         Patrick L. Huffstickler
                                         phuffstickler@dykema.com
                                         Danielle N. Rushing
                                         drushing@dykema.com
                                         112 East Pecan Street, Suite 1800
                                         San Antonio, Texas 78205
                                         Telephone: (210) 554-5500
                                         Facsimile: (210) 226-8395

                                         – and –

                                         HOGAN LOVELLS US LLP
                                         Richard L. Wynne
                                         Pro hac vice admission
                                         richard.wynne@hoganlovells.com
                                         Bennett L. Spiegel
                                         Pro hac vice admission
                                         bennett.spiegel@hoganlovells.com
                                         Erin N. Brady
                                         Pro hac vice admission
                                         erin.brady@hoganlovells.com
                                         1999 Avenue of the Stars, Suite 1400
                                         Los Angeles, California 90067
                                         Telephone: (310) 785-4600
                                         Facsimile: (310) 785-4601

                                         – and –

                                         Christopher R. Bryant (NY 3934973)
                                         Pro hac vice admission
                                         chris.bryant@hoganlovells.com
                                         John D. Beck (TX 24073898)
                                         Pro hac vice admission
                                         john.beck@hoganlovells.com
                                         Sean A. Feener (NY 5605654)
                                         Pro hac vice admission
                                         sean.feener@hoganlovells.com
                                         875 Third Avenue
                                         New York, New York 10022
                                         Telephone: (212) 918-3000
                                         Facsimile: (212) 918-3100

                                       COUNSEL FOR THE DEBTORS



4852-1794-9077.1 4/24/2019 (9:01 AM)    3
                                              EXHIBIT D

                                       Notice of Non-Voting Status




4852-1794-9077.1 4/24/2019 (9:01 AM)
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

                                                    §
In re:                                              §        Chapter 11
                                                    §
ALL AMERICAN OIL & GAS                              §        Case No. 18-52693-rbk
INCORPORATED, et al.,                               §
                                                    §        Jointly Administered Under
                                           Debtors. §        Case No. 18-52693-rbk
                                                    §


                      NOTICE OF NON-VOTING STATUS UNDER DEBTORS’
                         JOINT CHAPTER 11 PLAN OF LIQUIDATION

TO:       HOLDERS OF ADMINISTRATIVE CLAIMS
          HOLDERS OF PRIORITY TAX CLAIMS
          HOLDERS OF CLAIMS IN CLASSES 1, 4 AND 6

          PLEASE TAKE NOTICE THAT:

        1.      On [_____], the United States Bankruptcy Court for the Western District of Texas
(the “Bankruptcy Court”) entered an order (the “Disclosure Statement Order”) approving, among
other things, the Debtors’ disclosure statement (as may be amended, supplemented or otherwise
modified from time to time and including all exhibits or supplements thereto, the “Disclosure
Statement”) related to the Debtors’ joint plan of liquidation (as may be amended, supplemented
or otherwise modified from time to time and including all exhibits or supplements thereto, the
“Plan”).
         2.     Pursuant to the Disclosure Statement Order, the Bankruptcy Court also (a)
approved the solicitation, ballot tabulation and notice procedures with respect to confirmation of
the Plan, (b) the forms of ballots and notices attached as exhibits to the Motion related to
soliciting votes to accept or reject the Plan, (c) approved the Plan confirmation schedule, and (d)
scheduled the hearing to consider confirmation of the Plan.
       3.      You are receiving this Notice because you may be the holder of an Administrative
Claim, Priority Tax Claim, or a claim which has been classified in Classes 1, 4 or 6, which are
unimpaired. Class 1 is comprised of Other Priority Claims, Class 4 is comprised of Other
Secured Claims and Class 6 is comprised of Intercompany Claims.
        4.      Administrative Claims and Priority Tax Claims are not classified under the Plan
and are not entitled to vote. Under the Plan, claims in Classes 1, 4 and 6 are unimpaired. Thus,
holders of such claims are conclusively presumed to accept the Plan pursuant to Bankruptcy
Code section 1126(f), and, as such, are not entitled to vote on the Plan. Nevertheless, you are a
party-in-interest in the Debtors’ chapter 11 cases. You are entitled to participate in the Debtors’
chapter 11 cases, including by filing objections to confirmation of the Plan.


4852-1794-9077.1 4/24/2019 (9:01 AM)
     5.   THIS NOTICE DOES NOT CONSTITUTE AND SHALL NOT BE DEEMED
TO CONSTITUTE AN ADMISSION BY THE DEBTORS OF THE NATURE, VALIDITY OR
AMOUNT OF YOUR CLAIM. IF YOUR CLAIM HAS NOT BEEN ALLOWED, THE
DEBTORS RESERVE THE RIGHT TO FILE AN OBJECTION TO THE NATURE,
VALIDITY OR AMOUNT OF YOUR CLAIM.
        6.    A hearing to consider whether confirmation of the Plan is appropriate will be held
on [____] (prevailing Central Time), before the Honorable Ronald B. King, United States
Bankruptcy Judge, United States Bankruptcy Court for the Western District of Texas, San
Antonio Division, Courtroom #1, Hipolito F. Garcia Federal Judicial Bldg., 615 East Huron
Street, Room 597, San Antonio, TX 78205. The hearing may be adjourned from time to time
without further notice to creditors or other parties in interest, other than by announcement of
such adjournment in open court.
        7.     The deadline for filing objections to confirmation of the Plan shall be [X] (the
“Plan Objection Deadline”). All objections to confirmation of the Plan must be (a) filed with the
Office of the Clerk, United States Bankruptcy Court for the Western District of Texas, San
Antonio Division, 615 E. Houston St., Courtroom 1, San Antonio, Texas 78205; (b) served on
the following parties so as to be received no later than 3:00 p.m. (prevailing Central Time) on
[_____]: (i) the Debtors: All American Oil & Gas Incorporated; Manor Oil, Inc., and Hilltop
Power, Inc., 9601 McAllister Freeway, Suite 221, San Antonio, Texas 78216; (ii) Debtors’
counsel: Hogan Lovells US LLP, 1999 Avenue of the Stars, Los Angeles, CA, 90067, Attn:
Richard L. Wynne, Bennett Spiegel and Erin Brady (Telephone: (310) 785-4600, email:
richard.wynne@hoganlovells.com,              bennett.spiegel@hoganlovells.com             and/or
erin.brady@hoganlovells.com) and Dykema Gossett PLC, 112 E. Pecan Street, Suite 1800 San
Antonio, Texas 78205, Attn: Deborah D. Williamson and Danielle N. Rushing (Telephone:
(210) 554-5528, email DWilliamson@dykema.com and/or DRushing@dykema.com); (iii)
counsel to the Committee: Brinkman Portillo Ronk, APC, 9500 Ray White Road, Second Floor,
Ft. Worth, Texas 76244, Attn: Daren R. Brinkman (Telephone: (682) 226-7437, email
firm@brinkmanlaw.com) and 4333 Park Terrace Drive, Suite 205, Westlake Village, CA 91361,
Attn: Daren R. Brinkman (Telephone: (818) 597-2992, email: firm@brinkmanlaw.com); and (iv)
United States Department of Justice, Office of the United States Trustee for the Western District
of Texas, San Antonio Division, 615 E. Houston St., Room 533, San Antonio, Texas 78205
(Attn: Kevin M. Epstein, email: Kevin.M.Epstein@usdoj.gov.
        8.       The Plan may be further modified, if necessary, pursuant to Bankruptcy Code
section 1127, prior to, during, or as a result of the Confirmation Hearing, without further notice
to parties in interest.
     9.   YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
CAREFULLY, INCLUDING THE RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS, BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.
ARTICLE XVI CONTAINS THE FOLLOWING THE RELEASE, EXCULPATION, AND
INJUNCTION PROVISIONS:




4852-1794-9077.1 4/24/2019 (9:01 AM)            2
          16.3 Releases

                    16.3.1 Releases by Holders of Claims and Interests

       Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, on the Effective Date, for good and valuable consideration, a
Holder of a Claim against and/or Interest in the Debtors who: (I) votes to accept the Plan,
and does not opt out of the Releases contained in the Plan; (II) abstains from voting on the
Plan; or (III) votes to reject the Plan and does not opt out of the Releases contained in the
Plan, shall be deemed to completely and forever release, waive, void, extinguish and
discharge unconditionally, each and all of the Released Parties of and from any and all
claims, obligations, suits, judgments, damages, debts, rights, remedies and liabilities of any
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter arising,
in law, equity or otherwise that are or may be based in whole or part on any act, omission,
transaction, event or other circumstance taking place or existing on or prior to the
Effective Date (including prior to the Petition Date) in connection with or related to the
Debtors, their assets, property and estates, the Chapter 11 Cases, the Plan or the Disclosure
Statement. For the avoidance of doubt, the foregoing releases described in the Plan shall
not waive, affect, limit, restrict or otherwise modify the rights of the Debtors and the
Liquidating Trustee to object to any Claim or Interest not expressly Allowed under the
Plan.

       Notwithstanding the foregoing and for the avoidance of doubt, the releases provided
under the Sale Order, the Purchase Agreement and the Settlement/Sale Transaction shall
govern any releases as among KCO, the Purchasers, the Debtors, the Buyer Settlement
Parties (as defined in the Purchase Agreement) and the Debtor Settlement Parties (as
defined in the Purchase Agreement) and other parties referenced therein, none of which
shall be affected by the terms of the Plan.

                    16.3.2 Releases Approved by Confirmation Order

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
pursuant to Bankruptcy Rule 9019, of the releases set forth in Section 16.3.1, which
includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that such release is: (i) in exchange
for the good and valuable consideration provided by the Released Parties; (ii) a good faith
settlement and compromise of the claims released by Section 16.3.1; (iii) in the best
interests of the Debtors, their estates and all Holders of Claims and Interests; (iv) fair,
equitable and reasonable; (v) given and made after due notice and opportunity for a
hearing; and (vi) a bar to any Person asserting any claim released by Section 16.3.1.
Notwithstanding the foregoing, nothing in Section 16.3.1 shall release any Released Party
or other Entity or Person from its respective rights and obligations under the Plan or the
Confirmation Order.



4852-1794-9077.1 4/24/2019 (9:01 AM)               3
          16.5 Exculpation

       The Debtors and the Debtors’ Professionals SHALL NOT BE LIABLE FOR ANY
cause of action arising out of or related to any act or omission in connection with or
relating to: (a) the formulation, preparation, solicitation, dissemination, negotiation, or
filing of the Plan, the Plan Supplement, the Disclosure Statement, or any contract,
instrument, release, or other agreement or document created or entered into in connection
with any of the foregoing; (b) the Chapter 11 Cases; (c) the pursuit of Confirmation of the
Plan; (d) the administration and implementation of the Plan; (e) the distribution of
property under the Plan; and/or (f) any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring and/or
liquidation of the Debtors. All holders of Claims and Interests are enjoined from asserting
or prosecuting any Claim or cause of action against the Debtors or the Debtors’
Professionals as to any Claim or cause of action as to which the Debtors and the Debtors’
Professionals have been exculpated pursuant to the Plan.

          16.6 Permanent Injunction

        Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, all Persons who have held, hold or may hold Claims against,
or Interests in, the Debtors are permanently enjoined, on and after the Effective Date, to
the fullest extent permissible under applicable law, as such law may be extended or
integrated after the Effective Date, from: (i) commencing or continuing in any manner any
action or other proceeding of any kind against the Debtors, the Liquidating Trust, or their
assets with respect to any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas; (ii) the enforcement, attachment,
collection, or recovery by any manner or means of judgment, award, decree or order
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; (iii) creating, perfecting, or enforcing any encumbrance of any kind
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; and (iv) asserting any right of setoff, recoupment or subrogation of any
kind against any obligation due from the Debtors, the Liquidating Trust, or their assets on
account of any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas.

                                       [Remainder of Page Left Blank]




4852-1794-9077.1 4/24/2019 (9:01 AM)                 4
Dated: [_____], 2019                     Respectfully submitted,

                                         By: /s/ Draft

                                         DYKEMA GOSSETT PLLC
                                         Deborah D. Williamson
                                         dwilliamson@dykema.com
                                         Patrick L. Huffstickler
                                         phuffstickler@dykema.com
                                         Danielle N. Rushing
                                         drushing@dykema.com
                                         112 East Pecan Street, Suite 1800
                                         San Antonio, Texas 78205
                                         Telephone: (210) 554-5500
                                         Facsimile: (210) 226-8395

                                         – and –

                                         HOGAN LOVELLS US LLP
                                         Richard L. Wynne
                                         Pro hac vice admission
                                         richard.wynne@hoganlovells.com
                                         Bennett L. Spiegel
                                         Pro hac vice admission
                                         bennett.spiegel@hoganlovells.com
                                         Erin N. Brady
                                         Pro hac vice admission
                                         erin.brady@hoganlovells.com
                                         1999 Avenue of the Stars, Suite 1400
                                         Los Angeles, California 90067
                                         Telephone: (310) 785-4600
                                         Facsimile: (310) 785-4601

                                         – and –

                                         Christopher R. Bryant (NY 3934973)
                                         Pro hac vice admission
                                         chris.bryant@hoganlovells.com
                                         John D. Beck (TX 24073898)
                                         Pro hac vice admission
                                         john.beck@hoganlovells.com
                                         Sean A. Feener (NY 5605654)
                                         Pro hac vice admission
                                         sean.feener@hoganlovells.com
                                         875 Third Avenue
                                         New York, New York 10022
                                         Telephone: (212) 918-3000
                                         Facsimile: (212) 918-3100

                                       COUNSEL FOR THE DEBTORS



4852-1794-9077.1 4/24/2019 (9:01 AM)    5
                                               EXHIBIT E

                                       Ballot Tabulation Procedures




4852-1794-9077.1 4/24/2019 (9:01 AM)
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

                                                          §
In re:                                                    §    Chapter 11
                                                          §
ALL AMERICAN OIL & GAS                                    §    Case No. 18-52693-rbk
INCORPORATED, et al.,                                     §
                                                          §    Jointly Administered Under
                                                 Debtors. §    Case No. 18-52693-rbk
                                                          §


                           PROCEDURES FOR TABULATION OF BALLOTS

        1.     Subject to paragraph 3 below, any Ballot that is timely received, that contains
sufficient information to permit the identification of the claimant and that is cast as an
acceptance or rejection of the Plan will be counted and will be deemed to be cast as an
acceptance or rejection, as the case may be, of the Plan. The Debtors request that this Court
authorize the Voting Agent to accept timely submitted electronic Ballots.

          2.        Ballots must be submitted to the Voting Agent by the following methods:

                                                IF BY MAIL:

                                              BMC GROUP, INC.
                                       ATTN: AAOG BALLOT PROCESSING
                                                PO BOX 90100
                                           LOS ANGELES, CA 90009

                       IF BY HAND-DELIVERY OR OVERNIGHT COURIER:

                                               BMC GROUP, INC.
                                       ATTN: AAOG BALLOT PROCESSING
                                             3732 W 120TH STREET
                                            HAWTHORNE, CA 90250

                                       IF ELECTRONICALLY BY EMAIL:

                                          AAOG@BMCGROUP.COM

       3.    The following Ballots will not be counted or considered for any purpose in
determining whether the Plan has been accepted or rejected:




4852-1794-9077.1 4/24/2019 (9:01 AM)
                              (a)      any Ballot received after the Voting Deadline unless the Debtors
                                       have granted an extension of the Voting Deadline with respect to
                                       such Ballot;

                              (b)      any Ballot that is illegible or contains insufficient information to
                                       permit the identification of the claimant;

                              (c)      any Ballot cast by any person or entity that does not hold a Claim
                                       or Interest in a Class that is entitled to vote to accept or reject the
                                       Plan;

                              (d)      any Ballot cast for a filed Proof of Claim or Proof of Interest
                                       designated as contingent, unliquidated, or disputed, or as zero or
                                       unknown in amount, and for which no Rule 3018 Motion has been
                                       filed by the Rule 3018 Motion Deadline;

                              (e)      any Ballot in respect of a Proof of Claim or Proof of Interest that is
                                       subject to an objection pending before the Court for reduction
                                       (only to the extent of such objection);

                              (f)      any Ballot cast by a Holder of Interests in an amount that differs
                                       from the amount provided on the Ballot and in the Schedule of
                                       Interests and as to which no Rule 3018 Motion was filed;

                              (g)      any Ballot timely received that is cast in a manner that indicates
                                       neither an acceptance nor rejection or the Plan or that indicates
                                       both an acceptance and rejection of the Plan; or

                              (h)      any unsigned Ballot.

        4.     Notwithstanding Bankruptcy Rule 3018(a), whenever two or more Ballots that
comply with these procedures are cast voting the same Claim or Interest prior to the Voting
Deadline, the last dated valid Ballot received prior to the Voting Deadline will be deemed to
reflect the voter’s intent and thus to supersede any prior Ballots, without prejudice to the
Debtors’ right to object to the validity of the second Ballot on any basis permitted by law,
including under Bankruptcy Rule 3018(a), and, if the objection is sustained, to count the first
dated valid Ballot for all purposes. Ballots received by the Voting Agent on the same day, but
which are voted inconsistently, will not be counted.

      5.       Claim splitting is not permitted. Creditors and equity security holders who vote
must vote all of their Claims or Interests within a particular Class to either accept or reject the
Plan.

        6.      Any claimant who has delivered a valid Ballot for the acceptance or rejection of
the Plan may withdraw such acceptance or rejection by delivering a written notice of withdrawal
to the Voting Agent at any time prior to the Voting Deadline. A notice of withdrawal, to be
valid, should (a) contain the description of the Claim or Interest to which it relates and the
aggregate principal amount represented by such Claim or Interest, (b) be signed by the

4852-1794-9077.1 4/24/2019 (9:01 AM)                      2
withdrawing party in the same manner as the Ballot being withdrawn, (c) contain a certification
that the withdrawing party owns the Claim or Interest and possesses the right to withdraw the
vote sought to be withdrawn and (d) be timely received by the Voting Agent.




4852-1794-9077.1 4/24/2019 (9:01 AM)          3
                                             EXHIBIT F

                                       Notice of Plan Supplement




4852-1794-9077.1 4/24/2019 (9:01 AM)
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

                                                   §
In re:                                             §       Chapter 11
                                                   §
ALL AMERICAN OIL & GAS                             §       Case No. 18-52693-rbk
INCORPORATED, et al.,                              §
                                                   §       Jointly Administered Under
                                          Debtors. §       Case No. 18-52693-rbk
                                                   §


                 NOTICE OF FILING OF PLAN SUPPLEMENT PURSUANT TO
                  DEBTORS’ JOINT CHAPTER 11 PLAN OF LIQUIDATION

        1.      On [_____], the United States Bankruptcy Court for the Western District of Texas
(the “Bankruptcy Court”) entered an order (the “Disclosure Statement Order”) approving, among
other things, the Debtors’ disclosure statement (as may be amended, supplemented or otherwise
modified from time to time and including all exhibits or supplements thereto, the “Disclosure
Statement”) related to the Debtors’ joint plan of liquidation (as may be amended, supplemented
or otherwise modified from time to time and including all exhibits or supplements thereto, the
“Plan”)..

        2.     As contemplated by the Plan and the Disclosure Statement Order, the Debtors
filed the Plan Supplement with the Court on [_____], 2019. The Plan Supplement contains the
following documents: (a) the Liquidating Trust Agreement and (b) any and all other
documentation that is contemplated by the Plan. Notwithstanding the foregoing, the Debtors
have the right to amend the documents contained in, and exhibits to, the Plan Supplement
through the Effective Date.

        3.    A hearing to consider whether confirmation of the Plan is appropriate will be held
on [_____] (prevailing Central Time), before the Honorable Ronald B. King, United States
Bankruptcy Judge, United States Bankruptcy Court for the Western District of Texas, San
Antonio Division, Courtroom #1, Hipolito F. Garcia Federal Judicial Bldg., 615 East Huron
Street, Room 597, San Antonio, TX 78205. The hearing may be adjourned from time to time
without further notice to creditors or other parties in interest, other than by announcement of
such adjournment in open court.

        4. The deadline for filing objections to confirmation of the Plan shall be [_____] (the
“Plan Objection Deadline”). All objections to confirmation of the Plan must be (a) filed with the
Office of the Clerk, United States Bankruptcy Court for the Western District of Texas, San
Antonio Division, 615 E. Houston St., Courtroom 1, San Antonio, Texas 78205; (b) served on
the following parties so as to be received no later than 3:00 p.m. (prevailing Central Time) on
[_____]: (i) the Debtors: All American Oil & Gas Incorporated; Manor Oil, Inc., and Hilltop
Power, Inc., 9601 McAllister Freeway, Suite 221, San Antonio, Texas 78216; (ii) Debtors’


4852-1794-9077.1 4/24/2019 (9:01 AM)
counsel: Hogan Lovells US LLP, 1999 Avenue of the Stars, Los Angeles, CA, 90067, Attn:
Richard L. Wynne, Bennett Spiegel and Erin Brady (Telephone: (310) 785-4600, email:
richard.wynne@hoganlovells.com,              bennett.spiegel@hoganlovells.com             and/or
erin.brady@hoganlovells.com) and Dykema Gossett PLC, 112 E. Pecan Street, Suite 1800 San
Antonio, Texas 78205, Attn: Deborah D. Williamson and Danielle N. Rushing (Telephone:
(210) 554-5528, email DWilliamson@dykema.com and/or DRushing@dykema.com); (iii)
counsel to the Committee: Brinkman Portillo Ronk, APC, 9500 Ray White Road, Second Floor,
Ft. Worth, Texas 76244, Attn: Daren R. Brinkman (Telephone: (682) 226-7437, email
firm@brinkmanlaw.com) and 4333 Park Terrace Drive, Suite 205, Westlake Village, CA 91361,
Attn: Daren R. Brinkman (Telephone: (818) 597-2992, email: firm@brinkmanlaw.com); and (iv)
United States Department of Justice, Office of the United States Trustee for the Western District
of Texas, San Antonio Division, 615 E. Houston St., Room 533, San Antonio, Texas 78205
(Attn: Kevin M. Epstein, email: Kevin.M.Epstein@usdoj.gov

If you would like to obtain a copy of the Disclosure Statement, the Plan, the Plan Supplement, or
related documents, you should contact BMC Group, Inc., the notice and claims agent retained by
the Debtors in these Chapter 11 Cases (the “Notice and Claims Agent”), by: (a) visiting the
Debtors’ case site at: https://www.bmcgroup.com/restructuring/geninfo.aspx?ClientID=434;
(b) writing to BMC Group, Inc., at PO Box 90100, Los Angeles, CA 90009.

     5.   YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
CAREFULLY, INCLUDING THE RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS, BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.
ARTICLE XVI CONTAINS THE FOLLOWING THE RELEASE, EXCULPATION, AND
INJUNCTION PROVISIONS:

          16.3 Releases

                    16.3.1 Releases by Holders of Claims and Interests

       Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, on the Effective Date, for good and valuable consideration, a
Holder of a Claim against and/or Interest in the Debtors who: (I) votes to accept the Plan,
and does not opt out of the Releases contained in the Plan; (II) abstains from voting on the
Plan; or (III) votes to reject the Plan and does not opt out of the Releases contained in the
Plan, shall be deemed to completely and forever release, waive, void, extinguish and
discharge unconditionally, each and all of the Released Parties of and from any and all
claims, obligations, suits, judgments, damages, debts, rights, remedies and liabilities of any
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter arising,
in law, equity or otherwise that are or may be based in whole or part on any act, omission,
transaction, event or other circumstance taking place or existing on or prior to the
Effective Date (including prior to the Petition Date) in connection with or related to the
Debtors, their assets, property and estates, the Chapter 11 Cases, the Plan or the Disclosure
Statement. For the avoidance of doubt, the foregoing releases described in the Plan shall
not waive, affect, limit, restrict or otherwise modify the rights of the Debtors and the


4852-1794-9077.1 4/24/2019 (9:01 AM)               2
Liquidating Trustee to object to any Claim or Interest not expressly Allowed under the
Plan.

       Notwithstanding the foregoing and for the avoidance of doubt, the releases provided
under the Sale Order, the Purchase Agreement and the Settlement/Sale Transaction shall
govern any releases as among KCO, the Purchasers, the Debtors, the Buyer Settlement
Parties (as defined in the Purchase Agreement) and the Debtor Settlement Parties (as
defined in the Purchase Agreement) and other parties referenced therein, none of which
shall be affected by the terms of the Plan.

                    16.3.2 Releases Approved by Confirmation Order

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
pursuant to Bankruptcy Rule 9019, of the releases set forth in Section 16.3.1, which
includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that such release is: (i) in exchange
for the good and valuable consideration provided by the Released Parties; (ii) a good faith
settlement and compromise of the claims released by Section 16.3.1; (iii) in the best
interests of the Debtors, their estates and all Holders of Claims and Interests; (iv) fair,
equitable and reasonable; (v) given and made after due notice and opportunity for a
hearing; and (vi) a bar to any Person asserting any claim released by Section 16.3.1.
Notwithstanding the foregoing, nothing in Section 16.3.1 shall release any Released Party
or other Entity or Person from its respective rights and obligations under the Plan or the
Confirmation Order.

          16.5 Exculpation

       The Debtors and the Debtors’ Professionals SHALL NOT BE LIABLE FOR ANY
cause of action arising out of or related to any act or omission in connection with or
relating to: (a) the formulation, preparation, solicitation, dissemination, negotiation, or
filing of the Plan, the Plan Supplement, the Disclosure Statement, or any contract,
instrument, release, or other agreement or document created or entered into in connection
with any of the foregoing; (b) the Chapter 11 Cases; (c) the pursuit of Confirmation of the
Plan; (d) the administration and implementation of the Plan; (e) the distribution of
property under the Plan; and/or (f) any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring and/or
liquidation of the Debtors. All holders of Claims and Interests are enjoined from asserting
or prosecuting any Claim or cause of action against the Debtors or the Debtors’
Professionals as to any Claim or cause of action as to which the Debtors and the Debtors’
Professionals have been exculpated pursuant to the Plan.

          16.6 Permanent Injunction

       Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, all Persons who have held, hold or may hold Claims against,


4852-1794-9077.1 4/24/2019 (9:01 AM)             3
or Interests in, the Debtors are permanently enjoined, on and after the Effective Date, to
the fullest extent permissible under applicable law, as such law may be extended or
integrated after the Effective Date, from: (i) commencing or continuing in any manner any
action or other proceeding of any kind against the Debtors, the Liquidating Trust, or their
assets with respect to any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas; (ii) the enforcement, attachment,
collection, or recovery by any manner or means of judgment, award, decree or order
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; (iii) creating, perfecting, or enforcing any encumbrance of any kind
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; and (iv) asserting any right of setoff, recoupment or subrogation of any
kind against any obligation due from the Debtors, the Liquidating Trust, or their assets on
account of any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas.


                                       [Remainder of Page Left Blank]




4852-1794-9077.1 4/24/2019 (9:01 AM)                 4
Dated: [_____], 2019                     Respectfully submitted,

                                         By: /s/ Draft

                                         DYKEMA GOSSETT PLLC
                                         Deborah D. Williamson
                                         dwilliamson@dykema.com
                                         Patrick L. Huffstickler
                                         phuffstickler@dykema.com
                                         Danielle N. Rushing
                                         drushing@dykema.com
                                         112 East Pecan Street, Suite 1800
                                         San Antonio, Texas 78205
                                         Telephone: (210) 554-5500
                                         Facsimile: (210) 226-8395

                                         – and –

                                         HOGAN LOVELLS US LLP
                                         Richard L. Wynne
                                         Pro hac vice admission
                                         richard.wynne@hoganlovells.com
                                         Bennett L. Spiegel
                                         Pro hac vice admission
                                         bennett.spiegel@hoganlovells.com
                                         Erin N. Brady
                                         Pro hac vice admission
                                         erin.brady@hoganlovells.com
                                         1999 Avenue of the Stars, Suite 1400
                                         Los Angeles, California 90067
                                         Telephone: (310) 785-4600
                                         Facsimile: (310) 785-4601

                                         – and –

                                         Christopher R. Bryant (NY 3934973)
                                         Pro hac vice admission
                                         chris.bryant@hoganlovells.com
                                         John D. Beck (TX 24073898)
                                         Pro hac vice admission
                                         john.beck@hoganlovells.com
                                         Sean A. Feener (NY 5605654)
                                         Pro hac vice admission
                                         sean.feener@hoganlovells.com
                                         875 Third Avenue
                                         New York, New York 10022
                                         Telephone: (212) 918-3000
                                         Facsimile: (212) 918-3100

                                       COUNSEL FOR THE DEBTORS



4852-1794-9077.1 4/24/2019 (9:01 AM)    5
                                              EXHIBIT G

                                       Confirmation Hearing Notice




4852-1794-9077.1 4/24/2019 (9:01 AM)
             IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION
                                       §
In re:                                 §  Chapter 11
                                       §
ALL AMERICAN OIL & GAS                 §  Case No. 18-52693-rbk
INCORPORATED, et al.,                  §
                                       §  Jointly Administered Under
                              Debtors. §  Case No. 18-52693-rbk
                                       §

                   NOTICE OF HEARING TO CONSIDER CONFIRMATION
                  OF DEBTORS’ JOINT CHAPTER 11 PLAN OF LIQUIDATION
                                AND RELATED MATTERS


        1.      On [_____], the United States Bankruptcy Court for the Western District of Texas
(the “Bankruptcy Court”) entered an order (the “Disclosure Statement Order”) approving, among
other things, the Debtors’ disclosure statement (as may be amended, supplemented or otherwise
modified from time to time and including all exhibits or supplements thereto, the “Disclosure
Statement”) related to the Debtors’ joint plan of liquidation (as may be amended, supplemented
or otherwise modified from time to time and including all exhibits or supplements thereto, the
“Plan”), which was filed with the Court on [_____].

         2.     Pursuant to the Disclosure Statement Order, the Bankruptcy Court also (a)
approved the solicitation, ballot tabulation and notice procedures with respect to confirmation of
the Plan, (b) the forms of ballots and notices attached as exhibits to the Motion related to
soliciting votes to accept or reject the Plan, (c) approved the Plan confirmation schedule, and (d)
scheduled the hearing to consider confirmation of the Plan.

        3.     The hearing to consider whether confirmation of the Plan is appropriate will be
held on [_____] (prevailing Central Time), before the Honorable Ronald B. King, United
States Bankruptcy Judge, United States Bankruptcy Court for the Western District of Texas,
Austin Division, Courtroom #1, Hipolito F. Garcia Federal Judicial Bldg., 615 East Huron Street,
Room 597, San Antonio, TX 78205. The hearing may be adjourned from time to time without
further notice to creditors or other parties in interest, other than by announcement of such
adjournment in open court.

        4.      The deadline for filing objections to confirmation of the Plan shall be [_____] (the
“Plan Objection Deadline”). All objections to confirmation of the Plan must be (a) filed with the
Office of the Clerk, United States Bankruptcy Court for the Western District of Texas, San
Antonio Division, 615 E. Houston St., Courtroom 1, San Antonio, Texas 78205; (b) served on
the following parties so as to be received no later than 3:00 p.m. (prevailing Central Time) on
[_____]: (i) the Debtors: All American Oil & Gas Incorporated; the Debtors: All American Oil &
Gas Incorporated; Manor Oil, Inc., and Hilltop Power, Inc., 9601 McAllister Freeway, Suite 221,
San Antonio, Texas 78216; (ii) Debtors’ counsel: Hogan Lovells US LLP, 1999 Avenue of the


4852-1794-9077.1 4/24/2019 (9:01 AM)
Stars, Los Angeles, CA, 90067, Attn: Richard L. Wynne, Bennett Spiegel and Erin Brady
(Telephone:        (310)       785-4600,       email:     richard.wynne@hoganlovells.com,
bennett.spiegel@hoganlovells.com and/or erin.brady@hoganlovells.com) and Dykema Gossett
PLC, 112 E. Pecan Street, Suite 1800 San Antonio, Texas 78205, Attn: Deborah D. Williamson
and Danielle N. Rushing (Telephone: (210) 554-5528, email DWilliamson@dykema.com and/or
DRushing@dykema.com); (iii) counsel to the Committee: Brinkman Portillo Ronk, APC, 9500
Ray White Road, Second Floor, Ft. Worth, Texas 76244, Attn: Daren R. Brinkman (Telephone:
(682) 226-7437, email firm@brinkmanlaw.com) and 4333 Park Terrace Drive, Suite 205,
Westlake Village, CA 91361, Attn: Daren R. Brinkman (Telephone: (818) 597-2992, email:
firm@brinkmanlaw.com); and (iv) United States Department of Justice, Office of the United
States Trustee for the Western District of Texas, San Antonio Division, 615 E. Houston St.,
Room 533, San Antonio, Texas 78205 (Attn: Kevin M. Epstein, email:
Kevin.M.Epstein@usdoj.gov

        5.       The Plan may be further modified, if necessary, pursuant to Bankruptcy Code
section 1127, prior to, during, or as a result of the Confirmation Hearing, without further notice
to parties in interest.

        6.     The Court has authorized the Debtors to retain BMC Group, Inc. to serve as the
Debtors’ solicitation and noticing agent (the “Voting Agent”) to assist the Debtors in soliciting
votes on and providing notice of the Plan, including mailing solicitation packages and notices,
receiving and tabulating ballots cast on the Plan, and certifying to the Court the results of the
balloting.

        7.    Copies of the Disclosure Statement Order, the Disclosure Statement, and the Plan
may be obtained from the Voting Agent by contacting the Voting Agent (i) by email:
aaog@bmcgroup.com; (ii) telephonically at 1-888-909-0100; or (iii) by regular mail: BMC
Group, Inc., PO Box 90100, Los Angeles, CA 90009. In addition, copies of the Disclosure
Statement and the Plan may be obtained free of charge from the Debtor’s case site,
https://www.bmcgroup.com/restructuring/geninfo.aspx?ClientID=434, and may be obtained for a
fee from the Court’s website at https://ecf.txsb.uscourts.gov/.

        8.      By [_____], all ballots indicating acceptance or rejection of the Plan must be
received by the Voting Agent (the “Voting Deadline”). The period during which Ballots with
respect to the Plan will be accepted by the Debtors will terminate on the Voting Deadline. The
Debtors may, in their sole discretion, extend the Voting Deadline as facts and circumstances may
require without further order from the Court. Except as provided in the Disclosure Statement
Order, ballots that are received after the Voting Deadline shall not be counted.

     9.   YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
CAREFULLY, INCLUDING THE RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS, BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.
ARTICLE XVI CONTAINS THE FOLLOWING THE RELEASE, EXCULPATION, AND
INJUNCTION PROVISIONS:




4852-1794-9077.1 4/24/2019 (9:01 AM)            2
          16.3 Releases

                    16.3.1 Releases by Holders of Claims and Interests

       Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, on the Effective Date, for good and valuable consideration, a
Holder of a Claim against and/or Interest in the Debtors who: (I) votes to accept the Plan,
and does not opt out of the Releases contained in the Plan; (II) abstains from voting on the
Plan; or (III) votes to reject the Plan and does not opt out of the Releases contained in the
Plan, shall be deemed to completely and forever release, waive, void, extinguish and
discharge unconditionally, each and all of the Released Parties of and from any and all
claims, obligations, suits, judgments, damages, debts, rights, remedies and liabilities of any
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter arising,
in law, equity or otherwise that are or may be based in whole or part on any act, omission,
transaction, event or other circumstance taking place or existing on or prior to the
Effective Date (including prior to the Petition Date) in connection with or related to the
Debtors, their assets, property and estates, the Chapter 11 Cases, the Plan or the Disclosure
Statement. For the avoidance of doubt, the foregoing releases described in the Plan shall
not waive, affect, limit, restrict or otherwise modify the rights of the Debtors and the
Liquidating Trustee to object to any Claim or Interest not expressly Allowed under the
Plan.

       Notwithstanding the foregoing and for the avoidance of doubt, the releases provided
under the Sale Order, the Purchase Agreement and the Settlement/Sale Transaction shall
govern any releases as among KCO, the Purchasers, the Debtors, the Buyer Settlement
Parties (as defined in the Purchase Agreement) and the Debtor Settlement Parties (as
defined in the Purchase Agreement) and other parties referenced therein, none of which
shall be affected by the terms of the Plan.

                    16.3.2 Releases Approved by Confirmation Order

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
pursuant to Bankruptcy Rule 9019, of the releases set forth in Section 16.3.1, which
includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that such release is: (i) in exchange
for the good and valuable consideration provided by the Released Parties; (ii) a good faith
settlement and compromise of the claims released by Section 16.3.1; (iii) in the best
interests of the Debtors, their estates and all Holders of Claims and Interests; (iv) fair,
equitable and reasonable; (v) given and made after due notice and opportunity for a
hearing; and (vi) a bar to any Person asserting any claim released by Section 16.3.1.
Notwithstanding the foregoing, nothing in Section 16.3.1 shall release any Released Party
or other Entity or Person from its respective rights and obligations under the Plan or the
Confirmation Order.



4852-1794-9077.1 4/24/2019 (9:01 AM)               3
          16.5 Exculpation

       The Debtors and the Debtors’ Professionals SHALL NOT BE LIABLE FOR ANY
cause of action arising out of or related to any act or omission in connection with or
relating to: (a) the formulation, preparation, solicitation, dissemination, negotiation, or
filing of the Plan, the Plan Supplement, the Disclosure Statement, or any contract,
instrument, release, or other agreement or document created or entered into in connection
with any of the foregoing; (b) the Chapter 11 Cases; (c) the pursuit of Confirmation of the
Plan; (d) the administration and implementation of the Plan; (e) the distribution of
property under the Plan; and/or (f) any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring and/or
liquidation of the Debtors. All holders of Claims and Interests are enjoined from asserting
or prosecuting any Claim or cause of action against the Debtors or the Debtors’
Professionals as to any Claim or cause of action as to which the Debtors and the Debtors’
Professionals have been exculpated pursuant to the Plan.

          16.6 Permanent Injunction

        Except as otherwise expressly provided in the Plan, the Confirmation Order, the
Sale Order (Including the Wind-Down Budget), the Purchase Agreement and the
Settlement/Sale Transaction, all Persons who have held, hold or may hold Claims against,
or Interests in, the Debtors are permanently enjoined, on and after the Effective Date, to
the fullest extent permissible under applicable law, as such law may be extended or
integrated after the Effective Date, from: (i) commencing or continuing in any manner any
action or other proceeding of any kind against the Debtors, the Liquidating Trust, or their
assets with respect to any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas; (ii) the enforcement, attachment,
collection, or recovery by any manner or means of judgment, award, decree or order
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; (iii) creating, perfecting, or enforcing any encumbrance of any kind
against the Debtors, the Liquidating Trust, or their assets on account of any such Claim or
Interest in any venue other than the United States Bankruptcy Court for the Western
District of Texas; and (iv) asserting any right of setoff, recoupment or subrogation of any
kind against any obligation due from the Debtors, the Liquidating Trust, or their assets on
account of any such Claim or Interest in any venue other than the United States
Bankruptcy Court for the Western District of Texas.


                                       [Remainder of page left blank]




4852-1794-9077.1 4/24/2019 (9:01 AM)                 4
Dated: [_____], 2019                     Respectfully submitted,

                                         By: /s/ Draft

                                         DYKEMA GOSSETT PLLC
                                         Deborah D. Williamson
                                         dwilliamson@dykema.com
                                         Patrick L. Huffstickler
                                         phuffstickler@dykema.com
                                         Danielle N. Rushing
                                         drushing@dykema.com
                                         112 East Pecan Street, Suite 1800
                                         San Antonio, Texas 78205
                                         Telephone: (210) 554-5500
                                         Facsimile: (210) 226-8395

                                         – and –

                                         HOGAN LOVELLS US LLP
                                         Richard L. Wynne
                                         Pro hac vice admission
                                         richard.wynne@hoganlovells.com
                                         Bennett L. Spiegel
                                         Pro hac vice admission
                                         bennett.spiegel@hoganlovells.com
                                         Erin N. Brady
                                         Pro hac vice admission
                                         erin.brady@hoganlovells.com
                                         1999 Avenue of the Stars, Suite 1400
                                         Los Angeles, California 90067
                                         Telephone: (310) 785-4600
                                         Facsimile: (310) 785-4601

                                         – and –

                                         Christopher R. Bryant
                                         Pro hac vice admission
                                         chris.bryant@hoganlovells.com
                                         John D. Beck
                                         Pro hac vice admission
                                         john.beck@hoganlovells.com
                                         Sean A. Feener
                                         Pro hac vice admission
                                         sean.feener@hoganlovells.com
                                         875 Third Avenue
                                         New York, New York 10022
                                         Telephone: (212) 918-3000
                                         Facsimile: (212) 918-3100

                                       COUNSEL FOR THE DEBTORS



4852-1794-9077.1 4/24/2019 (9:01 AM)    5
